EXHIBIT 10.3
CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDED AND RESTATED SYSTEM EQUIPMENT PURCHASE AGREEMENT
          This Amended and Restated System Equipment Purchase Agreement
(“Agreement”) is made and is effective as of May 24, 2007 (the “Effective
Date”), by and between Cricket Communications, Inc. a Delaware corporation
(“Cricket”) and Futurewei Technologies, Inc., a Texas corporation (the
“Vendor”).
RECITALS:
          A. WHEREAS, Cricket desires to purchase, and to permit its Affiliates
to purchase, wireless communications systems, equipment and services pursuant to
this Agreement;
          B. WHEREAS, Vendor desires to provide such systems and equipment and
related services to Cricket and its Affiliates in accordance with the terms and
conditions set forth herein;
          C. WHEREAS, in the near future, Cricket will arrange to have a
wholly-owned direct or indirect subsidiary (referred to as “ProCo” in this
Agreement), purchase equipment and materials for Cricket and its Affiliates, and
the parties therefore wish to provide for such flexibility in this Agreement;
and
          D. WHEREAS, Cricket and Vendor are parties to the Previous Agreement
pursuant to which wireless PCS systems, equipment and software were purchased or
licensed, and the parties now wish to amend and restate the Previous Agreement
for purposes of governing future Purchase Orders issued to Vendor on and after
the Effective Date, and including the flexibility described above.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth in this Agreement, Cricket and Vendor hereby agree as follows:
     SECTION 1. DEFINITIONS
          1.1 Definitions. In addition to the terms listed below, certain
additional terms are defined elsewhere in this Agreement and in the Exhibits,
and all definitions are subject to the provisions of Section 1.2 hereof. As used
in this Agreement, the following terms have the following meanings:
          “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
Person, where “control” or “controlled” means (i) the possession, direct or
indirect, of the power to
Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or other ownership interest,
by contract or otherwise, or (ii) more than 50% of the equity interest in such
Person.
          “Agreement” means this Amended and Restated System Equipment Purchase
Agreement, together with the Specifications and all Exhibits hereto, together
with all amendments, modifications and supplements.
          “Annual Maintenance Fees” means annual fees relating to Software
maintenance that are payable after the expiration of the Warranty Period with
respect to Software.
          “Applicable Laws” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, all U.S. or foreign laws, treaties, ordinances, judgments, decrees,
injunctions, writs, orders and stipulations of any court, arbitrator or
governmental agency or authority and statutes, rules, regulations, orders and
interpretations thereof of any federal, state, provincial, county, municipal,
regional, environmental or other Governmental Entity, instrumentality, agency,
authority, court or other body (i) applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject or
(ii) having jurisdiction over all or any part of a System or the Work.
          “Applicable Permits” means any waiver, exemption, zoning, building,
variance, franchise, permit, authorization, approval, license or similar order
of or from any country, federal, state, provincial, county, municipal, regional,
environmental or other Governmental Entity, instrumentality, agency, authority,
court or other body having jurisdiction over all or any part of a System or the
Work.
          “Backwards Compatible” or “Backwards Compatibility” means (i) with
respect to each Software Release for any Product, the ability of all Software
previously licensed to any Company for such Product [***] to remain fully
functional on such Equipment in accordance with and up to the performance levels
to which each was performing immediately prior to the integration with such
Software Release, and the ability of such Software Release to interoperate and
be fully compatible with all such functionality of all such previously provided
Software and with all existing in-service Vendor-provided Products acquired by
such Company; (ii) with respect to all Equipment Releases (to the extent of that
portion of such Equipment Release that is an Equipment Update or the use of
which by any Company is not optional without losing the benefit of the Equipment
Release (for purposes of this Agreement, a “Required Equipment Release” means
collectively such Equipment Update portion and such non-optional portion of the
Equipment Release), the ability of the existing infrastructure to remain fully
functional in accordance with and up to the performance levels to which it was
performing
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

2



--------------------------------------------------------------------------------



 



immediately prior to the integration with the Required Equipment Release, and
the ability of the Required Equipment Release to interoperate and be fully
compatible with all such functionality of such existing infrastructure and
(iii) with respect to each Software Release (but only to that portion of such
Software Release that is considered a Software Update) and Required Equipment
Release, the ability of such Products to comply with the existing interfaces to
other third party equipment already deployed in the System and with respect to
which Vendor is already in compliance prior to the introduction of such Software
Release (but only to that portion of such Software Release that is considered a
Software Update) and Required Equipment Release.
          “Base Station (“BTS”)” means the radio Products that handle wireless
radio traffic in a designated cell.
          “Base Station Controller (“BSC”)” means the controller Products that
control the radio/cellsite equipment.
          “beta testing” means pre-launch testing conducted by any Company in
respect of which no payment from customers is made to such Company for the
services provided in connection therewith.
          “Business Day” means any day of the year other than a Saturday, Sunday
or a United States Federal holiday.
          “Capacity and Performance Warranty” is defined in Section 14.6.
          “Certificate of Final Acceptance” is defined in Section 8.1(e).
          “Certificate of Substantial Completion” is defined in Section 8.1(c).
          “Change Orders” is defined in Section 9.1.
          “Claim” is defined in Section 13.2.
          “Claim Notice” is defined in Section 13.2.
          “Commercial Launch” means the date that the Products provided by
Vendor are carrying live, revenue generating commercial traffic, provided that
on that date at least [***] of the mutually agreed BTS plan in a Market are
covered by Site Installation and Integration Substantial Completion Certificates
and that at least [***] of Company’s intended covered POPs in a Market have
commercially acceptable coverage.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

3



--------------------------------------------------------------------------------



 



          “Company” means Cricket, ProCo or any of their respective Affiliates
that are Conveyed any Products pursuant to Section 3.7. “Companies” means all
Companies.
          “Company Indemnified Parties” is defined in Section 13.2.
          “Competitor” means, in relation to Vendor, any manufacturer of
telecommunications equipment.
          “Cure Period” is defined in Section 14.6.
          “Defects and Deficiencies”, “Defects or Deficiencies” or “Defective”
or “Deficient” means any one or a combination of the following items or other
items of a substantially similar nature:
     (a) when used with respect to the performance of Services, that such
Services are not provided in a careful and workmanlike manner and in accordance
with the Specifications, using material which is free from defects;
     (b) when used with respect to structures, materials or Products, that such
items (i) are not new and of good quality and free from defects in materials and
workmanship, or (ii) do not conform to the Specifications, or (iii) with respect
to Software, that such Software does not provide the functions and features
described in the Specifications; provided, however, that with respect to
materials and Products that are replaced or repaired in accordance with any
warranty or maintenance provisions of this Agreement, such items may be
like-new, refurbished, remanufactured or reconditioned; or
     (c) with respect to all other Work, that the same (i) are not free of
defects in workmanship and materials, or (ii) do not conform to the
Specifications.
          “Discontinued Product Notice” is defined in Section 10.1.
          “Discontinued Products” is defined in Section 10.1.
          “Documentation” means the Operating Manuals, the Maintenance and
Instruction Manuals, the Training Manuals, the “as-built” Site parameters and
all other documentation necessary for the operation of the System, any Products
or any material part thereof.
          “Dollars” or “U.S. $” or “$” means the lawful currency of the United
States of America.
          “EFT” is defined in Section 5.6.
          “Equipment” means all equipment, hardware and other items of tangible
personal property (including, without limitation, any Documentation furnished
hereunder in
Cricket Communications Proprietary and Confidential Information

4



--------------------------------------------------------------------------------



 



respect thereof) which are furnished or required to be furnished by Vendor in
accordance with the terms and conditions of this Agreement, including repair and
replacement parts.
          “Equipment Update” means a change or modification in any delivered
Equipment which fixes or otherwise corrects faults, design shortcomings or
shortcomings in meeting the Specifications, corrects bugs or defects, or which
is recommended to enhance safety.
          “Equipment Upgrade” means a change or modification or improvement made
to Equipment that improves the performance, capacity and capability of such
Equipment. An Equipment Upgrade may include an Equipment Update.
          “Exhibits” means the exhibits attached to this Agreement, as the same
may be modified or amended from time to time.
          “Extension Period” is defined in Section 8.1(e).
          “Expansions” means any additional Products or Services not comprising
part of an Initial System, which may include growth to existing Systems and
additional Products and Services.
          “FCC” means the Federal Communications Commission.
          “FCC License” means a license for the provision of wireless
telecommunications services or operation of wireless telecommunications systems
issued by the FCC.
          “FCC Rules” is defined in Section 6.3.
          “FCC Warranty” is defined in Section 6.3.
          “Final Acceptance” means, with respect to any System or New
Technology, the date Cricket signs the Certificate of Final Acceptance.
          “Fit” means physical size or mounting arrangement (for example,
electrical or mechanical connections), or, with respect to Software, physical
size and interfaces.
          “Force Majeure” is defined in Section 15.
          “Form” means physical shape.
          “Function” means Product features and performance, or with respect to
other items, the features and performance of such items.
Cricket Communications Proprietary and Confidential Information

5



--------------------------------------------------------------------------------



 



          “Governmental Entity” means the United States federal government or
any state or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Guaranteed Substantial Completion Date” means, with respect to a
System or Work, the date by which Substantial Completion of such System or Work
must be achieved by Vendor.
          “Hazardous Materials” means material designated as a “hazardous
chemical substance or mixture” by the Administrator, pursuant to Section 6 of
the Toxic Substance Control Act, a “hazardous material” as defined in the
Hazardous Materials Transportation Act (49 U.S.C. 1801, et seq.), or a
“hazardous substance as defined in the Occupational Safety and Health Act
Communication Standard (29 CFR 1910.1200).
          “Impairment” means any loss or reduction of function, service or
performance.
          “In Revenue Service” or “In Revenue” means, with respect to a System,
the revenue generating commercial operation of such System, exclusive of
operation for purposes of determining compliance with this Agreement or beta
testing.
          “Initial Period” is defined in Section 8.1(e).
          “Initial System” means all Products and Services comprising an initial
network in a Market.
          “Integration” means the integration of Products with all other
Products and third party software and equipment in a System.
          “Installation” means the physical installation and power up of
Products at the required Site.
          “Installation and Integration” means the Installation of Products, the
integration of Products with all other Products and third party software and
equipment in a System, and the successful demonstration of Interoperability of
such integrated System.
          “Intellectual Property Rights” is defined in Section 13.2.
          “Interoperability” means the ability of the Products to operate with
other Products and to operate with and within a System, all in accordance with
the Specifications.
          “Liquidated Damages” is defined in Section 14.1.
          “Losses” means any claims, demands, suits, proceedings, causes of
action, damages, costs, expenses, liabilities, reasonable attorneys’ fees, and
amounts paid in settlement.
Cricket Communications Proprietary and Confidential Information

6



--------------------------------------------------------------------------------



 



          “Maintenance and Instruction Manuals” means the manuals prepared by
Vendor and delivered to Cricket pursuant to Section 7.
          “Major Outage” means [***]
          “Market” means a mutually agreed geographic area for which the FCC has
issued a license to provide wireless services and in which Vendor provides a
System.
          “Material Adverse Effect” is defined in Section 22.2(b).
          “Net Price” means the price after all discounts, credits, other
incentives and excluding any freight, taxes, shipping, handling, insurance and
similar charges.
          “New Technology” means technology that has not yet been deployed by
any Company, but that is (i) available from Vendor or others in the
telecommunications industry, or (ii) standardized or close to standardization in
the telecommunications industry. The systems, equipment and applications
included for New Technology are listed in Exhibit N.
          “OEM Equipment” means (i) any items of non-Vendor equipment made
available for sale by Vendor under this Agreement that are not integrated into
the Equipment during the manufacturing process; and (ii) non-Vendor software
made available for license under this Agreement that is not resident on Vendor
Equipment; but in each case excluding equipment or software that is
private-labeled by Vendor.
          “Operating Manuals” means the operating and configuration manuals
delivered to Cricket pursuant to Section 7 containing detailed procedures and
specifications for the operation of any System, any Expansions or any part
thereof including, but not limited to, BTS manuals and BSC manuals.
          “Optional Software Features” means Software features for Products
available to the Companies on an optional, separate fee basis as set forth in
Exhibit E.
          “PCS” means personal communications services authorized by the Federal
Communications Commission.
          “Person” means an individual, partnership, limited partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Entity or other
entity of whatever nature.
          “PMSI” is defined in Section 3.6.
          “Previous Agreement” means the System Equipment Purchase Agreement,
dated as of June 19, 2006 , between Cricket and Vendor.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

7



--------------------------------------------------------------------------------



 



          “[***]Credit” is defined in Section 5.1(b).
          “Product Change Notice” means a notification issued by Vendor or an
Affiliate of Vendor that the Equipment described in such notification is the
subject of a design, material, production or engineering Defect or Deficiency.
          “Products” means the collective reference to the Equipment and the
Software provided by Vendor or any Subcontractor under this Agreement.
          “Proprietary Information” is defined in Section 24.18.
          “Punch List” means that list prepared in conjunction with any
certificate which contains one or more immaterial non-service-affecting items
which have not been fully completed as of the date of the accompanying
certificate; provided that such incomplete portion of the Work shall not, during
its completion, materially impair the normal daily operation of a System in
accordance with the Specifications.
          “Purchase Order” means a purchase order given specifying the Products,
Services or other items of Work that Vendor is authorized to supply or commence
in compliance with the terms of this Agreement.
          “Purchaser” means the entity that submits a Purchase Order hereunder,
which may be Cricket or ProCo.
          “Related Entity” is defined in Section 2.7.
          “Release” means any release, version, upgrade, update, enhancement,
bug fix or other issuance.
          “RF” means radio frequency.
          “RTM License” is defined in Section 11.6.
          “RTU License” is defined in Section 11.1.
          “Services” means the collective reference to all of the services to be
furnished by Vendor as part of the Work including, but not limited to all
design, engineering, network planning, construction, interoperability, supply,
delivery, Installation and Integration, testing, training, repair, maintenance,
de-installation and removal, technical and other support services, and any and
all other services to be furnished by Vendor as part of the Work in accordance
with the terms of this Agreement.
          “Site” means the physical location of a System Facility.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

8



--------------------------------------------------------------------------------



 



          “Site Installation and Integration Substantial Completion Certificate”
is defined in Section 8.1(b).
          “Software” means (a) the software licensed pursuant to the terms of
this Agreement, (b) all Releases with respect to such software, and (c) all
Documentation furnished hereunder in respect of clauses (a) or (b) of this
definition.
          “Software Update” means any updates to the Software relating to
Vendor’s Warranty and Software maintenance obligations hereunder or which
correct bugs or defects in the Software, or otherwise to correct shortcomings in
the Software.
          “Source Code” means any version of Software incorporating high level
or assembly language that generally is not directly executable by a processor.
          “Spare Parts” means the spare and replacement hardware, parts and
Equipment provided by Vendor.
          “Spare Parts Kit” is defined in Exhibit B.
          “Specifications” means the collective reference to the product
description documentation and performance standards (including all of the
Services and Products) as set forth in this Agreement and the Exhibits
including, without limitation, Exhibits L and Q; provided that (i) the
Specifications shall be deemed to include a requirement that all of the Products
and Services shall be reasonably in accordance with ANSI, ITU, and other
applicable industry standards as required for performance to the Specifications
for all Products provided hereunder, except when otherwise stated in a specific
Exhibit or Specifications or otherwise agreed by the parties, and (ii) with
respect to Services and Products for which product descriptions and performance
standards are not provided and listed in a specific Exhibit, the term
“Specifications” shall refer to Vendor’s published specifications in respect
thereof.
          “Subcontractor” means a contractor, vendor, supplier, licensor or
other Person that is not an Affiliate of Vendor, having a direct or indirect
contract with Vendor or with any other Subcontractor of Vendor who has been
hired by or for Vendor to assist Vendor in the performance of its obligations
under this Agreement.
          “Substantial Completion” means the time at which Cricket signs the
Certificate of Substantial Completion.
          “Support Period” is defined in Section 10.1.
          “Switch” means the Vendor’s Mobile Switch Center Emulation (MSCe) and
Media Gateway (MGW) Equipment that handles functions including, but not limited
to, call processing, inter-system signaling, and bearer establishment, and which
interfaces to the home location register (HLR), BSCs, PSTN, products that
provide enhanced features and functionalities, and other switches.
Cricket Communications Proprietary and Confidential Information

9



--------------------------------------------------------------------------------



 



          “System” means (i) all wireless PCS systems provided by Vendor
pursuant to the Previous Agreement, and (ii) each Initial System (and all Sites,
Expansions, Services and other Work related to or forming a part of such Initial
System) provided by Vendor hereunder. A “System” may also be referred to as a
“Network” or “network.”
          “System Facility” means the structures, improvements, foundations,
towers, and other facilities necessary to house or hold any related Products and
other equipment to be located at a particular location; and may also be referred
to as a “Network Facility” or “network facility.”
          “Taxes” is defined in Section 5.2.
          “Term” means the period commencing on the Effective Date and ending
five (5) years therefrom, unless terminated earlier in accordance with the terms
and conditions hereof, or unless extended by the mutual written consent of the
parties hereto.
          “Training” is defined in Section 7.4.
          “United States” means the 50 states, the District of Columbia, the
Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and any
other territory or possession of the United States.
          “Vendor” has the meaning set forth in the heading to this Agreement,
or any abbreviation thereof.
          “Vendor Developments” is defined in Section 12.3.1.
          “Warranty” means any one or more of the Products and Services
Warranty, Software Backwards Compatibility Warranty, Equipment Backwards
Compatibility Warranty, FCC Warranty and the Capacity and Performance Warranty.
          “Warranty Period” means (a) with respect to all Products and Services
comprising part of or furnished with respect to an Initial System (but excluding
Expansions), a period of eighteen (18) months from and after the date of
Substantial Completion of such Initial System, provided, however that if prior
to Final Acceptance of such Initial System a Major Outage occurs, such eighteen
(18) month period shall be extended by the number of days elapsed between
Substantial Completion of such Initial System and the date Cricket signs the
Certificate of Final Acceptance with respect to such Initial System; (b) with
respect to all Expansions (including Software Releases and Equipment Releases)
for which Vendor provides Installation Services or Integration Services, a
period of eighteen (18) months from and after the successful Installation or
Integration of such Products, as applicable (c) with respect to all Expansions
(including Software Releases and Equipment Releases) for which Vendor does not
provide Installation Services or Integration Services, a period of eighteen
(18) months from and after the date of shipment of such Expansions to a
Company’s Site, (d) with respect to all Services not included in the foregoing
clauses (a), (b) or (c), eighteen
Cricket Communications Proprietary and Confidential Information

10



--------------------------------------------------------------------------------



 



(18) months from and after the completion of such Services, (e) with respect to
New Technology, a period of eighteen (18) months from and after the date of
Substantial Completion of such New Technology, and (f) with respect to Spare
Parts, a period of eighteen (18) months from and after such Spare Parts are
placed into service in a System. With respect to Spare Parts, Cricket shall, to
the extent that Vendor cannot obtain this information through its own monitoring
and maintenance procedures, notify Vendor on a quarterly basis of the serial
number or other identifying information of all Spare Parts placed into service
during the prior quarter, together with the date each such Spare Part was placed
into service.
          “Withdraws” means Vendor or any successor entity to Vendor or Vendor’s
Code Division Multiple Access (“CDMA”) products makes a public announcement or
confirmation that it is or has discontinued sales or support activities in the
United States with respect to CDMA products; provided however, that the term
“Withdraw” shall not include any merger or joint venture between Vendor and a
third party if such successor, third party or joint venture continues to engage
in sales and support activities in the United States with respect to Vendor’s
CDMA products.
          “Work” means the furnishing of Products and the performance of
Services hereunder, and all other related activities and obligations required to
be performed by Vendor pursuant to this Agreement.
          1.2 Other Definitional Provisions. (a) When used in this Agreement,
unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings set forth herein. Terms defined in the Exhibits are
deemed to be terms defined herein; provided that in the case of any terms that
are defined both in this Agreement or an Exhibit, the definitions contained in
the main body of this Agreement shall supersede such other definitions for all
purposes of this Agreement; provided further, that definitions contained in any
Exhibit shall control as to such Exhibit.
          (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole (including
Exhibits and schedules) and not to any particular provision of this Agreement
and section, subsection, schedule and exhibit references are to this Agreement
unless otherwise specified. Reference herein to “Section” shall mean any and all
subsections thereof. The word “including” shall also mean “including without
limitation.” The conjunction “or” shall be understood in its inclusive sense
(and/or).
          (c) The meanings given to terms defined in this Agreement are
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
Cricket Communications Proprietary and Confidential Information

11



--------------------------------------------------------------------------------



 



     SECTION 2. SCOPE OF WORK, RESPONSIBILITIES
          2.1 Scope of Work. During the Term, Vendor shall perform all Work in
accordance with Purchase Orders issued to Vendor from time to time under this
Agreement and in accordance with the statement of work for such Work. Each
statement of work will be substantially in accordance with the sample attached
as Exhibit A. Vendor shall be responsible for providing in accordance with the
terms of this Agreement any and all items and services which are expressly
described in this Agreement or in the Exhibits. Vendor shall furnish all labor,
materials, tools, transportation and supplies required to complete its
obligations in accordance with this Agreement.
          2.2 Review of Agreement. Vendor and Cricket have examined in detail
and carefully studied and compared the Agreement with all other information
furnished by the other party and has promptly reported to the other any material
errors, inconsistencies or omissions so discovered or discovered by any of its
Subcontractors.
          2.3 Eligibility under Applicable Laws and Applicable Permits. Vendor
shall be responsible for ensuring that Vendor and its Subcontractors are and
remain eligible under all Applicable Laws and Applicable Permits to perform the
Work under this Agreement in the various jurisdictions involved including, to
the extent that Vendor will be responsible for construction for any particular
component of the Work, all such construction will be done in accordance with all
applicable Federal Communications Commission requirements. Each party shall be
responsible for obtaining and maintaining in full force and effect the
Applicable Permits listed as its responsibility in the applicable Exhibits.
          2.4 Further Assurances. Vendor shall execute and deliver all
reasonable further instruments and documents, and will, in good faith, consider
all reasonable requests for further action, including, but not limited to,
assisting the Companies in filing notices of completion with the appropriate
state and local Governmental Entity that may be necessary or that Cricket or any
other Company may reasonably request in order to enable such Company or Vendor
to complete performance of the Work or to effectuate the purposes or intent of
this Agreement. All such requests shall be addressed pursuant to the Change
Order procedures described below in Section 9.
          2.5 Liens and Other Encumbrances. (a) Vendor covenants and agrees to:
          (i) except as provided in Section 3.6, protect and keep free all
Systems, Work, Expansions or any and all interests and estates therein acquired
by a Purchaser from Vendor, and all improvements and materials now or hereafter
placed thereon under the terms of this Agreement, from any and all claims,
liens, charges or encumbrances of the nature of mechanics, labor or materialmen
liens or otherwise arising out of or in connection with the performance by
Vendor of this Agreement or any performance by any Subcontractor, and to
promptly have any such lien released by bond or otherwise; and
Cricket Communications Proprietary and Confidential Information

12



--------------------------------------------------------------------------------



 



          (ii) give notice of this subsection to each Subcontractor before such
Subcontractor furnishes any labor or materials for any System.
          (b) If any laborers’, materialmen’s, mechanics’, or other similar lien
or claim thereof is filed by any Subcontractor, Vendor shall use it best
commercial efforts to cause such lien to be satisfied or otherwise discharged,
or shall file a bond in form and substance satisfactory to Cricket in lieu
thereof within ten (10) Business Days of Vendor’s receipt of notice of such
filing. If any such lien is filed or otherwise imposed, and Vendor does not
cause such lien to be released and discharged forthwith, or file a bond in lieu
thereof, then, without limiting any Company’s available remedies, any Purchaser
has the right, but not the obligation, to pay all sums necessary to obtain such
release and discharge or otherwise cause the lien to be removed or bonded to
such Purchaser’s satisfaction, and to retain such funds from any payment then
due or thereafter to become due to Vendor.
          (c) Cricket and each other Company reserves the right to post or place
within any System notices of non-responsibility or to do any other act required
by Applicable Law, to exempt such Company from any liability to third parties by
reason of any work or improvements to be performed or furnished hereunder;
provided that failure by any such Company to do so shall not release or
discharge Vendor from any of its obligations hereunder.
          2.6 Duty To Inform Itself Fully; Waiver of Defense. Each party shall
be deemed to have notice of and to have fully examined and approved the
Specifications, the Exhibits and all other documents referred to herein, and all
drawings, specifications, schedules, terms and conditions of this Agreement,
regulations and other information in relation to this Agreement or any
amendments, modifications or supplements thereto at all times on or after the
Effective Date and to have fully examined, understood and satisfied itself as to
all information of which it is aware and which is relevant as to the risks,
contingencies and other circumstances which could affect this Agreement and in
particular the Installation of any System or any part thereof.
          2.7 Joint Ventures and Designated Entities. Any Company may from time
to time invest in or provide management services to joint ventures and other
third parties that hold licenses from the FCC or that are engaged in the
build-out or operation of wireless systems (such third parties, including other
entities that qualify as a “Designated Entity,” “Entrepreneur,” Small Business”
or “Very Small Business” under FCC Rules, being “Related Entities”). Vendor
agrees, at Cricket’s request, to promptly enter into one or more agreements with
each Related Entity for the provision of equipment, software and services to
such Related Entity on substantially the same terms and conditions as set forth
in this Agreement. However, Vendor reserves the right to make a reasonable
business evaluation of such Related Entities credit standing and to insure that
the Related Entity is not a manufacturer of telecommunications equipment,
competing against Vendor in the same markets, prior to entering into such
agreements, provided, however, that in the event a Related Entity does not meet
the credit standing requirements established by Vendor, then
Cricket Communications Proprietary and Confidential Information

13



--------------------------------------------------------------------------------



 



each such Related Entity will be entitled to deposit with Vendor a sum equal to
[***], and Vendor will then promptly enter into an agreement with such Related
Entity on substantially the same terms and conditions as set forth in this
Agreement.
     SECTION 3. PURCHASE ORDERS AND SCHEDULES
          3.1 Purchase Orders. All Purchase Orders under this Agreement shall be
submitted by a Purchaser. Each Purchaser may deliver Purchase Orders to Vendor
at any time and from time to time during the Term. Such Purchase Orders shall be
sent to Vendor either by certified mail, electronic transmission or another
mutually acceptable manner to the following address:
          Futurewei Technologies Inc.,
          1700 Alma Drive, Suite 100
          Plano Texas, 75075
All Purchase Orders shall be governed by the terms and conditions of this
Agreement, unless otherwise agreed by the parties in writing. Each Purchase
Order shall reference this Agreement and specify, in reasonable detail, the
Products, Services or other items of Work to be provided by Vendor. All Purchase
Orders shall be deemed to incorporate and be subject to the terms and conditions
of this Agreement unless otherwise agreed in writing. All Purchase Orders,
including electronic orders, shall contain the information necessary for Vendor
to fulfill the order. Vendor shall comply with all purchasing requirements set
forth in Exhibit P. No provision or data on any Purchase Order or any Vendor
order acknowledgment, or contained in any documents attached to or referenced
the Purchase Order or order acknowledgment or any subordinate document (such as
shipping releases), which is inconsistent with the terms of this Agreement shall
be binding, except data necessary for Vendor to fill the order.
          3.2 Delivery under the Agreement. Vendor shall complete the Work
specified in each Purchase Order in accordance with the terms and conditions of
this Agreement.
          3.3 Order Acceptance. All Purchase Orders shall be subject to Vendor’s
acceptance, provided that (a) Vendor may not reject any Purchase Orders placed
in accordance with the terms of this Agreement and the agreed upon lead times
for Products as described in Exhibits I and U, and (b) any Purchase Order issued
by a Purchaser and not properly rejected in writing within ten (10) Business
Days of the transmission of such Purchase Order to Vendor shall be deemed
accepted by Vendor. Electronic Purchase Orders shall be binding on the
submitting Purchaser and Vendor notwithstanding the absence of a signature,
provided that the parties have implemented a mutually acceptable electronic
order process and such orders deemed to be binding have been issued by a
Purchaser and accepted by Vendor in accordance with the process agreed upon by
the parties.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

14



--------------------------------------------------------------------------------



 



          Changes made by a Purchaser to an accepted Purchase Order that affect
Vendor’s ability to meet its obligations under the Purchase Order, any price,
shipment date, or completion date quoted by Vendor with respect to such Purchase
Order is subject to change and shall be addressed pursuant to the Change Order
provisions below in Section 9.
          3.4 Forecasts. Purchaser shall provide to Vendor periodic (as mutually
agreed to) forecasts of Purchaser’s projected Product needs.
          3.5 Inventory Control and Bar-coding. Vendor shall, at no additional
charge, pack and mark shipping containers in accordance with its standard
practices for domestic shipments. Vendor shall (a) enclose a packing memorandum
with each shipment and, if the shipment contains more than one package, identify
the package containing the memorandum, and (b) mark Products as applicable for
identification in accordance with Vendor’s marking specifications (for example,
model/serial number and month, year of manufacture).
          3.6 Purchase Money Security Interest. Each Purchaser hereby grants to
Vendor a purchase money security interest (“PMSI”) on and in each item of
Equipment purchased by such Purchaser from Vendor hereunder until such time as
Vendor receives payment in full in accordance with this Agreement for such
Equipment. Accordingly, the applicable PMSI and all related liens on a given
item of Equipment purchased hereunder shall be deemed automatically released in
full by Vendor upon Vendor’s receipt of payment for such item of Equipment, and
no PMSI shall attach to any item of Equipment purchased hereunder for which
Vendor has received full payment in advance. Vendor shall, at Vendor’s expenses
execute, deliver and file any documents, instruments and certificates reasonably
requested by any Purchaser in order to evidence the release of the PMSI and the
removal of any related liens.
          3.7 Conveyance of Equipment. Vendor acknowledges and agrees that (a) a
Purchaser may, and each other Company may, sell, transfer, assign, lease,
license, sublicense, or convey (“Convey” or “Conveyance”) Products to any of
such Purchaser’s Affiliates, and (b) any owner of any Equipment may Convey such
Equipment to any third party with thirty (30) days prior written notice to
Vendor, and with Vendor having the right to insure that such third party is not
a manufacturer of telecommunications equipment, competing with Vendor in the
same markets.
     SECTION 4 SUBCONTRACTORS
          4.1 Subcontractors. Vendor may subcontract any portion of its
obligations under this Agreement, but no such subcontract shall relieve Vendor
from primary responsibility and liability for the performance of Vendor’s
covenants and obligations under this Agreement. Regardless of whether or not
Vendor obtains approval with respect to use of a Subcontractor or whether Vendor
uses a Subcontractor recommended by other party hereunder, use by Vendor of a
Subcontractor shall not, under any circumstances: (i) give rise to any claim by
Vendor against any Company if such Subcontractor breaches its
Cricket Communications Proprietary and Confidential Information

15



--------------------------------------------------------------------------------



 



subcontract or contract with Vendor; (ii) give rise to any claim by such
Subcontractor against any Company; (iii) create any contractual obligation by
any Company to the Subcontractor; (iv) give rise to a waiver by the Purchaser of
its rights to reject any Defects or Deficiencies or Defective Work; or (v) in
any way release Vendor from being solely responsible for the Work to be
performed under this Agreement.
          4.2 Vendor’s Liability. Vendor is responsible for all of its
obligations under this Agreement, including the Work, regardless of whether a
subcontract or supply agreement is made or whether Vendor relies upon any
Subcontractor to any extent. Vendor’s use of Subcontractors for any of the Work
shall in no way increase Vendor’s rights or diminish Vendor’s liabilities under
this Agreement, and in all events, except as otherwise expressly provided for
herein, Vendor’s rights and liabilities hereunder shall be as though Vendor had
itself performed such Work. Vendor shall be liable for any delays caused by any
Subcontractor as if such delays were caused by Vendor.
          4.3 Company’s Liability. Company is responsible for all of its
obligations under this Agreement, including facility readiness and access. If
the facility is not ready, or accessible per schedule, Company will be
responsible to notify Vendor twenty four hours in advance of scheduled site
visit, or may be invoiced for any additional actual travel, living and man-hour
and equipment delivery costs incurred by Vendor. Similarly, in the event Vendor
or its Subcontractors are not able to fully comply with time commitments, Vendor
will give Company twenty four hours advance notice of any delay, or may be
invoiced for actual travel, living, and man-hour and equipment delivery costs
incurred by Company.
          4.4 No Effect of Inconsistent Terms in Subcontracts. The terms of this
Agreement shall in all events be binding upon Vendor regardless of and without
regard to the existence of any inconsistent terms in any agreement between
Vendor and any Subcontractor or whether or not and without regard to the fact
that any other party hereunder may have directly or indirectly had notice of any
such inconsistent term.
          4.5 Assignability of Subcontracts to Cricket. Vendor shall use
reasonable efforts to have each agreement between Vendor and a Subcontractor
contain a provision stating that, in the event that Vendor is terminated for
cause, convenience, abandonment of this Agreement or otherwise, (i) each
Subcontractor shall continue its portion of the Work as may be requested by
Cricket and (ii) such agreement may be assumed without penalty to Cricket and,
in order to create security interests, may be assigned by Cricket to third
parties designated by Cricket, in either case at the option of Cricket and for
the same price and under the same terms and conditions as originally specified
in such Subcontractor’s agreement with Vendor.
          4.6 Removal of Subcontractor or Subcontractor’s Personnel. Cricket has
the right at any time to request removal of a Subcontractor or any of a
Subcontractor’s personnel from Work on the System upon reasonable grounds and
reasonable prior notice to Vendor. Such request (a “Request for Removal”) shall
be in writing and shall specify Cricket’s reasoning therefor. Vendor promptly
shall issue a written response to any such Request for Removal, specifying the
reasoning for its disagreement or agreement, as the case may be,
Cricket Communications Proprietary and Confidential Information

16



--------------------------------------------------------------------------------



 



with the reasoning contained in the Request for Removal. If the parties fail to
agree, this matter shall be handled in accordance with the dispute resolution
procedures in Section 21. The exercise of such right by Cricket shall have no
effect on the provisions of Sections 4.1 and 4.2.
          4.7 Subcontractor Insurance. Vendor shall require its Subcontractors
to obtain, maintain and keep in force, during the time they are engaged in
providing Products and Services hereunder, insurance coverage as set forth on
Exhibit G (provided that the maintenance of any such Subcontractor insurance
shall not relieve Vendor of its other obligations pursuant to this Agreement).
Vendor shall, upon Cricket’s request, furnish Cricket with evidence of such
insurance in form and substance reasonably satisfactory to Cricket.
          4.8 Review and Approval not Relief of Vendor Liability. No inspection,
review or approval by any Company permitted under this Agreement of any portion
of the Work shall relieve Vendor of any duties, liabilities or obligations under
this Agreement, but nothing contained in this Section shall be deemed a bar of
any waiver given to Vendor pursuant to and in accordance with the terms of this
Agreement.
          4.9 Vendor Warranties. Except as otherwise expressly provided in
Section 16, all warranties of Vendor in this Agreement shall be deemed to apply
to all Work performed by any Subcontractor as though Vendor had itself performed
such Work and to all Products supplied by any third-party vendor or other
subcontractor as though Vendor itself had supplied such Products. Except as
otherwise specifically provided in Section 16, the parties agree that such
warranties shall not be enforceable merely on a “pass-through” basis but that
any Company may, but shall not be obligated to, enforce such warranties of any
Subcontractor to the extent that the Company determines that Vendor is not
paying or performing its warranties; provided that any such election by a
Company shall not relieve Vendor from any obligations or liability with respect
to any such warranty.
          4.10 Payment of Subcontractors. Vendor shall make all payments that it
is contractually required to make to all Subcontractors (except in the case of
legitimate disputes between Vendor and any such Subcontractor arising out of the
agreement between Vendor and such Subcontractor) in accordance with the
respective agreements between Vendor and its Subcontractors such that no
Subcontractor shall be in a position to enforce any liens or other rights
against any Company, the System, any Products or any part thereof.
          4.11 Copies. Subject to any confidentiality obligations required by
third party providers, including Subcontractors, Vendor will use its good faith,
reasonable efforts to provide Cricket with any and all relevant agreements,
understandings, subcontracts and other documents pertaining to the provision of
Products or Services by a Subcontractor which the Companies may reasonably
require in order for them to be provided with the information necessary to
exercise any of their rights under this Agreement.
          4.12 Benefit of Subcontracts. In addition to anything else provided
for in this Agreement, Vendor shall ensure that Cricket shall be entitled to the
following benefits
Cricket Communications Proprietary and Confidential Information

17



--------------------------------------------------------------------------------



 



and rights of Vendor under its contracts with any applicable third-party vendors
or other Subcontractors: all rights to conduct in-house tests, to receive notice
of upgrades and enhancements and to purchase spare parts; provided however, that
Vendor shall maintain sole responsibility for all obligations and duties under
all such contracts.
     SECTION 5. PRICES AND PAYMENT
          5.1 Prices. (a) The prices for the Products, Services and other items
of Work are set forth in Exhibit C. The prices for all Products, Services and
Systems set forth in the Exhibits, including, without limitation Exhibits B, D,
E, F, H, J, and K, include all optional and non-optional features, functions and
services required for the proper functionality of such Products, Services and
Systems in accordance with the Specifications.
          (b) [***]. [***] In the event that the covenant of Vendor in the
foregoing sentence is breached at any time, then, with respect to each such
breach, each Purchaser shall be entitled to take a credit against payments with
respect to future Purchase Orders submitted by such Purchaser equal to the
amount of the excess of [***] (the “[***]Credit”). This [***] Credit may be
utilized by Purchaser at any time during the following four (4) year period or
until such credit has been fully satisfied, whichever occurs earlier. It is
understood that in no event, will any credit be due for any retroactive period
prior to the date of breach under this section. It is further agreed that if
Vendor voluntarily chooses to [***] to Purchaser, during the term of this
Agreement, unrelated to any breach under this section, no retroactive credit
will occur.
          5.2 Taxes. Each Purchaser shall reimburse Vendor for all present or
future sales taxes (“Taxes”) that are imposed on and paid by Vendor by any
Governmental Entity as a result of the provision of Products and Services to
such Purchaser under this Agreement, provided, however, that no Purchaser shall
be liable for or shall pay or reimburse Vendor for (i) any Taxes on or measured
by the income or receipts of Vendor, and (ii) any import or export taxes, fees,
imposts or charges imposed by any foreign or United States Governmental Entity
on any of the Products or Services furnished hereunder. If a Purchaser shall pay
Taxes for which Vendor is entitled to claim a refund or credit, then Vendor
shall reimburse to such Purchaser an amount equal to such refund or credit.
          5.3 Payment. Payment for the Products and Services to be supplied
pursuant to this Agreement shall occur as follows (in each case following the
Purchaser’s receipt of an invoice by Vendor which shall properly document, to
the reasonable satisfaction of the Purchaser, all the items included):
          (a) Initial Systems and New Technology
     (i) Products for Initial Systems and New Technology provided hereunder:
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

18



--------------------------------------------------------------------------------



 



     Vendor will invoice Purchaser one hundred percent (100%) of the price of
Products ordered upon delivery of the Products to such Purchaser’s initial
designated delivery location or to Purchaser’s designated warehouse; One hundred
percent (100%) of Service ordered upon Substantial Completion, unless a punch
list is issued upon such Substantial Completion, ninety percent (90%) of Service
ordered should be paid upon such Substantial Completion, ten percent (10%) after
ninety (90) days beyond Substantial Completion of Services, unless the Agreement
provides for invoicing in advance, or the Services continue beyond ninety
(90) days, in which case Vendor shall invoice Company at the end of each
calendar month for Services performed in that month.
          (b) Expansions:
     (1) 100% of the amount of Purchase Orders with respect to Products pursuant
to an Expansion shall be invoiced upon delivery of such Products to the initial
location specified in the relevant Purchase Order or to Purchaser’s designated
warehouse;
     (2) 100% of the amount of all completed Purchase Orders with respect to
Services pursuant to an Expansion shall be invoiced upon completion of such
Services.
          (c) Subcontracted Services: Services provided by Subcontractors shall
be invoiced as performed, or as soon thereafter as practical but in no event
more frequently than monthly.
          (d) Payment of Invoices. Each invoice shall be due and payable thirty
(30) days after receipt by the Purchaser of a true, accurate and complete
invoice, unless and to the extent the amount in question is disputed. If any
portion of an amount due to Vendor is subject to a bona fide dispute, the
Purchaser will pay to Vendor on or before the date such amount is due all
amounts not disputed.
          5.4 No Payment in Event of Material Breach. Notwithstanding any other
provision herein to the contrary, no Purchaser shall have any obligation to make
any payment for any Work with respect to which Vendor is in material breach of
this Agreement with the sole fault of Vendor until and unless such breach is
cured or waived in accordance with the terms of this Agreement. In the event of
any such dispute, such dispute shall be decided pursuant to the provisions of
Section 21 and any related payment obligations shall be suspended until the
dispute is resolved.
          5.5 In Revenue Payments. At any time any Company may, in its sole
discretion, decide to place a System into In Revenue Service. Such placement
into In Revenue Service shall constitute Substantial Completion only for
purposes of the payment obligations above, but shall not in any way relieve
Vendor of any of its obligations under
Cricket Communications Proprietary and Confidential Information

19



--------------------------------------------------------------------------------



 



this Agreement, nor shall such In Revenue Service trigger the commencement of
the Initial Period.
          5.6 Currency and Place of Payment. Payments under this Agreement shall
be made in US dollars and if such method of payment is acceptable to the
Purchaser, the Purchaser shall pay all amounts due Vendor hereunder using
Electronic Funds Transfer (“EFT”). EFT payments by a Purchaser shall be made to
such account as is designated by Vendor in writing.
     SECTION 6. SERVICES
          6.1 Transportation. Vendor shall at Vendor’s sole cost and expense
provide for the transportation and delivery to the Sites of all the Products to
be delivered pursuant to, and in accordance with, each Purchase Order and the
terms of this Agreement. Vendor will provide Equipment and will also be
responsible for delivery of all Products to Purchaser’s initial specified
location. Purchaser shall provide a detailed location address to Vendor before
shipment. The Equipment shall be delivered to such Purchaser’s initial location
at Vendor’s cost; if such initial specified location is Purchaser’s designated
warehouse, Purchaser will be responsible for the delivery from warehouse to
installation site; if such initial specified location is the final installation
Site, such Site must be ready to receive the Equipment within 30 days after such
Equipment arrives at Vendor’s warehouse. If the Site can not be ready within
30 days, that Equipment will be delivered to Purchaser’s designated warehouse at
Vendor’s cost, the corresponding cost and expense for the transportation from
Purchaser’s warehouse to the specified location for such delivery shall be borne
by Purchaser. In the event of any unusual Site selections or requirements which
require transportation arrangements out of the ordinary course having regard to
normal industry standards and practices (such as crane requirements, helicopter
transportation requirements to a remote setting, etc.), Vendor shall arrange,
subject to the Purchaser’s prior approval, for such exceptional transportation
requirements from local staging facilities or warehouse locations to the unusual
Site. Vendor shall notify the Purchaser that it believes, in good faith, that
exceptional transportation arrangements are necessary in the circumstances, and
Vendor will consult with the Purchaser on an approved course of action to
complete delivery. The Purchaser shall be responsible for all costs with respect
to such exceptional transportation requirements in excess of transportation
costs applicable to a standard Site.
          6.2 Services. Vendor shall provide the Services ordered by a Purchaser
in accordance with the provisions of the Exhibits in respect of such Services.
The prices for each of the Services set forth in the Exhibits include all other
services that are related or incident to the Services set forth in the Exhibits,
except to the extent expressly excluded in the respective Exhibit describing the
Services.
          6.3 No Interference. Vendor shall install all Equipment and build each
of the Systems so as to cause no unauthorized interference with or obstruction
to lands and thoroughfares or rights of way on or near which the installation
work may be performed. Vendor shall exercise every reasonable safeguard to avoid
damage to existing facilities, and
Cricket Communications Proprietary and Confidential Information

20



--------------------------------------------------------------------------------



 



if repairs or new construction are required in order to replace facilities
damaged by Vendor due to its negligence or willful misconduct, such repairs or
new construction shall be at Vendor’s sole cost and expense. Vendor understands
that many of the Sites may be co-located with other RF transmission facilities
and Vendor shall take all necessary precautions and safety measures to ensure
the safety of all of Vendor’s and Subcontractors’ personnel at such Sites.
          Vendor represents and warrants that all Products furnished hereunder
shall comply, to the extent required, with the requirements of the Federal
Communication Commission’s Rules and Regulations (the “FCC Rules”) pertaining to
Commercial Mobile Radio Service providers and equipment manufacturers in effect
as of the date of delivery of such Product to the Purchaser, including Parts 24
and 27 of the FCC Rules. In addition, Vendor represents and warrants that each
Product furnished hereunder shall comply, to the extent required, with (i) the
requirements of Part 15 of the FCC Rules in effect as of the date of delivery of
such Product to the Purchaser, including those sections concerning the labeling
of such Product and the suppression of radio frequency and electromagnetic
radiation to specified levels, and (ii) Part 20 of the FCC Rules in effect as of
the date of delivery of such Product to the Purchaser, including those sections
relating to 911 and E911 services. The foregoing warranties are collectively
referred to as the “FCC Warranty”.
          Vendor shall, when appropriate, have reasonable access to each
Company’s premises during normal business hours and at such other times as may
be agreed upon by the parties in order to enable Vendor to perform its
obligations under this Agreement. Vendor shall coordinate such access with the
Company’s designated representative prior to visiting such premises. Vendor
agrees to instruct its employees to comply with all site rules while on a
Company’s premises. The employees and agents of Vendor shall, while on any
Company’s premises, comply with all site rules and guidelines including, but not
limited to, where required by government regulations. No party shall require
waivers or releases of any personal rights from representatives of the other in
connection with visits to its premises, and no such releases or waivers shall be
pleaded by any party in any action or proceeding.
          For purposes of this Section, all references to “Company’s premises”
and other similar references shall be deemed to refer to any location where a
Site is to be located, which may include land or buildings owned or leased by
any Company. To the extent that a Company does not own the premises, Vendor’s
obligations to adhere to site rules and guidelines shall include, without
limitation, those rules and guidelines required by the owner, landlord or
property manager having care and control of such premises, which the Company has
provided to Vendor in advance of the commencement of the applicable Work
hereunder.
     SECTION 7. MANUALS, ENGINEERING DRAWINGS AND TRAINING
          7.1 Documentation. Vendor shall provide the Documentation listed in
Exhibits T and R. The Documentation shall be prepared in accordance with the
relevant
Cricket Communications Proprietary and Confidential Information

21



--------------------------------------------------------------------------------



 



Specifications. Operating Manuals with up-to-date drawings, specifications and
design sheets shall be available for the Training as set forth in Section 7.4.
          7.2 Standards for Manuals. All Operating Manuals and Maintenance and
Instruction Manuals required to be provided by Vendor pursuant to this Agreement
shall be accurate, in the English language and shall be:
     (a) detailed and comprehensive and prepared in conformance with the
Specifications and generally accepted national standards of professional care,
skill, diligence and competence applicable to telecommunications and operation
practices for facilities similar to the Systems;
     (b) consistent with good quality industry operating practices for operating
wireless communications systems of similar size, type and design;
     (c) sufficient to enable the Companies to operate and maintain each System
on a continuous basis; and
     (d) prepared subject to the foregoing standards with the goal of achieving
operation of each System at the capacity, efficiency, reliability, safety and
maintainability levels contemplated by this Agreement and required by all
Applicable Laws and Applicable Permits.
          7.3 Equipment and Data. Vendor shall furnish all drawings,
specifications, specific design data, preliminary arrangements and outline
drawings of the Equipment and all other information as required in accordance
with this Agreement in sufficient detail to indicate that the Equipment and
fabricated materials to be supplied under this Agreement comply with the
Specifications.
          7.4 Training. As more fully described in Exhibit H, Vendor shall
provide to the Companies a training program with respect to all Products and
Services provided hereunder (collectively, the “Training”). Promptly upon
execution of this Agreement, Vendor shall establish a training coordinator,
whose responsibility shall be to work with Cricket to ensure that the Companies
receive the Training. Such coordinator (or his or her replacement) shall
continue in such assignment until the receipt of all of the Training required to
be provided. All Training shall be provided by Vendor in the United States
except as otherwise agreed to in writing by Cricket.
          7.5 Manuals and Training. The Training and the Documentation provided
in connection herewith, including, without limitation, all Documentation
provided in CD-ROM format and all documentation provided pursuant to
Sections 7.2, 7.3 and 7.4 shall be updated in reasonable quantities at no
additional cost to the Companies pursuant to and in accordance with all Product
upgrades or modifications applicable to any Work or any part thereof.
Cricket Communications Proprietary and Confidential Information

22



--------------------------------------------------------------------------------



 



     SECTION 8. ACCEPTANCE PROCEDURES
          8.1 Acceptance Procedures With Respect to Initial Systems and New
Technology. Depending upon the specific Products and Services to be furnished by
Vendor, and those tasks for which the Companies shall assume responsibility, the
parties, directly or through third-party vendors or other Subcontractors, as the
case may be, shall carry out the following procedures with respect to Initial
Systems and New Technology.
          (a) Factory Tests. Cricket may, at Cricket’s option and cost, be
present at any factory testing conducted by Vendor. Upon request, Vendor shall
give Cricket ten (10) Business Days advance notice of any such factory testing
relating to the types of Products or Services furnished by Vendor hereunder.
Vendor shall cooperate with Cricket to facilitate Cricket’s observation of such
tests. Regardless of whether or not Cricket observes any factory testing, Vendor
agrees to provide Cricket with copies of all documentation relating to factory
testing of the Product specified by Cricket, including without limitation copies
of test procedures, test results and FCC compliance certifications.
          (b) Site Installation and Integration Substantial Completion
Certificate. Upon completion of the Installation of each group of BTS or other
Products and the completion of integration activities in accordance with this
Agreement, Vendor shall issue a Site Installation and Integration Substantial
Completion Certificate (“Site Installation and Integration Substantial
Completion Certificate”) certifying that all Installation and integration
activities specified in the Purchase Order are substantially complete. Such
certificate shall be accompanied by a Punch List of all incomplete items which
items shall be completed by Vendor prior to Final Acceptance.
          (c) Certificate of Substantial Completion. Upon completion of all Work
and testing of the Work with respect to each Market in accordance with this
Agreement, Vendor shall issue a Certificate of Substantial Completion with
respect to such Work for the Market, which shall be in the form of a checklist
listing all tests performed and the results thereof, and shall be accompanied by
a Punch List of outstanding items (the “Certificate of Substantial Completion”).
Upon its reasonable satisfaction that the Certificate of Substantial Completion
is correct and complete, Cricket shall promptly sign the Certificate of
Substantial Completion.
          (d) “Beta” Tests. Upon written notice to Vendor, Cricket shall be
entitled, in its sole discretion to conduct beta testing, and in connection
therewith Cricket shall be entitled to add appropriate items to the Punch List
prior to Final Acceptance.
          (e) Certificate of Final Acceptance. During the [***] period following
Substantial Completion (as extended as described below, the “Initial Period”),
Vendor shall complete all outstanding Punch List items and Cricket and Vendor
shall monitor the System for outages and compliance with the Specifications. In
event that all Punch List items have
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

23



--------------------------------------------------------------------------------



 



been completed during the Initial Period, all testing specified in Exhibit V has
been satisfactorily completed and there have been no Major Outages, then at the
end of the Initial Period Vendor shall issue a Certificate of Final Acceptance
certifying the same. Upon its reasonable satisfaction that the Certificate of
Final Acceptance is correct and complete, Cricket shall sign the Certificate of
Final Acceptance. In the event that a Major Outage occurs during the Initial
Period, the Initial Period shall be extended (an “Extension Period”) for an
additional [***]. In the event a Major Outage occurs during the Extension
Period, the Initial Period shall be further extended until [***]. Provided that
Vendor has completed all Punch List items and all other applicable requirements
set forth in the Exhibits, Cricket shall issue a Certificate of Final Acceptance
not later than the end of the Initial Period (as extended) after receipt of
notice from Vendor containing (i) a statement that Vendor has corrected the
problem giving rise to the Major Outage or Major Outages, and (ii) a description
of the corrections made. With respect to each System, Cricket shall not be
required to sign the Certificate of Final Acceptance until all such
Documentation has been so delivered (and Final Acceptance shall not be deemed to
have occurred earlier than the date that is [***] Business Days prior to the
date of delivery of such Documentation). In addition to, and without limiting
the requirements set forth in the preceding sentence, the Operating Manuals and
the Maintenance and Instruction Manuals shall be submitted to Cricket in CD-ROM
format (when available) in addition to hard-copy volume format if so requested
by Cricket.
          8.2 Acceptance Procedures With Respect to Expansions. Upon completion
of all Work and testing with respect to Expansions in accordance with this
Agreement, Vendor shall issue a Certificate of Substantial Completion with
respect to such Expansions, which shall be in the form of a checklist listing
all tests performed and the results therefore, and shall be accompanied by a
Punch List of outstanding items. Upon its reasonable satisfaction that the
Certificate of Substantial Completion is correct and complete, Company shall
promptly sign the Certificate of Substantial Completion.
          8.3 Costs and Expenses. The costs and expenses of complying with all
acceptance procedures set forth above shall be borne by Vendor, provided that
Cricket or the Companies remain responsible for completing those items
identified in the Exhibits as their responsibility.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

24



--------------------------------------------------------------------------------



 



     SECTION 9. CHANGE ORDERS AND SCHEDULING
          9.1 Change Orders. The Purchaser has the right to request changes,
other revisions or modifications to any of its Purchase Orders or to the Work
(“Changes”), including but not limited to the Specifications, the manner of
performance of the Work or the timing of the completion of the Work. All Changes
shall be subject to the prior written consent of Vendor. All Changes shall be
documented in a written order (“Change Order”) which shall be executed by the
Purchaser and Vendor and shall contain any adjustments to pricing or other
aspect of the Work as mutually agreed by the parties. Vendor shall promptly
notify the Purchaser of any such requested Changes which may materially affect
the operation or maintenance of any System or any part thereof. In the event
that the parties cannot agree on a Change Order within fifteen (15) days of
submission of a Change Order by the Purchaser to Vendor, the matter shall then
be referred to dispute resolution pursuant to Section 21. Nothing contained in
this Section is intended to limit Vendor’s right, from time to time, to make
suggestions for modifications to the Work or the Specifications, provided that
in any such event the Purchaser, in its sole and absolute discretion pursuant to
the terms of this Agreement may refuse to make any such modification or
otherwise agree to issue a Change Order incorporating any such Vendor
suggestion.
          9.2 Cancellation. A Purchaser may at any time cancel, in whole or in
part, any Purchase Order or Change Order upon advance written notice to Vendor.
In the event of such cancellation, the Purchaser shall pay to Vendor
cancellation charges in accordance with Exhibit U.
     SECTION 10. DISCONTINUED PRODUCTS AND CONTINUING PRODUCT SUPPORT
          10.1 Notice of Discontinuation. For a period of [***] after the date
of shipment for all Products furnished hereunder, Vendor shall provide Cricket
not less than [***] notice (the “Discontinued Product Notice”) before Vendor
discontinues manufacturing of or support for a Product (“Discontinued
Products”). In respect of Products manufactured by a third party vendor, the
notice period may vary. Where Vendor offers a product for sale that is
equivalent in Form, Fit and Function in accordance with and pursuant to the
Specifications, the notification period may vary but in no event shall be less
than[***]. In the case of each Discontinued Product, during the [***] period
described above Vendor shall furnish Products (including, without limitation,
all Software Releases) fully compatible with the relevant components (including
the Discontinued Product) within the System in which the Discontinued Product
resided at the time that a Product is discontinued; provided that, nothing
herein shall bar the Vendor from discontinuing individual items of Products as
provided in and pursuant to this Section. In the event that Vendor discontinues
a Product, Vendor will meet with Cricket and use reasonable, good
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

25



--------------------------------------------------------------------------------



 



faith efforts to develop a mutually acceptable transition plan that takes into
account Cricket’s existing investment in the item scheduled for discontinuance.
          In addition to repairs provided for under any applicable Warranty,
Vendor shall offer repair Services and Spare Parts in accordance with Vendor’s
standard repair and repair parts practices and terms and conditions then in
effect, for all Products furnished pursuant to this Agreement. Such repair
Services and Spare Parts shall be available while Vendor is manufacturing or
stocking such Products or repair parts, but in no event less than [***] for all
Products after Cricket’s receipt of the Discontinued Product Notice (the
“Support Period”) on the same terms and conditions in effect at the time of
Cricket’s receipt of the Discontinued Product Notice.
          If during the Support Period Vendor fails to provide Spare Parts or
repair Services on terms and conditions in effect at the time of Cricket’s
receipt of the Discontinued Product Notice and a functionally equivalent
replacement has not been designated, Vendor shall, in addition to any other
right or remedy available to the Companies at law or in equity, provide Cricket,
at no additional charge to Cricket, upon request, with non-exclusive licenses
for Product manufacturing to the extent Vendor can grant such licenses, so that
Cricket will have sufficient information, ability and rights to have such
Discontinued Products manufactured, or obtain such repair Service or Spare Parts
from other sources.
          10.2 Discontinuation During Warranty Period. If Vendor discontinues
the availability of a Product during that Product’s Warranty Period and a
Purchaser needs to purchase a replacement Product to replace the Discontinued
Product in order for a Company to maintain the same functionality of the
Discontinued Product in a System, Vendor agrees to grant such Purchaser [***] to
be applied against the net price of all Products so required to be purchased as
replacements for such Discontinued Product, which [***] shall be applied [***].
          10.3 Discontinuation After Warranty Period. If Vendor discontinues the
availability of a Product after that Product’s Warranty Period, in addition to
the rights of the Companies hereunder, the Companies shall be afforded no less
favorable treatment in terms of Vendor’s or its Affiliates’ manufacturer’s
discontinuation programs offered to Vendor’s or its Affiliates’ other customers.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

26



--------------------------------------------------------------------------------



 



     SECTION 11. SOFTWARE
          11.1 RTU License. (a) Upon delivery of the Software, but subject to
payment of initial license fees, to the extent any such fees are payable, in
accordance with this Agreement, the Companies are hereby granted an irrevocable,
transferable, non-exclusive, fully paid-up, multi-site (capability to move
Software from site to site within the United States and its territories) right
to use license for the Software (“RTU License”), to operate the applicable
Equipment, processor or product line for which the licenses to use the Software
are granted, or temporarily on any comparable replacement if any such Equipment,
processor or product line becomes inoperative.
          11.2 Companies’ Obligations. The Software, whether or not modified,
and all copies thereof made by any Company, shall be treated by the Companies as
trade secrets and proprietary to Vendor, its Subcontractors or its suppliers, as
appropriate and Cricket shall, and shall ensure that each Company shall:
          (a) Utilize the Software solely in conjunction with the Products;
however, Vendor acknowledges that the Software shall be integrated and used
across interfaces with systems, equipment and software provided by other
suppliers and customers and Vendor expressly consents to such integration and
use;
          (b) Ensure that all copies of the Software shall, upon any
reproduction by such Company authorized by Vendor and whether or not in the same
form or format as such Software, contain the same proprietary, confidentiality
and copyright notices or legends which appear on the Software provided pursuant
hereto; and
          (c) Hold secret and not disclose the Software to any person, except to
(i) such of its employees, contractors, agents or Affiliates that are involved
in the operation or management of a System or Products and need to have access
thereto to fulfill their duties in such capacity, or (ii) other Persons who need
to use such Software to permit integration of a System or Products with systems
and software of other suppliers and customers.
          (d) Not modify Software furnished by Vendor under this Agreement.
          (e) Only use the Software in connection with the business operations
of the Companies or any transferee that has a right to use the Software pursuant
to this Section 11. The RTU License does not grant any Company any right to, and
no Company will, modify, decompile, reverse engineer, or disassemble, or in any
other manner decode Software furnished as object code for any reason, including
without limitation, to generate corresponding source code provided in each of
the Systems. Except as provided below, no license is granted to any Company to
use the Software outside of the United States and its territories.
          11.3 Backwards Compatibility. Vendor represents and warrants (the
“Software Backwards Compatibility Warranty”) that all Software will be Backwards
Compatible. In the event that any Software supplied by Vendor does not provide
Cricket Communications Proprietary and Confidential Information

27



--------------------------------------------------------------------------------



 



Backwards Compatibility, then Vendor shall take all actions at Vendor’s sole
expense so as to achieve Backwards Compatibility.
          11.4 Transfer and Relocation. In the event any Company elects to
transfer a Product to a third party, and where such Product shall remain in
place and be used for substantially the same purpose as used by the transferring
Company and where such third party resides in the United States and is not a
direct competitor of Vendor involved in the manufacture of communications
equipment, software or related services, the RTU License for the Software
furnished under this Agreement for use with such Product shall automatically be
transferred to such transferee, without the payment of any additional Software
right to use fees by the transferee, and the Companies shall automatically be
released from all obligations under the RTU License for such Product. For
example, if the RTU License for the Software contains usage or per subscriber
limits, or the processor to be used by transferee requires additional memory or
hard disk space additional payments or purchases may be required to increase the
license limits. The following conditions shall apply to transfers and
relocations pursuant to this subsection 11.4:
     (a) The right to use such Software may be transferred only together with
Products with which the transferring Company has a right to use such Software,
and such right to use the Software shall continue to be limited to use with such
Products;
     (b) Before any such Software is transferred, the transferor shall notify
Vendor of such transfer and the transferee shall have agreed in writing (a copy
of which shall be provided to Vendor) to keep the Software in confidence and to
comply with the conditions respecting possession and use of Software as those
imposed on the transferring Company in this Agreement;
     (c) The transferee shall have the same right to Software warranty and
Software maintenance for such Software as the transferor, provided the
transferee continues to pay the fees, including recurring fees, if any,
associated with such Software warranty or maintenance pursuant to this
Agreement; and
     (d) In the event that any Company wishes to use the Software on Products
outside of the United States or to transfer Software to an unaffiliated third
party transferee where such Product shall not remain in place or be used for
substantially the same purpose as used by the transferring Company, Vendor shall
not unreasonably withhold its consent to such use or transfer, provided that
Vendor or the transferee, as the case may be, enters into an appropriate license
agreement with an Affiliate of Vendor carrying on business in the territory in
which the Software is to be located, on terms substantially similar to the RTU
License terms set forth herein, provided, however, that Cricket acknowledges and
agrees that support and maintenance obligations set forth herein are only
applicable for Software resident on Products located within the United States.
Support and maintenance Services offered by Vendor’s Affiliates differs in
various different territories, and will be subject to the local practices
maintained in such territory.
Cricket Communications Proprietary and Confidential Information

28



--------------------------------------------------------------------------------



 



Except as otherwise provided in this Agreement, no Company shall have any right
to transfer Software furnished by Vendor under this Agreement without the
consent of Vendor, which consent shall not be unreasonably withheld. If a
Company elects to transfer Equipment purchased under this Agreement for which it
does not under this Agreement have the right to transfer related Software,
Vendor agrees that upon written request of Cricket, the transferring Company or
the transferee of such Equipment, Vendor shall not without reasonable cause fail
to grant to the transferee a license to use such Software with the Equipment,
whether to be located within the United States or elsewhere.
          11.5 Termination and Survival. The rights and obligations of each
Company under the RTU License shall survive the termination of this Agreement,
regardless of the cause of termination, provided Vendor has received the
applicable payments with respect to Software licenses in accordance with this
Agreement. In the event that Vendor does not receive the applicable license
fees, Vendor may terminate right to use the Software to which such fees apply;
provided that, Vendor provided written notice of such breach to Cricket, and
payment is not made within thirty (30) days from receipt of Vendor’s notice
thereof. In the event that Vendor does not receive any applicable maintenance or
support fees, Vendor may terminate such maintenance or support with respect to
the unpaid fees only, but the RTU License shall not terminate. Any terminated
rights pursuant to this Section 11.5 shall be immediately reinstated upon
payment of all applicable unpaid license or maintenance fees, as applicable. In
no event other than as set forth in this Section 11.5 may Vendor terminate the
RTU License or any Company’s right to use the Software. Notwithstanding any
other provision of this Agreement, if there is a dispute, pending final
resolution of such dispute, all of Companies’ rights under this Agreement shall
continue in full force and effect, and Vendor will not terminate the RTU
License, and so long as Vendor continues to receive the applicable Software
license fees, Vendor will not terminate, suspend, interrupt or delay maintenance
and support of the Software. Upon termination or expiration of this Agreement
Company will have the right to continue its RTU license, including maintenance
and support services, on substantially the same terms and conditions as
immediately prior to such termination or expiration. Pricing for the maintenance
and support services will be consistent with the pricing offered under this
Agreement and the then-current fair market value.
          11.6 Access to Source Codes. Vendor represents and warrants that as of
the date hereof, Vendor has not established a Source Code escrow for any of its
existing customers. In the event that Vendor establishes a Source Code escrow in
the future which applies to any of the Software furnished hereunder, Vendor
shall add Cricket as a beneficiary of such Source Code escrow, and Cricket shall
be entitled to receive a copy of the escrowed Source Code in the event of the
occurrence of any of the events set out below. In addition to the foregoing,
Vendor shall immediately deliver and hereby grants Cricket a right to access the
Source Code and to modify the Software (the “RTM License”) for the maintenance,
enhancement and support of those Products purchased from Vendor and owned or
operated by any Company under the following circumstances, provided that any
such released Source Code shall be subject to the confidentiality provisions set
forth in this Agreement:
Cricket Communications Proprietary and Confidential Information

29



--------------------------------------------------------------------------------



 



          (i) if Vendor becomes insolvent, makes a general assignment for the
benefit of creditors, files a voluntary petition in bankruptcy or an involuntary
petition in bankruptcy is filed against Vendor which is not dismissed within
sixty (60) days, or suffers or permits the appointment of a receiver for its
business, or its assets become subject to any proceeding under a bankruptcy or
insolvency law, domestic or foreign, or has liquidated its business, or Vendor,
or a business unit of Vendor that is responsible for maintenance of the
Software, ceases doing business without providing for a successor, and Cricket
has reasonable cause to believe that any such event shall cause Vendor to be
unable to meet its service or support requirements hereunder; or
          (ii) if Vendor ceases to maintain or support a previously supported
version of the Software and Cricket cannot obtain, with Vendor’s assistance (for
example, by providing a third party with Source Code or by any other appropriate
method) the same support services Vendor is required to provide under this
Agreement from another entity (either working with or independently from Vendor)
at a price that is equal to or less than the prices for such support as provided
herein, or there is a persistent and material failure by Vendor to provide the
service or support it is required to provide pursuant to the terms of this
Agreement.
          11.7 Ownership of Intellectual Property. Vendor shall own all forms of
intellectual property rights (including, but not limited to, patent, trade
secret, copyright and mask rights) pertaining to the Software, and shall have
the right to file for or otherwise secure and protect such rights. The foregoing
notwithstanding, the parties understand and agree that from time to time any
Company may independently devise, develop or otherwise create ideas or other
concepts for services or new products which are patentable or otherwise capable
of receiving protection from duplication. In such event, such Company shall have
the right to apply for a patent in accordance with applicable law (or assign its
rights to any other Company or any third party), provided, however, that
notwithstanding this Section, Vendor does not hereby relinquish or release any
of its intellectual property rights.
     SECTION 12. SOFTWARE AND EQUIPMENT CHANGES
          12.1 Software.
               12.1.1 Software Releases. During the Term, each Company shall
receive all Releases applicable to Software for Products for which such Company
has obtained a RTU License at such times as they become generally available to
Vendor’s customers. Each Company shall also be entitled to receive Optional
Software Features upon Cricket’s (or ProCo’s) payment of the appropriate fees
determined in accordance with Exhibit E. Cricket may elect to purchase such
Optional Software Features on a per feature basis, or purchase annual buy-out
rights on a per market basis, permitting the Companies to select those features
it wishes to deploy in the relevant market. During the Term, Vendor will use
commercially reasonable efforts to work jointly with the Companies or the
Cricket Communications Proprietary and Confidential Information

30



--------------------------------------------------------------------------------



 



Companies’ third party equipment or service suppliers with respect to the
integration of such third party’s equipment or services with the Products and
System(s).
               12.1.2 Notice. Vendor shall give Cricket, or cause Cricket to be
given, not less than ninety (90) days prior written notice of the introduction
of any Software Release. In addition, on a biannual basis during the Term,
Vendor shall provide, or cause to be provided, to Cricket a forecast of future
Software Releases then currently being developed by or on behalf of Vendor.
               12.1.3 Installation, Testing and Maintenance. The installation
and testing of the Software by Vendor and the acceptance thereof by Cricket
shall be performed in accordance with the criteria set forth in Exhibit A.
               12.1.4 Software Fixes. In the event that any Software supplied by
Vendor during the Warranty Period or during any other period that the Company
pays Maintenance Fees for Software has the effect of preventing any Products,
System or any part thereof from satisfying, or performing in accordance with the
Specifications or the Exhibits or otherwise adversely affects the functionality
or features of any Products, System or any part thereof, then Vendor shall
promptly retrofit or take such other corrective action as may be necessary to
ensure that any Products, System or any such affected part, as modified to
include each Software Release, shall satisfy, and perform in accordance with,
the Specifications and the Exhibits and restore all pre-existing functionality
and features as well as provide any new features and functionality provided by
any of the foregoing modifications, in each case without any charge to any
Company. Notwithstanding anything contained herein in this Section to the
contrary, each Company shall be responsible for the cost of any additional
Equipment required to accommodate additional capacity, memory or processing
requirements necessitated by any new Software feature or Optional Software
Feature which such Company elects to use (provided such use is optional without
losing the benefit of the Software Release) which are contained in any such
Software Release; provided, however, that such Company shall not be required to
pay for any additional Equipment required to accommodate additional capacity,
memory or processing requirements necessitated by implementation of a required
Software Release, whether or not such Software Release is issued as a
stand-alone release, or is contained within a separate Software Release. Such
additional Equipment shall be provided by Vendor to such Company without charge.
          12.2 Equipment.
               12.2.1 Equipment Updates. (a) Equipment Updates will be provided
to the Companies by Vendor at no charge. If requested by a Purchaser, Equipment
Upgrades must be provided by Vendor and the price charged by Vendor shall comply
with the requirements of Section 5.1(b). If Vendor at any time issues an
Equipment Update which is combined with any Equipment Upgrade (collectively, the
“Equipment Combined Release”) to such Equipment, the Equipment Combined Release
will be provided at no charge to each Company unless and until such Company uses
any of the Equipment Upgrades included within the Equipment Combined Release,
provided such use by such
Cricket Communications Proprietary and Confidential Information

31



--------------------------------------------------------------------------------



 



Company of such Equipment is optional without losing the benefit of the
Equipment Update.
               (b) (i) If Vendor issues a Product Change Notice after Equipment
has been shipped to a Purchaser, or where a modification to correct an error in
field documentation is to be introduced, Vendor will promptly notify Cricket of
such change through Vendor’s design change management system or another Vendor
notification procedure. If Vendor has engineered, furnished, or installed
Equipment which is subject to a Product Change Notice, Vendor will implement
corrective action, at its sole cost and expense, if such Product Change Notice
is announced within [***] from the date of shipment of that Equipment, and
subject to the reasonable review and acceptance of Cricket at such times as
Cricket reasonably determines that it needs to review such Vendor decision, by
either (A) modifying the Equipment at the Site; (B) modifying the Equipment
which has been returned to Vendor in accordance with Vendor’s reasonable
instructions pursuant to and in accordance with the terms of this Agreement; or
(C) replacing the Equipment requiring the change with replacement Equipment for
which such change has already been implemented. If Vendor has not engineered the
original Equipment application and as a result thereof office records are not
available to Vendor, Vendor will provide the generic change information and
associated parts for the Companies’ use in implementing such change.
          (ii) In any of the instances described in clause (i) above, if Vendor
and Cricket agree that a Product or part thereof subject to such change is
readily returnable, without incurring any significant time or expense, the
applicable Company, at its expense, will remove and return such Product or part
to Vendor’s designated facility within the United States and Vendor, at its sole
expense, will implement such change (or replace it with a Product or part for
which such change has already been implemented) at its facility and return such
changed (or replacement) Product or part at its sole cost and expense to the
Company’s designated location within the United States. Any such reinstallation
of Products which were readily returnable will be performed by the applicable
Company at its sole expense, provided such reinstallation can be done by the
Company without incurring any significant time or expense. In all other
circumstances, Vendor shall provide such removal, repair and reinstallation
Services at its sole cost and expense.
          (iii) If Vendor issues an Equipment Upgrade after a Product has been
shipped to a Purchaser, Vendor will promptly notify Cricket of such change if it
is being offered to any of Vendor’s customers. The pricing for such Equipment
Upgrades will be as set forth in Exhibit D.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

32



--------------------------------------------------------------------------------



 



          (iv) All notifications for Equipment Updates and Equipment Upgrades
provided by Vendor pursuant to the terms of this Agreement must contain the
following information: (A) a detailed description of the change; (B) the reason
for the change; (C) the effective date of the change; and (D) the implementation
schedule for such change, if appropriate.
               12.2.2 Notice. Vendor shall give, or shall cause to be given to,
Cricket not less than ninety (90) days prior written notice of the introduction
of any Equipment Upgrade or any Equipment Combined Release. In addition, on a
biannual basis during the Term, Vendor shall provide Cricket with a forecast of
future Equipment Upgrades to the Equipment or Equipment Combined Releases then
currently being developed by or on behalf of Vendor.
               12.2.3 Installation, Testing and Acceptance. The Installation and
testing of the Equipment by Vendor and the acceptance thereof by Cricket shall
be performed in accordance with the Exhibits.
               12.2.4 Equipment Fixes. In the event that any Equipment Update or
Equipment Upgrade, directly or indirectly, supplied by Vendor during the
Warranty Period or any other period during which the Company pays Annual
Maintenance Fees following the date Installation of such Equipment Update or
Equipment Upgrade in any System, has the effect of preventing any Product,
System or any part thereof from satisfying, or performing in accordance with,
the Specifications or otherwise adversely affects the functionality,
interoperability or features of any Product, System, or any part thereof then
Vendor shall without any charge to any Company promptly retrofit or take such
other corrective action as may be necessary to assure that any Product, System
or any such affected part, as modified to include each such Equipment Update and
Equipment Upgrade, shall satisfy, and perform in accordance with, the
Specifications and restore all pre-existing functionality and features as well
as provide any features and functionality provided by any of the foregoing
modifications.
               12.2.5 Equipment Backwards Compatibility Warranty. Vendor
represents and warrants (the “Equipment Backwards Compatibility Warranty”) that
each Equipment Release will be Backwards Compatible. In the event that each
Equipment Release is not Backwards Compatible, then Vendor shall take all
actions at Vendor’s sole expense so as to achieve Backwards Compatibility.
               12.2.6. Spare Parts Kits. Vendor shall provide each Company with
Spare Parts Kits in accordance with the terms of Exhibit B.
          12.3 Notice of Developments.
               12.3.1 Vendor Developments. Vendor shall provide Cricket, or
cause to be provided to Cricket, through Cricket’s chief technical officer (or
in the absence of such officer, to Cricket’s chief executive officer), with
reasonable written notice of any Product developments, innovations or
technological advances (collectively “Vendor
Cricket Communications Proprietary and Confidential Information

33



--------------------------------------------------------------------------------



 



Developments”) relevant to the Products or Systems simultaneous to giving such
notice to any other customer or otherwise making any such Vendor Development
public. For the purposes of this Section the term “Vendor” includes Vendor and
its Affiliates and subsidiaries. Vendor agrees that it shall develop and make
Products available in accordance with the terms of Exhibit O.
               12.3.2 Participation in Testing. Cricket has the right, but not
the obligation, to witness or participate in any initial testing of Vendor
Developments; provided that any such initial testing of Vendor Developments
shall be subject to scheduling as reasonably determined by Vendor. Vendor shall
provide Cricket at least thirty (30) days’ prior written notice of its intent to
test any such Vendor Development and upon Cricket’s written request Vendor shall
allow Cricket to participate in such testing upon terms and in a testing
environment reasonably acceptable to the parties at such time. Such rights shall
not apply to a Vendor Development originated by another customer of Vendor which
includes information which is proprietary to such other customer.
               12.3.3 Quarterly Notices. Vendor shall make reasonable efforts to
collect and distribute on a quarterly basis a list of new Software bugs,
problems, fixes, etc., provided that Vendor shall not be required to distribute
confidential information of any other customer.
     SECTION 13. INTELLECTUAL PROPERTY
          13.1 Infringement. Vendor agrees that it shall defend, indemnify and
hold the Companies, and their respective officers, directors, employees,
affiliates, agents and assigns of each of the Companies (collectively, the
“Company Indemnified Parties”) harmless from and against any and all Losses
based on or arising from claims that the Products, the Work or any components
thereof infringe, misappropriate or violate any patent, trademark, copyright,
trade secret or other intellectual property right of any third party which is
enforceable in the United States where any Person is permitted to deploy or use
the Products under this Agreement (collectively, “Intellectual Property
Rights”), provided that the Company Indemnified Parties involved shall
cooperate, at Vendor’s expense, in all reasonable respects with Vendor and its
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom. If a claim for Losses is to be made by a party
entitled to indemnification hereunder against Vendor, the party claiming such
indemnification shall give written notice (a “Claim Notice”) to Vendor as soon
as reasonably practicable after the party entitled to indemnification becomes
aware of any fact, condition or event which may give rise to Losses for which
indemnification may be sought under this Agreement, provided, however, no delay
on the part of any Company Indemnified Parties in notifying Vendor shall relieve
Vendor from any obligation hereunder unless (and then solely to the extent)
Vendor is thereby materially prejudiced. Notwithstanding the foregoing, the
Company Indemnified Parties may, at their own cost, participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that if Vendor assumes the defense of such
lawsuit, action or investigation and any appeals and continues to pursue
Cricket Communications Proprietary and Confidential Information

34



--------------------------------------------------------------------------------



 



the defense of such lawsuit, action or investigation to conclusion and fulfills
all of Vendor’s obligations in this Section 13, Vendor shall have sole control
over the defense and settlement negotiations thereof (subject to the provisions
of this Section 13) and while Vendor is defending such lawsuit, action or
investigation Vendor shall not be liable for any settlements entered into or
expenses/costs incurred by any Company without Vendor’s prior written approval.
The parties shall cooperate with each other in any notifications to insurers. If
any lawsuit or enforcement action is filed against any party entitled to the
benefit of indemnity hereunder, written notice thereof shall be given to Vendor
as promptly as reasonably practicable (and in any event within fifteen
(15) calendar days after the service of the citation or summons). Vendor shall
be entitled, if it so elects, (i) to defend such lawsuit or action, (ii) to
employ and engage attorneys of its own choice to handle and defend the same, at
Vendor’s cost, risk and expense, and (iii) to compromise or settle such Claim,
which compromise or settlement shall be made only with the written consent of
the Company Indemnified Parties involved (which may not be unreasonably
withheld), unless such compromise or settlement includes an unconditional
release of any claims against the Company Indemnified Parties, includes no
restrictions on the operations of the Company Indemnified Parties and admits no
wrongdoing by any Company Indemnified Parties in which event such written
consent of the Company Indemnified Parties shall not be required. If Vendor
fails to assume the defense of such Claim within fifteen (15) calendar days
after receipt of the Claim Notice, or assumes such defense but thereafter
abandons such defense, the Company Indemnified Parties against which such Claim
has been asserted will (upon delivering notice to such effect to Vendor) have
the right to undertake, at Vendor’s cost and expense, the defense, compromise or
settlement of such Claim on behalf of and for the account and risk of Vendor. In
the event any Company Indemnified Parties assume the defense of the Claim due to
the Vendor’s failure to assume the defense of such claim within fifteen
(15) calendar days, such Company Indemnified Parties will keep Vendor reasonably
informed of the progress of any such defense, compromise or settlement. Vendor
shall be liable for any settlement or compromise of any action effected pursuant
to and in accordance with this Agreement and for any final judgment (subject to
any right of appeal), and Vendor agrees to indemnify and hold harmless the
Company Indemnified Parties from and against any Losses by reason of such
settlement or judgment.
          13.2 Vendor’s Obligation to Cure. If in any such suit so defended, all
or any part of the Products or any component thereof is held to constitute an
infringement or violation of Intellectual Property Rights of others and its use
is enjoined, Vendor shall at its sole cost, expense and option take the
following actions: (i) procure the right to continue the use of the same for the
Companies without interruption; (ii) to the extent the foregoing is not
commercially feasible, replace the same with non-infringing Products that meet
the Specifications in accordance with the terms of this Agreement (including,
without limitation) having equivalent or better performance and functionality);
or (iii) if neither option (i) or (ii) is commercially feasible, modify said
Products, any System or any component thereof so as to be non-infringing,
provided that the Products, any System or any component thereof as modified
meets all of the Specifications in accordance with the terms of this Agreement
(including, without limitation) having equivalent or better performance and
functionality). In the event that Vendor is not able to cure the infringement
pursuant to
Cricket Communications Proprietary and Confidential Information

35



--------------------------------------------------------------------------------



 



clause (i), (ii) or (iii) in the immediately preceding sentence, in addition to
the other rights and remedies provided in this Section 13, Vendor shall, at
Cricket’s option, refund to each Purchaser the full purchase price paid by such
Purchaser for (x) such infringing Product or feature, and (y) all other Products
and features that any Company is unable to use to their full capacity as a
result of the non-availability of such infringing Product or feature, provided
that the Company returns to Vendor such infringing Product or feature. Vendor
shall, at its expense, de-install and remove such infringing Products and
features.
          13.3 Exclusions From Vendor’s Obligations. Vendor’s obligations under
this Section 13 shall not apply to any infringement or violation of Intellectual
Property Rights that is caused by modification of the Products, any System or
any component thereof by any Company if such modification is neither permitted
under this Agreement nor authorized by Vendor or infringement that arises solely
from combination of the Products with other products not supplied, installed,
recommended or approved by Vendor, or that arises from adherence to instructions
to apply any Company’s trademark, trade name or other Company identification to
a Product.
          13.4 Infringement Related To OEM Equipment. In the event of an
infringement claim by a third party alleging infringement of patent, trademark,
copyright or violation of trade secrets or proprietary rights because of, or in
connection with, OEM Equipment furnished pursuant to this Agreement, then at
Cricket’s request, Vendor shall attempt to assign any of its indemnity rights
for such infringement claim to Cricket. If Vendor is unable to assign such
indemnity rights to Cricket, Vendor shall enforce its indemnity rights against
the applicable OEM Equipment supplier and pass through indemnity amounts to
which Vendor or the Companies are entitled, and in such event Cricket agrees to
comply with any commercially reasonable obligations required by the OEM
Equipment supplier in order for Vendor to enforce such rights.
     SECTION 14. DELAY AND PERFORMANCE DAMAGES
          14.1 Additional Definitions. In addition to the definitions set forth
in Section 1, the following terms and definitions are applicable to this
Agreement (including the Exhibits):
          “Access Outages (BTS Outages)” means outages caused by any Defect or
Deficiencies in BTS Equipment or Software.
          [***]
          “Cell Site” means the geographical location of one or more BTSs and
related Products necessary to provide commercial service at such geographical
location.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

36



--------------------------------------------------------------------------------



 



          “Company Span of Control” means those areas of functionality and
technology with respect to a System that are under the exclusive control of any
Company.
          “Core Network” means the [***], [***], [***] and all Software
associated with or related to the foregoing Equipment.
          “Core Network Outages” means outages caused by any Defect or
Deficiencies in Core Network Equipment or Software.
          “Impaired Sector-Carrier” means a Sector-Carrier that is [***]
          “Impairment Time” means the time during which an Impaired
Sector-Carrier condition exists.
          [***]
          [***]
          “Optical Distributed Unit” (ODU) means the unit which, connecting with
the BTS through optical link, serves as one cell or several logical sectors as
the remote RF module of the BTS. It also implements radio transmission over the
air interface
          “Sector” means that portion of a Cell Site or ODU coverage area served
by one or more distinct receive antennas and one or more distinct transmit
antennas. Sector coverage will be less than the coverage provided from the
entire Cell Site if the Cell Site consists of two or more Sectors.
          “Sector-Carrier” means a Sector operating on a single frequency
carrying CDMA 1X and/or 1X EV DO.
          “Switch Site Network Element” means any Network Element not in a Cell
Site.
          “System Element” means the Products required to perform radio,
switching and/or system element functions for a System or any Expansions; and
may also be referred to as a “Network Element” or “network element.
          “Total Outage” means:
          (i) for [***]the loss of 50% or more capacity for more than [***] of
originations and/or terminations (for either or both voice and data traffic) due
to causes in the System affecting the [***];
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

37



--------------------------------------------------------------------------------



 



          (ii) for [***] the loss of 50% or more capacity for more than [***]of
originations and/or terminations (for either or both voice and data traffic) due
to causes in the System affecting the [***];
          (iii) for [***], the loss of 50% or more capacity for more than [***]
of originations and/or terminations (for either or both voice and data traffic)
due solely to causes in the System affecting the [***] components;
          (iv) for [***], the loss of 50% or more capacity for more than [***]
of originations and/or terminations (for either or both voice and data traffic)
due to causes in the System affecting the [***].
          “Vendor’s Span of Control” means all areas of functionality and
technology with respect to a System that are not Company Span of Control areas.
          14.2 Liquidated Damages. The parties agree that damages for delay and
lack of Equipment availability and delivery are difficult to calculate
accurately and not reasonably determinable at the time of execution of this
Agreement and, therefore, agree that liquidated damages (the “Liquidated
Damages”) shall be paid as set forth in Section 14. The parties agree that
Liquidated Damages are a reasonable estimation of the monetary damages suffered
by the Companies and are intended to compensate the Companies for the delay or
performance by the Vendor and are not a penalty. The payment of Liquidated
Damages to Company shall be the Companies’ sole monetary remedy for the delay
giving rise to the Vendor’s obligation to pay the Liquidated Damages, but shall
not be deemed to limit the amount payable by the Vendor to any Company for
breach of contract and are in addition to all other remedies available to any
Company under this Agreement and applicable law, including without limitation
the rights of Cricket to terminate this Agreement pursuant to Section 22. In
determining any period of delay or Vendor non-performance, the extent of any
delays or non-performance caused by any Company or attributable to an event of
Force Majeure shall not be counted in determining such period of delay or Vendor
non-performance.
          14.3 Liquidated Damages Relating to Delivery and Commercial Launch.
     a) Liquidated Damages Relating to Delivery. Subject to Vendor’s receipt of
Purchaser’s Purchase Order(s) therefor, Vendor will deliver Equipment that meets
or exceeds the Specifications in accordance with the Equipment Delivery
timeframes specified in Exhibit U for all Markets launched after the Effective
Date. The Equipment Delivery timeframes specified in Exhibit U are only
applicable if Company has (i) provided a procurement forecast in accordance with
this Agreement and provided a specific forecast of its intended purchases of
such Equipment a minimum of [***] prior to Vendor’s receipt of the Purchase
Order(s) for such Equipment unless otherwise agreed
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

38



--------------------------------------------------------------------------------



 



to by the parties, and (ii) issued a Purchase Order for a quantity of Equipment
that is no more than [***] of the forecasted quantity, and (iii) issued Purchase
Order(s) for such Equipment in accordance with Vendor’s standard lead times as
specified in Exhibit U.
     Vendor will pay to Company as Liquidated Damages, an amount equal to one
and [***] of the Net Price of the delayed Equipment [***] that delivery of such
Equipment is delayed past the Equipment Delivery Dates in Exhibit U (pro-rated
on a daily basis for periods of time less than one week), provided, however,
that in the event Vendor does delay in delivering Equipment but Commercial
Launch nevertheless occurs on or before the date agreed by the parties, then the
Liquidated Damages that would otherwise be payable by Vendor for such delay in
delivery will not be payable.
     b) Liquidated Damages Relating to Commercial Launch. In the event Vendor
fails to achieve Commercial Launch on or before the date mutually agreed to by
the parties, Vendor shall pay, weekly in arrears, for the next eight (8) weeks
commencing on the first day following the date by which such Commercial Launch
must be achieved (the “LD Commencement Date”), Liquidated Damages to Cricket in
an amount equal to [***] per week (pro-rated on a daily basis for periods of
time less than one week) of the aggregate purchase prices of the Products and
Services in any Market with respect to which such Commercial Launch has not been
achieved. Such Liquidated Damages shall be calculated based on the number of
days elapsed between the LD Commencement Date and the achievement of such
Commercial Launch; provided that in the event that such Commercial Launch is not
achieved prior to the expiration of such eight (8) week period, thereafter
Vendor shall pay, weekly in arrears, additional Liquidated Damages to Cricket in
an amount equal to [***] per week (pro-rated on a daily basis for periods of
time less than one week) of the aggregate purchase prices of the Products and
Services in any Market with respect to which such Commercial Launch has not been
achieved until such Commercial Launch has been achieved.
     c) If the delay in Commercial Launch is due to Vendor’s delay in delivering
Equipment, then Vendor will pay to Cricket as Liquidated Damages an amount equal
to the higher of (i) Liquidated Damages for the delay in delivering Equipment
calculated pursuant to the terms of Section 14.3(a) hereof, and (ii) Liquidated
Damages relating to Commercial Launch calculated pursuant to the terms of
Section 14.3(b) hereof.
     d) In no event will (i) the cumulative total for all Liquidated Damages
paid under this Section 14.3 per Purchase Order exceed [***] of the aggregate
Net Price of all [***], and (ii) the overall cumulative total for all Liquidated
Damages paid under this Section 14.3 during the Term exceed [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

39



--------------------------------------------------------------------------------



 



          14.4 Liquidated Damages for Vendor Product Outages.
          a) During the Term and assuming that such Network Element was
purchased/licensed by Company hereunder, Vendor will comply with the “Service
Level Metrics” listed below during the first thirty six (36) months after the
Effective Date of the Agreement.

          Network Element   Measurement   Outage Limit [***]   Total Outage  
[***]per [***] pair per [***]period [***]   Total Outage   [***] per [***] per
[***] period [***]   Total Outage   [***] per [***] per [***] period [***]  
Total Outage   [***] per [***] per [***] period [***]   Total Outage   [***] per
[***] per [***] period

Table : Total Outage Criteria
          Service Level Metrics are measured against Network Element components
only. In the [***], when one [***] fails and after the other takes over, the
category of [***] will be applicable to the remaining operational [***] when it
fails.
          b) Performance is measured by the average number of Vendor
Attributable Outage (defined below) minutes on a 12 month basis commencing with
Commercial Launch of the Initial System across the respective Network Elements
listed in the Table above that are purchased/licensed hereunder and installed in
a Market. With respect to each category of installed Network Elements, the Total
Outage calculation shall only include certain types of unplanned restarts,
reloads and exchange failures (of [***] or greater). Calculation of the Vendor
Attributable Outage minutes for each Total Outage event shall begin upon the
earlier of (i) a Network Element outage alarm, or (ii) statistics-reporting that
identifies an outage, using as the start time the earliest time period that
indicates the Total Outage. For example, an un-alarmed outage occurring at 4:30
PM local time that is first indicated by 100% call failure statistics in the
5:00-6:00 PM report, will trigger the Total Outage calculation at 5:00 PM local
time. Company will use reasonably commercial efforts to notify Vendor of the
applicable outage.
          c) “Vendor Attributable Outage” means all outages excluding any and
all scheduled outages and any other outages not solely and proximately caused by
Vendor or any Products hereunder. A scheduled outage is an outage of a planned
duration specified and agreed to by the parties in advance that resulted from
scheduled or planned maintenance, installation, manual initialization or other
similar events. This includes, without limitation, such activities as planned
parameter loads, planned software/firmware changes, and planned system growth.
Scheduled outages shall not be included in any measure of Vendor’s performance.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

40



--------------------------------------------------------------------------------



 



          d) The parties will meet to review Vendor’s performance against the
Service Level Metrics. Vendor Attributable Outages will be cumulative during the
applicable rolling 12 months period for each respective Network Element set
forth above and compared against the Service Level Metrics defined in
Section 14.4(a). In the event that a Service Level Metric is exceeded for a
measured Network Element category during such time period, Vendor shall pay to
Company, not as a penalty but as Liquidated Damages, an amount equal to,
respectively, for each [***] beyond such defined metric, as follows: (i) [***]
for each [***] and [***], (ii) [***] for each [***], and (iii) [***] for each
[***]. In the event that a Vendor Attributable Outage causes multiple Network
Elements to be out of service and a Service Level Metric is exceeded for a more
than one of the measured Network Element categories during such time period,
Vendor shall be liable to pay Liquidated Damages only for Network Element
carrying the highest of the individually calculated Liquidated Damages. For the
avoidance of doubt, Vendor shall be liable to pay Liquidated Damages only once
with respect to each [***] beyond the defined metrics. Liquidated Damages
payable under this Section 14.4 shall be calculated and paid on a monthly basis.
          14.5 Liquidated Damages for Access Outages (Impaired Sector-Carrier,
excluding the outage caused by Core Network Outages). During the Warranty Period
and for an additional [***] period thereafter (such additional [***] period
being the “Extended Access Outage Period”) for so long as Company pays Annual
Maintenance Fees, Vendor shall pay Liquidated Damages to Company for any
Impairment Time that is caused by or arises out of any event, occurrence,
action, inaction, failure or non-performance within the Vendor’s Span of Control
as set forth in the following table. Liquidated Damages payable under this
Section 14.5 shall be calculated per Market and paid on a monthly basis.

          Impaired Sector-Carriers as a %   Liquidated Damages ($   Maximum
Liquidated of total Sector Carriers per   per Minute of   Damages per Month for
Market During Month   Impairment Time)   Such Impairment Less than 5%   [***]  
[***] At least 5% but less than 15%   [***]   [***] At least 15% but less than
25%   [***]   [***] At least 25% but less than 50%   [***]   [***] More than 50%
  [***]   [***]

     For purposes of illustration only, assume that a market has 264 on-air
Sector-Carriers. During one month, a 3-sector F2 site is diagnosed with an
Equipment problem that results in all 6 Sector-Carriers becoming Impaired
Sector-Carriers for 24 hours. These are the only Impaired Sector-Carriers within
the Vendor’s Span of Control this month. The total percentage of Impaired
Sector-Carriers this month is 6/264 = 2.3%. Because this is less than 5%, [***].
In a subsequent month, there are a total of 45
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

41



--------------------------------------------------------------------------------



 



Impaired Sector-Carriers relating to the Vendor’s Span of Control per Market.
The total Impaired Sector-Carriers during this month is 45/264 = 17%. The total
Impairment Time is the actual total measured Impairment Time. Assuming that the
total Impairment Time averages out to be 150 minutes per Impaired
Sector-Carrier, the total Liquidated Damages for Impairment Time during this
month are the lesser of [***] or 45 * [***] * 150 = $[***], or in this example,
$[***].
To the extent that the Impairment triggers both an Impaired Sector-Carrier as
described in Section 14.5 and an [***] Total Outage as described in Section 14.4
hereof, Vendor will pay to Company as Liquidated Damages an amount equal to the
higher of (i) Liquidated Damages for the Impaired Sector-Carrier calculated
pursuant to the terms of Section 14.5 hereof, and (ii) Liquidated Damages
relating to [***] Total Outage calculated pursuant to the terms of Section 14.4
hereof.
          14.6 System Capacity and Performance Warranty. Vendor warrants that
each System and all New Technology will, at all times during their respective
Warranty Periods and thereafter for so long as Company pays applicable Annual
Maintenance Fees, meet or exceed all of the capacity and performance
requirements set forth on Exhibit M with respect to Systems, or on Exhibit N
with respect to New Technology (collectively, the “Capacity and Performance
Warranty”). If at any time the Capacity and Performance Warranty is breached,
then Vendor shall have a period of thirty (30) consecutive days from the date of
such breach (the “Cure Period”) in which to fully cure such breach and restore
such System or New Technology into full compliance with capacity and performance
requirements set forth on Exhibit M with respect to Systems, or on Exhibit N
with respect to New Technology. If Vendor has not cured such breach by the end
of the Cure Period, then Vendor shall pay Liquidated Damages to Cricket in the
amount of $[***] thereafter until such breach is fully cured. In the event that
such breach is not fully cured on or prior to [***] after the date of such
breach, then in addition to payment of such Liquidated Damages, Vendor agrees
that such breach shall be deemed to result in such System or New Technology
failing to materially operate in accordance with its Specifications for purposes
of Section 14.6. Additionally, in the event that Liquidated Damages in excess of
[***] accrue under this Section 14.6 with respect to a System or New Technology
in any period of twelve (12) consecutive months, then effective on the date that
such Liquidated Damages exceed [***], such System or New Technology shall be
deemed to fail to materially operate in accordance with its Specifications for
purposes of Section 14.6. The Companies’ remedies under the Capacity and
Performance Warranty are in addition to the Companies’ remedies under all other
Warranties, including the Products and Services Warranty. If Company’s traffic
usage is substantially greater from the agreed upon call model assumptions as
defined in section 2 of Exhibit M, Vendor will not be held liable for meeting
the capacity and performance requirements as defined in this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

42



--------------------------------------------------------------------------------



 



          14.7 Refund of Products. If, at any time within [***] after the
Substantial Completion of a System (or the Initial System forming a part of such
System) or New Technology, such System or New Technology fails to materially
operate in accordance with its Specifications, then, provided that Cricket has
paid all Annual Maintenance Fees that were due and payable on or prior to such
time, at Cricket‘s sole option, (i) Vendor shall refund to each Purchaser in
cash an amount equal to the unamortized portion of the aggregate purchase prices
and all installation charges paid by such Purchaser to Vendor with respect to
all Products and Services comprising a part of such System or New Technology,
and (ii) Vendor shall pay each Purchaser an additional [***] of the aggregate
purchase price of all Products and Services purchased by such Purchaser relating
to or forming a part of such System or New Technology as compensation for
Companies’ costs and expenses related to the removal of Vendor’s Products from a
Market or System. In the event that Vendor pays a refund hereunder, each
Purchaser shall return such Products with respect to which a refund was paid to
Vendor at Vendor’s sole cost and expense. For purposes of this Section 14.7, the
aggregate purchase prices and all installation charges paid by such Purchaser
with respect to all Products and Services comprising a part of such System or
New Technology shall be amortized at a rate of [***] over a [***] period
commencing on Final Acceptance of the System (or the Initial System forming a
part of such System) or New Technology.
          14.8 Vendor Withdrawal. If (i) Vendor Withdraws at any time within
five (5) years after the Effective Date, and/or (ii) Any Company elects to
remove Vendor’s Equipment from one or more Markets due to Vendor’s failure to
provide sufficient service pursuant to this Agreement in such circumstances,
then, in addition to all other rights and remedies available to the Companies,
at Cricket’s sole option, (i) Vendor shall refund to each Purchaser in cash an
amount equal to the unamortized portion of the aggregate purchase prices and all
installation charges paid by such Purchaser with respect to all Products and
Services purchased hereunder by such Purchaser with respect to such Markets, and
(ii) Vendor shall pay each Purchaser an additional [***] of the aggregate
purchase price of all Products and Services with respect to such Markets
purchased hereunder by such Purchaser as compensation for Companies’ costs and
expenses related to the removal of Vendor’s Products from such Markets. In the
event that Vendor pays a refund hereunder, each Company shall return such
Products with respect to which a refund was paid to Vendor at Vendor’s sole cost
and expense. For purposes of this Section 14.8, the aggregate purchase prices
and all installation charges paid by each Purchaser with respect to all Products
and Services comprising a part of such System shall be amortized at a rate of
[***] over a [***] period commencing on Final Acceptance of the System (or the
Initial System forming a part of such System).
          14.9 Limitations.
          (a) The overall cumulative total for all Liquidated Damages paid by
Vendor for Total Outage of [***] and [***] under this Section 14 shall not
exceed [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

43



--------------------------------------------------------------------------------



 



          (b) The overall cumulative total for all Liquidated Damages paid by
Vendor for Total Outage of [***], under this Section 14 shall not exceed [***].
          (c) In no event will the overall cumulative total for all Liquidated
Damages paid by Vendor under this Section 14 exceed [***].
     SECTION 15. FORCE MAJEURE
          15.1 Excusable Delay. If the performance of this Agreement, or of any
obligation hereunder is prevented, restricted or interfered with by reason of
fires, labor disputes, embargoes, government ordinances, requirements or acts,
civil or military authorities, acts of God or of the public enemy, acts or
omissions of carriers or other causes beyond the reasonable control of the party
whose performance is affected (“Force Majeure”), then the party affected, upon
giving prompt notice to the non-affected party, shall be excused from such
performance on a day-for-day basis to the extent of such prevention,
restriction, or interference (and the non-affected party shall likewise be
excused from performance of its obligations on a day-for-day basis to the extent
the non-affected party’s obligations relate to the performance so prevented,
restricted or interfered with); provided that the party so affected shall use
reasonable efforts to avoid or remove such cause of non-performance and both
parties shall proceed to perform their obligations with dispatch whenever such
causes are removed or cease.
          15.2 Notification. The party claiming the benefit of excusable delay
hereunder shall (i) promptly notify the non-affected party of the circumstances
creating the failure or delay and provide a statement of the impact of such
party’s failure or delay and (ii) use reasonable efforts to avoid or remove such
causes of nonperformance, excusable failure or delay.
     SECTION 16. WARRANTIES
          16.1 Products and Services Warranty. Vendor warrants that all Products
and Services furnished under this Agreement will be free of Defects and
Deficiencies and shall conform to the applicable portions of the Specifications
(the “Products and Services Warranty”) during the applicable Warranty Period.
Vendor’s obligations with respect to the Equipment and Services Warranty shall
be to attempt first to repair or replace at no additional cost or expense to any
Company, any Defective Products or correct any Deficient Services. If Vendor is
unable to correct such Defects or Deficiencies, Vendor shall provide a credit or
refund based on the original purchase price, and installation charges if
installed by Vendor. The Warranty Period for all Products and Services repaired,
replaced or corrected under the Products and Services Warranty shall be the
longer of (i) [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

44



--------------------------------------------------------------------------------



 



from the date of successful Installation and Integration of the repaired or
replacement Products or from the completion of the corrected Services, as
applicable, and (ii) or the unexpired term of the Warranty Period relating to
the Product or Service replaced or corrected.
          16.2 Return of Products. (a) For those Products not readily returnable
by a Company, or where the applicable Company cannot readily remove and
reinstall the Products without incurring significant work and expense, and where
Vendor elects to repair or replace the Product, Vendor shall repair or replace
the Product at the Company’s Site. In the event Vendor does the repair work at
the Company’s Site, Vendor shall be responsible for replacement of cable and
wire Products and for Site restoration.
          (b) If Vendor has elected to repair or replace a defective Product,
and the Product is readily returnable by the applicable Company without
incurring material work or expense, such Company shall remove and reinstall the
Products and bear the shipping and transportation expense associated with
returning such Product to Vendor. In the event of such product causes material
work or expense, all shipping and transportation expenses associated with
returning such Product to Vendor shall be borne by Vendor. Vendor shall also pay
all shipping and transportation expenses associated with returning the repaired
or replacing Product to the return destination designated by the Company. All
repaired or replacement Products shall satisfy the Specifications.
          16.3 Warranty Claim Procedures. (a) If any Company claims a breach of
the Products and Services Warranty, it shall notify Vendor of the claimed breach
within a reasonable time after its determination that a breach has occurred. The
Company shall allow Vendor a reasonable opportunity to inspect the Products,
Services, or the System, as the case may be, on-Site in order to effect the
necessary repairs.
          (b) Vendor shall respond to such warranty claims for warranty Services
in accordance with the procedures described in Exhibit F.
          16.4 Technical Assistance. Vendor shall maintain a technical
assistance center and shall have technical support available to the Companies in
accordance with the requirements set forth in Exhibit F.
          16.5 Scope of Warranties. Unless otherwise stated herein, the Products
and Services Warranty shall not apply to:
          16.5.1 defective conditions or nonconformities to the extent resulting
from the following, if not consistent with applicable Specifications:
unauthorized Company modifications, misuse, neglect, accident or abuse;
          16.5.2 any Products or Services damaged by accident or disaster,
including without limitation, fire, flood, wind, water, lightning or power
failure other
Cricket Communications Proprietary and Confidential Information

45



--------------------------------------------------------------------------------



 



than to the extent that any such Products or Services should in accordance with
the Specifications be able to withstand any such events; or
          16.5.3 non-integral items normally consumed in operation or which has
a normal life inherently shorter than the Warranty Period (e.g., fuses, lamps,
magnetic tape); or
          16.5.4 Equipment which have had their serial numbers or months and
year of manufacture removed or obliterated by any Company;
except when any such damage or defects are made, done or caused by Vendor or any
of its Subcontractors, their respective agents and employees.
          16.7 Third Party Warranties. If Vendor purchases or subcontracts for
the manufacture of any part of a System or Product or the performance of any of
the Services to be provided hereunder from a third party, the warranties given
to Vendor by such third party shall inure, to the extent assigned to the
Companies pursuant to this Section 16 or permitted by law, to the benefit of the
Companies, and each Company shall have the right, at its sole discretion, to
enforce such warranties directly or through Vendor. The warranties of such third
parties shall be in addition to and shall not, unless otherwise expressly stated
herein, be in lieu of any warranties given by Vendor under this Agreement.
          16.8 Additional Sites. In the event that under the remedy provisions
of this Section 16 Vendor is required to provide additional Switch(es) or BTS’s
requiring additional Sites, the applicable Company shall be responsible for all
Site Acquisition.
          16.9 EXCLUSIVE REMEDIES. THE FOREGOING PRODUCT AND SERVICES WARRANTY
AND REMEDIES ARE EXCLUSIVE FOR THE PURPOSES OF ANY BREACH BY VENDOR OF THE
PRODUCTS AND SERVICES WARRANTY AND ARE IN LIEU OF ALL OTHER EXPRESS AND IMPLIED
WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE PROVIDED HOWEVER THAT THE REMEDIES SET FORTH IN
SECTIONS 14, 18 AND 22 SHALL NOT BE AFFECTED.
     SECTION 17. INSURANCE
     Vendor shall maintain insurance in accordance with the provisions set forth
in Exhibit G. Vendor shall cause its insurance carrier(s) to provide Cricket
with an annual certificate of insurance of such policy(ies), which shall name
Cricket as an additional insured, and shall provide Cricket with at least thirty
(30) days’ prior written notice of any suspension, reduction, or cancellation of
coverage. Vendor shall notify Cricket at least thirty (30) days in advance of
any material change in such insurance coverage including without limitation, any
change in the insurance carrier(s).
Cricket Communications Proprietary and Confidential Information

46



--------------------------------------------------------------------------------



 



     SECTION 18. INDEMNIFICATION AND LIMITATION OF LIABILITY
          18.1 Indemnity. Subject to Section 18.3, (i) Vendor agrees to
indemnify, defend and hold harmless each Company and their respective directors,
officers, employees, agents, successors and assigns, and (ii) Cricket agrees and
shall cause each Company to indemnify, defend and hold harmless Vendor and its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns, from Losses and threatened Losses arising from, in the
case of each of the foregoing clauses (i) and (ii), in connection with, or based
on allegations of, any of the following:

  (a)   failure by the Person against whom indemnification is asserted to
observe or perform any duties or obligations to Subcontractors or any third
parties within the reasonable contemplation of this Agreement;     (b)   the
death or bodily injury of any agent, employee, customer, business invitee or any
other person caused by the negligence, willful misconduct or strict liability of
the Person against whom indemnification is asserted, its subcontractors or its
or their respective employees, contractors, agents or representatives; provided
that, no Company shall have any liability for any act or omission of Vendor or
any Subcontractor, and Vendor shall have no liability for any act or omission of
any Company;     (c)   the damage, loss or destruction of any real or tangible
personal property caused by the negligence, willful misconduct or strict
liability of the Person against whom indemnification is asserted, its
subcontractors or its or their respective employees, contractors, agents or
representatives; provided that, no Company shall have any liability for any act
or omission of Vendor or any Subcontractor, and Vendor shall have no liability
for any act or omission of any Company;     (d)   any claim, demand, charge,
action, cause of action or other proceeding asserted against the Person seeking
indemnification but arising out of or resulting from an act or omission of the
Person against whom indemnification is asserted, its subcontractors or its or
their respective employees, contractors, agents or representatives in its or
their respective capacities as an employer; provided that, no Company shall have
any liability for any act or omission of Vendor or any Subcontractor, and Vendor
shall have no liability for any act or omission of any Company; and     (e)  
any breach or inaccuracy of any representation or warranty made by the Person
against whom indemnification is asserted in or pursuant to this Agreement and
any breach of any covenant or

Cricket Communications Proprietary and Confidential Information

47



--------------------------------------------------------------------------------



 



      agreement made by the Person against whom indemnification is asserted in
or pursuant to this Agreement.

          18.2 Claim for Losses. If a Claim is to be made by a Person entitled
to indemnification hereunder, the Person claiming such indemnification shall
give a Claim Notice as soon as practicable after the Person entitled to
indemnification has knowledge of any event which may give rise to Losses for
which indemnification may be sought under this Agreement, provided, however, no
delay on the part of the Person seeking indemnification shall relieve the Person
against whom indemnification is sought from any obligation hereunder unless (and
then solely to the extent) such Person is thereby materially and actually
prejudiced. If any lawsuit or enforcement action is filed against any Person
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given to the Person against whom indemnification is asserted as promptly as
practicable (and in any event within fifteen (15) calendar days after the
service of the citation or summons). The indemnifying Person shall be entitled,
if it so elects, (i) to defend such lawsuit or action, (ii) to employ and engage
attorneys of its own choice to handle and defend the same, at such Person’s
cost, risk and expense, and (iii) to compromise or settle such Claim, which
compromise or settlement shall be made only with the written consent of the
Person claiming such indemnification (which may not be unreasonably withheld),
unless such compromise or settlement (x) includes an unconditional release in
form and substance reasonably satisfactory to the indemnified Person from all
liability in respect of such Claim and (y) does not, in the reasonable judgment
of the indemnified Person, impose any burden, restraint, cost, liability, duty
or other obligation on or otherwise adversely affect or have the potential to
adversely affect the Person claiming indemnification, in which event such
written consent shall not be required. If the Person against whom
indemnification is sought fails to assume the defense of such Claim within
fifteen (15) calendar days after receipt of the Claim Notice, the Person
claiming such indemnification against which such Claim has been asserted will
(upon delivering notice to such effect) have the right to undertake, at the
expense of the Person against whom indemnification is sought, the defense,
compromise or settlement of such Claim on behalf of and for the account and risk
of the Person against whom indemnification is sought. In the event the Person
claiming such indemnification assumes the defense of the Claim, such Person will
keep the Person against whom indemnification is asserted reasonably informed of
the progress of any such defense, compromise or settlement. The indemnifying
Person shall be liable for any settlement of any action effected pursuant to and
in accordance with this Agreement and for any final judgment, and the Person
against whom indemnification is asserted agrees to indemnify and hold harmless
the Person claiming indemnification from and against any Losses by reason of
such settlement or judgment.
          18.3 Limitation of Liability. The liability of each Company hereunder
shall be several and not joint, and no Company shall have any liability for any
acts, omissions, breaches or defaults by any other Company hereunder. In no
event shall any Person, which includes both Cricket and Vendor, against whom
indemnification is asserted be liable to the Person seeking indemnification for
such Person’s special, indirect, incidental or consequential damages or lost
profits or revenues.
Cricket Communications Proprietary and Confidential Information

48



--------------------------------------------------------------------------------



 



     SECTION 19. REPRESENTATIONS AND WARRANTIES
          19.1 Representations and Warranties of Cricket. Cricket hereby
represents and warrants to Vendor as follows:
          19.1.1 Due Organization. Cricket is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in all jurisdictions in
which the transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
          19.1.2 Due Authorization; Binding Obligation. Cricket has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Cricket have been duly authorized by all necessary
corporate action on the part of Cricket; this Agreement has been duly executed
and delivered by Cricket and is the valid and binding obligation of Cricket
enforceable in accordance with its terms, except as enforcement thereof may be
limited by or with respect to the following: (i) applicable insolvency,
moratorium, bankruptcy, fraudulent conveyance and other similar laws of general
application relating to or affecting the rights and remedies of creditors;
(ii) application of equitable principles (whether enforcement is sought in
proceedings in equity or at law); and (iii) provided the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.
          19.1.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Cricket and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Cricket of any Applicable Law.
          19.2 Representations and Warranties of Vendor. Vendor hereby
represents and warrants to Cricket as follows:
          19.2.1 Due Organization. Vendor is a corporation duly incorporated,
validly existing and in good standing under the laws of the state of Texas and
has all requisite corporate power and authority to own and operate its business
and properties and to carry on its business as such business is now being
conducted and is duly qualified to do business in all jurisdictions in which the
transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
Cricket Communications Proprietary and Confidential Information

49



--------------------------------------------------------------------------------



 



          19.2.2 Due Authorization; Binding Obligation. Vendor has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Vendor have been duly authorized by all necessary corporate
action on the part of Vendor; this Agreement has been duly executed and
delivered by Vendor and is the valid and binding obligation of Vendor
enforceable in accordance with its terms, except as enforcement thereof may be
limited by or with respect to the following: (i) applicable insolvency,
moratorium, bankruptcy, fraudulent conveyance and other similar laws of general
application relating to or affecting the rights and remedies of creditors;
(ii) application of equitable principles (whether enforcement is sought in
proceedings in equity or at law); and (iii) provided the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.
          19.2.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Vendor and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Vendor of any Applicable Law.
          19.2.4 Regulatory Approvals. All authorizations by, approvals or
orders by, consents of, notices to, filings with or other acts by or in respect
of any Governmental Entity or any other Person required in connection with the
execution, delivery and performance of this Agreement by Vendor have been
obtained or shall be obtained in due course.
          19.2.5 Non-Infringement. To the best of Vendor’s knowledge after
reasonable investigation, as of the Effective Date there are no actual claims or
threatened or actual suits in connection with patents or other Intellectual
Property Rights that could materially adversely affect Vendor’s ability to
perform its obligations under this Agreement.
          19.2.6 Requisite Knowledge. Vendor has all requisite knowledge,
know-how, skill, expertise and experience to satisfy its obligations in
accordance with the terms of this Agreement.
          19.2.7 Financial Capacity. Vendor has the financial, management and
manufacturing capacity and capabilities to satisfy its obligations in a timely
manner in accordance with the terms of this Agreement.
Cricket Communications Proprietary and Confidential Information

50



--------------------------------------------------------------------------------



 



     SECTION 20. TITLE AND RISK OF LOSS
          Title and risk of loss to Equipment shall pass from Vendor to the
Purchaser upon delivery of such Equipment to the Purchaser’s designated delivery
location specified in the applicable Purchase Order or to Purchaser’s designated
warehouse, provided that nothing in this Section shall relieve any Person from
responsibility for loss or damage resulting from the acts or omissions of such
Person, its employees or agents.
     SECTION 21. DISPUTE RESOLUTION
          21.1 Dispute Resolution. In the event any controversy, claim, dispute,
difference or misunderstanding between Company, on the one hand, and Vendor, on
the other, arises out of or relates to this Agreement, any term or condition
hereof, any of the Work to be performed hereunder or in connection herewith,
Vendor and Cricket shall designate managers to meet and negotiate in good faith
in an attempt to amicably resolve such controversy, claim, dispute, difference
or misunderstanding in writing. Such managers shall meet for this purpose within
ten (10) Business Days, or such other time period mutually agreed to by the
Vendor and Cricket, after written notice from either party. If the Vendor and
Cricket are unable to resolve the controversy, claim, dispute, difference or
misunderstanding through good faith negotiations within ten (10) Business Days
after such meeting or meetings, Vendor and Cricket shall, within five
(5) Business Days after the expiration of such ten (10) Business Day period,
prepare a written position statement which summarizes the unresolved issues and
such Person’s proposed resolution. Such position statement shall be delivered by
Vendor to Cricket’s Chief Executive Officer and by Cricket to Vendor’s
corresponding officer or representative for resolution within (5) Business Days,
or such other time period mutually agreed to by Cricket and Vendor. To the
extent any Company seeks to enforce its rights hereunder, it shall use the same
procedures as set forth in this Section 21.1 for Cricket. In the event that any
dispute, controversy or claim which may arise between the parties hereto in
connection with this Agreement or any schedule or Exhibit attached hereto is not
resolved within the time periods specified in this Section 21.1, each Party
shall be entitled to pursue any and all remedies that are available to it at law
or in equity.
          21.2 Tolling. All applicable statutes of limitation shall be tolled to
the extent permitted by Applicable Law while the dispute resolution procedures
specified in this Section are pending, and nothing herein shall be deemed to bar
any Company or Vendor from taking such action as such Company or Vendor may
reasonably deem to be required to effectuate such tolling.
     SECTION 22. TERMINATION AND EVENTS OF DEFAULT
          22.1 Termination by Cricket. Cricket may, at its sole option,
terminate this Agreement, in its entirety, for convenience upon thirty
(30) days’ prior written notice at any time without any penalty or payment
obligation, except as provided in Section 22.5 below.
Cricket Communications Proprietary and Confidential Information

51



--------------------------------------------------------------------------------



 



Any Purchase Orders issued by any Purchaser prior to any such termination above
shall remain in effect and shall be fulfilled to the extent that such orders are
outstanding as of the date of such termination. In the event of any termination
of this Agreement by Cricket, no Company shall have any liability to Vendor for
any future purchases or commitments.
          22.2 Vendor Events of Default. The following events each constitute a
“Vendor Event of Default”:
          (a) Vendor (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) is unable generally to pay its debts as they mature, (v) makes a general
assignment for the benefit of its creditors, or if a receiver is appointed for
all or a substantial portion of its assets and is not discharged within sixty
(60) days after his appointment, or (vi) Vendor commences any proceeding for
relief from its creditors in any court under any state insolvency statutes; or
          (b) Vendor violates any Applicable Laws or Applicable Permits which
has a material adverse effect on the business, financial condition or operations
of any Company or on any Products or Systems (“Material Adverse Effect”); or
          (c) Vendor allows material Defects and Deficiencies to exist; or
          (d) Vendor fails to fulfill its obligations with respect to the
satisfaction, discharge or bonding of liens as set forth herein; or
          (e) Vendor abandons or ceases for a period in excess of thirty
(30) days its performance of the Work (except as a result of Force Majeure or a
casualty which is fully covered by insurance or as to which other provisions
reasonably acceptable to Cricket are being diligently pursued); or
          (f) Vendor assigns or subcontracts Work other than as provided for in
this Agreement which could reasonably be expected to result in a Material
Adverse Effect; or
          (g) Vendor misses any Guaranteed Substantial Completion Date or
Commercial Launch date, due solely to non or delayed performance by Vendor, for
any System by a period in excess of one hundred-fifty (150) days; provided that
such failure to achieve such date was not caused by (i) a Force Majeure event or
(ii) any act or omission of any Company; or
          (h) Vendor otherwise materially breaches any provision of this
Agreement.
Cricket Communications Proprietary and Confidential Information

52



--------------------------------------------------------------------------------



 



          22.3 Remedies. If any Vendor Event of Default exists, Cricket may, in
addition to and without prejudice to any other rights or remedies of any Company
in this Agreement or at law or in equity, do one or more of the following:
          (a) require Vendor, at no additional charge to any Company, to
complete or assist others with the completion of all ordered but unfinished
Work, including the sharing with Cricket all relevant engineering and design
data, procurement data, manufacturing data, construction and erection data,
start-up and testing data, materials, and Products that shall become part of
such unfinished System or the specified Systems, which Vendor would otherwise
have been required to deliver to a Purchaser pursuant to the terms of this
Agreement but for the breach, under reasonably appropriate non-disclosure
agreements; or
          (b) direct that Vendor assign its Subcontractor agreements to Cricket
without any change of price or conditions therein or penalty or payment
therefor.
     Unless otherwise specified herein, the remedies of Cricket and the other
Companies contained in this Agreement are cumulative with one another and with
any other remedies which they may have at law, in equity, under any agreements
of any type, or otherwise, and the exercise or failure to exercise any remedy
shall not preclude the exercise of that remedy at another time or of any other
remedy at any time.
          22.4 Discontinuance of Work. Upon any notification of termination by
Cricket, Vendor shall immediately discontinue all of the Work under all Purchase
Orders (unless such notice of termination directs otherwise), and, as more fully
set forth in Section 22.3, deliver to Cricket copies of all data, drawings,
specifications, reports, estimates, summaries, and such other information, and
materials as may have been accumulated by Vendor in performing the Work, whether
completed or in process, which Vendor would otherwise have been required to
deliver pursuant to this Agreement. Furthermore, Vendor shall assign, assemble
and deliver to Cricket all related purchase orders and Subcontractor agreements.
          22.5 Payments. If Cricket terminates this Agreement, Vendor shall not
be entitled to receive further payment other than payments due and payable and
for Work performed as of the date of termination under this Agreement and not
subject to dispute prior to such termination (provided that any such disputed
amounts shall be paid by such Purchaser when and if such dispute is in fact
resolved). Notwithstanding anything herein to the contrary, such Purchaser may
withhold payments, if any, to Vendor for the purposes of offset of amounts owed
to such Purchaser pursuant to the terms of this Agreement until such time as the
exact amount of damages due the Companies from Vendor is fully determined by a
court of competent jurisdiction.
          22.6 Continuing Obligations. Termination of this Agreement for any
reason (i) shall not relieve any Person of its obligations with respect to the
confidentiality of the Proprietary Information as set forth in Section 24.18,
(ii) shall not relieve any Person of any
Cricket Communications Proprietary and Confidential Information

53



--------------------------------------------------------------------------------



 



obligation which applies to it and which expressly or by implication survives
termination, and (iii) except as otherwise provided in any provision of this
Agreement expressly limiting the liability of any Person, shall not relieve any
Person of any obligations or liabilities for loss or damage to ay other Person
arising out of or caused by acts or omissions of such Person prior to the
effectiveness of such termination or arising out of its obligations as to
portions of the Work already performed or of obligations assumed by Vendor prior
to the date of such termination.
          22.7 Vendor’s Right to Terminate. In addition to and without prejudice
to any other rights or remedies of the Vendor in this Agreement or at law or in
equity, Vendor shall have the option to terminate this Agreement without any
penalty or payment obligations, other than undisputed payment obligations
outstanding as of the date of any such termination pursuant to the terms of this
Agreement if:
          (a) Cricket (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) makes a general assignment for the benefit of its creditors, or if a
receiver is appointed for all or a substantial portion of its assets and is not
discharged within sixty (60) days after his appointment, or (v) commences any
proceeding for relief from its creditors in any court under any state insolvency
statutes, and any such filing, proceeding, adjudication or assignment as
described herein above shall otherwise materially impair Cricket’s ability to
perform its obligations under this Agreement; or
          (b) a Purchaser fails to make payments of undisputed amounts due to
Vendor pursuant to the terms of this Agreement which are more than sixty
(60) days overdue, provided that such failure has continued for at least thirty
(30) days after Vendor has notified such Purchaser and Cricket of its right and
intent to so terminate on account of such overdue amount; or
          (c) Cricket materially breaches any provision of this Agreement other
than a breach to which Section 22.7(b) is applicable, and after Vendor having
provided thirty (30) days’ prior written notice, such Company shall have failed
(i) to commence to cure the default within five (5) Business Days of delivery of
such notice, and (ii) to diligently pursue such cure.
     SECTION 23. SUSPENSION
     Each Purchaser may at any time issue a Change Order to Vendor to suspend
all or any part of the Work under any Purchase Order for such period of time as
such Purchaser may reasonably determine to be appropriate. Any such Change Order
shall be handled in accordance with the provisions of Section 9 hereof.
Cricket Communications Proprietary and Confidential Information

54



--------------------------------------------------------------------------------



 



     SECTION 24. MISCELLANEOUS
          24.1 Amendments. The terms and conditions of this Agreement may only
be amended by mutually agreed contract amendments. Each amendment shall be in
writing and shall identify the provisions to be changed and the changes to be
made. Agreement amendments shall be signed by duly authorized representatives of
each of Vendor and Cricket.
          24.2 Company Liabilities. Vendor understands and agrees that no third
party shall guarantee or otherwise be in any way liable with respect to any
obligations or liabilities of any Company, except as otherwise expressly
provided in this Agreement.
          24.3 Offset. Vendor hereby waives any right of offset of amounts owed
by any Company to Vendor pursuant to the terms of this Agreement.
          24.4 Assignment. Except as otherwise permitted herein, neither this
Agreement nor any portion hereof may be assigned by Cricket or Vendor without
the express prior written consent of the others. Cricket may, without the
consent of Vendor or ProCo, collaterally assign its rights hereunder (including,
but not limited to, all licenses with respect to the Software) to any or all
parties providing financing for Cricket or any Affiliate of Cricket with the
exception of financing provided by a Competitor of Vendor. If requested by
Cricket, Vendor shall within seven (7) calendar days of such request provide a
written consent to any such assignment. The foregoing rights and obligations are
in addition to those set forth elsewhere in this Agreement. Any attempted
assignment in violation of the terms of this Agreement shall be null and void.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
Cricket and Vendor, their successors and permitted assigns.
          24.5 Notices. Except as otherwise expressly stated herein, all
notices, requests, demands and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic or digital transmission method; the day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service; and three (3 ) days after sending, if
sent by certified or registered mail, postage prepaid, return receipt requested.
All notices shall be addressed as follows:
          If to Cricket or any Company:
Cricket Communications, Inc.
10307 Pacific Center Court
San Diego, California 92121
Attention: Chief Executive Officer
Telephone: (858) 882-6000
Facsimile: (858) 882-6080
Cricket Communications Proprietary and Confidential Information

55



--------------------------------------------------------------------------------



 



With a copy to:
Sr. Vice President, General Counsel
10307 Pacific Center Court
San Diego, California 92121
Telephone: (858) 882-6000
Facsimile: (858) 882-6080
          If to Vendor:
Futurewei Technologies, Inc.
1700 Alma Drive, Suite 100
Plano, Texas 75075
Attention: Contracts Department
Telephone: (972)-509-5599
Facsimile: (972)-543-5899
By written notice provided pursuant to this subsection, Cricket, any Company and
Vendor may change its designated addressee for purposes of giving notices under
this Agreement.
          24.6 Governing Law. This Agreement is governed by the laws of the
State of California, without regard to principles of conflict of laws. This
Agreement shall be deemed to be made and executed in the State of California.
          24.7 Remedies. Subject to Section 21 hereof, Cricket, ProCo, each
other Company and Vendor shall be entitled to pursue any and all rights and
remedies that are available to it at law or in equity.
          24.8 Consent to Jurisdiction. Vendor (i) hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in the
Southern District of California or the state courts of the State of California
located in San Diego, California for the purpose of any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives, to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that-any such proceeding brought in one of
the above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and (iii) hereby agrees not to
commence any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action, claim, cause
of action or
Cricket Communications Proprietary and Confidential Information

56



--------------------------------------------------------------------------------



 



suit (in contract, tort or otherwise), inquiry, proceeding or investigation to
any court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise. Vendor consents to service of process in any
such proceeding in any manner permitted by California law, and agrees that
service of process by registered or certified mail, return receipt requested, at
its address specified herein.
          24.9 Compliance with Law. Cricket, each Company and Vendor shall
comply with all Applicable Laws in the performance of this Agreement.
          24.10 Headings. The headings given to the Sections and subsections
herein are inserted only for convenience and are in no way to be construed as
part of this Agreement or as a limitation of the scope of the particular Section
or subsection to which the title refers.
          24.11 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under such applicable law, but, if any provision of this Agreement shall be held
to be prohibited or invalid in any jurisdiction, the remaining provisions of
this Agreement shall remain in full force and effect and such prohibited or
invalid provision shall remain in effect in any jurisdiction in which it is not
prohibited or invalid.
          24.12 Waiver. Unless otherwise specifically provided by the terms of
this Agreement, no delay or failure to exercise a right resulting from any
breach of this Agreement shall impair such right or shall be construed to be a
waiver thereof, but such right may be exercised from time to time as may be
deemed expedient. A waiver of any representation, warranty or covenant contained
in this Agreement shall be limited to the particular breach so waived and not be
deemed to waive any other breach under this Agreement.
          24.13 Public Statements and Advertising. (a) Neither Vendor nor any
Company shall issue any public statement (or any private statement unless
required in the performance of the Work) relating to or in any way disclosing
any aspect of the Work or any System including the scope, the specific terms of
this Agreement, extent or value of the Work or any System. Express written
consent of Cricket is required prior to the invitation of or permission to any
reporter or journalist to enter upon the System or any part thereof. Vendor
agrees not to use for publicity purposes any photographs, drawings or materials
describing any System without obtaining the prior written consent of Cricket,
which consent shall not be unreasonably withheld. Cricket agrees not to use for
publicity purposes any photographs, drawings or materials describing Vendor’s
products and services without obtaining the prior written consent of Vendor,
which consent shall not be unreasonably withheld, except that any Company may
refer to Vendor as a provider of Products and Services to any Company in any
public statement without Vendor’s consent. This subsection shall not prohibit
the provision of necessary information to prospective Subcontractors and
Vendor’s or any Company’s personnel, agents or consultants or other disclosures
which are required by Applicable Law, including without limitation federal and
state securities laws and regulations applicable to Vendor or any Company, or
any Affiliate
Cricket Communications Proprietary and Confidential Information

57



--------------------------------------------------------------------------------



 



thereof. All other such public disclosures by any Company or Vendor require the
prior written consent of the other Person.
          (b) Cricket and Vendor shall submit to the other proposed copies of
all advertising (other than public statements or press releases) wherein the
name, trademark or service mark of the other Person or its Affiliates is
mentioned; and neither any Company nor Vendor shall publish or use such
advertising without the other Person’s prior written approval. Such approval
shall be granted as promptly as possible and shall not be unreasonably withheld.
Cricket and Vendor acknowledge that the obtaining of prior written approval for
each such use pursuant to this subsection may be an administrative burden. At
the request of either Cricket or Vendor, Cricket and Vendor shall establish
mutually acceptable guidelines for the uses specified therein. Such guidelines
shall be subject to change from time to time at the reasonable request of either
Cricket or Vendor.
          24.14 Records and Communications. Procedures for keeping and
distributing orderly and complete records of the Work and its progress are
stated in the Exhibits. The procedures so established shall be followed
throughout the course of the Work unless Cricket and Vendor mutually agree in
advance in writing to revise the procedures. Procedures for communications among
Cricket and Vendor are stated in the Exhibits. The procedures so established
shall be followed throughout the course of the Work unless Cricket and Vendor
mutually agree in advance and in writing to revise such procedure.
          24.15 Ownership of Specifications. The Specifications shall constitute
the Proprietary Information of Cricket and Vendor to the extent of each such
Person’s contribution to the Specifications. Neither Cricket nor Vendor shall
use those parts of the Specifications contributed by the other Person or any
part of the Proprietary Information of the other Person for any purpose other
than fulfilling or exercising their respective rights or obligations under this
Agreement.
          24.16 Financing Requirements. Vendor acknowledges that the attainment
of financing for construction of Systems may be subject to conditions that are
customary and appropriate for the providers of such financing. Therefore, Vendor
agrees to promptly consider any reasonable amendment to or modification or
assignment of this Agreement required by such providers (including, without
limitation, any pertinent industrial development authority or other similar
governmental agency issuing bonds for financing of the System) which do not
materially modify the scope of Vendor’s Work in order for any Company to obtain
such financing. In the event that any such amendment or modification materially
increases Vendor’s risk or costs hereunder, Cricket and Vendor shall negotiate
in good faith to adjust pricing matters, and to equitably adjust such other
provisions of this Agreement, if any, which may be affected thereby, to the
extent necessary to reflect such increased risk or costs.
          24.17 Cricket Review, Comment and Approval. To the extent that various
provisions of this Agreement provide for any Company’s review, comment,
inspection, evaluation, recommendation or approval, Cricket may at its option do
so in conjunction or
Cricket Communications Proprietary and Confidential Information

58



--------------------------------------------------------------------------------



 



consultation with Vendor. To the extent that this Agreement requires any Company
to submit, furnish, provide or deliver to Vendor any report, notice, Change
Order, request or other items, Cricket may at its option and upon written notice
to Vendor designate a representative to submit, furnish, provide or deliver such
items as the Company’s agent therefor. To the extent that various provisions of
this Agreement provide that any Company may order, direct or make requests with
respect to performance of the Work or is provided access to the System sites or
any other site, Cricket may at its option and upon written notice to Vendor
authorize a representative to act as the Company’s agent therefor. Upon receipt
of such notice, Vendor shall be entitled to rely upon such authorization until a
superseding written notice from Cricket is received by Vendor.
          24.18 Confidentiality. (a) All information which is identified as
proprietary or confidential by the disclosing Person, including without
limitation all oral and written information (including, but not limited to,
determinations or reports by arbitrators pursuant to the terms of this
Agreement), disclosed to the other Person is deemed to be confidential,
restricted and proprietary to the disclosing Person (hereinafter referred to as
“Proprietary Information”). Cricket and Vendor agree to use the Proprietary
Information received from the other Person only for the purpose of this
Agreement. Except as specified in this Agreement, no other rights, and
particularly licenses, to trademarks, inventions, copyrights, patents, or any
other intellectual property rights are implied or granted under this Agreement
or by the conveying of Proprietary Information between the parties. Proprietary
Information supplied is not to be reproduced in any form except as required to
accomplish the intent of, and in accordance with the terms of, this Agreement.
The receiving Person shall provide the same care to avoid disclosure or
unauthorized use of Proprietary Information as it provides to protect its own
similar proprietary information but in no event shall the receiving Person fail
to use reasonable care under the circumstances to avoid disclosure or
unauthorized use of Proprietary Information. All Proprietary Information shall
be retained by the receiving Person in a secure place with access limited to
only such of the receiving Person’s employees, subcontractors, third parties or
agents who need access thereto to fulfill their duties in such capacity. All
Proprietary Information, unless otherwise specified in writing (i) remains the
property of the disclosing Person, (ii) shall be used by the receiving Person
only for the purpose for which it was intended, and (iii) such Proprietary
Information, including all copies of such information, shall be returned to the
disclosing Person or destroyed after the receiving Person’s need for it has
expired or upon request of the disclosing Person, and, in any event, upon
termination of this Agreement. At the request of the disclosing Person, the
receiving Person shall furnish a certificate of an officer of the receiving
Person certifying that Proprietary Information not returned to disclosing Person
has been destroyed. For the purposes hereof, Proprietary Information does not
include information which:

  (i)   is published or is otherwise in the public domain through no fault of
the receiving Person at the time of any claimed disclosure or unauthorized use
by the receiving Person;

Cricket Communications Proprietary and Confidential Information

59



--------------------------------------------------------------------------------



 



  (ii)   prior to disclosure pursuant to this Agreement is properly within the
possession of the receiving Person as evidenced by reasonable documentation to
the extent applicable;     (iii)   subsequent to disclosure pursuant to this
Agreement is lawfully received from a third party having rights in the
information without restriction of the third party’s right to disseminate the
information and without notice of any restriction against its further
disclosure;     (iv)   is independently developed by the receiving Person or is
otherwise received through parties who have not had, either directly or
indirectly, access to or knowledge of such Proprietary Information;     (v)   is
transmitted to the receiving Person after the disclosing Person has received
written notice from the receiving Person after termination or expiration of this
Agreement that it does not desire to receive further Proprietary Information;  
  (vi)   is obligated to be produced under order of a court of competent
jurisdiction or other similar requirement of a Governmental Entity, so long as
the Person required to disclose the information provides the other Person with
prior notice of such order or requirement and its cooperation to the extent
reasonable in preserving its confidentiality; or     (vii)   the disclosing
Person agrees in writing is free of such restrictions.

          (b) Notwithstanding anything herein to the contrary, any Company may
disclose the Proprietary information of Vendor to any other Company.
          (c) Notwithstanding anything herein to the contrary, Cricket or its
Affiliates may disclose the Proprietary information of Vendor (i) in connection
with any rule, regulation or requirement of or filing with the Securities and
Exchange Commission, any exchange, market or other entity on or through which
any of Cricket’s or any of its Affiliates’ securities are or are proposed to be
traded; or (ii) to financial institutions and insurance companies to the extent
necessary or desirable for Cricket or any Affiliate to obtain or maintain
financing or insurance. This subsection shall not prohibit the provision of
necessary information to prospective Subcontractors and Vendor’s or any
Company’s personnel, agents or consultants or other disclosures which are
required by Applicable Law, including without limitation federal and state
securities laws and regulations applicable to Vendor or any Company, or any
Affiliate thereof. All other such public disclosures by any Company or Vendor
require the prior written consent of the other Person.
          (d) Because damages may be difficult to ascertain, Cricket and Vendor
agree, without limiting any other rights and remedies specified herein, an
injunction may be sought against the Person who has breached or threatened to
breach this subsection. Cricket and Vendor each represents and warrants that it
has the right to disclose all Proprietary
Cricket Communications Proprietary and Confidential Information

60



--------------------------------------------------------------------------------



 



Information which it has disclosed to the other Person pursuant to this
Agreement, and Cricket and Vendor each agrees to indemnify and hold harmless the
other Person from all claims by a third party related to the wrongful disclosure
by the Person against who indemnification is sought of such third party’s
proprietary information.
          24.19 Entirety of Agreement; No Oral Change. This Agreement and the
Specifications and Exhibits hereto constitute the entire contract between
Cricket and Vendor with respect to the subject matter hereof, and supersede all
proposals, oral or written, all previous negotiations, and all other
communications between Cricket and Vendor with respect to the subject matter
hereof. No modifications, alterations or waivers of any provisions herein
contained shall be binding on an Cricket and Vendor unless evidenced in writing
signed by duly authorized representatives of such Cricket and Vendor as set
forth in this Agreement.
          24.20 Relationship of the Parties. Nothing in this Agreement shall be
deemed to constitute any Company as a partner, agent or legal representative of
Vendor, or Vendor as a partner, agent or legal representative of any Company or
to create any fiduciary relationship between any Company and Vendor. Vendor is
and shall remain an independent contractor in the performance of this Agreement,
maintaining complete control of its personnel, workers, Subcontractors and
operations required for performance of the Work. This Agreement shall not be
construed to create any relationship, contractual or otherwise, between any
Company and any Subcontractor, except to establish Cricket as a third party
beneficiary of Vendor’s contacts with Subcontractors as provided herein. Each
Company is an intended third party beneficiary of all of Vendor’s covenants and
obligations hereunder and all rights of Cricket and/or the Companies hereunder.
          24.21 Discretion. Notwithstanding anything contained herein to the
contrary, to the extent that various provisions of this Agreement call for an
exercise of discretion in making decisions or granting approvals or consents,
the Cricket and Vendor shall be required to exercise such discretion, decision
or approvals and in good faith.
          24.22 Non-Recourse. Other than Cricket, no past, present or future
limited or general partner in any Company, no parent or other affiliate of any
Company, and no officer, employee, servant, executive, director, agent or
authorized representative of any of them (each, an “Operative”) shall be liable
by virtue of any direct or indirect ownership interest or other relationship for
payments due under this Agreement or for the performance of any obligation, or
breach of any representation or warranty made by Cricket hereunder. The sole
recourse of Vendor for satisfaction of the obligations of Cricket under this
Agreement shall be against Cricket and Cricket’s assets, and in each case not
against any other Operative or any assets or property of any such Operative,
except as otherwise expressly provided herein. In the event that a default
occurs in connection with such obligations, no action shall be brought against
any such Operative by virtue of its direct or indirect ownership interest in
Cricket.
          24.23 Improvements, Inventions and Innovations. All rights in any
improvements, inventions, and innovations made solely by any Company or
Companies
Cricket Communications Proprietary and Confidential Information

61



--------------------------------------------------------------------------------



 



shall vest in such Companies, and such Companies shall have the right to exploit
such improvements, inventions, and innovations. All rights in any improvements,
inventions and innovations made solely by Vendor shall vest in Vendor, and
Vendor and its Affiliates shall have the right to exploit such improvements,
inventions and innovations. All rights in any improvements, inventions and
innovations made by the substantial contribution of Vendor and any Company(ies)
(“Joint Information”) shall vest jointly in Vendor and such Company(ies). Joint
Information does not include any underlying information owned by any Company or
Vendor prior to commencement of such joint activities or developed beyond the
scope of such joint activities, including Products and Product information,
technical information or inventions developed prior to the commencement of any
joint activities, developed outside of the scope of such joint activities or
developed solely by the Companies or Vendor. The rights of joint ownership to
such Joint Information shall be rights of full non-exclusive worldwide
ownership, including rights to license and transfer. Each Company and Vendor may
exploit its rights to the Joint Information independent of the other and may
retain all economic benefits thereof, no Company nor Vendor shall have any
obligation to account to the other for profits derived from the Joint
Information and each Company and Vendor shall have full rights to enforce the
Joint Information intellectual property rights against non-authorized users.
          24.24 Attachments and Incorporations. All Exhibits attached hereto are
hereby incorporated by reference herein and made a part of this Agreement with
the same force and effect as though set forth in their entirety herein.
          24.25 Conflicts. In the event of any conflict or inconsistency among
the provisions of the main body of this Agreement and the Exhibits and other
documents attached hereto and incorporated herein, such conflict or
inconsistency shall be resolved by giving precedence to the main body of this
Agreement first, and thereafter to the Exhibits and Specifications.
          24.26 References to Certain Sources. Reference to standard
specifications, manuals or codes of any technical society, organization or
association or to the laws or regulations of any Governmental Entity, whether
such reference is specific or by implication, by this Agreement, means the
latest standard specification, manual, code, laws or regulations in effect at
the time of such reference, except as may be otherwise specifically agreed to by
Cricket. However, no provision of any reference, standard, specification, manual
or code (whether or not specifically incorporated by reference in this
Agreement) shall be effective to change the duties and responsibilities of any
party from those set forth in this Agreement; provided that nothing contained in
this Agreement shall require any Company or Vendor to violate then existing and
enforceable Applicable Laws.
          24.27 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
          24.28 Cooperation. Vendor acknowledges that the Companies may have one
or more third party vendors, contractors and other personnel engaged to provide
work,
Cricket Communications Proprietary and Confidential Information

62



--------------------------------------------------------------------------------



 



equipment or services in connection with or related to this Agreement. Vendor
agrees to reasonably communicate and cooperate with such third parties at all
times and, at the request of any Company, coordinate Vendor’s and Vendor’s
Subcontractors’ activities hereunder with the activities of such third parties.
          24.29 Survival. Notwithstanding any expiration or termination of this
Agreement, the provisions of Sections 1, 2.4, 2.5, 4.8, 5.1(b), 10, 11, 12, 13,
16, 18, 24.18 and 24.23 and any other provisions that based on their content are
intended to survive shall continue in full force and effect.
Cricket Communications Proprietary and Confidential Information

63



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

          VENDOR:    
 
        FUTUREWEI TECHNOLOGIES, INC.,     a Texas corporation    
 
       
By:
            /s/ Hu Hou Kun    
 
       
 
  Name: Hu Hou Kun    
 
  Title: President    
 
        CRICKET:    
 
        CRICKET COMMUNICATIONS, INC.,     a Delaware corporation    
 
       
By:
            /s/ Glenn Umetsu    
 
       
 
  Name: Glenn Umetsu    
 
  Title: EVP & CTO    

Cricket Communications Proprietary and Confidential Information

64



--------------------------------------------------------------------------------



 



Exhibit A
SCOPE OF WORK
(HUAWEI LOGO) [a51519a5151901.gif]
Cricket Communications Proprietary and Confidential Information

1 OF 26 PAGES



--------------------------------------------------------------------------------



 



Table of Content

         
I. SCOPE OF WORK
    3  
 
       
II. INSTALLATION AND COMMISSIONING
    5  
 
       
III. ACCEPTANCE TESTING AND HANDOVER
    8  
 
       
IV. APPENDIX A
    10-22  
 
       
V. APPENDIX B
    23-26  
 
       
VI. APPENDIX C
    26  
 
       
VII. APPENDIX D
    26  
 
       
VIII. APPENDIX E
    27  
 
       
VIII. APPENDIX F
    27  

Cricket Communications Proprietary and Confidential Information

2 OF 26 PAGES



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
I. SCOPE OF WORK

  1.   PURPOSE

The purpose of this document is to state the requirements from customer (Owner)
and vendor (Vendor) for the implementation and commercial launch of new Markets.
This Scope of Work (SOW) sets forth the terms and conditions under which Vendor
shall supply/perform all tasks specified in the SOW hereto under the terms and
conditions of this agreement as follows.

  •   Vendor shall design, engineer, and supply all specified tasks to meet the
requirements as stipulated in the contract.     •   Both Owner and Vendor have
the right to request written clarification on the SOW and such requests must be
in writing with one calendar week response time from date of receipt.

  2.   SCOPE

The SOW shall meet the Owner contractual requirements listed below.
The following specifies Vendor engineering, delivery and installation services
at all Owner project Sites in the new Markets.
2.1 Engineering Services
Vendor engineers will perform surveys on the central office Sites(Switch room
only) as it pertains to its own equipment and provide Owner with drawings. Owner
will provide Vendor, for Site surveys, the Site specific installation details,
Equipment layouts; cable runs and Equipment inter-connect drawings as part of
the Site drawings.
Vendor engineers will document any/all special requirements by Owner in the
Vendor Engineering Memorandum for signature by Owner.
Cricket Communications Proprietary and Confidential Information

3 OF 26 PAGES



--------------------------------------------------------------------------------



 



Vendor will perform Site inspections subject to Owner approval on the
Installation Environment Check List. (See Exhibit L)
The survey documentation will include but may not be limited to the following.

•   Drawings for cabinet installation locations or placements   •   Lists of
cabinets types and interfaces to include connectors   •   Cable lengths and
specifications   •   Grounding requirements   •   Earthquake bracing   •  
Earthquake cable requirements (if required)

  2.2   Installation and Delivery Services

A. Vendor Responsibilities

  •   Vendor will provide Equipment and will also be responsible for delivery of
all Products to Purchaser’s initial specified location, Purchaser shall provide
detailed location address to Vendor before shipment, the Equipment shall be
distributed to such Purchaser’s initial location at Vendor’s cost; if such
initial specified location is Purchaser’s designed warehouse, Purchaser will be
responsible for the delivery from warehouse to installation site; if such
initial specified location is the final installation Site, site must be ready to
receive the Equipment within 30 days after such Equipment arrive at Vendor’s
warehouse, if the Site can not be ready within 30 days, those Equipment will be
delivered to Purchaser’s designated warehouse at vendor’s cost, the
corresponding cost and expense for the transportation from Purchaser’s warehouse
to the specified location for such delivery shall be born by Purchaser.     •  
Vendor will provide all materials for the installation of Vendor supplied
Equipment unless otherwise specified in the attached responsibility matrix.    
•   Vendor will perform work in accordance with applicable government and
industry safety codes.     •   Vendor and its Subcontractors will maintain the
immediate work area in a clean and safe manner. The immediate work area shall be
kept free of all loose materials such as cartons, tie-wraps, etc. and cleaned at
the end of each work day and all Equipment shall be vacuum-dusted; floors
cleaned and extraneous or excess items removed following each installation.

Cricket Communications Proprietary and Confidential Information

4 OF 26 PAGES



--------------------------------------------------------------------------------



 



  •   Damaged or faulty Equipment, Spare Parts, and replacement parts are the
responsibility of Vendor during the installation and delivery period.     •  
Vendor will provide Spare Parts on Sites for all non-redundant System Cards
during the installation and delivery period.     •   Third-party deliverables
are the responsibility of Vendor.     •   Vendor shall obtain approval from
Owner in the form of a MOP (method of procedure) before removing or returning to
service any System Element in a live System or making any changes to Software
parameters or System data in a live system.

B. Owner Responsibilities

  •   Owner will be billed at cost for any special heavy Equipment requirements
(i.e. cranes) to locate Equipment to Sites.     •   Any variations from the
standards/plans used for installation of Equipment shall require prior written
approval by Owner.     •   Owner will provide such approval on a timely basis,
not to exceed twentyfour (24) hours for any variations in approved plans and use
of special heavy Equipment.     •   Owner will provide the locations and
addresses for all Sites     •   Owner will provide access to all Sites as
required. Delays due to the inability of Vendor to gain Site access due solely
to Owner’s fault will be the responsibility of Owner.     •   All documentation
under Owner control that is deemed necessary by Vendor to meet deliverables must
be made available to the Vendor Project Manager and ensure the correct document
deliver to the Vendor( e.g. CDC)     •   Owner will provide good preparation to
all Sites as schedule required. Delays due to the inability of Vendor to gain
good site preparation due solely to Owner’s fault will be the responsibility of
Owner.   •

II. INSTALLATION AND INTEGRATION
A. Vendor Responsibilities
Cricket Communications Proprietary and Confidential Information

5 OF 26 PAGES



--------------------------------------------------------------------------------



 



  1.   Installation Planning

Vendor will be responsible for the installation procedures and skill sets
required for the project. Vendor will prepare Site-specific installation, test
and acceptance documents, including rollback procedures, and conduct review with
Owner prior to installation to get Owner approval. Vendor shall perform all
integration of Vendor Equipment into the System with the support from Owner.

  2.   Equipment Installation

Equipment installation must follow the instructions in the Vendor Installation
Manual of each Product.
Vendor or its Subcontractor will perform the mounting/assembling Equipment in a
pre-provisioned Owner Equipment area. Activities include but are not limited to;
adding top supports to the bays of existing superstructures, floor-mounted
bottom supports for Equipment bays, and all cabling including power and ground
leads for “A” and “B” feeds to the power distribution bay and other requirements
as listed in the “Diagram of Responsibilities” schematics in Appendix A.
A Shut-Down report is required by a Vendor Engineering Supervisor and Owner
representative in the event work or installations must be stopped for any
reason.

  3.   Equipment Test

Vendor will verify continuity on all external cabling, prepare unit level test
document, verify power and load test / commission data and perform commissioning
tests in accordance to Vendor technical documentation and Exhibit V.

  4.   Software Commissioning

The Vendor software engineer loads and sets Software parameters in accordance
with the Vendor “Data Setting Standard Deployment Commissioning Guide” and
engineering document.
The Vendor software commissioning engineer must complete a “Cargo Problem
Feedback Form” for any faulty or replacement boards and deliver to the Spare
Parts manager.
The Vendor engineering supervisor must make the appropriate modifications or
corrections to faulty or inaccurate data in the Engineering Document.
Cricket Communications Proprietary and Confidential Information

6 OF 26 PAGES



--------------------------------------------------------------------------------



 



  5.   System Integration

The integration plan must be jointly developed and approved by Vendor and Owner
prior to execution and includes inter-working of all interfaces as well as
review and evaluation of antenna sweep information from Owner. (Reference
Appendix A. items 20.1 to 21.4)

  6.   Shakedown Testing

The shake down test will be conducted during the site integration period, before
the network commercial launch. The shake down test contents PN verification, NB
verification, basic call testing (M-M, M-L, and L-M) and softer/soft handover.
B. Owner Responsibilities

  1.   RF Design & Optimization

Owner shall be responsible for all Network Planning, Cluster Testing, and
Network Optimization.
Owner shall provide completed Network Planning which includes the sites design
and configuration. The final design shall be reviewed and agreed by both Owner
and Vendor before the network deployment and installation.
The specific items to complete the final design are as follows:

  •   Link Budget Analysis     •   CW Testing     •   Model Tuning     •   Site
plan     •   PN plan     •   Neighbor list     •   Site Parameter plan (i.e.
Datafill)     •   Coverage plots     •   Traffic plan     •   CDMA analysis    
•   Interference Analysis     •   conduct the 911 test call during the shakedown
testing or other determined time.

On completion of Site construction and integration of BTS Equipment into the
System, Optimization Services shall be provided to fine tune operating
parameters and maximize System performance metrics by the Owner.
Cricket Communications Proprietary and Confidential Information

7 OF 26 PAGES



--------------------------------------------------------------------------------



 



  2.   General RF Engineering Requirements

All RF engineering and Network Planning must be provided using the latest
computer modeling and simulation techniques and meet coverage and capacity
requirements, service quality metrics and Equipment configuration, antenna,
cable/feeder, and other hardware requirements and Software parameters as
specified in Appendix A sections 6 and 7.

  •   3. Owner should provide all requirement specification for the
installation, Any variations from the standards/plans used for installation of
Equipment shall require prior written approval by Vendor.

III. FINAL TURN UP AND ACCEPTANCE
This section outlines and broadly defines certain acceptance testing tasks, Site
clean up requirements, preparation of acceptance documentation, and completion
of other outstanding issues, if any, for handover to the Owner.
Vendor engineers and supervisors will work toward resolving any outstanding
problems identified as well as corresponding schedule deadlines to include
documentation of same in the “Vendor Engineering Memo.” A method of procedure
(MOP) document for the turn up of Vendor System will also be jointly developed
between Vendor and Owner.
All acceptance test data collected will be provided to Owner engineers for
review and analysis. The Vendor supervisor will present the “Equipment
Installation Report” and “Certification of Substantial Acceptance” to Owner in a
final report within 7 working days of the completion of testing in accordance
with Exhibit V.
1. Turn up Criteria
The Vendor System must demonstrate stable operation without Impairment in all
three markets during commissioning without antennas or feeders prior to
completing final acceptance. Availability of circuits/facilities (T1’s) shall be
discussed with Owner.
Cricket Communications Proprietary and Confidential Information

8 OF 26 PAGES



--------------------------------------------------------------------------------



 



Signaling Point Codes (SPC) are required by the Vendor Softswitch to complete
commissioning and integration of external and ancillary System Elements. Owner
will be responsible to provide all signaling point codes.
Irrespective of the System stability period, a System Element must operate
error/fault-free for 14 consecutive days following turn up and satisfy
acceptance requirements in Exhibit V before it becomes eligible for acceptance
by the Owner.
Owner RF engineers shall perform post network launch testing to verify sites
configuration and dataill in all markets.
2. Project Reporting and Reviews
Vendor and Owner will jointly report on and review project status and conduct
meetings as required. Vendor will create, distribute and maintain a weekly
action register for all open action items and current project status.
3. Quality Assessment and Inspection
Quality inspections of workmanship are mandatory and must be conducted
throughout Installation. A Vendor-accredited quality auditor will perform audits
and provide assessment reports listing any defects and non-compliance. All the
defects and non-compliance must be corrected to meet the quality standard. A
Vendor quality report must be made available upon request. (Reference Appendix
C.)
4. Owner Responsibilities

  •   Owner will make maintenance personnel available on Site as required to
resolve any problems during installation and commissioning.     •   Vendor and
Owner will jointly determine engineering documentation changes as required and
sign off on any corresponding design changes.     •   All Site locations shall
be a safe working environment for all personnel     •   Provide all DC and AC
power requirements.     •   T1 facilities and transmission plan shall be
provided for all Sites.

Cricket Communications Proprietary and Confidential Information

9 OF 26 PAGES



--------------------------------------------------------------------------------



 



  •   T1 transmission shall be error free for all phases of work and operations.
    •   Adequate grounding shall be provided as defined in Exhibit L.     •  
All antennas and feeders shall be in working order as specified in Appendix E.  
  •   The Network Planning and Optimization performing.     •   Ensure placement
of Vendor supplied Plenum at each Site prior to installation.
(Reference Appendix D.)     •   24 hour security and access must be provided to
Vendor and all approved Subcontractors. Any restrictions need to be defined and
agreed upon before any work proceeds.

5. Vendor Responsibilities

  •   Vendor personnel and Subcontractors shall follow all agreed upon methods
of procedure throughout project implementation.     •   Required insurance
coverage will be provided.     •   Provide tools for equipment installation,
exclude the RF Tools.

Appendix A
Division of Responsibility Matrix

                              Provided by No.   Item   VENDOR   OWNER   1    
Site Survey
            1.1    
Identify Test Facility, MSC & Gateway MSC Sites, Site address, longitude /
latitude coordinates.
      Y     1.2    
Test Facility, MSC and Gateway MSC Site requirements and evaluation of proposed
Sites
  Y         1.3    
Site Compliance with Government Regulation/Approval
      Y     1.4    
Provide existing Site drawings in electronic format.
      Y     1.5    
Provide access to Sites as required
      Y     1.6    
Perform Site survey and prepare Site survey reports/drawings( Switch room only)
  Y   Y     1.7    
Define technical System requirements for Sites
  Y    

Cricket Communications Proprietary and Confidential Information

10 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   1.8    
Provide Site Specification requirements for size, floor loading, raised-floor
needs, floor material, physical & operational enclosure requirements, cooling,
air-conditioning, grounding & utility/emergency power needs
  Y         1.9    
Provide Equipment layout plan for Vendor offered Equipment including cabling,
racks, grounding and termination(Switch room only)
  Y         1.10    
Provide Equipment loading requirements
  Y         1.11    
Floor Loading assessment
      Y     1.12    
Approve completed Equipment layout plan.
      Y     2    
SITE ENGINEERING
            2.1    
Define technical System requirements for Sites
  Y         2.2    
Design Vendor Equipment components and rack layout
  Y         2.3    
Specify power and cabling requirements for Vendor Equipment
  Y         2.4    
Design System Element termination’s
  Y         2.5    
Verify and finalize the engineered Site design
  Y         2.6    
Approve engineered Site design and variance (if any)
      Y     2.7    
Preparation of Owner ODF / DDF with sufficient available ports.
      Y     3    
SITE PREPARATION & CONSTRUCTION
            3.1    
Site preparation/construction of Equipment room as per the engineering
requirements as schedule required. Note: Prior to commencement of any
installation by Owner or its designated subcontractors, the Site shall be
suitably prepared to allow works to progress in a controlled, safe and secure
manner.
      Y     3.2    
Install raised Floor (if required) as per specification
      Y     3.3    
Install false ceiling (if required)
      Y     3.4    
Supply and install grounding from Grounding Rod to the distributed Main Ground
Window/Bar
      Y     3.5    
Install grounding from Owner distributed Main Ground Window/Bar to Vendor
supplied Equipment
  Y   Y     3.6    
Provide DC battery backup for Vendor supplied Equipment.(BTS Only)
  Y         3.7    
Provide Commercial AC and install AC Power panel within Vendor supplied
Equipment locations
      Y     3.8    
Provide DC Power for all DC-based Vendor supplied Equipment
      Y     3.9    
Provide Uninterrupted Power System (UPS) for AC-based Vendor supplied Equipment.
      Y     3.10    
Cable and connections from AC Power Panel to Vendor Equipment
      Y     3.11    
Install cable rack/ladder for Vendor Power and Feeder Cables
      Y     3.12    
Assemble and install fiber protection duct work to Vendor Equipment location.
      Y     3.13    
Open and close existing cable holes and slots and provide new cable holes (if
necessary)
      Y  

Cricket Communications Proprietary and Confidential Information

11 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   3.14    
Install air conditioning
      Y     3.15    
Site Physical Security (fence, security guards, etc.)
      Y     3.16    
Supply basic facilities e.g. lights, power, water, sanitary, telephone
connection in Sites.
      Y     3.17    
Provide all environmental alarms, sensors and alarm connecting points(Switch
site)
      Y     3.18    
Connect alarms to Vendor alarm panel (Switch Site)
  Y         3.18    
Provide and install DSX/NIU Equipment in the transmission room for T1/T3
interconnection
      Y     3.19    
Note: All necessary power supply and grounding provisions for the Equipment
shall be fully commissioned and operational. Such provisions may include
distribution networks and appropriate protection devices (fuses, breakers,
surge/lightning protection, etc. All signal and circuit protective earthing and
lightning protection shall be installed and available. All necessary containment
for cable and fiber (cable ladder, cable tray, trunking, baskets, fiber guides,
conduits, etc.) shall be installed as required. All necessary cable penetrations
through walls, soffits, risers, etc. shall be formed. In addition, all cut-outs
and trims required in floor tiles shall be complete. Review and approval prior
to installation. This includes any associated civil / structural works as needed
to accommodate the Equipment on Site.
      Y     4    
STAGING
            4.1    
Secure suitable staging location in market area
  Y         4.2    
Store Equipment in staging warehouse for maximum 30days
  Y   Y     5    
PERMITS & LICENSING
            5.1    
Determine Transmission requirements & the frequency band permits from regulatory
agency
      Y     5.2    
Obtain Import License or permits
  Y         5.3    
Obtain US Export Control Approvals
  Y         5.4    
Obtain all frequency and operating permits and clearances from regulatory
approvals (all operating areas)
      Y     5.5    
Obtain all government permits and clearances
      Y     5.6    
Approved Frequency Plan and license
      Y     5.7    
Obtain required Spectrum approvals
      Y     5.8    
Spectrum Clearance
      Y     5.9    
Spectrum availability
      Y     5.10    
Obtain all licenses for testing the System before launch
      Y     5.11    
Obtain clearance for PSTN interconnect
      Y     5.12    
Obtain all environmental permits and clearances
      Y     5.13    
Obtain aviation/height permits and clearance for tower heights
      Y

Cricket Communications Proprietary and Confidential Information

12 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   5.14    
Compliance with local Labor Safety and Health law and its regulated regulations
  Y         5.15    
Vendor Equipment compliance with US requirements.
  Y         6    
NETWORK PLANNING
            6.1    
Identify Network Planning requirements including Access and Backhaul network,
Data network and OMP network and design
      Y     6.2    
Provide complete detailed documentation on any of Owner’s existing
services/infrastructure that may impact/involve the current deployment.
      Y     6.3    
Provide skilled engineers familiar in Owner’s current and proposed System
infrastructure to assist with technical queries and questions relevant to the
project.
      Y     6.4    
Provide information on the forecast demand for services
      Y     6.5    
Define proposed service offerings
      Y     6.6    
Capacity planning and growth forecast for inputs into System and element sizing
      Y     6.7    
Detailed requirements and services definition
      Y     6.8    
Provide design guidelines for the System
      Y     6.9    
Provide Network Configuration
      Y     6.10    
Develop/Provide interface to ALL support systems (Billing Management System,
SMS, Provisioning, etc.)
  Y   Y     6.11    
Provide information on System security policy
            6.12    
Design of security policy on supplied firewalls
      Y     6.13    
Provide IP VPN and ATM/FR network designs where applicable
      Y     6.14    
Provide design of System management and support system
      Y     6.15    
Provide IP addressing block and its design
      Y     6.16    
IP design and addressing plan
      Y     6.17    
ATM Addressing Plan, if any
      Y     6.18    
Design of System Elements naming conventions
      Y     6.19    
Third Party Interconnect agreements and support systems.
      Y     6.20    
IP routing policy study (based on Interconnect agreement)
      Y     6.21    
Provide IP routing design
      Y     6.22    
Approval of Network Planning
      Y     6.23    
Provide Network Planning documentation
      Y     6.24    
Conduct engineering review
      Y     6.25    
Provide the necessary capacities per Owner’s Network Planning
      Y     7    
RF PLANNING AND DESIGN
            7.1    
Define Site location-coordinates, ground level (meters at level), building/poles
and guides height.
      Y

Cricket Communications Proprietary and Confidential Information

13 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   7.2    
Antenna specifications including: type, height (meters above ground level),
direction, sectorization and electrical tilt
      Y     7.3    
Specify the signal requirements for coverage
      Y     7.4    
Forecast traffic demand and location for service
      Y     7.5    
Define coverage objectives
      Y     7.6    
Specify the signal requirements for coverage (indoor and outdoor)
      Y     7.7    
Preliminary and Final RF design
      Y     7.8    
Provide the RF Network Planning reports which includes the base station drawing
and Site configuration
      Y     7.9    
Provide the preliminary design and final network planning
      Y     7.10    
Prepare the RF system parameter datafill
      Y     7.11    
Submit RF design & coverage plots
      Y     7.12    
Specify transmitter Output power
      Y     7.13    
Generate the traffic data
      Y     7.14    
Plotting of composite coverage
      Y     7.15    
Bandwidth filters if necessary
      Y     7.16    
Antenna system sweep test
      Y     8    
Preparation Activities
            8.1    
All Site acquisition / lease / Site construction required for Equipment
installation.
      Y     8.2    
Obtain carrier license and establish relations with other carriers for sharing
facilities including negotiation
      Y     9.1.0    
Equipment Supply
            9.1.1    
Agree on Bill Of Quantity (BOQ)
      Y     9.1.2    
Raise Purchase Order
      Y     9.1.3    
NSS, BSC/PCF, BTS, battery Equipment(BTS)
  Y         9.1.4    
DC power distribution cabinet
      Y     9.1.5    
DC power Equipment
      Y     9.1.6    
AC distribution plate
      Y     9.1.7    
Generator
      Y     9.1.8    
DSX
      Y     9.1.9    
Air conditioner
      Y     9.1.10    
Raised floor (or Cable tray)
      Y     9.1.11    
Grounding plate
      Y     9.1.12    
Desks for the OMC
      Y     9.1.13    
Feeder window
      Y     9.1.14    
Battery(Switch room)
      Y     9.1.15    
Inverter (or UPS)
      Y     9.1.16    
GPS antenna System
  Y         9.2.0    
Digital Trunk Cables & Optical Cable
            9.2.1    
T1/T3 digital trunk cables between the BSC Equipment and the DSX.
  Y         9.2.2    
Connectors on the side of BSC Equipment
  Y    

Cricket Communications Proprietary and Confidential Information

14 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   9.2.3  
 
Connectors on the side of the DSX panel
      Y     9.2.4    
100 Ohm digital trunk cables between the DSX and transmission Equipment
      Y     9.2.5    
Connectors on side of transmission Equipment
      Y     9.2.6    
Internal cables and connectors between the BSC Equipment and the NSS Equipment
  Y         9.3.0    
Power Cable
            9.3.1    
DC power cable between the DC power Equipment and DC power distribution cabinet
      Y     9.3.2    
Connectors on the side of the DC power Equipment
      Y     9.3.3    
Connectors on the side of the DC power distribution cabinet
      Y     9.3.4    
AC power cable between the AC distribution plate and the DC power Equipment
      Y     9.3.5    
Connectors on the side of the AC distribution plate
      Y     9.3.6    
DC power cable between the DC distribution cabinet and BSC/MSC Equipment
  Y         9.3.7    
AC surge protector
      Y     9.4.0    
Protective Grounding Cable
            9.4.1    
Protective grounding cable between the DC power Equipment and the grounding
plate
      Y     9.4.2    
Connectors on the side of the grounding plate
      Y     9.4.3    
Protective grounding cable between the DC power distribution cabinet and the
grounding plate
      Y     9.4.4    
Protective grounding cable between the DSX and the grounding plate
      Y     9.4.5    
Protective grounding cable between the BSC/MSC Equipment and the grounding plate
  Y         9.5.0    
OMC Cables
  Y         9.6.0    
Air Conditioner
      Y     10.1.0    
Installation Materials
            10.1.1    
BTS/Outdoor Battery Equipment
  Y         10.1.2    
BTS/Outdoor Battery cabinet Cement platform
      Y     10.1.3    
AC distribution plate
      Y     10.1.4    
Antenna
      Y     10.1.5    
Tower
      Y     10.1.6    
Grounding plate (outdoor))
      Y     10.1.7    
Generator
      Y     10.1.8    
Transmission Equipment
      Y     10.1.9    
GPS antenna System
  Y         10.2.0    
Digital Trunk Cables
            10.2.1    
T1/T3 digital trunk cables between the BTS Equipment and Transmission Equipment.
  Y         10.2.2    
Connectors on the side of the BTS Equipment
  Y         10.2.3    
Connectors on the side of the Transmission Equipment
      Y     10.3.0    
Power Cable
            10.3.1    
AC power cable between the AC distribution plate and the outdoor BTS Equipment
      Y

Cricket Communications Proprietary and Confidential Information

15 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   10.3.2  
 
Connectors on the side of the AC distribution plate
      Y     10.3.3    
DC power cable between BTS and Outdoor Battery cabinet
  Y         10.3.4    
Connector on the both side of the BTS and Outdoor Battery cabinet
  Y         10.3.5    
AC surge protector
      Y     10.4.0    
Protective Grounding Cable
            10.4.1    
Protective grounding cable between the feeder and the grounding plate (outdoor))
      Y     10.4.2    
Protective grounding cable between the BTS Equipment and the grounding plate
(outdoor))
  Y         10.4.3    
Connectors on the side of the BTS/Outdoor Battery Equipment
  Y         10.4.4    
Connectors on the side of the grounding plate (outdoor))
      Y     10.5.0    
Feeder
            10.5.1    
Feeder between the BTS Equipment and the antenna
      Y     10.5.2    
Jumper between coax and antenna w/connectors
      Y     10.5.3    
Jumper between coax and BTS w/connectors
  Y         10.6.0    
Tower
            10.6.1    
Feeder ladder
      Y     10.6.2    
Antenna support
      Y     10.6.3    
Lightning rod
      Y     10.7.0    
Cable Tray
            10.7.1    
Outdoor cable tray
      Y     11.0.0    
SHIPMENT AND IMPORTATION
            11.1.1    
Delivery of Equipment and Software of all System Elements/Equipment required to
provide the functionality specified
  Y         11.1.2    
Delivery of Tools/Test Equipment and Documentation
  Y         11.1.3    
Insurance
  Y         11.1.4    
Determine Equipment requirements for each Site and provide Equipment List to
Owner
  Y         11.1.5    
Ship contracted Equipment and Software
  Y         11.1.6    
Ship installation tools and test Equipment
  Y         11.1.7    
Ship to warehouse in designated market (Pay freight charges and Insurance
coverage)
  Y         11.1.8    
Clear Equipment from customs and pay custom duties and handling charges
  Y         11.1.9    
Deliver Vendor material to Owner Specified sites
  Y         11.1.10    
Obtain special installation permits e.g. crane, street blocking etc.
      Y     11.1.11    
Pay for required hoisting of Equipment to Sites, if required
      Y     11.1.12    
Handle miss-shipments, faulty Equipment and shortages
  Y         12.0.0    
Site Engineering
            12.1.1    
Define technical System requirements for Sites
  Y         12.1.2    
Design Equipment components and rack layout
  Y         12.1.3    
Specify power and cabling requirements for Equipment
  Y         12.1.4    
Design Equipment termination’s
  Y         12.1.5    
Verify and finalize the engineered Site design(Switch room only)
  Y    

Cricket Communications Proprietary and Confidential Information

16 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   12.1.6  
 
Approve engineered Site design and variance (if any)
      Y     12.1.7    
Assign places to fix the BTS/outdoor battery Equipment racks
      Y     12.1.8    
BTS/outdoor Battery Equipment racks
  Y         12.1.9    
AC / DC distribution plate
      Y     12.1.10    
Antennas
      Y     12.1.11    
Tower
      Y     12.1.12    
Grounding plate (outdoor)
      Y     12.1.13    
Generator
      Y     12.1.14    
Transmission Equipment
      Y     12.1.15    
GPS antenna System
  Y         12.2    
Digital Trunk Cables
            12.2.1    
T1/T3 digital trunk cables between the BTS Equipment and Transmission Equipment.
  Y         12.2.2    
Connectors on the side of the BTS Equipment
  Y         12.2.3    
Connectors on the side of the Transmission Equipment
      Y     12.2.4    
Optical fibers between the ODU3601CE and the ODF transmission Equipment
  Y         12.3    
Power Cable
            12.3.1    
AC power cable between the AC distribution plate and the outdoor BTS Equipment
      Y     12.3.3    
Connectors on the side of the AC distribution plate
      Y     12.3.5    
DC power cable between BTS and Outdoor Battery cabinet
  Y         12.3.7    
Connector on the both side of the BTS and Outdoor Battery cabinet
  Y         12.3.9    
AC surge protector
      Y     12.3.`10    
DC power cable between the DC distribution and the ODU3601CE
  Y         12.3.11    
Connectors on the side of the DC distribution plate
      Y     12.4    
Protective Grounding Cable
            12.4.1    
Protective grounding cable between the feeder and the grounding plate (outdoor)
      Y     12.4.2    
Protective grounding cable between BTS Equipment and the grounding plate
(outdoor)
  Y         12.4.3    
Connectors on the side of the BTS/outdoor battery Equipment
  Y         12.4.4    
Connectors on the side of the grounding plate (outdoor)
      Y     12.5    
Feeder
            12.5.1    
Feeder between the BTS Equipment and the antenna
      Y     12.5.2    
Jumper between coax and antenna w/connectors
      Y     12.5.3    
Jumper between coax and BTS w/connectors
  Y         12.6    
Tower
            12.6.1    
Feeder ladder
      Y     12.6.2    
Antenna support
      Y     12.6.3    
Lightning rod
      Y     12.7    
Cable Tray
            12.7.1    
Outdoor cable tray
      Y     12.8    
Connector
       

Cricket Communications Proprietary and Confidential Information

17 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   12.8.1  
 
Connectors (connecting material) for Vendor Equipment to be provided by the
Vendor
  Y         12.8.2    
Connectors (connecting material) for Owner Equipment to be provided by the Owner
      Y     12.9    
Lighting Apparatus in the Equipment Room
      Y     12.10    
Power Socket
      Y     12.11    
Wiring Trough Frame/Ladder
      Y     13.0    
Installation — System Elements
            13.1.1    
Inspection and acknowledgement of the inventory of such Equipment/materials in
the presence of and signed off by Vendor and Owners authorized representative.
  Y   Y     13.1.2    
Provide access to Sites
      Y     13.1.3    
Verify all items on Site readiness checklist
  Y         13.1.4    
Provide storage space for installation material and Equipment for Core network
on Switching Site
      Y     13.1.5    
Assign places to fix the BSC Equipment racks
      Y     13.1.6    
Mount and assemble the Equipment
  Y         13.1.7    
Connect and secure all interfaces to the Vendor-supplied Equipment, to include
circuit interface cables, alarms, ground cables etc.
  Y         13.1.8    
Power on Equipment and verify proper power-up.
  Y         13.1.9    
Install Equipment and connect to Owner Equipment
  Y         13.1.10    
Complete acceptance walkthrough of physical installation. Vendor demonstrate /
Owner accepts
  Y   Y     13.1.11    
Clean up Site remove temporary works and staging after installation work is
completed
  Y         13.1.12    
DC power distribution cabinet
      Y     13.1.13    
DC power Equipment (Rectifiers)
      Y     13.1.14    
AC distribution plate
      Y     13.1.15    
Generator
      Y     13.1.16    
DSX
      Y     13.1.17    
Air conditioner
      Y     13.1.18    
Raised floor (or Cable tray)
      Y     13.1.19    
Grounding plate
      Y     13.1.20    
Desks for the OMC & SERVER
      Y     13.1.21    
Feeder window
      Y     13.1.22    
Battery
      Y     13.1.23    
Inverter (or UPS)
      Y     13.1.24    
GPS antenna System
  Y         13.2    
Digital Trunk Cables &Optical cable
            13.2.1    
T1/T3 digital trunk cables between the BSC Equipment and the DSX.
  Y         13.2.2    
Connectors on the side of the BSC Equipment
  Y         13.2.3    
Connectors on the side of the DSX
      Y     13.2.4    
100W digital trunk cables between the DSX and transmission Equipment
      Y

Cricket Communications Proprietary and Confidential Information

18 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   13.2.5  
 
Connectors on the side of the transmission Equipment
      Y     13.2.6    
Connectors of digital trunk cable which connect the transmission on the side of
the DSX
      Y     13.2.7    
Internal cables and connectors between the BSC Equipment and the NSS Equipment
  Y         13.3    
Power Cable
            13.3.1    
DC power cable between the DC power Equipment and DC power distribution cabinet
      Y     13.3.2    
Connectors on the side of the DC power Equipment
      Y     13.3.3    
Connectors on the side of the DC power distribution cabinet
      Y     13.3.4    
DC power cable between the DC power distribution cabinet and the BSC/ODU3601CE
Equipment
  Y         13.3.5    
AC power cable between the AC distribution plate and the DC power Equipment
      Y     13.3.6    
Connectors on the side of the AC distribution plate
      Y     13.3.7    
AC surge protector
      Y     13.4.1    
Protective Grounding Cable
            13.4.2    
Protective grounding cable between the DC power Equipment and the grounding
plate
      Y     13.4.3    
Connectors on the side of the grounding plate
      Y     13.4.4    
Protective grounding cable between the DC power distribution cabinet and the
grounding plate.
      Y     13.4.5    
Protective grounding cable between the DSX and the grounding plate.
      Y     13.4.6    
Protective grounding cable between the BSC Equipment and the grounding plate.
  Y         13.5.0    
OMC Cables and Internal Cables
  Y         13.6.0    
Air-conditioner
      Y     13.7.0    
Connector
            13.7.1    
Connectors (connecting material) provided by the Vendor, except in special
applications
  Y         13.7.2    
Connectors (connecting material) provided by the Owner, except in special
applications
      Y     13.8.0    
Lighting Apparatus in the Equipment Room
      Y     13.9.0    
Power Socket
      Y     13.10.0    
Wiring Trough (Frame/Ladder)
      Y     14.0    
Project Management
            14.1    
Identify single point of contact by Owner with Program Management authority
      Y     14.2    
Program Management and establish Project Team
  Y         14.3    
Project Planning and Controls including maintaining action item list
  Y         14.4    
Coordinate and facilitate project kickoff meeting
  Y         14.5    
Communication Management — hold regular status meeting in an agreed time
schedule.
  Y    

Cricket Communications Proprietary and Confidential Information

19 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   14.6    
Develop, maintain and tracking Master Project schedule on all activities showing
critical paths, including installation plans for each location & entity
  Y         14.7    
Contract Administration and Change Management
  Y         14.8    
Subcontractor Management — manage Subcontractor relationship and assigned
resource
  Y         14.9    
Logistics Management and tracking shipment
  Y         14.10    
Provide project office and facilities for personnel
  Y         14.11    
Provide project warehousing and logistics for Equipment supplies and
installation materials
  Y         14.12    
Provide installation tools and test sets, exclude RF tools
  Y         14.13    
In-land transport costs and insurance coverage on Equipment
  Y         14.14    
Provide in-country transportation for project personnel
  Y         14.15    
Obtain work visas as required
  Y         14.16    
Provide invitation letters for overseas employees.
      Y     15    
TRAINING
            15.1    
Conduct domestic training classes
  Y         15.2    
Conduct overseas training
  n/a         15.3    
Conduct on Site (OJT) installation and testing training for Base Station
  Y         15.4    
Conduct OJT training for OAM before maintenance turnover
  Y         15.5    
Provide designated offices/rooms for Owner location training.
      Y     15.6    
For training, Vendor will provide all materials, documents and software packages
  Y         16    
TURN UP
            16.1    
Provide the Equipment configuration information.
      Y     16.2    
Attach all physical connections between the Owner supplied interfaces and the
Vendor Equipment.
  Y         16.3    
Verify that all local interconnections and connectivity are in place and
functional so Vendor can perform local test.
      Y     16.4    
Test connectivity.
  Y         16.5    
Owner will be responsible for removing and placing back into service all live
circuits (e.g., Trunks, T1s).
      Y     16.6    
Vendor will be responsible for all physical connections to its Equipment.
  Y         17    
EQUIPMENT ACCEPTANCE
            17.1    
Identify point of contact for signoff by Owner.
      Y     17.2    
Develop Equipment acceptance plan
  Y         17.3    
Approve Equipment acceptance plan
      Y     17.4    
Witness and sign acceptance documentation upon the completion of Equipment
installation.
      Y     17.5    
Vendor’s Equipment ATP Test with Owner’s support
  Y         17.6    
Owner’s third parties’ service layer ATP Test Plan and test Execution with
Vendor’s support
      YY

Cricket Communications Proprietary and Confidential Information

20 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   18    
SITE INSTALLATION AND INTEGRATION SUBSTANTIAL COMPLETION
            18.1    
Identify Owner point of contact for acceptance of each Site.
      Y     18.2    
Perform Software commissioning and integration for all System Element and
provide test results to Owner ( testing will consist of Vendor test sections to
insure Equipment functionality)
  Y         18.3    
Issue a Punch List of all incomplete items which items shall be completed by
Vendor prior to Final Acceptance.
  Y         18.4    
Provide manuals, as-built drawings and documentation for all Equipment to Owner
  Y         18.5    
Approve Site Acceptance results
      Y     19.0    
INTERCONNECTION TO PSTN/PLMN
            19.1    
Provide T1 Transmission and access circuits meeting performance and schedule
criteria for: Gateway, Soft switch and BTS
      Y     19.2    
Provide PSTN lines per MSC for Optimization Testing
      Y     19.3    
Provide (STP) points as required for testing
      Y     20.0    
SYSTEM INTEGRATION
            20.1    
Develop and verify a detailed turn up plan for each market and major subsystem.
The turn up plan will cover the connections within subsystem itself; and also
the connections between each subsystem.
  Y   Y     20.2    
Develop an integration back out plan
  NA   NA     20.3    
Conduct basic tests to insure System functionality
  Y         20.4    
Conduct E911 certification testing with Owner E911 third party suppliers
      Y     20.5    
Any elements which are deemed to be of sub-standard quality will be recorded in
the Punch and resolved by Final Acceptance.
      Y     20.6    
Owner will provide all necessary System related translation parameter data to
Vendor
      Y     20.7    
Vendor will perform all System related translation into the Vendor System
  Y         20.8    
Owner will conduct adjunct test(include but not limit to CALEA,
E911,Billing,Network Management)
      Y     21    
RF OPTIMIZATION
            21.1    
System-wide Optimization
      Y     21.2    
System O&M stats and testing data analyze and conduct the parameter adjustment
      YY     21.3    
Implement the adjustment recommendations
      Y

Cricket Communications Proprietary and Confidential Information

21 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



                              Provided by No.   Item   VENDOR   OWNER   21.4    
Replacement of Feeders and Antenna’s if required (based on results of sweep
(VSWR ) test
      Y     21.5    
Achieve KPIs as part of optimization.
      Y     22    
SUBSTANTIAL COMPLETION
            22.1    
Issue Certificate of Substantial Completion
  Y         22.2    
Approve Certificate of Substantial Completion
      Y     23    
CERTIFICATE OF FINAL ACCEPTANCE
            23.1    
90 days of continuous operation within specification
  Y         23.2    
Completion of punch list items
  Y         23.3    
Issue Certificate of Final Acceptance
  Y         23.4    
Approve Certificate of Final Acceptance
      Y

Cricket Communications Proprietary and Confidential Information

22 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



Appendix B
Division of Responsibility Schematic
(FLOW CHART) [a51519a5151902.gif]
(FLOW CHART) [a51519a5151903.gif]
Cricket Communications Proprietary and Confidential Information

23 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [a51519a5151904.gif]
(FLOW CHART) [a51519a5151905.gif]
Cricket Communications Proprietary and Confidential Information

24 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [a51519a5151906.gif]
(FLOW CHART) [a51519a5151907.gif]
Cricket Communications Proprietary and Confidential Information

25 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [a51519a5151908.gif]
(FLOW CHART) [a51519a5151909.gif]
Cricket Communications Proprietary and Confidential Information

26 OF 26 PAGES

 



--------------------------------------------------------------------------------



 



      EXHIBIT B   (HUAWEI LOGO) [a51519a5151910.gif]

In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Initial System

  i)   The detail Initial System Configuration will only be finalized after
Company Radio and Core Network planning response. Please refer to Table-1.1 for
Initial System Configuration Infrastructure list. Huawei will work together with
Company on detail network configuration.     ii)   In the event of actual
delivery of BTS/Cell site(s) quantity differs with the predetermined quantity as
stated in Table-1.1, the actual BTS/Cell site(s) quantity will be determined by
Table-2.     iii)   Table-1 represents the BTS/Cell sites number according to
Company RNP. Table-2 is the BTS/Cell sites quantity ratio to represent the
pricing.     iv)   Should the actual delivery of BTS/Cell site(s) exceed the
quantity as stated in Table-1.1 the additional BTS/Cell site(s) will be charged
according to “Exhibit D Equipment Upgrade Pricing".     v)   Should the actual
delivery of BTS/Cell sites(s) is fewer than the quantity as stated in Table-1.1,
Company could use the remaining credit in other market and/or for future BTS
expansion according to “Exhibit D Equipment Upgrade Pricing".     vi)   All
outdoor BTSs come standard with 4 hours of battery backup regardless of the
configuration. ODUs come standard with 1 hour of battery backup. Additional
backup capacity can be purchased.     vii)   BTSs configured with more than 256
channel elements will be provided with channel element cards utilizing the CSM
6700 chip.

Exhibit B Table -1.1: Initial System Configuration Infrastructure List
Owner Traffic Detail

                                                                               
              Covered                                               F2 6        
                  Market   Pops   Subs   Erlangs     Sites     F1     F2     F3
    Sec     1xCE     MSCe     MGW     BSC  
Market A
  [***]   [***]     [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]       [***]  
Market B
  [***]   [***]     [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]       [***]  
Market C
  [***]   [***]     [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]       [***]  
OWNER Total
  [***]   [***]     [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]       [***]  

 

***   Certain information on this page has been omitted and filed separately
with the Commission.


 



--------------------------------------------------------------------------------



 



Exhibit B Table -1.2: BTS Configuration Definition
BTS Configuration

      Site Type   Configuration
F1
  3606AE (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE)
F2
  3606AE (S222 1x + S111 DORA) (192 1xCE, 192 DORevA CE)
F3
  3606AE (S333 1x + S111 DORA) (256 1xCE, 192 DORevA CE)
F2 6 Sector
  3606AE (S222222 1x + S111111 DORA) (384 1xCE, 192 DORevA CE)

Exhibit B Table -1.3: Toy Cells
Toy Cell for Initial System

      Market/Location   BTS
[***]
  3606AE (32 1xCE, 192 DORA)
[***]
  3606A (32 1xCE, 192 DORA)
[***]
  3606AE (32 1xCE, 192 DORA) +ODU3601CE
Market A
  3606AE (32 1xCE, 192 DORA)
Market B
  3606AE (32 1xCE, 192 DORA)
Market C
  3606AE (32 1xCE, 192 DORA)

Exhibit B Table -2: BTS/Cell Quantity Ratio

                  BTS Quantity Ratio         Compare to *F1 BTS Model   BTS
Configuration   (Normalized to *F1)
BTS3606AE
  *F1 (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F2 (S222 1x + S111 DORA) (192 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F3 (S333 1x + S111 DORA) (256 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F4 (S444 1x + S111 DORA) (320 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F5 (S555 1x + S111 DORA) (384 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F1 (S1111 1x + S1111 DORA) (128 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F1 (S11111 1x + S11111 DORA) (128 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F1 (S111111 1x + S111111 DORA) (128 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F2 (S2222 1x + S1111 DORA) (256 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F2 (S22222 1x + S11111 DORA) (256 1xCE, 192 DORevA CE)   [***]
BTS3606AE
  F2 (S222222 1x + S111111 DORA) (384 1xCE, 192 DORevA CE)   [***]
ODU3601CE
  ODU 1-Carrier (1x)   [***]
ODU3601CE
  ODU 2-Carrier (1x + DORA)   [***]
ODU3601CE
  ODU 3-Carrier (1x + DORA)   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



          BTS Quantity Ratio     Compare to *F1 Channel Element (1x RTT only)  
(Normalized to *F1)
32 CE Step
  [***]
64 CE Step
  [***]
128 CE Step
  [***]

Note: *F1 (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE) to be the base line
for BTS Quantity Ratio comparison.
Example:
By taking *F1 as the Base line, the number of BTS/Cell Sites according to
Table-1/ Company RNP is equivalent to:
(790 F1 x 1.00) + (434 F2 x 1.20) + (7 F3 x 1.60) + (99 F2 6 Sector x 1.80) =
1500.2 sites (*F1 as base line)
In the event if the actual delivery of BTS/Cell sites according to eventual site
delivery is as below,
F1 (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE) x 780
F1 (S111 1x + S111 DORA) (64 1xCE, 192 DORevA CE) x 100
F2 (S222 1x + S111 DORA) (192 1xCE, 192 DORevA CE) x 220
F2 (S222 1x + S111 DORA) (256 1xCE, 192 DORevA CE) x 50
F3 (S333 1x + S111 DORA) (256 1xCE, 192 DORevA CE) x 200
The equivalent BTS/Cell sites with reference of Table-2 will be,

             
F1 (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE) x 1000
  = 1.00 x 780   = 780  
F1 (S111 1x + S111 DORA) (64 1xCE, 192 DORevA CE) x 100
  = (1.00 — 0.16) x 100   = 84  
F2 (S222 1x + S111 DORA) (192 1xCE, 192 DORevA CE) x 220
  = 1.20 x 220   = 264  
F2 (S222 1x + S111 DORA) (256 1xCE, 192 DORevA CE) x 50
  = (1.20 + 0.16 ) x 50   = 68  
F3 (S333 1x + S111 DORA) (256 1xCE, 192 DORevA CE) x 200
  = 1.60 x 200   = 320  
 
  Total   = 1516

Total = 1516 sites (F1 as base line)
In this case, the number of additional site(s) from the actual delivery compare
to RNP design is, 1516 - 1500.2 = 15.8 sites (F1 as base line)
The additional 15.8 F1 sites will be charged according to “Exhibit D Equipment
Upgrade Pricing”.
Spare Parts Kits
“Spare Parts Kits” means a set of Spare Parts provided to Companies for each
Market as part of the initial system price shown in Exhibit [B] but not less
than the following:

  a)   3.0% of the total population of each non-redundant replaceable Core
network unit for each city where the core network products are located.        
Example: there are 2 MSCe in one city, and if each has x identical replaceable
cards that is non-redundant (if the card fails, we lose the MSC, a rack, or a
shelf), then the spares package must include 3% of 2x. If that quantity is less
than 1, then 1 is the minimum.

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



  b)   1.0% of the total population of each redundant replaceable Core network
unit for each city where the core network products are located.         Example:
there are 3 BSCs in one city, and if each has y identical replaceable cards that
is redundant, then the spares package must include 1% of 3y. If that quantity is
less than 1, then 1 is the minimum.     c)   0.5% of each sector carrier
replaceable unit and 1.0% of the remaining replaceable unit in a BTS.        
Example: if there are 1000 BTSs in a market with an average of 4 sector carriers
per BTS, then the Spares Kit would contain a minimum of 20 sector carrier
replaceable units and 10 BTS replaceable units.     d)   A supply of replaceable
units in a BTS that is expected to be repaired in a two week period as
calculated using the mean time between repair (MTBR) and the total population of
a replaceable unit in a market.         Example: if there are 3650 identical
replaceable units in a market with a 10 years MTBR, then, on average, 1 unit
would require repair every day. Hence, the Spares Kit would contain a minimum 14
of these replaceable units.     e)   The BTS spares kit should be the maximum of
duplicates identified in c and d, not the cumulative effect.         Example: if
5 Amplifier cards are needed according to criteria c, 8 Amplifier cards are
needed according to criteria d, then maximum 8 Amplifier cards should be
included in the spares kit.

 



--------------------------------------------------------------------------------



 



Exhibit C
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit C   (HUAWEI LOGO) [a51519a5151911.gif]

Initial System Pricing
Owner Traffic Detail

                                                                               
                                                                               
                                      EV-DO Rev A             Market   Covered
Pops   Subs   Erlangs   BHCA   Sites   POP’s/Site   F1   F2   F3   F2 6 sec  
Carrier   MSCe   MGW   BSC
Market A
    [***]       [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]       [***]       [***]       [***]  
    [***]  
Market B
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]       [***]       [***]       [***]       [***]      
[***]  
Market C
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]       [***]       [***]       [***]       [***]      
[***]  
OWNER Total
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]       [***]       [***]       [***]       [***]      
[***]  

BTS Configuration

      Site Type   Configuration
F1
  3606AE (S111 1x + S111 DORA) (128 1xCE, 192 DORevA CE)
F2
  3606AE (S222 1x + S111 DORA) (192 1xCE, 192 DORevA CE)
F3
  3606AE (S333 1x + S111 DORA) (256 1xCE, 192 DORevA CE)
F2 6 Sector
  3606AE (S222222 1x + S111111 DORA) (384 1xCE, 192 DORevA CE)

Contract Pricing NW Markets

         
Capex Per Covered Pop
    [***]  
Equipment Total CAPEX
    [***]  
Executive Incentive for Market A
    [***]  
Equipment Total CAPEX After Incentive
    [***]  
CAPEX Per Covered Pop After Incentive
    [***]  
Opex Per Covered Pop Annual
    [***]  
Opex per BTS Annual
    [***]  

                                      Price USD   Price USD Final Contract
Pricing Per Market   Covered Pops   CAPEX   OPEX
Market A
    [***]       [***]       [***]  
Market B
    [***]       [***]       [***]  
Market C
    [***]       [***]       [***]  
 
                       
Executive Incentive for Market A
            [***]          
 
                       
Grand Total
    [***]       [***]       [***]  

 

*   18 months Warranty Included.   *   In the event of actual delivery of
quantity BTS/Cell site(s) differ from the predetermined quantity stated in
“CAPEX & OPEX PRICING”, “Exhibit B Table 2: BTS/Cell Quantity Ratio” will be
applied as a reference to determine the actual BTS/Cell
site(s) quantity.   *   Should the actual delivery BTS/Cell site(s) exceed the
quantity stated in “CAPEX & OPEX PRICING”, the additional BTS/Cell site(s) will
be charged according to “Expansion Pricing”.   *   Should the actual delivery
BTS/Cell site(s) be less than the quantity stated in “CAPEX & OPEX PRICING”, the
remaining BTS/Cell site(s) can be used in other markets or their value can be
used as a credit according to “Expansion Pricing”.   *   Should Cricket and a
Company owned by Cricket (70% or more) contract and purchase from Huawei [***]
million Covered Pops including the [***] market, then Cricket and Company will
be provided incentives reducing the CAPEX price per Covered Pop to $[***].   *  
Should the actual market awards differ from this Cluster (Market A, B, & C), the
Capex Per Covered POP “$[***]” and [***] Executive Incentive for Market A will
be applied as long as (a) the awards include the Market A market, and (b) total
awarded covered population is no less than [***]M, and (c) Covered POP per site
is no less than [***], and (d) the penetration rate is no more than [***]%, and
(e) average busy hour erlang per subscriber is no more than [***], and (f) the
number of multi-carrier BTS is no more than [***]% of that of total BTS, and
(g) total number of BTS covered per MSCe is no less than [***], total number of
BTS covered per BSC is no less than [***] and total number of BTS per UMG is no
less than [***] and (h) other configuration assumptions are same as “Cricket RF
Design Reference” .

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



                      Market A   Market B   Market C   Official Design Vendor
Awarded   Huawei   Huawei   Huawei   Huawei
License Type (REAG, EA, CMA)
  [***]   [***]   [***]   [***]
Block (A, B, C, D, E)
  [***]   [***]   [***]   [***]
Spectrum Available (10MHz or 20MHz)
  [***]   [***]   [***]   [***]
 
               
Phase 2 POPs
  [***]   [***]   [***]   [***]
Phase 2 BTSs
  [***]   [***]   [***]   [***]
Phase 2 F1s
  [***]   [***]   [***]   [***]
Phase 2 F2s
  [***]   [***]   [***]   [***]
 
               
Phase 1 and 2 Total Covered Pops
  [***]   [***]   [***]   [***]
Final Pops/Site
  [***]   [***]   [***]   [***]
Total Sites
  [***]   [***]   [***]   [***]
PCS-banded sites to offset clearing
  [***]   [***]   [***]   [***]
F1s+ EVDO
  [***]   [***]   [***]   [***]
F2s+ EVDO
  [***]   [***]   [***]   [***]
F3s+ EVDO
  [***]   [***]   [***]   [***]
F4s+ EVDO
  [***]   [***]   [***]   [***]
F5s+ EVDO
  [***]   [***]   [***]   [***]
6 Sector F2 BTSs+ EVDO
  [***]   [***]   [***]   [***]
Total number of 1X Carriers beyond F1
  [***]   [***]   [***]   [***]
% Multi-carrier
  [***]   [***]   [***]   [***]

                  Switch Location & Backhaul Market   Vendor   Type
A
  HU   [***]
B
  HU   [***]
C
  HU   [***]

             
Engineering Details Market Specific
           
 
           
Overal Sub Penetration
  [***]   [***]   [***]
mE Per Sub
  [***]   [***]   [***]
 
           
Engineering Details
           
 
           
% Erlang overhead to run the switch/BSC at a [***]% of Max Capcity
  [***]        
Traffic distribution of Cricket. Local call ratio Long Distance Call ratio
through Cricket VOIP network Outgoing call ratio to other carriers
  [***]        
Prepaid user penetration:
  [***]        
Prepaid BHCA:
  [***]        
Prepaid Traffic/BH/SUB:
  [***]        
VMS User penetration rate:
  [***]        
VMS Traffic in VMS/BH/SUB:
  [***]        
SMS User penetration rate:
  [***]        
Number of SMS/BH/SUB(MO):
  [***]        
Number of SMS/BH/SUB(MT):
  [***]        
1X Data Usage:
  [***]        
Average 1x Data Hold time
  [***]        
WAP Portal ([***]% of $[***] rate plan takers use)
  [***]        
WAP Off Portal / Storefront (1 download / mo)
  [***]        
BREW Downloads ([***]% ringtones / graphics, [***]per mo)
  [***]        

EVDO for all Markets
Data Card or tethered phone Product:
movie downloads: [***] at [***] MB per movie
music downloads: [***] at [***] MB per song
web page: [***] at [***] MB per web page
email: [***] at [***] MB per email
Total = [***] MB per sub per Busy Hour
Sales Forecast = [***]
Subs @ [***]% = [***] subs, Subs @[***]% = [***]
Mobile/WAP/Brew product (Music download and WAP/Brew Access)

•   web page: [***] @ [***] MB   •   email: [***] @ [***] MB per email   •  
music download = [***] @ [***] MB per song   •   WAP/Brew hits = [***] @ [***]  
•   Stream Video = [***] @ [***] MB

Total = [***] MB per sub per Busy Hour
Sales Forecast = [***]% Q108 and [***]% 3Q09
Subs @ [***]% = [***], Subs @ [***]% = [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit D   (HUAWEI LOGO) [a51519a5151912.gif]

Expansion Pricing

          Category   AWS Value   Remarks
Minimum Voice Erlang “Increment”
  [***]    
Cost per Voice Erlang “Increment”
  [***]    
Core Cost / Incremental BTS
  [***]    
Minimum Data MB “Increment” (in MB)
  [***]    
Cost per Data MB “Increment”
  [***]    
Growth Outdoor Macro 1X F1 (EVDO Rev. A, 128 CE)
  [***]   Outdoor Macro BTS comes with standard 4 hours backup
Growth Outdoor Macro 1X F2 (EVDO Rev. A, 192 CE)
  [***]   Outdoor Macro BTS comes with standard 4 hours backup
Growth Outdoor Macro 1X F3 (EVDO Rev. A, 256 CE)
  [***]   Outdoor Macro BTS comes with standard 4 hours backup
Growth Outdoor Macro 1X F4 (EVDO Rev. A, 320 CE)
  [***]   Outdoor Macro BTS comes with standard 4 hours backup
Growth Outdoor Macro 1X F5 (EVDO Rev. A, 384 CE)
  [***]   Outdoor Macro BTS comes with standard 4 hours backup
Growth Indoor Macro 1X F1 (EVDO Rev. A, 128 CE)
  [***]    
Growth Indoor Macro 1X F2 (EVDO Rev. A, 192 CE)
  [***]    
Growth Indoor Macro 1X F3 (EVDO Rev. A, 256 CE)
  [***]    
Growth Indoor Macro 1X F4 (EVDO Rev. A, 320 CE)
  [***]    
Growth Indoor Macro 1X F5 (EVDO Rev. A, 384 CE)
  [***]    
Growth ODU 1X F1
  [***]   ODU and one hour battery backup only, no baseband included
Growth ODU 1X F2
  [***]   ODU and one hour battery backup only, no baseband included
Growth ODU 1X F3
  [***]   ODU and one hour battery backup only, no baseband included
Growth BBC (24ODU)
  [***]   BBC with 24 ODU connection capability(Total 1472 1x CE
included, Support up to 9*F1 ODU, 9*F2 ODU, 6*F3 ODU)
32 CE Card
  [***]    
64 CE Card
  [***]    
128 CE Card
  [***]    
192 CE Card
  [***]    
256 CE Card
  [***]    
F1-F2, F2-F3, F4-F5 Carrier Growth Kit (64 CE)
  [***]    
F3-F4 Carrier Growth Kit (64 CE)
  [***]    
Growth Battery Cabinet
  [***]    
Growth Battery (300AH)
  [***]    

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit E   (HUAWEI LOGO) [a51519a5151913.gif]

System Standard and Optional Software List
CSOFTX3000 (MSCe) Software List

                                          Requirement for                      
  peripheral network       Unit Price No   Feature ID   Basic Software  
Delivery Type   entities   Unit   (USD)
1
  SWP-CMSCF-OSMS   Short Message Service (SMS)   Included   SMSC   Per 1k
Service Subscriber   [***]
2
  SWP-CMSCF-VMS   Voice Mailbox Service   Included   VMS Server   Per 1k Service
Subscriber   [***]
3
  SWP-CMSCF-CW   Call Waiting (CW)   Included   HLR   Per 1k Service Subscriber
  [***]
4
  SWP-CMSCF-3WC   Three-Way Calling (3WC)   Included   HLR   Per 1k Service
Subscriber   [***]
5
  SWP-CMSCF-DATA   Packet Data Serving Node (PDSN)   Included       Per 1k
Service Subscriber   [***]
6
  SWP-CMSCF-CC   Conference Calling (CC) (Per 1k Service Subscriber)   Included
  HLR   Per 1k Service Subscriber   [***]
7
  SWP-CMSCF-ICS   Incoming Call Screen(ICS)(Per 1k Service Subscriber)  
Included   HLR   Per 1k Service Subscriber   [***]
8
  SWP-CMSCF-SIPT   SIP/SIP-T Protocol Interface ( Per 1k Service Subscriber)  
Included       Per 1k Service Subscriber   [***]
9
  SWP-CMSCF-LI   Lawful Interception(Per Service Subscriber)   Included   CALEA
  Per Service Subscriber   [***]
10
  SWP-CMSCF-MTC   Markov Test Call (Per MSC)   Included       Per MSC   [***]
11
  SWP-CMSCF-LTC   Loopback Test Call (Per MSC)   Included       Per MSC   [***]
12
  SWP-CMSCF-TRACE   Trace (Per 1k Service Subscriber)   Included       Per 1k
Service Subscriber   [***]
13
  SWP-CMSCF-RMA   Remote Maintenance Agent(Per MSC)   Included       Per MSC  
[***]
14
  SWP-CMSCF-OTASP   OTA Service Provisioning (OTASP)(Per 1k Service Subscriber)
  Included   OTA Server, HLR   Per 1k Service Subscriber   [***]
15
  SWP-CMSCF-OTAPA   OTA Parameter Administration (OTAPA)(Per 1k Service
Subscriber)   Included   OTA Server, HLR   Per 1k Service Subscriber   [***]
16
  SWP-CMSCF-NP   Wireless Number Portability(Per 1k Service Subscriber)  
Included       Per 1k Service Subscriber   [***]
17
  SWP-CMSCF-E911   E911 Emergency Call(Per 1k Service Subscriber)   Included    
  Per 1k Service Subscriber   [***]
18
  SWP-CMSCF-ATCD   Automatic Timed Call Disconnect(Per 1k Service Subscriber)  
Included       Per 1k Service Subscriber   [***]
19
  SWP-CMSCF-TrFO/RTO   TrFO/RTO (Per 1k Service Subscriber)   Included   MGW,
BSC   Per 1k Service Subscriber   [***]
20
  SWP-CMSCF-LSDH   LOAD SHARE Mode of Dual homing from MGW to MSCe (Per 1k
Service Subscriber)   Included       Per 1k Service Subscriber   [***]
21
  SWP-CMSCF-SG   SG Function (Per MSC)   Included       Per MSC   [***]
22
  SWP-CMSCF-COSS   Customized Operating System for Security(Per BAM)   Included
      Per BAM   [***]
23
  SWP-CMSCF-CPT   Call Progress Tone (Per 1k Service Subscriber)   Included    
  Per 1k Service Subscriber   [***]
24
  SWP-CMSCF-VM   Virtual MSC (Per MSC)   Included       Per MSC   [***]
25
  SWP-CMSCF-TTY/TTD   TTY/TTD (Per 1k Service Subscriber)   Included       Per
1k Service Subscriber   [***]
26
  SWP-CMSCF-CT   Call Transfer (CT) (Per 1k Service Subscriber)   Included   HLR
  Per 1k Service Subscriber   [***]
27
  SWP-CMSCF-DND   Do Not Disturb (DND) (Per 1k Service Subscriber)   Included  
HLR   Per 1k Service Subscriber   [***]
28
  SWP-CMSCF-CRBT   Customized Ring Back Tone (CRBT) (Per 1k Service Subscriber)
  Included with note3   CRBT Server   Per 1k Service Subscriber   [***]
29
  SWP-CMSCF-PPC   Pre-Paid Charging (PPC) (Per 1k Service Subscriber)  
Available   HLR, SCP   Per 1k Service Subscriber   [***]
30
  SWP-CMSCF-SMSBRO   Short Message Broadcast (Per 1k Service Subscriber)  
Available   Broadcast Server   Per 1k Service Subscriber   [***]
31
  SWP-CMSCF-RFC   Remote Feature Control (Per 1k Service Subscriber)   Available
      Per 1k Service Subscriber   [***]
32
  SWP-CMSCF-FPH   Free-Phone (FPH) (Per 1k Service Subscriber)   Available  
HLR, SCP   Per 1k Service Subscriber   [***]
33
  SWP-CMSCF-VPDC   Voice and Packet Data Concurrent (VPDC)(Per 1k Service
Subscriber)   Available   BSC, BTS, MS   Per 1k Service Subscriber   [***]
34
  SWP-CMSCF-2MSL   1.544-Mbit/s Signaling Link(Per Link)   Available       Per
Link   [***]
35
  SWP-CMSCF-ROAMB   Roaming Restriction (Per 1k Service Subscriber)   Available
      Per 1k Service Subscriber   [***]
36
  SWP-CMSCF-CDAN   Call Delivery to Appointed Number (CDAN)(Per 1k Service
Subscriber)   Available       Per 1k Service Subscriber   [***]
37
  SWP-CMSCF-USCF   USCF (Per 1k Service Subscriber)   Available   HLR/MS   Per
1k Service Subscriber   [***]
38
  SWP-CMSCF-ISPAGING   ISPAGING (Per 1k Service Subscriber)   included with
note4   MSC   Per 1k Service Subscriber   [***]
39
  SWP-CMSCF-MAH   MAH (Per 1k Service Subscriber)   Available   HLR   Per 1k
Service Subscriber   [***]
40
  SWP-CMSCF-HB   Hot Billing (Per 1k Service Subscriber)   Available   HLR,
Billing Platform   Per 1k Service Subscriber   [***]
41
  SWP-CMSCF-CAB   Call Attempt Bill (Per 1k Service Subscriber)   Available  
Billing Platform   Per 1k Service Subscriber   [***]
42
  SWP-CMSCF-FL   Free Locking (Per 1k Service Subscriber)   Excluded   Huawei
HLR   Per 1k Service Subscriber   [***]
43
  SWP-CMSCF-SPINA   Subscriber PIN Access (SPINA)) (Per 1k Service Subscriber)  
Excluded   HLR   Per 1k Service Subscriber   [***]
44
  SWP-CMSCF-SPINI   Subscriber PIN Intercept (SPINI) (Per 1k Service Subscriber)
  Excluded   HLR   Per 1k Service Subscriber   [***]
45
  SWP-CMSCF-MVPN   Mobile Virtual Private Network (MVPN) (Per 1k Service
Subscriber)   Excluded   Huawei HLR, SCP   Per 1k Service Subscriber   [***]
46
  SWP-CMSCF-FreeCall   Temp-Credit Call(Per 1k Service Subscriber)   Excluded  
SCP, Billing Center   Per 1k Service Subscriber   [***]
47
  SWP-CMSCF-AOC   Advice of Charge (AOC) (Per 1k Service Subscriber)   Excluded
  Huawei SCP, Billing Center   Per 1k Service Subscriber   [***]
48
  SWP-CMSCF-PRC   Premiun Rate Charging (PRC) (Per 1k Service Subscriber)  
Excluded   SCP, Billing Center   Per 1k Service Subscriber   [***]
49
  SWP-CMSCF-MTSCP   Mutliple Subscriber Number Based on SCP(Per 1k Service
Subscriber)   Excluded       Per 1k Service Subscriber   [***]
50
  SWP-CMSCF-SIWF   SIWF (Per 1k Service Subscriber)   Excluded   IWF   Per 1k
Service Subscriber   [***]
51
  SWP-CMSCF-CIWF   CIWF(Per 1k Service Subscriber)   Excluded   IWF   Per 1k
Service Subscriber   [***]
52
  SWP-CMSCF-VPOP   Voice Call Precedence Over Active Packet Data Call (VPOP)(Per
1k Service Subscriber)   Included   Huawei BSC and HLR only.   Per 1k Service
Subscriber   [***]
53
  SWP-CMSCF-V2F   Voice to Fax (Per 1k Service Subscriber)   Excluded   IWF  
Per 1k Service Subscriber   [***]
54
  SWP-CMSCF-QOS   Data Service QoS (Per 1k Service Subscriber)   Excluded  
Packet Data Subsystem   Per 1k Service Subscriber   [***]
55
  SWP-CMSCF-LSTP   STP Function (Per Link)   Excluded       Per Link   [***]
56
  SWP-CMSCF-VMSP   Multi-Signaling Point (Per Direction)   Excluded       Per
Direction   [***]
57
  SWP-CMSCF-ASDH   ACTIVE/STANDBY Mode of Dual homing from MGW to MSCe (Per 1k
Service Subscriber)   Excluded       Per 1k Service Subscriber   [***]
58
  SWP-CMSCF-R2   R2 Protocol Interface(Per 1k Service Subscriber)   Excluded    
  Per 1k Service Subscriber   [***]
59
  SWP-CMSCF-PRA   PRA Protocol Interface(Per 1k Service Subscriber)   Excluded  
    Per 1k Service Subscriber   [***]
60
  SWP-CMSCF-LBSCI   LBS (CELL-ID Based) (Per 1k Service Subscriber)   Available
with Note4   HLR, LBS Server   Per 1k Service Subscriber   [***]
61
  SWP-CMSCF-LBSLSE   Location Services Enhancements (PN-4747) (Per 1k Service
Subscriber)   Available with Note4   HLR, LBS Server   Per 1k Service Subscriber
  [***]
62
  SWP-CMSCF-SRD   Specified Resource Diagnosis (Per MSC)   Excluded       Per
MSC   [***]
63
  SWP-CMSCF-AOWADT   Automatic One-Way Audio Dialing Test (Per MSC)   Excluded  
    Per MSC   [***]
64
  SWP-CMSCF-SYSPATRON   SysPatron(Per BAM)   Excluded       Per BAM   [***]
65
  SWP-CMSCF-VCT   Vicious Call Trace(Per 1k Service Subscriber)   Available with
Note4   Huawei HLR only   Per 1k Service Subscriber   [***]
66
  SWP-CMSCF-RESTR   Enhanced Roaming Restriction (Per 1k Service Subscriber)  
Excluded   Huawei HLR only   Per 1k Service Subscriber   [***]
67
  SWP-CMSCF-CS   Carrier Selection (Per 1k Service Subscriber)   Excluded  
Huawei HLR only   Per 1k Service Subscriber   [***]
68
  SWP-CMSCF-ONLY   One Number Link You (ONLY) (Per 1k Service Subscriber)  
Excluded   HLR   Per 1k Service Subscriber   [***]
69
  SWP-CMSCF-PL   Preferred Language (PL) (Per 1k Service Subscriber)   Excluded
  HLR, SCP   Per 1k Service Subscriber   [***]
70
  SWP-CMSCF-EPACA   Enhanced Priority Access Channel Assignment (EPACA) (Per 1k
Service Subscriber)   Excluded   Huawei BSC and HLR only.   Per 1k Service
Subscriber   [***]
71
  SWP-CMSCF-WPP   Wireless Pay Phone (Per 1k Service Subscriber)   Excluded  
Huawei HLR, Huawei SCP   Per 1k Service Subscriber   [***]
72
  SWP-CMSCF-OPOS   Overlay PPC to Other SSP (Per MSC)   Excluded   HLR   Per MSC
  [***]
73
  SWP-CMSCF-SOCWI   SSP for CDMA WIN Incoming Overlay (Per MSC)   Excluded   WIN
  Per MSC   [***]
74
  SWP-CMSCF-VP   Voice Privacy Function (Per 1k Service Subscriber)   Excluded  
HLR, BSC, BTS, MS   Per 1k Service Subscriber   [***]
75
  SWP-CMSCF-NNAN   New Number Notification (Per 1k Service Subscriber)  
Excluded   Huawei HLR only   Per 1k Service Subscriber   [***]
76
  SWP-CMSCF-WCN   Wireless Call Navigation (WCN)(Per 1k Service Subscriber)  
Excluded   Huawei HLR only   Per 1k Service Subscriber   [***]
77
  SWP-CMSCF-FMC   Flexible Metering Charging (FMC)(Per 1k Service Subscriber)  
Excluded   Metering charging platform   Per 1k Service Subscriber   [***]
78
  SWP-CMSCF-INIP   Built-in IP function (Per 1k Service Subscriber)   Excluded  
Inteligent peripherial platform   Per 1k Service Subscriber   [***]
79
  SWP-CMSCF-IDIP   Independent IP function (Per 1k Service Subscriber)  
Excluded   Inteligent peripherial platform   Per 1k Service Subscriber   [***]
80
  SWP-CMSCF-BYPASS   ByPass(Per 1k Service Subscriber)   Excluded       Per 1k
Service Subscriber   [***]
81
  SWP-CMSCF-UZ   User Zone (Per 1k Service Subscriber)   Excluded       Per 1k
Service Subscriber   [***]
82
  SWP-CMSCF-AH   Answer Hold (AH) (Per 1k Service Subscriber)   Excluded      
Per 1k Service Subscriber   [***]
83
  SWP-CMSCF-RRUZID   Roaming restriction based on UZID authorized (Per 1k
Service Subscriber)   Excluded       Per 1k Service Subscriber   [***]
84
  SWP-CMSCF-LBSSP   LoopBack SSP (Per 1k Service Subscriber)   Excluded      
Per 1k Service Subscriber   [***]
85
  SWP-CMSCF-CT800   CDMA CT800 Function (Per 1K Service Subscriber)   Excluded  
    Per 1k Service Subscriber   [***]

 
Note:

1.   Definition of Software Delivery Type:

Included -   Vendor Standard or optional Software, included in Initial System
Configuration where the system capacity has been considered.

Available -   Vendor Optional Software, not included in Initial System
Configuration but available upon request in the future. Cricket get all
“available” features license without software license fee. However Cricket is
required to pay for any additional hardware expansion/upgrade should any of
these feature(s) incurred expansion/upgrade due to increase of system
performance and/or capacity.

Excluded -   Vendor Optional Software, not included in Initial System
Configuration.

2.   Some features require additional hardware to support as stated in
“Requirement for Peripheral Network Entities” column (e.g., SMS, VMS, OTA,
CALEA, E911, CRBT, etc).   3.   2% subscribers capacity has been included in
initial system. If beyong this penetration rate, Owner need to expand system
capacity as per vendor’s recommendation   4.   If third parties’ platforms
provide standard open interface, this feature is included. If there is any
customized development, Owner need to pay for the cost based on the work hours

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit E   (HUAWEI LOGO) [a51519a5151913.gif]

System Standard and Optional Software List
UMG8900 (MGW) Software List

                                          Requirement for                      
  peripheral       Unit Price No   Feature ID   Optional Software   Delivery
Type   network entities   Unit   (USD)
1
  SWP-UMGV-TrFO   TrFO Function per k subs   Included   BSC   Per 1k Service
Subscriber   [***]
2
  SWP-UMGVG-64SG   64K MTP2/MTP3-M2UA/M3UA Signaling Gateway per Link   Included
  MSCe   Per Link   [***]
3
  SWP-UMGVGT-DH   Dual Homing to VMSC\GMSC\TMSC Server(per k subs)   Included  
    Per 1k Service Subscriber   [***]
4
  SWP-UMGV-STLI   Lawful Interception per subs   Included   CALEA   Per Service
Subscriber   [***]
5
  SWP-UMGVG-TRACE   Trace Management(per MGW)   Included       Per MGW   [***]
6
  SWP-UMGV-RTO   Remote Transcoder Operation (RTO)(per k subs)   Included      
Per 1k Service Subscriber   [***]
7
  SWP-UMGV-VMGW   Virtual MGW (per virtual MGW)   Included       Per Virtual MGW
  [***]
8
  SWP-UMGV-QOS   IP QoS speciality (per k subs)   Included       Per 1k Service
Subscriber   [***]
9
  SWP-UMGVT-BFD   Bidirectional Forwarding Detection (BFD) (per MGW)   Included
      Per MGW   [***]
10
  SWP-UMGV-Remote DialMainten   Remote Dialing Maintenance(per k subs)  
Included       Per 1k Service Subscriber   [***]
11
  SWP-UMGV-A-IP   IP Transmission at A Interface(per k subs)   Included   BSC  
Per 1k Service Subscriber   [***]
12
  SWP-UMGVG-TTY/TDD   TTY/TDD(TeleTYpe/Text telephone Devices for the Deaf)(per
MGW)   Included       Per MGW   [***]
13
  SWP-UMGVGT-IPHC   IPHC (IP Header Compression) Function(per MGW)   Included  
    Per MGW   [***]
14
  SWP-UMGVGT-IPSG   Transmit IP Signaling(A1p/SIP-T/H.248/Sigtran)(per MGW)  
Included       Per MGW   [***]
15
  SWP-UMGVG-ANSI MTP   ANSI MTP(per link)   Included       Per Link   [***]
16
  SWP-UMGVGT-IPOE1   IP over T1/E1 function   Included   MGW, BSC   Per T1  
[***]
17
  SWP-UMGVG-2MSG   1.544M MTP2/MTP3-M2UA/M3UA Signaling Gateway per Link  
Available       Per Link   [***]
18
  SWP-UMGV-MPTY   MultiParty SS(MPTY) per subs   Excluded       Per Subscriber  
[***]
19
  SWP-UMGV-IUA   IUA Protocol   Excluded       Per T1   [***]
20
  SWP-UMGV-MCSTM   Satellite Transmission Mode   Excluded       Per T1   [***]
21
  SWP-UMGVG-MicroTM   Microwave Transmission Mode   Excluded       Per T1  
[***]
22
  SWP-UMGV-PTIN   Playing of Tone for Intelligent Service per k subs   Excluded
  SCP   Per 1k Service Subscriber   [***]
23
  SWP-UMGVGT-R2   R2 Signaling   Excluded       Per T1   [***]
24
  SWP-UMGV-R1.5   Russia R1.5 Signaling   Excluded       Per T1   [***]
25
  SWP-UMGVG-R2   Adaptation to multinational R2 Signaling   Excluded       Per
T1   [***]
26
  SWP-UMGVG-R1   R1 Signaling   Excluded       Per T1   [***]
27
  SWP-MGW-IWF   IWF services Per 1K Service Subscriber   Excluded   IWF   Per 1k
Service Subscriber   [***]
28
  SWP-UMGV-AMR   AMR(per k subs)   Excluded       Per 1k Service Subscriber  
[***]
29
  SWP-UMGV-AMR2   UMTS AMR2 per k subs   Excluded       Per 1k Service
Subscriber   [***]

 
Note:

1.   Definition of Software Delivery Type:

Included -   Vendor Standard or optional Software, included in Initial System
Configuration where the system capacity has been considered.

Available -   Vendor Optional Software, not included in Initial System
Configuration but available upon request in the future. Cricket get all
“available” features license without software license fee. However Cricket is
required to pay for any additional hardware expansion/upgrade should any of
these feature(s) incurred expansion/upgrade due to increase of system
performance and/or capacity.

Excluded -   Vendor Optional Software, not included in Initial System
Configuration.

2.   Some features require additional hardware to support as stated in
“Requirement for Peripheral Network Entities” column (e.g., SMS, VMS, OTA,
CALEA, E911, CRBT, etc).

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit E   (HUAWEI LOGO) [a51519a5151913.gif]

System Standard and Optional Software List
BSS Software List

                                          Requirement for                      
  peripheral network       Unit Price No   Feature ID   Optional Software  
Delivery Type   entities   Unit   (USD)
1
  SWP-CBSCF-ALC   Automatic Level Control Per Service CH   Included       Per
Service CH   [***]
2
  SWP-CBSCF-TTY/TTD   Teletype/Text Telephone Per Service CH   Included      
Per Service CH   [***]
3
  SWP-CBSCF-TRACE   Signaling Tracing Per Service CH   Included       Per
Service CH   [***]
4
  SWP-CBSCF-SH   Inter-CBSC Soft Handoff Per Service CH   Included   A3/A7
interface   Per Service CH   [***]
5
  SWP-CBSCF-QCS   Quasi-concurrent Service Per CH   Included       Per Service
CH   [***]
6
  SWP-CBSCF-E911   E911 Per Service CH   Included       Per Service CH   [***]
7
  SWP-CBSCF-TrFO/RTO   TrFO/RTO Per Service CH   Included       Per Service CH  
[***]
8
  SWP-CBSCF-DO TRACE   Signaling Tracing Per DO Service CH   Included       Per
DO Service CH   [***]
9
  SWP-CBSCF-InterQoS DO   Inter-User QoS Support Per DO Service CH   Included  
    Per DO Service CH   [***]
10
  SWP-CBSCF-AEC   AEC (Acoustic Echo Canceller) Per Service CH   Included      
Per Service CH   [***]
11
  SWP-CBSCF-TFO   Tandem Free Option Per Service CH   Included       Per Service
CH   [***]
12
  SWP-CBSCF-CMS   Clone MS Detection Per Service CH   Included       Per Service
CH   [***]
13
  SWP-CBSCF-EFLT   EFLT-based Location Service Per Service CH   Included      
Per Service CH   [***]
14
  SWP-CBSCF-InterQoS   Inter-User QoS Per Service CH   Included       Per
Service CH   [***]
15
  SW-CBSCF-ATEE   ABIS Transmission Efficiency Enhancement Per Service CH  
Included       Per Service CH   [***]
16
  SWP-CBSCF-AccChannelAuc DO   Access Channel Authentication Per DO Service CH  
Included       Per DO Service CH   [***]
17
  SWP-CBSCF-DO IUQ   Intra-User Qos & Inter-user Qos Per DO Service CH  
Included       Per DO Service CH   [***]
18
  SWP-CBSCF-DO VoIP   VoIP/Video Telephony Per DO Service CH   Included      
Per DO Service CH   [***]
19
  SWP-CBSCF-VPOP   Voice Priority over Packet in EV-DO Per DO Service CH  
Included   MS   Per DO Service CH   [***]
20
  SWP-CBSCF-DO TA   Test Application Per DO Service CH   Included       Per DO
Service CH   [***]
21
  SWP-CBSCF-ST   Satellite Transmission Per T1   Available       Per T1   [***]
22
  SWP-CBSCF-FATM   Fractional ATM in Abis interface Per Service CH   Excluded  
    Per Service CH   [***]
23
  SWP-CBSCF-FAX   G3 FAX Per Service CH   Excluded   IWF   Per Service CH  
[***]
24
  SWP-CBSCF-IWF   Asynchronous data Per Service CH   Excluded   IWF   Per
Service CH   [***]
25
  SWP-CBSCF-VP   Voice Privacy in Air Interface Per Service CH   Excluded  
BTS/MS   Per Service CH   [***]
26
  SWP-CBSCF-PTT   Push to Talk Per Service CH   Excluded   Huawei only PTT
Platform and MS impact   Per Service CH   [***]
27
  SWP-CBSCF-1xRelA   1xRelA Support Per Service CH   Excluded       Per Service
CH   [***]
28
  SWP-CBSCF-BMCS DO   Broadcast and Multicast Service Per DO Service CH  
Excluded   BCMCS   Per DO Service CH   [***]

 
Note:

1.   Definition of Software Delivery Type:

Included -   Vendor Standard or optional Software, included in Initial System
Configuration where the system capacity has been considered.

Available -   Vendor Optional Software, not included in Initial System
Configuration but available upon request in the future. Cricket get all
“available” features license without software license fee. However Cricket is
required to pay for any additional hardware expansion/upgrade should any of
these feature(s) incurred expansion/upgrade due to increase of system
performance and/or capacity.

Excluded -   Vendor Optional Software, not included in Initial System
Configuration.

2.   Some features require additional hardware to support as stated in
“Requirement for Peripheral Network Entities” column (e.g., SMS, VMS, OTA,
CALEA, E911, CRBT, etc).

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

      Exhibit E   (HUAWEI LOGO) [a51519a5151913.gif]

System Standard and Optional Software List
M2000 Software List

                                          Requirement for                      
  peripheral network         No   Feature ID   Optional Software   Delivery Type
  entities   Unit   Unit Price (USD)
1
  SWP-M2000-CPRS   Customizable reports system Per NE   Included       Per NE  
[***]
2
  SWP-M2000-CORBA   CORBA Alarm Interfaces per NE   Included       Per NE  
[***]
3
  SWP-File-Performance   File Performance Interface per NE   Included       Per
NE   [***]
4
  SWP-File-Configuration   File Configuration Interface per NE   Included      
Per NE   [***]
5
  SWP-File-Alarm   File Alarm Interface per NE   Included       Per NE   [***]
6
  SWP-Alarm Streaming   Alarm Streaming Interface per NE   Included       Per NE
  [***]
7
  SWP-SNMP-Alarm   SNMP Alarm Interface per NE   Included       Per NE   [***]
8
  SWP-Vector-Map   Support Vector Map On Topology   Included       Per Function
  [***]

 
Note:

1.   Definition of Software Delivery Type:

Included -   Vendor Standard or optional Software, included in Initial System
Configuration where the system capacity has been considered.

Available -   Vendor Optional Software, not included in Initial System
Configuration but available upon request in the future. Cricket get all
“available” features license without software license fee. However Cricket is
required to pay for any additional hardware expansion/upgrade should any of
these feature(s) incurred expansion/upgrade due to increase of system
performance and/or capacity.

Excluded -   Vendor Optional Software, not included in Initial System
Configuration.

2.   Some features require additional hardware to support as stated in
“Requirement for Peripheral Network Entities” column (e.g., SMS, VMS, OTA,
CALEA, E911, CRBT, etc).

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service
Exhibit F
Technical Support
and Service
(HUAWEI LOGO) [a51519a5151901.gif]
Huawei Technologies, Inc.
Cricket Communications Proprietary and Confidential Information

1 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service
Table of Contents

              TABLE OF CONTENTS     2      
 
        1  
EXECUTIVE SUMMARY
    5      
 
        1.1  
Overview
    5      
 
        1.2  
Summary of Services
    5      
 
        2  
TECHNICAL SERVICES
    6      
 
        3  
TECHNICAL SUPPORT SERVICE
    6      
 
        3.1  
Brief Introduction
    6      
 
        3.2  
TAC Service Support
    7      
 
        3.2.1  
Helpdesk
    7      
 
        3.2.2  
Remote Access Diagnosis
    9      
 
        3.2.3  
Web-based Support
    9      
 
        3.2.4  
On-Site Support
    9      
 
        3.2.5  
On-Site Emergency Service
    10      
 
        3.2.6  
Routine Check
    11      
 
        3.3  
Software Update
    11      
 
        3.3.1  
General
    11      
 
        3.3.2  
Documentation
    12      
 
        3.3.3  
Implementation
    12      
 
        3.4  
Equipment Support
    13      
 
        3.4.1  
Spare Parts Management Structure
    13      
 
        3.4.2  
Service Options
    14      
 
        ·  
Repair and Return
    14  

Cricket Communications Proprietary and Confidential Information

2 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

                 
 
        ·  
Local Swapping
    15      
 
        ·  
Advance Replacement
    15      
 
        3.4.3  
Turn Around Time
    16      
 
        3.5  
Training
    16      
 
        4  
SERVICE LEVEL AGREEMENT
    17      
 
        4.1  
Definitions
    17      
 
        4.2  
Service Level Agreement
    17      
 
        5  
ENHANCED SERVICES (OPTIONAL)
    18      
 
        5.1  
Network Optimization
    18      
 
        5.2  
Equipment Relocation
    19      
 
        5.3  
Software feature Upgrade
    19      
 
        5.4  
Equipment Renovation
    20      
 
        5.5  
Skilled Engineer On-Site
    20      
 
        6  
PRICING
    22      
 
        6.1  
Pricing Philosophy
    22      
 
        6.2  
Service Package Price (Technical Service & Support OPEX)
    23      
 
        u  
On-Site Support Service Pricing
    23      
 
        u  
On-Site Emergency Support Service
    23      
 
        u  
Advance Replacement
    24      
 
        6.3  
Global Service Support Organization
    24      
 
        6.4  
Local Service Support Organization
    25      
 
        7  
ANNEX1 CUSTOMER REQUESTS HANDLING PROCEDURE
    28  

Cricket Communications Proprietary and Confidential Information

3 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

              8  
ANNEX2 RMA PROCEDURE
    31      
 
        8.1  
Terms and Definitions
    31      
 
        8.2  
RMA Procedure
    31  

Cricket Communications Proprietary and Confidential Information

4 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

1   Executive Summary   1.1   Overview       Vendor service strategy for
customers aims at a quick and effective response in case of a malfunction of
either the Equipment or Software as well as at the provisioning of professional
solutions based on the knowledge of central competence centers.   1.2   Summary
of Services       The services described in this Exhibit are focused on
Equipment/Software fault preventive and corrective actions in support of Owner
during the operation phase of the Network. The detailed scope of services is
defined in the succeeding sections.

SERVICES

  •   TAC Service (See Section 3.2)     •   Software Update (See Section 3.3)  
  •   Equipment Support (See Section 3.4)     •   Training (See Section 3.5)    
•   Enhanced Services (See Section 5)

Cricket Communications Proprietary and Confidential Information

5 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

2   Technical Services       Vendor commits to make all reasonable efforts to
maintain optimum system performance.       The services covered by Vendor, at no
charge during the Warranty Period, consist of the following:

  •   TAC Service (including Help desk 7x24, Web based support, Remote Diagnosis
and Routine Check)

Note: “On-Site Support” and “On-Site Emergency Service” are value-added
services, available to Owner for an additional charge. There is no charge,
however, when these services are required to satisfy obligations of the
Agreement.

  •   Software Update     •   Equipment Support (7-day Local Swapping)     •  
All Services described in the Agreement with respect to any Warranty Period.

3   TECHNICAL SUPPORT SERVICE   3.1   Brief Introduction       The main
objective of Vendor Technical Support Service offering is to keep the system
running to specification operational levels and in case of network failures, to
restore the system to those same operational levels as soon as possible.      
The following support services are offered to Owner:

  1)   Technical Assistance Center (TAC) Support Service

  Ø   Help Desk     Ø   Remote Access Diagnosis

Cricket Communications Proprietary and Confidential Information

6 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

  Ø   Web-based Support     Ø   On-Site Support (optional service for an
additional charge)     Ø   Routine Check     Ø   Emergency Service (optional
service for an additional charge)

  2)   Software Update     3)   Equipment Support

  Ø   Repair and Return     Ø   Local Swapping     Ø   Advance Replacement

  4)   Training

3.2   TAC Service Support       TAC support takes place in the event of a fault
or problem caused by the Equipment and/or Software, and provides operation and
maintenance assistance in order to rectify the problem in a timely and efficient
manner.       Following contact with the TSD and/or receipt of a fault report,
Vendor shall provide:

  •   Consultation for daily operation and maintenance, equipment running
prompts, equipment functions and configuration, networking characteristics, and
equipment structure.     •   Assistance and/or implementation on analyzing,
diagnosing, and setting priorities for dealing with the problems;     •  
Assistance and/or implementation on corrective measures;     •   Generate a
resolution report.

3.2.1   Helpdesk       The Helpdesk provides via telephone, fax, and/or e-mail,
a convenient way to consult 7x24 (24 hours a day, 7 days a week, 365 days a
year) with trained

Cricket Communications Proprietary and Confidential Information

7 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    professionals on specific maintenance problems, solve network faults, and
provide efficient know-how and experience to Owner. Reported problems will be
addressed on a priority basis, and will be quickly and competently responded and
resolved within a defined Service Level Agreement time period. Vendor will
remain in contact with Owner until the problem has been fully resolved.      
Local TSD location: Plano, Texas, USA       The Hotline number: 1-877-4HUAWEI or
1-469-229-5305       Email: techsupport.usa@Huawei.com       The intent of the
Helpdesk is:

  •   Establish priorities upon receipt of the problem report to set the wheels
in motion to resolve the problem;     •   Provide consultation service for daily
operation and maintenance, equipment running prompts, equipment functions and
configuration, networking characteristics and equipment structure;     •  
Provide advice and assistance in analyzing, diagnosing, locating and isolating
the problem;     •   Assist and instruct the Owner in generating solutions to
the problem;     •   Provide advice on the implementation of corrective
measures;     •   Facilitate Remote Access Diagnosis where a fault or a problem
can not be resolved by telephone recommendation (Helpdesk);

    If technical problems occur, Owner is encouraged to contact the Vendor Local
TSD, and provide a detailed problem description, service request time, contact
person, contact times, and any other relevant information.       Owner is
requested to provide prompt feed back to Vendor as to the effectiveness of the
solution, in such a manner that Vendor can determine if other services are
needed.

Cricket Communications Proprietary and Confidential Information

8 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

3.2.2   Remote Access Diagnosis       In the case that the Helpdesk can not
effectively solve the Equipment problems, Vendor will provide, with Owner’s
permission, Remote Access Diagnosis.       During the Remote Access Diagnosis
process, Vendor engineers will either dial-up or connect via IP provided
connection the target equipment, performing diagnosis and providing the
appropriate solutions. Owner shall make any necessary connectivity arrangements
and provide assistance according to the requirements presented by Vendor, and
provide feedback on the effectiveness of the solution.       If the solution
requires On-Site support, Owner has the option of requesting said On-Site
Support service, for an additional charge, performed by a Vendor engineer. There
is no charge, however, when these services are required to satisfy obligations
of the Agreement.   3.2.3   Web-based Support       Vendor website will allow
Owner to access the latest Vendor products’ maintenance information and
procedures, such as preventative steps necessaries for Equipment maintenance,
acquire the latest product knowledge and download product new releases, case
studies, past experiences, Software patches, recommendations and notices.      
Vendor Online Trouble Ticket System (GCRMS) encourages Owner to submit requests
for Technical Support Services and enables Owner to track progress on the
resolution of trouble ticket, online.       Vendor will provide email
notification of product bulletins and alerts.   3.2.4   On-Site Support      
Upon receipt of Owner’s approval and based on the established Service Level
Agreement between Owner and Vendor, Vendor will initiate its On-Site Support
service. During their presence on Site, the Vendor engineer(s) shall be
continuously assisted by Owner’s Vendor product trained representative.      
Owner is responsible for making spare parts available at Sites either for
day-to-day operation, maintenance performed by its own staff, or for authorized
support activities performed by the Vendor engineer(s).

Cricket Communications Proprietary and Confidential Information

9 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    At the end of each service performed on Site, an On-Site Support Service
Report will be completed and signed by the Vendor engineer, and co-signed by the
Owner’s representative. This report will document the tasks performed, the time
spent and the recommendations provided by the Vendor engineer.       The
departure time of the engineer from the actual base is defined by the response
time quoted in Section 4.2 Service Level Agreement       As these interventions
are mainly to cope with urgent matters of maintenance, the engineer’s work will
prioritize at restoring the system to acceptable conditions. This means that
some technical studies may be carried out after completion of the intervention
via Remote Access Diagnosis.       On-Site support is available during business
hours, Monday to Friday. Owner is requested to schedule on-Site service with
Vendor, prior to dispatch Vendor expert to the Owner Site. For non scheduled
interventions or emergency situations, Owner has the option to request the
Emergency Service.       On-Site support is a value-added service available to
Owner for an additional charge and subject to schedule. There is no charge,
however, when these services are required to satisfy obligations of the
Agreement.   3.2.5   On-Site Emergency Service       In critical operating
situations where system availability is seriously affected, an On-Site Emergency
Service is available to Owner 24 hours a day, 7 days a week. The main objective
of this service is to keep the system running or, in case of a failure, to
restore the system to an operational level as soon as possible. This service may
also be utilized to restore operations and support systems that are critical to
provisioning, billing, and customer service functions. For this purpose, even
operational restrictions are acceptable in order to prevent a loss of service to
Owner.       Emergency       “Emergency” means a critical and acute operating
situation that caused, or that has the potential to cause, a considerable and
intolerable service, or management restrictions.       Definition of typical
emergencies:

  •   Total outage of a system, service interruption, lost of redundancy

Cricket Communications Proprietary and Confidential Information

10 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

  •   Partial outage of a system with considerable restrictions to subscribers.
“Considerable restrictions” is the situation when the capacity (available ports)
of resources, is lower or equal to 50 percent for each Network Element     •  
Total outage of the management system     •   Loss of billing data     •   Loss
of subscriber registration, or activation capability     •   Other emergencies
defined by Owner and agreed by the parties.

    Emergency Service is a value-added service available to Owner upon request
for an additional charge. There is no charge, however, when these services are
required to satisfy obligations of the Agreement. In the case where the
Emergency Service is required to resolve an emergency within the Vendor’s Span
of Control, there is no charge to the Owner.   3.2.6   Routine Check       To
ensure Equipment and systems are operating at peak performance, Vendor assigns
engineers to conduct On-Site Equipment health checks two times a year, and
telephone health checks four times a year. In this case, Owner should provide
necessary assistance for these On-Site health checks, such as permission to
access the Owner’s Equipment and Sites.       Such preventative maintenance
activities shall be scheduled or requested at least fifteen (15) days in
advance. The Equipment list to be reviewed, and the measure of On-Site or remote
access via OSS, should be confirmed by both parties.   3.3   Software Update  
3.3.1   General       Vendor shall provide the Owner with the Software Update
Service.       Vendor agrees to continuously develop and improve the operation
and quality of our Software releases delivered to Owner. This service includes
timely updates and corrections of errors reported by Owner, as well as from
other users, or those detected by Vendor (as in preventive maintenance). Vendor
will deliver, normally once a year, corrections, enhancements, and modifications
to

Cricket Communications Proprietary and Confidential Information

11 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    the Software release in the form of Software Update covering one or more of
the Software releases included in Owner’s network. The Software Update does not
include issuing new Software releases for new functionality provision.      
Additional required Software Update documentation shall be provided to Owner
free of charge.       Any modifications to the network and its procedures,
connected to technical support activities shall be agreed by both parties (e.g.,
approval or rejection, time schedule, responsibility matrix and other). Vendor
will install no more than two Software Updates per year, not including any
Software Updates that Owner requests Vendor to install. .   3.3.2  
Documentation       Updated documentation describing the corrections,
enhancements and/or improved functionalities provided, shall accompany any
Software Update supplied.       Generally, provided documentation should contain
the following information:

  •   Previous version Software bugs removed, if any,     •   Current Software
bugs, as far as it is known by Vendor at the time of delivery to Owner, and the
preventive rules on how to treat these bugs.

    “Bugs” are defined as the undesirable glitches or results that adversely
affect smooth operations, usually originating in Software or undocumented
features.   3.3.3   Implementation       The parties shall agree on the
implementation details five (5) working days before the implementation of each
Software Update.       If Owner performs the Software Update implementation,
Vendor’s technical personnel is available at Owner’s request to supervise the
implementation of the Software Update, for a reasonable number of Sites. The
number of Vendor’s personnel involved and their roles and location during the
Software Update shall be agreed between the parties before such implementation.
      If Vendor recommends and Owner agrees, the Software Update can be
performed by Vendor. The acceptance procedure of the Software Update shall be
agreed by both parties, if needed, before the implementation.

Cricket Communications Proprietary and Confidential Information

12 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    The implemented Software Update shall be tested and an acceptance procedure
carried out by Owner in accordance with the agreed acceptance procedure. Owner
can skip the acceptance testing in total or partly, if Owner decides that such
procedure is not required. In that case, both parties shall automatically sign
the acceptance certificate.       Owner can determine, at its own discretion,
the Software Update implementation, as well as the schedule.   3.4   Equipment
Support   3.4.1   Spare Parts Management Structure       The Spare Part Center
is located in Dallas, Texas.

      Headquarters Spare Parts Center     •   Supplies stock to regional and
local spare parts centers.     •   Repair or Replaces Faulty units,     •  
Provides the strategy for Spare parts purchases,     •   Enforces Supply chain
optimization,     •   Provides Spare parts quality control,         Regional
Spare Parts Center     •   Accommodates and distributes stock between Local
Spare Parts Centers in the region     •   Support local spare parts centers
during an emergency.         Local Spare Parts Center     •   Provides a single
point of contact for services to its customers     •   Provides Local Spares
Swapping service to its customers

Cricket Communications Proprietary and Confidential Information

13 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

3.4.2   Service Options       Vendor Equipment Repair and Replacement Services
are intended to offer Owner, with the following service options:

  •   Repair and Return     •   Local Swapping     •   Advance Replacement

●   Repair and Return       When a faulty part needs to be repaired, the Owner
can request our Repair and Return Service.       Under Agreement, Owner shall
send the faulty part(s) to the specified place according to the contract agreed
to by both parties.       The Vendor Spare Parts Center will process the faulty
part within three (3) business days after receiving the Repair-and-Return
service request from the Owner’s authorized representative. Vendor at its option
can repair or replace the faulty part. The repaired or replaced spare part(s) of
the same model will be shipped from Vendor within 45 calendar days after
receiving the faulty part(s) from Owner. The service hours of the Vendor Local
Spare Parts Center are from 9:00am to 6:00pm CST, during business days.      
Subject to Section 16 of the Agreement, Owner is responsible for sending the
faulty part(s) to the Vendor Spare Parts Center. Owner will bear all freight
charges and other local associated fees for shipping all such shipments from the
Owner Site to Vendor’s facility. Vendor will ship the repaired or replaced part
back to the Owner, and Vendor will bear with this returning freight charge.    
  Repair and Return service is available to Owner at no charge during the
Warranty Period.

Cricket Communications Proprietary and Confidential Information

14 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

●   Local Swapping       There are times when the standard 45-day turn around
time for repaired cards will not suffice. For those situations, Vendor offers a
Local Parts Swapping Service. Compared to our standard repair and return
offering, the Vendor Local Swapping Service offers several advantages, as well
as assures the Owner with the following benefits:

  •   Quicker turn-around time minimizes service outage times.     •   Avoidance
of maintaining a large spare parts inventory. The investment in spare parts and
operation costs, such as storage expenses, logistics and personnel, can be
reduced dramatically

    Under the Local Swapping Service, Vendor Local Spare Parts Center will
process the requested unit(s) within one (1) business day, after receiving the
Local Swapping service request in writing from the Owner’s authorized
representative. The repaired or replaced spare parts of the same model will be
shipped to Owner’s designated facility within seven (7) calendar days beginning
when Vendor receives the faulty part(s) from Owner.       Owner bears the cost
of sending the faulty units to the Local Spare Parts Center; Vendor will bear
the costs of delivering the replaced parts back to Owner.       Local Swapping
service is available to Owner at no charge during the Warranty Period, from
Monday to Friday, 9am to 6pm, CST.   ●   Advance Replacement       Under Advance
Replacement, Vendor will process the advanced replacement part(s) within the
next four (4) business hours after receiving a confirmed service request from
the Owner, provided that the Owner agrees to return the original faulty part(s)
to the Vendor Spare Parts Center within 15 calendar days.       If the Owner
sends the request before 2:00pm (Central Time) during a business day, the
replaced part will be shipped in the same day. The replaced spare part(s) of the
same model is expected to arrive, to Owner’s designated facility, the next
business day.

Cricket Communications Proprietary and Confidential Information

15 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    Advance Replacement service is available 24 hours a day, 7 days a week.    
  Owner bears the cost of sending the faulty units to the Local Spare Parts
Center; Vendor will bear the costs of delivering the replaced parts back to
Owner.       Advancement Replacement service is available to Owner at an extra
charge from Monday to Friday, 9am to 6pm CST.   3.4.3   Turn Around Time      
Repaired or replacement parts will be delivered to the Owner’s warehouse within
the specified timeframe, as follows:

  •   Repair and Return:          45 calendar days     •   Local
Swapping:               7 calendar days     •   Advance Replacement:    1
business day

                      RMA             Equipment   Processing   Part Shipment    
  Available Support   Time   Time   Availability   days
Repair and Return
  3 Business days   45 Calendar days   Monday - Friday
09h00 ~ 18h00   5 days a week                   Local Swapping   1 Business day
  7 Calendar days   Monday - Friday
09h00 ~ 18h00   5 days a week                   Advance Replacement   4 Business
hours   1 Business day   7 days
00h00 ~ 24h00   7 days a week

3.5   Training       Vendor will provide various training services related to
the daily maintenance of the Owner’s Equipment to enhance the maintenance level
of the Owner. The training options include regional short-term centralized
training at Owner’s premise or at Vendor’s facility. The courses cover computer
and database, telecom network and product knowledge of Vendor Equipment.

Cricket Communications Proprietary and Confidential Information

16 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    Vendor will provide regional short-term centralized training for Owner
either at Site or at the Vendor regional training center in Plano Texas,
according to contractual requirements. The content of training is focused on the
daily maintenance and operation, including handling of daily faults and
introduction of equipment functions. The target audience of this training is the
Owner’s Equipment maintenance and operations personnel.       Specific training
commitments are contained in Exhibit H.   4   Service Level Agreement   4.1  
Definitions       “Response Time” shall mean the time measured between the call
from the Owner, received by Vendor, and the time of the first telephone reply by
one of Vendor experts.       “Departure time” shall mean the time between the
receipt of the request from the Owner, for an On-Site intervention by Vendor,
and the time when the Vendor expert is dispatched to the Owner’s Site. The
traveling time is excluded.       “Resolution Time” shall mean the time measured
between the call from the Owner, received by Vendor, and the time when the
problem is definitively remedied.   4.2   Service Level Agreement       “Service
Level Agreement” shall mean the level of service which the Owner purchases from
Vendor with respect to the maintenance and technical support services.

          Services   Support
Service availability
language
  English  
Emergency Service
availability period
  7 days x 24 hours  
On-Site support
availability period
  8 hours x 5 days (subject to schedule)       Severity Level     Critical (S1)
Major (S2) Minor (S3)

Cricket Communications Proprietary and Confidential Information

17 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

             
 
  Severity Level
 
  Critical (S1)   Major (S2)   Minor(S3)
Response Time
  Within 15min   Within 60min   Within 120min  
Departure time
(On-Site Service is needed)
  4 hours   Next business day   Scheduled  
Target Issue
Resolution Time
  Within 8 hours   Within 3 days   Within 30 days  
Final Issue Resolution Time
(Without Software Defect)
  Within 24 hours   Within 12 days   Within 60 days  
Final Resolution Time
  30 days permanent fix   60 days permanent fix   180 days
(With Software Defect)
          permanent fix

  •   85% of problems of each level of severity reported to Vendor TSD are
solved before Target Issue Resolution.     •   100% of problems of each level of
severity reported to Vendor TSD are solved before Final Issue Resolution.

    If the On-Site Service is requested, the traveling time is excluded from the
resolution time mentioned above, and is defined according to the distance as
follows:

      Distance   Traveling time Less than 30 miles   2 hours 31 miles ~ 60 miles
  4 hours 61 miles ~ 120 miles   6 hours 121 miles ~ 240 miles   8 hours More
than 240 miles   Next day

5   Enhanced Services (optional)   5.1   Network Optimization       Vendor will
provide a network optimization plan to Owner to help the Owner improve the
quality and results of network operation.       Vendor will arrange maintenance
experts to provide a network optimization service. The result of the network
optimization service (such as network connection rate) will be jointly confirmed
by Vendor and Owner.

Cricket Communications Proprietary and Confidential Information

18 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

5.2   Equipment Relocation       Vendor will provide the services of Equipment
relocation, including the design of an Equipment relocation plan, Equipment
dismantling, installation and technical guidance at the Site of Equipment
relocation to minimize the risk of Equipment damage that may be incurred during
the Equipment relocation.            Design of Equipment relocation plan      
Vendor will provide design plans for Equipment dismantling and installation.    
       Equipment dismantling       Vendor will arrange technical personnel to
assist Owner in dismantling the Equipment according to the design plan of
Equipment relocation.            Equipment installation       Vendor will
arrange technical personnel to install and test the dismantled Equipment and
assist the Owner in putting the Equipment into operation.            Equipment
Relocation Guidance On-Site       Vendor will arrange technical personnel to
provide technical guide at the Equipment Site during the Equipment relocation.  
5.3   Software feature Upgrade       When necessary, Vendor will appoint a
technical expert to provide Software Upgrade services and optimize the Software
structure to utilize any new functions requested by Owner.       The time of any
Software Upgrade will be jointly confirmed by Vendor and Owner, under the
premise of not affecting the normal business of Owner. This includes the
following:

  •   New Software feature releases

Cricket Communications Proprietary and Confidential Information

19 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

  •   Release notes outlining new features, Software modifications and
upgrade/installation procedures

    The following are guidelines for Vendor Software Maintenance service:

  •   Vendor will notify the Owner of all generally available Software releases.
    •   Release notes outlining Software modifications, known deficiencies, and
upgrade/installation procedures are provided as part of the service.     •  
Customer documentation updates, if applicable, are provided as part of the
service.     •   Vendor will provide revision and enhancement release
information, relating to availability of code corrections, work-around
procedures and limitations of covered products.     •   This service is
exclusive of the labor cost for executing the upgrade. This will be made
available at Vendor’s then-current prices subject to Section 5.1 of the
Agreement.

5.4   Equipment Renovation       Vendor will provide an Equipment renovation
service to Owner upon the Owner’s stated intent for capacity expansion, new
functions, network optimization, and keeping up with the development of new
technology.       Vendor will arrange senior experts to provide the service of
Equipment renovation. The plan of Equipment renovation will jointly be confirmed
by Vendor and Owner.   5.5   Skilled Engineer On-Site       When the Owner has a
special situation (such as an important event day or holiday) preventing their
own craftspeople from performing a specific engineering task and a schedule to
meet, Vendor will send its own engineers to the Equipment Site and assist the
Owner by performing the contracted engineering tasks while maintaining strict
confidentiality regarding Site content.

Cricket Communications Proprietary and Confidential Information

20 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

    On duty Vendor engineers are readily available to provide services such as
technical support, technical consultation and daily maintenance, at the
Equipment Site.

Cricket Communications Proprietary and Confidential Information

21 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F                                Technical Support and Service

6   Pricing   6.1   Pricing Philosophy

          Technical Support Services   Service Package for Owner
TAC Service
  Help Desk (7X24 )   Ö
 
       
 
  Remote Diagnostic   Ö
 
       
 
  Web based Support   Ö
 
       
 
  On-Site Support   Available upon request after Final Acceptance
 
       
 
  On-Site Emergency Support   Available upon request after Final Acceptance
 
       
 
  Routine Check   Ö
 
       
Software Support
  Software Updates   Ö
 
       
Equipment Support
  45 Day Repair and Return   Ö
 
       
 
  7 Day Local Swapping   Ö
 
       
 
  1 Day Advance Replacement   Available upon request
 
       
Enhanced Service
  Customer Tailored Service   Available upon request

    No Charge:

  •   At the initial Markets the Service Package for Owner described above will
be provided to the Owner, at no charge during the Warranty Period.     •   For
test bed product, the service package for Owner described above will be provided
to the Owner at no charge.     •   Additionally, On-Site support and On-Site
Emergency support will be provided to Owner as necessary at all times up to
Final Acceptance and during the Warranty Period as described in Section 16.3 of
the Agreement. After Final Acceptance of a System, On-Site support, On-Site
Emergency Service, 1-day Advance Replacement, and Enhanced Services, are
available to the Owner for an additional charge except all is available at no
charge to the Owner as described in Section 16.3 of the Agreement.

Cricket Communications Proprietary and Confidential Information

22 OF 33 PAGES

 



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

    Labour Hourly Rate:       The following event based services will be billed
at an hourly rate.

  •   On-Site Support Service     •   On-Site Emergency Support Service

6.2   Service Package Price (Technical Service & Support OPEX)       Annual fees
for the Service package begin after the Warranty Period expires. The annual fees
for the Service package of the initial markets are calculated on a
per-covered-pop basis at $0.34 USD per year.       On-Site Support Service
pricing for the initial markets and test bed       $100/hour plus expenses*
(Normal Working Hours)       $150/hour plus expenses* (Out of Normal Working
Hours)       On-Site support service will be charged for a minimum of 8 hours,
per visit       Normal Working Hours mean 9:00 am — 6:00 pm, Local Time      
Out of Normal Working Hours, 6:00 pm — 9:00 am, Local Time

 

*   Expenses include: Accommodation, meals, and transportation.

u   On-Site Emergency Support Service for the initial markets and test bed      
$160/hour plus expenses* (Normal Working Hours)       $240/hour plus expenses*
(Out of Normal Working Hours)       Emergency support service will be charged
for a minimum of 8 hours, per visit       Normal Working Hours mean 9:00 am —
6:00 pm, Local Time       Out of Normal Working Hours, 6:00 pm — 9:00 am, Local
Time

 

*   Expenses include: Accommodation, meals, and transportation.

Cricket Communications Proprietary and Confidential Information

23 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

u   Advance Replacement for the initial markets and test bed       Under Advance
Replacement, Vendor will process the advanced replacement part(s) within the
next four (4) business hours after receiving a confirmed service request from
the Owner, provided that the Owner agrees to return the original faulty part(s)
to the Vendor Spare Parts Center within 15 calendar days.       If the Owner
sends the request before 2:00 pm (Central Time) during a business day, the
replaced part will be shipped in the same day. The replaced spare part(s) of the
same model is expected to arrive, to Owner’s designated facility, the next
business day.       Vendor bears the cost of sending the faulty units to the
Local Spare Parts Center; Vendor will bear the costs of delivering the replaced
parts back to Owner.       Advance Replacement service is available to Customers
and an extra charge of $166.00 US for shipments of 10 pounds or less from Monday
to Friday, 9am to 6pm CST.       Advance Replacement service out of normal
business hours is available 24 hours a day, 7 days a week for an additional fee
of $75.00.   6.3   Global Service Support Organization       In order to support
its global operations Vendor has set up a 3-level global service network: the
Headquarters, the Regional Divisions, and the Local branch offices.      
Vendor’s headquarters is located in Shenzhen China. Vendor Regional offices are
located in North America; Latin America; CIS (the Commonwealth of Independent
States), Europe, North Africa & Middle East; Southern Africa, East Pacific, and
Asia Pacific.       The global customer service system contains a three-level
structure. This is shown in Figure 1.

Cricket Communications Proprietary and Confidential Information

24 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service
(FLOW CHART) [a51519a5151914.gif]
Figure 1: Vendor Global Customer Service System

6.4   Local Service Support Organization       In Vendor, we regard customer
satisfaction as the only standard by which we measure our service. To safeguard
the Owner’s operation, Vendor has setup a Regional and Local Technical Service
Departments which can provide a more responsive and effective service to our
Owner. Establishment of this local TSD is based on the Owner’s service
requirement, and consists of a competent engineering team, project management,
product specialists, and spare part management teams.       Vendor’s North
American Regional Technical Service Department is located in Plano, Texas, 3
miles away from the Telecom Corridor of Dallas. This office provides Technical
support nation-wide in all the available Vendor’s products, such as Optical
Networks, Fixed Networks, Wireless Networks, and Application & Service.       In
addition, there are Local offices near the principal markets to support
customers in a timely and appropriate manner. In the US, local offices are
settled in Plano (TX), Seattle (WA), and San Diego (CA).

Cricket Communications Proprietary and Confidential Information

25 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service
(CHART) [a51519a5151915.gif]
Figure 2: Local Service Support Organization

    North American Region Technical Service Director       Chief of Vendor’s
Local Representative TSD office.       Call Center (Technical Assistance Center)
      Receive and register the complaint and technical inquiry from the Owner
and transfer technical support engineers according to problem severity level,
offer the solution of the problems. Follow up the issue statement and
implementation of the solution.       Engineering & Proposals Management Team  
    Responsible for Management of the Projects, the Pre-sales support and the
Outsourcing/Partners activities according to Owner requirements. Evaluate and
qualify our EF&I partners, analyze and prepare proposals, and control and manage
the projects.       Products Technical Support Team       After receiving the
issue reported from Call Center or from Owner directly, carry out the technical
support activities. Provide resolution or escalate the issue to higher level
TSD. Instruct Owner to implement the resolution remotely or perform the On-Site
Service if required by Owner.

Cricket Communications Proprietary and Confidential Information

26 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

    Logistics & Spare Part Management Team       Register and deal with the
requirement of faulty parts repair and replacement from Owner. Manage local
spare parts stocks and logistics affairs.

    Training Team

    Organize a local centralized training purchased by Owner. The SOW (Scope of
Work) of the team covers customized course development, training schedule and
arrangement of classroom and practice lab.

Cricket Communications Proprietary and Confidential Information

27 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

7   Annex1 Customer Requests Handling Procedure

(FLOW CHART) [a51519a5151916.gif]

u   Introduction to TAC access methods :

Tel: Contact number is 1-877-4HUAWEI or 1-469-229-5305
Fax: Contact number is (972) 543 5899
Email: Contact mailbox is techsupport.usa@Huawei.com or support@Huawei.com

u   Roles & Responsibilities

      Roles   Responsibilities
Local Office
* Customer Care Representative (CCR)
  Receives, handles, and filtrates the local customer requests; conducts
customer survey.
 
   
Local Office
* Product Support Engineer (PSE)
  Handles the local customer requests that related to products and technology,
performs escalation, and implements the solution given by the regional expert
team or HQ expert team.

Cricket Communications Proprietary and Confidential Information

28 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

      Roles   Responsibilities
Local Office
* Product Manager
  Designates the field engineer, and monitors the local customer request
handling procedure.
 
   
Regional Office
* Regional Expert Team
  Handles customer requests escalated to the regional department, and performs
re-escalation.
 
   
Head Quarters
* HQ Expert Team
  Handles customer requests escalated to headquarters

u   Receiving (CCR)

After receiving a Owners’ request via telephone, E-mail, or fax, etc, CCR will
create a request ticket in the Customer Request Management System, record the
Owner information and request information.
During Equipment failures, technical enquiries and other requests that need to
be handled by a PSE, will be transferred by the CCR.
For other requests, such as complaint against our service, the CCR will be
responsible for the entire handling process including coordinating, tracking,
recording and closing. After closure of the request, the CCR will record the
entire procedure in the request ticket.

u   Telephone Direction (PSE)

Answer Owners’ enquiries, or give guidance via phone.
Owner requests will be divided into critical problems, major problems, minor
problems and common service requests, according to their severity and impact.
The service team will give a response in conformity with the time frame stated
in the Service Level Agreement (SLA).

u   Remote Access (PSE)

For problems that cannot be resolved by telephone direction, PSE will maintain
Owner Equipment via remote access, if is permitted and authorized by the Owner.

u   On-Site Support (PSE, Local Office Product Manager)

For problems that cannot be resolved by telephone direction or remote
maintenance, shall be reported to the local office product manager. The product
manager will assign a product support engineer for On-Site support.

u   Regional Expert Team Support (Regional Expert Team)

Cricket Communications Proprietary and Confidential Information

29 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service
For problems that cannot be resolved by On-Site troubleshooting, the ticket will
be escalated to the regional expert team. After the regional expert team
provides a solution, the PSE will be assigned for the implementation.

u   HQ Expert Team Support (HQ Expert Team)

For the problems that cannot be resolved by regional expert team, they will be
escalated to the HQ expert team for R&D level solution.

u   Implementation (PSE)

After the regional expert team or HQ expert team has provided a solution, they
will assign a PSE for implementation via Customer Request Management System. The
PSE will also record the handling procedure and result in the system after the
implementation.
For an unpractical solution, the PSE can reject it to the provider.

u   Customer Survey (CCR)

For important requests, such as Equipment failure, the CCR will contact with the
Owner within a week after closure of the request to find the running status of
the Equipment and Owner’s opinion about Vendor services.
For requests that have not been satisfactorily resolved, the CCR will reject the
ticket to the request owner.

u   Report (CCR)

The CCR will periodically produce Call Center Service Level Reports to the
associated department managers, or customers as required
Cricket Communications Proprietary and Confidential Information

30 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

8   Annex2 RMA Procedure

8.1   Terms and Definitions

“Hardware”: A physical object, as distinguished from a capability or function. A
generic term dealing with tangible items of equipment—tools, instruments,
components, parts—as opposed to funds, personnel, computer programs, and plans,
which are termed software.
“Lifecycle”: Series of phases or events that constitute the total existence of
anything. The entire “womb-to-tomb” scenario of a product from the time concept
planning is started until it is finally discarded.
“Return Material Authorization (RMA)”: Approval obtained to return defective and
unwanted items to a receiving location. The RMA number allows tracking of the
return and helps assure proper credit to the sender.
“Serial number”: A unique identification number assigned to a single item that
will never be repeated on similar items.
“Turn around Time (TAT)”: Interval between the time a repairable item is
received at the designated Vendor Spare Part center, and the time when this item
arrives to the final designated location.

8.2   RMA Procedure

         
001
  Owner    

If Return and Repair service is required by the Owner, then Owner needs to
contact the Vendor Spare Parts Center via e-mail (rma.usa@Huawei.com) or via fax
at (972)-543-5899, and request an RMA (Return Material Authorization) number
from Vendor’s Spare Parts representative. The following information, pertaining
to the repair transaction, will be requested:

a.   The Owner’s name, Billing address and Shipping address;   b.   The name and
telephone number of a person that Vendor may contact for further information;  
c.   A description of the faulty unit;   d.   An explanation of the defect or
malfunction;   e.   The Vendor hardware’s serial number, Model number and BOM
(Bill of Material) number,

Above mentioned information should be provided to Vendor Spare Parts Center by
filling out the Return Merchandise Authorization Requisition Form, which can be
downloaded from our website at support.huawei.com..
Cricket Communications Proprietary and Confidential Information

31 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

         
002
  Vendor Spare Parts Center    

The service representative of the Vendor Spare Parts Center will assign the
Owner an RMA number, which identifies the repair transaction in case the Owner’s
requisition is accepted. This RMA number will be sent by e-mail to the Owner,
based on the completed information provided with the RMA Form, within three
(3) business days.

         
003
  Owner    

Before delivering the faulty part, Owner should forward the signed <<Faulty
tags>> & <<RMA Form>> copies to Vendor Spare Part Center via fax or by scanning
all these copies to rma.usa@huawei.com
Owner is responsible for removing and returning the defective hardware in
accordance with Section 16.3 of the Agreement. Otherwise, the Vendor is
responsible. Shipping will be paid by Vendor.
Note: Vendor will not guarantee the agreed TAT (Turn Around Time) if Owner does
not deliver above mentioned documents to rma.usa@huawei.com on time.

         
004
  Owner    

The Owner then ships the Vendor Hardware (packaged in a manner that fully
protects the Vendor Hardware from physical and/or transient damage) to the below
address; and informs the Vendor Spare Part Center of the Hardware shipping
details. If the returned Hardware is improperly packaged or shipped, then such
Hardware may be returned to the Owner without repair.
Huawei Technologies
1700 Alma Dr. Suite 100
Plano, TX 75075
Attn: RMA Dept. RMA #                     
Note: For Owner, the cost of shipping the defective unit(s) to Vendor is born by
Vendor. To insure prompt service and insure proper billing the specified address
with the Owner RMA number marked on the outside of the package. Vendor will not
receive any return without an RMA number.

         
005
  Vendor Spare Parts Center    

Vendor will send the faulty part to Vendor’s Repair Center for further revision,
analysis, and repair.
Cricket Communications Proprietary and Confidential Information

32 OF 33 PAGES



--------------------------------------------------------------------------------



 



Exhibit F          Technical Support and Service

         
006
  Vendor Repair Center    

Vendor will inspect the returned Hardware and related documentation upon
receipt. If Vendor determines that damage to the unit was due to the causes
described in Section 16.6 of the Agreement, then the repair of the unit will not
be covered by the warranty. If the hardware is found defective due to reasons
covered by the warranty, then Vendor will either repair or replace the hardware.
In general, the following hardware sent for repairing will be designated as
scrap, and Vendor will send out a replacement to the Owner:

  •   Vendor manufactured Product which Vendor considers has exceeded its useful
live (lifecycle), based upon Vendor’s engineering review process;     •   Vendor
manufactured Products in which Vendor has identified the same defect or fault
more than three (3) times;     •   Vendor manufactured Products in which Vendor
has identified “no trouble found”.

All scrap field replaceable units shall become the property of Vendor.

         
008
  Vendor Repair Center    

Vendor will send the repaired or replaced part back to the Owner at Vendor’s
cost, to the address designated in the RMA form. Reinstallation of the repaired
hardware is as described in Section 16.3 of the Agreement.

         
009
  Owner    

The Owner is requested to check the shipment, piece count and its status; and
then acknowledge the receipt to Vendor Spare Part Center, in time.
Cricket Communications Proprietary and Confidential Information

33 OF 33 PAGES



--------------------------------------------------------------------------------



 



EXHIBIT G
INSURANCE REQUIREMENTS
Vendor and each Subcontractor shall, at its own cost and expense, carry and
maintain at a minimum, the insurance coverage listed below.

  §   Workers’ Compensation insurance with statutory limits as required in the
state(s) of operation; and providing coverage for Subcontractor’s employees
entering onto Owner premises, even if not required by statute. Employers’
Liability or “Stop Gap” insurance with limits of not less than $500,000 for each
occurrence.     §   Commercial General Liability Insurance covering claims for
bodily injury, death, personal injury or property damage, including coverage for
independent contractor’s protection (required if any work will be
subcontracted), premises-operations, products/completed operations and
contractual liability.         The limits of insurance shall be:

         
Each Occurrence (Bodily Injury/Property Damage)
  $ 1,000,000.00  
General Aggregate Limit (Annual Aggregate)
  $ 2,000,000.00  
Products-Completed Operations Limit (Annual Aggregate)
  $ 1,000,000.00  

  §   Comprehensive Automobile Liability Insurance covering ownership, operation
and maintenance of all owned, non-owned and hired motor vehicles used in
connection with the performance of this Agreement, with limits of at least
$1,000,000 combined single limit for bodily injury and property damage.

Vendor shall provide, at its own expense, Excess/Umbrella insurance policy
providing coverage excess of comprehensive general liability and automobile
liability in an amount not less than $10,000,000.
Cricket Communications Proprietary and Confidential Information





--------------------------------------------------------------------------------



 



Exhibit H
Training
(HUAWEI LOGO) [a51519a5151901.gif]
2007
Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



              Exhibit H   Training

TABLE OF CONTENTS

         
1 Required Training Programs
    2  
2 Training credit and price for additional training
    3  

Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



              Exhibit H   Training

In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
1 Required Training Programs
     For this project, the CDMA training is designed into the following 4
programs.

                                      Duration     Course       (working   Class
Code   Course Name   days)   Size NOC Engineer Training (18 Days)              
    ORE10    
CDMA BSS Product Fundamental
    3       6-12     ORE23    
CDMA BSS/AN Operation and Maintenance
    8       6-12     ORL10    
CSOFTX3000 Hardware Structure
    1       6-12     ORL21    
CSOFTX3000 Operation and Maintenance
    1       6-12     ORM10    
UMG8900 Hardware Structure
    1       6-12     ORM21    
UMG8900 Operation and Maintenance
    1       6-12     OWL10    
M2000V2 System Overview
    0.5       6-12     OWL30    
M2000V2 Server Operation and Maintenance
    0.5       6-12     OWL31    
M2000V2 Client Operation and Maintenance
    2       6-12   Field Engineer Training (6 Days)                   ORA01    
CDMA Access Network Fundamental
    2       6-12     ORA03    
CDMA2000 1 x EV-DO Fundamental
    1       6-12     ORF10    
CDMA BTS/AP Product Fundamental
    1       6-12     ORF20    
CDMA BTS/AP Local Operation and Maintenance
    2       6-12   Switch Technician Training (23 Days)                   ORE24
   
CDMA BSS/AN Testing and Commissioning
    8       6-12     ORL10    
CSOFTX3000 Hardware Structure
    1       6-12     ORL20    
CSOFTX3000 Software Installation and Commissioning
    1       6-12  

Cricket Communications Proprietary and Confidential Information

Page 2 of 5



--------------------------------------------------------------------------------



 



              Exhibit H   Training

                                      Duration     Course       (working   Class
Code   Course Name   days)   Size   ORL21    
CSOFTX3000 Operation and Maintenance
    1       6-12     ORL30    
CSOFTX3000 Data Configuration
    6       6-12     ORM10    
UMG8900 Hardware Structure
    1       6-12     ORM20    
UMG8900 Software Installation and Commissioning
    1       6-12     ORM21    
UMG8900 Operation and Maintenance
    1       6-12     ORM30    
UMG8900 Data Configuration
    3       6-12   Translation Engineer Training (25.5 Days)                  
ORA01    
CDMA Access Network Fundamental
    2       6-12     ORA03    
CDMA2000 1 x EV-DO Fundamental
    1       6-12     ORE10    
CDMA BSS Product Fundamental
    3       6-12     ORE24    
CDMA BSS/AN Testing and Commissioning
    8       6-12     ORL01    
CDMA NSS Softswitch Fundamental
    2       6-12     ORL30    
CSOFTX3000 Data Configuration
    6       6-12     ORM30    
UMG8900 Data Configuration
    3       6-12     OWL10    
M2000V2 System Overview
    0.5       6-12  

Table3-1 List of Training Programs for CDMA
2 Training credit and price for additional training
According to the staff headcount and the training matrix for each role, Huawei
will provide [***] Training days for free to ensure every the required staff in
three markets have an opportunity to finish the required courses. The credit of
[***] training days is valid for 2 years from the date of first PO and will be
invalid automatically.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

Page 3 of 5



--------------------------------------------------------------------------------



 



              Exhibit H   Training

                      Number of   Training   Number of   Total Training Position
  personnel   Days   Teams   Days Manager   [***]   [***]   [***]   [***]
Supervisor   [***]   [***]   [***]   [***] Switch Tech   [***]   [***]   [***]  
[***] Field Tech   [***]   [***]   [***]   [***] Translations   [***]   [***]  
[***]   [***] Fixed Net   [***]   [***]   [***]   [***] RF Eng   [***]   [***]  
[***]   [***] NOC Tech   [***]   [***]   [***]   [***] TFS Eng   [***]   [***]  
[***]   [***]     total credit       [***]

The training matrix for each role is below:

                                                                               
      Duration(Working                           Translations     System   Code
  Courses   Days)   NOC Engineer   Field Engineer   Switch Technician   Engineer
  RF engineer BSS     ORA01    
CDMA Access Network Fundamental
    2               x               x       x             ORA03    
CDMA2000 1 x EV-DO Fundamental
    1               x               x       x             ORF10    
CDMA BTS/AP Product Fundamental
    1               x                       x             ORF20    
CDMA BTS/AP Local Operation and Maintenance
    2               x                       x             ORE10    
CDMA BSS Product Fundamental
    3                               x                     ORE23    
CDMA BSS/AN Operation andMaintenance
    8       x                                             ORE24    
CDMA BSS/AN Testing and Commissioning
    8                       x       x       x   NSS     ORL01    
CDMA NSS Softswitch Fundamental
    2                               x                     ORL10    
CSOFTX3000 Hardware Structure
    1       x               x               x             ORL20    
CSOFTX3000 Software Installation and Commissioning
    1                       x               x             ORL21    
CSOFTX3000 Operation and Maintenance
    1       x               x               x             ORL30    
CSOFTX3000 DataConfiguration
    6                       x       x       x             ORM10    
UMG8900 Hardware Structure
    1       x               x               x             ORM20    
UMG8900 Software Installation and Commissioning
    1                       x               x             ORM21    
UMG8900 Operation and Maintenance
    1       x               x               x             ORM30    
UMG8900 Data Configuration
    3                       x       x       x  

 
*** Certain information on this page has been omitted and filed separately with
the Commission.
Cricket Communications Proprietary and Confidential Information

Page 4 of 5



--------------------------------------------------------------------------------



 



              Exhibit H   Training

                                                                               
      Duration(Working                           Translations     System   Code
  Courses   Days)   NOC Engineer   Field Engineer   Switch Technician   Engineer
  RF engineer   M2000       OWL10    
M2000V2 System Overview
    0.5       x                       x                     OWL30    
M2000V2 Server Operation and Maintenance
    0.5       x                                             OWL31    
M2000V2 Client Operation and Maintenance
    2       x                                   Training days for each role    
        15       6       15       25.5       21  

Besides the above [***] class days, if Cricket wants more training service, the
pricing is as followed:
Vendor Arranges Training at Vendor’s Facility (Plano, Texas)
Training courses durations are specified in the Section 3 of this document
(Training Proposal)
Recommended number of students per class: 8 ~ 12.
$ [***] / Student / Day* or $ [***] / Class / Day, which ever is less.
 
* Does not include trainee’s accommodation, meals and transportation.
Owner Arranges Training at Owner’s Location
Training courses durations are specified in the Section 3 of this document
(Training Proposal)
Recommended number of students per class: 8 ~ 12.
$ [***] / Class Day plus Expenses*
 
* Expenses include: Accommodation, meals, and transportation.
* Does not include the cost of training equipment at customer’s location.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

Page 5 of 5



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit I
IMPLEMENTATION SCHEDULE

                      BTS3606AE                 Arrive in   Installation &      
  FOB SHENZHEN   Finish clearance in [***]   warehouse   Commission   By Sea  
QTY < 200
  Incremental
      Total   [***]
[***]   [***]
[***]   [***]
[***]   [***]
[***]

                      BSC System                 Arrive in   Installation &    
    FOB SHENZHEN   Finish clearance in [***]   warehouse   Commission   By Sea  
QTY < 4
  Incremental
      Total   [***]
[***]   [***]
[***]   [***]
[***]   [***]
[***]

                      MSC                 Arrive in   Installation &         FOB
SHENZHEN   Finish clearance in [***]   warehouse   Commission   By Sea  
QTY < 5
  Incremental
      Total   [***]
[***]   [***]
[***]   [***]
[***]   [***]
[***]

                      MGW                 Arrive in   Installation &         FOB
SHENZHEN   Finish clearance in [***]   warehouse   Commission   By Sea  
QTY < 5
  Incremental
      Total   [***]
[***]   [***]
[***]   [***]
[***]   [***]
[***]

                      M2000                 Arrive in   Installation &        
FOB SHENZHEN   Finish clearance in [***]   warehouse   Commission   By Sea  
QTY < 5
  Incremental   [***]   [***]   [***]   [***]
 
        Total   [***]   [***]   [***]   [***]

Notes:
Installation & Commission refers to Huawei standard process and test procedures.
It does not take into consideration additional tests or acceptance required by
the customer.
Above schedules are based on General Availability (GA) on Sept. 30,2007.
13-Apr-07
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit J
Test Bed for A66
(IMAGE) [a51519a5151917.gif]
Existing [***] Lab (upgrade to Rev-A)
(IMAGE) [a51519a5151918.gif]
 

*   Hardware expansion of Test Bed Equipment will be charged according to 20%
off discount of “Exhibit C Equipment Upgrade Pricing”.   *   Software expansion
of Test Bed Equipment will not be charged.   *   The TestBed is proposed for lab
testing purpose not for commercial use. If any equipment is used for commercial
deployment, all clauses and exhibits in the SEPA applied for initial system will
be applied to the testbed equipment.   ***   Certain information on this page
has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Toy Cell System Configuration       (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
MSCe (Test Bed)
PRICE LIST OF MSCe (Test Bed) EQUIPMENT

                                  Quantity No.   Item   Description   Existing  
Add   Total 1.1   MSCe (Test Bed) (1K subs )   Version : CSOFTX3000V100R002
 
                   
1.1.1
  Hardware                
 
                   
 
  Cabinet                
 
                   
 
  KW-ISCAB   Integrated Configure New Cabinet   [***]   [***]   [***]
 
                        Service Control Module            
 
                   
 
  KW-WSMU   System Management Unit   [***]   [***]   [***]
 
                   
 
  KW-WSIU   System Interface Unit   [***]   [***]   [***]
 
                   
 
  KW-WHSC   Hot-Swap And Control Unit   [***]   [***]   [***]
 
                   
 
  KW-WALU   Alarm Unit   [***]   [***]   [***]
 
                   
 
  KW-WCDB   Central Data Base Unit   [***]   [***]   [***]
 
                   
 
  KW-WIFM   IP Forward Module   [***]   [***]   [***]
 
                   
 
  KW-WBFI   Back Insert FE Interface Unit   [***]   [***]   [***]
 
                   
 
  KW-WMGC   Media Gateway Control unit   [***]   [***]   [***]
 
                   
 
  KW-WBSG   Broadband Signaling Gateway   [***]   [***]   [***]
 
                   
 
  KW-WCCU   Call Control Unit   [***]   [***]   [***]
 
                   
 
  KW-WVDB   VLR Data Base unit   [***]   [***]   [***]
 
                   
 
  KW-UPWR   PSM Subrack Power Module   [***]   [***]   [***]
 
                   
 
  KW-SFRM   Service Control Shelf   [***]   [***]   [***]
 
                   
 
  IMM Module                
 
                   
 
  KW-iGWB   Bill Server   [***]   [***]   [***]
 
                   
 
  SW-WIN2000I   Microsoft Windows 2000
Server,English,Std, 1Svr+5CAL,32bit,
WinSvr2003 R2 Std OEM COA Lic,
Win2000 Svr Std CD,No Doc, Without
Product Services   [***]   [***]   [***]
 
                   
 
  KW-BAM   BAM Server   [***]   [***]   [***]
 
                   
 
  KVM   KVM 4 in 1,1U,15” TFT LCD,8wayKVM,3V3 Power Connector,Black,With Power
Cable,Mounting Accessories,English Doc.-48VDC,Without KVM Cable,Black   [***]  
[***]   [***]
 
                   
 
  LS-3026C-DC48   S3026C Ethernet Switch with 24 10/100BASE-TX ports and 2
module slots (DC 48V)   [***]   [***]   [***]
 
                   
 
  KW-EWS   Emergency Workstation   [***]   [***]   [***]
 
                   
 
  SOHO-S1016-EX   16-port FE unmanaged switch (AC) (EX)   [***]   [***]   [***]
 
                   
 
  KW-XPTU   XPTU Server   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 2 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Toy Cell System Configuration       (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
MSCe (Test Bed)
PRICE LIST OF MSCe (Test Bed) EQUIPMENT

                                  Quantity No.   Item   Description   Existing  
Add   Total
 
  LS-3528G-DC48   S3528G Ethernet Switch with 24 10/100BASE-TX ports and 4
1000BASE-X GBIC ports (GBIC Req.) (DC 48V)   [***]   [***]   [***]
 
                        Auxiliary Equipment            
 
                   
 
  KW-DOC-CSX   Package of Documents-HUAWEI CSOFTX3000 Mobile SoftSwitch Center  
[***]   [***]   [***]
 
                        Installation Materials            
 
                   
 
  IM-KW-CB   Cabinet Installation Component   [***]   [***]   [***]
 
                   
1.1.2
  Software                
 
                   
1)
  Basic Software                
 
                   
 
  SWP-CSX-VMSC   MSCeH Basic Software (Per 1k Subs)   [***]   [***]   [***]
 
                   
2)
  Optional Software                
 
                        Optional Software only for VMSC            
 
                        Short Message & Voice Mailbox            
 
                   
 
  SWP-CMSCF-OSMS   Short Message Service (SMS) (Per 1k Service
Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-VMS   Voice Mailbox Service (Per 1k Service Subscriber)   [***]  
[***]   [***]
 
                   
 
  MultiParty Service                
 
                   
 
  SWP-CMSCF-CW   Call Waiting (CW) (Per 1k Service Subscriber)   [***]   [***]  
[***]
 
                   
 
  SWP-CMSCF-3WC   Three-Way Calling (3WC) (Per 1k Service Subscriber)   [***]  
[***]   [***]
 
                   
 
  SWP-CMSCF-CC   Conference Calling (CC) (Per 1k Service Subscriber)   [***]  
[***]   [***]
 
                        Intelligent Network Service            
 
                   
 
  SWP-CMSCF-ICS   Incoming Call Screen(ICS)(Per 1k Service
Subscriber)   [***]   [***]   [***]
 
                   
 
  Data Service                
 
                   
 
  SWP-CMSCF-DATA   Packet Data Serving Node (PDSN) (Per 1k Service
Subscriber)   [***]   [***]   [***]
 
                        Protocol Interface Functions            
 
                   
 
  SWP-CMSCF-SIPT   SIP/SIP-T Protocol Interface ( Per 1k Service
Subscriber)   [***]   [***]   [***]
 
                        Interception Service            

      Confidential Information of Huawei.
No Spreading without Permission   Page 3 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Toy Cell System Configuration       (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
MSCe (Test Bed)
PRICE LIST OF MSCe (Test Bed) EQUIPMENT

                                  Quantity No.   Item   Description   Existing  
Add   Total
 
  SWP-CMSCF-LI   Lawful Interception(Per Service Subscriber)   [***]   [***]  
[***]
 
                   
 
  MSC Doctor                
 
                   
 
  SWP-CMSCF-MTC   Markov Test Call (Per MSC)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-LTC   Loopback Test Call (Per MSC)   [***]   [***]   [***]
 
                        Operation and Maintenance            
 
                   
 
  SWP-CMSCF-TRACE   Trace (Per 1k Service Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-RMA   Remote Maintenance Agent(Per MSC)   [***]   [***]   [***]
 
                   
 
  Other Functions                
 
                   
 
  SWP-CMSCF-OTASP   OTA Service Provisioning (OTASP)(Per 1k
Service Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-OTAPA   OTA Parameter Administration (OTAPA)(Per 1k
Service Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-NP   Wireless Number Portability(Per 1k Service
Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-E911   E911 Emergency Call(Per 1k Service Subscriber)   [***]  
[***]   [***]
 
                   
 
  SWP-CMSCF-ATCD   Automatic Timed Call Disconnect(Per 1k
Service Subscriber)   [***]   [***]   [***]
 
                   
 
  SWP-CMSCF-TrFO/RTO   TrFO/RTO (Per 1k Service Subscriber)   [***]   [***]  
[***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 4 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Toy Cell System Configuration   (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
MGW (Test Bed)
PRICE LIST OF MGW (Test Bed) EQUIPMENT

                                  Quantity No.   Item   Description   Existing  
Add   Total 1.2   MGW (Test Bed) (1K subs)   Version :UMG8900V200R006    
1.2.1
  Basic Equipment                
 
  Cabinet                
 
  KW-MGWCAB   Universal Media Gateway NGN Assembly Cabinet   [***]   [***]  
[***]
 
                   
 
  Media Module                
 
  KW-MMPU   Media gateway Main Processing Unit   [***]   [***]   [***]
 
  KW-MNET   Media gateway Packet Switch Unit   [***]   [***]   [***]
 
  KW-MTNB   Media gateway TDM switching Net Unit B   [***]   [***]   [***]
 
  KW-MFLU   Media gateway Front Link Unit(b)   [***]   [***]   [***]
 
  KW-MBLU   Media gateway Back Link Unit(b)   [***]   [***]   [***]
 
  KW-MSPF   Media Gateway Front Signalling Processing Unit(b)   [***]   [***]  
[***]
 
  UG-MHRU   Media Gateway High-speed Routing Unit(b)   [***]   [***]   [***]
 
  UG-MVPD2   Media Gateway Voice Processing Unit D(1K TC,64ms EC)   [***]  
[***]   [***]
 
  KW-MCMF   Media Gateway Front Connection Maintenance Unit   [***]   [***]  
[***]
 
  KW-ME8T   Media Gateway 8-port 10/100M Ethernet Interface Board   [***]  
[***]   [***]
 
  KW-MT32   Media Gateway 32T1 Port TDM Interface Board   [***]   [***]   [***]
 
  KW-MCLK   Media Gateway Clock Unit   [***]   [***]   [***]
 
  KW-MOMB   Media Gateway Operation & Maintenance Unit B   [***]   [***]   [***]
 
  KW-MMPB   Media Gateway Main Processing Unit B   [***]   [***]   [***]
 
  KW-MNLU   Media Gateway Link Unit   [***]   [***]   [***]
 
  KW-MTNC2   Media Gateway TDM switchinig Net Unit C2(With 1 TDM Cascade Port)  
[***]   [***]   [***]
 
  KW-MS1L   Media Gateway 1*155M SDH/SONET optical interface card   [***]  
[***]   [***]
 
  KW-MFRM   Universal Media Gateway ssm-256 Backplane Subrack   [***]   [***]  
[***]
 
  UG-K1-MMBS   Universal Media Gateway ssm-32 Backplane Subrack   [***]   [***]
  [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 5 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Toy Cell System Configuration   (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
MGW (Test Bed)
PRICE LIST OF MGW (Test Bed) EQUIPMENT

                                  Quantity No.   Item   Description   Existing  
Add   Total
 
  Pinch Board                
 
  KW-SHPU   Signaling High level link Processing Unit   [***]   [***]   [***]
 
                   
 
  Optical Module/electrical Module            
 
  SFP-1310nm-100Base-Lx   Optical
Transceiver,SFP,1310nm,STM1,-8dBm,-15dBm,-28dBm,LC,15km   [***]   [***]   [***]
 
  SFP-850nm-1000Base-Sx  
Transceiver,SFP,850nm,1.25Gb/s,0dBm,-9.5dBm,-17dBm,LC,0.55km   [***]   [***]  
[***]
 
                   
 
  Auxiliary Equipment                
 
  KW-DOC-UMG   Package of Documents-HUAWEI UMG8900 Universal Media Gateway  
[***]   [***]   [***]
 
                   
 
  Installation Materials                
 
  CB-HD100-16E1-120   Trunk
Cable,20.00m,120ohm,16E1,0.4mm,D100M,120CC32P0.4P430U(S)   [***]   [***]   [***]
 
  SS-OP-LC-SC-S-20   Patch Cord,LC/PC-SC/PC,Single,mode,20m   [***]   [***]  
[***]
 
  IM-INS-MGW   Media Gateway Installation Suite   [***]   [***]   [***]
 
                   
1.2.2
  Software                
 
  Basic Software                
 
  SWP-MGW-VMSC   VMSC Basic Software per k subs   [***]   [***]   [***]
 
                   
 
  Optional Software                
 
  SWP-UMGV-TrFO   TrFO Function per k subs   [***]   [***]   [***]
 
  SWP-UMGVG-64SG   64K MTP2/MTP3-M2UA/M3UA Signaling Gateway per Link   [***]  
[***]   [***]
 
  SWP-UMGV-STLI   Lawful Interception per subs   [***]   [***]   [***]
 
  SWP-UMGVG-TRACE   Trace Management(per MGW)   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 6 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Toy Cell System Configuration   (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
[***]
EQUIPMENT LIST OF BSC

                                  Quantity No.   Item   Description   Existing  
Add   Total 2.1   [***]       Version :UMG8900V200R006
2.1.1
  Basic Equipment                
 
  Cabinet                
 
  QC-BC   BSC Cabinet   [***]   [***]   [***]
 
                   
 
  Hardware                
 
  QC-CPFU   IP over FE Interface Unit   [***]   [***]   [***]
 
  QC-CPEU   IP over OC3 Interface Unit   [***]   [***]   [***]
 
  QC-CDPU   Data Process Unit   [***]   [***]   [***]
 
  QC-CXPU   Extend Processing Unit   [***]   [***]   [***]
 
  QC-CPIU   Packet Interface Unit   [***]   [***]   [***]
 
  QC-CSCU   GE Switching Control Unit   [***]   [***]   [***]
 
  QC-CGCU   General ClocK Unit   [***]   [***]   [***]
 
  QC-CBSR   Service Processing Rack   [***]   [***]   [***]
 
  QC-CBCR   Control Processing Rack   [***]   [***]   [***]
 
  QC-CMPS   Main Processing Subrack   [***]   [***]   [***]
 
  QC-CSPS   Slave Processing Subrack   [***]   [***]   [***]
 
                   
 
  CIMS Modules                
 
  QC-BAM   BAM   [***]   [***]   [***]
 
  SW-WIN2000I   Windows2000 Server   [***]   [***]   [***]
 
  SW-SQL   SQL Server 2000   [***]   [***]   [***]
 
  KVM   KVM-3in1   [***]   [***]   [***]
 
  QC-TCCTS   Emergency Workstation   [***]   [***]   [***]
 
  LS-3026C-DC48   Ethernet Switch Host(48V)   [***]   [***]   [***]
 
  LS-GS1UA   1-port 1000BASE-LX Single Mode Optical Interface Module (1310nm,
10km, SC)   [***]   [***]   [***]
 
                   
 
  Auxiliary Equipment   Installation Materials Package   [***]   [***]   [***]
 
                   
2.1.2
  Software                
 
  Basic Software                
 
  SW-CBSC-SYS   BSS Software Per Service CH(0 — 2000CH)   [***]   [***]   [***]
 
  SW-CBSC-SYS   BSS Software Per Service CH(2001 — 4000CH)   [***]   [***]  
[***]
 
  SW-CBSC-SYS   BSS Software Per Service CH(4001 — 6000CH)   [***]   [***]  
[***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 7 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Toy Cell System Configuration   (HUAWEI LOGO) [a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
[***]
EQUIPMENT LIST OF BSC

                                  Quantity No.   Item   Description   Existing  
Add   Total
 
  SW-CBSC-SYS   BSS Software Per Service CH(>6001CH)   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 8 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



         
 
       
Toy Cell System Configuration
    (HUAWEI LOGO) [a51519a5151910.gif]  

A66 PROJECT For LEAP (USA)
BTS3606AE
LIST OF BTS3606AE

                                  Quantity No.   Item   Description   Existing  
Add   Total     BTS3606AE (S222 with 4AWS CSM5000, 1AWS CSM6800)   Version:
BTS3606AEV300R001
3.1.1
  Hardware                
 
  Main Equipment                
 
  QC-B-HBBC   Outdoor Heat Exchanger Baseband
Cabinet,110V (Dual Live Wires)   [***]   [***]   [***]
 
  QC-B-RFC   Outdoor RF Cabinet   [***]   [***]   [***]
 
  QC-CRDM   Resource Distribution Board   [***]   [***]   [***]
 
  QC-BCKM0   Main Clock Board (With GPS Card)   [***]   [***]   [***]
 
  QC-BCIM   Controlling Interface Module (IP 8E1/T1)   [***]   [***]   [***]
 
  QC-CCPMD   Compact BTS Channel Processing
Module(128 Channel)   [***]   [***]   [***]
 
  QC-CECM5   EV-DO processing Board (192 Channel)   [***]   [***]   [***]
 
  QC-CESP   E1 Surge Protection Module   [***]   [***]   [***]
 
  QC-OMTR   Outdoor-BTS Multi-carrier Transceiver
Module (AWS)   [***]   [***]   [***]
 
  QC-OMPA   Outdoor-BTS Multi-carrier Power
Amplifier Module (AWS)   [***]   [***]   [***]
 
  QC-ODFU   Outdoor-BTS Duplexer and Filter Unit (AWS)   [***]   [***]   [***]
 
  QC-OFAN   ODU Fan Box   [***]   [***]   [***]
 
  QC-PSU   AC/DC Power
Module,-33degC-65degC,90V-300V,27V/50A   [***]   [***]   [***]
 
  GM-PMU   Power System Monitor Module   [***]   [***]   [***]
 
  GM-BAT-24V-150AH   Rechargeable battery,VRLA battery,24V,150Ah,battery
group,single cell 560*126*325mm(max.)   [***]   [***]   [***]
 
                        Equipment Installation Materials        
 
  IM-CM-CBTSCB   CBTS Installation Set   [***]   [***]   [***]
 
  GM-BTS-BF   Double Cuts Grounding Plate   [***]   [***]   [***]
 
  CAB-SPF-4m   SFP High Speed Transmission Cable-4m   [***]   [***]   [***]
 
  QC-SFPB   Optical Transceiver(ESFP,1310nm,1.25G,C,10km)   [***]   [***]  
[***]
 
  SWYVP-100-4*2*0.5   Trunk Cable,15m-100ohm-4T1   [***]   [***]   [***]
 
  SS-OP-D-LC-S-30   Patch Cord,LC/PC,LC/PC,Single Mode,2mm,30m   [***]   [***]  
[***]
 
  GM-JMP-22   Antenna Jumper,2.2m   [***]   [***]   [***]
 
                   
3.1.2
  Software                
 
  SW-CBTS-1XCH   CBTS Software per 1X Channel   [***]   [***]   [***]
 
  SW-CBTS-DOCH   CBTS Software per DO Channel   [***]   [***]   [***]
 
  SW-CBTS-HPA40   CBTS Supporting HPA-40W per HPA   [***]   [***]   [***]
 
  SW-CBTS-MULTI   CBTS Supporting Multi TRM Software per TRX   [***]   [***]  
[***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 9 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



         
 
       
Toy Cell System Configuration
    (HUAWEI LOGO) [a51519a5151910.gif]  

A66 PROJECT For LEAP (USA)
BTS3606AE
LIST OF BTS3606AE

                                  Quantity No.   Item   Description   Existing  
Add   Total
 
  SW-CBTS-DORA   CBTS Software per EV-DO-RA TRX   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 10 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



         
 
       
Toy Cell System Configuration
    (HUAWEI LOGO) [a51519a5151910.gif]  

A66 PROJECT For LEAP (USA)
ODU3601CE
LIST OF ODU3601C

                                  Quantity No.   Item   Description   Existing  
Add   Total 3.2   ODU3601CE (60W,110V,Type 1)   Version: ODU3601CV100R002
3.2.1
  Hardware                
 
  Main Equipment                
 
  QC-B-ABR   BTS3601C Micro-bts Cabinet   [***]   [***]   [***]
 
  QC-OMTR   Outdoor-BTS Multi-carrier Transceiver Module (AWS)   [***]   [***]  
[***]
 
  QC-OMPA   Outdoor-BTS Multi-carrier Power Amplifier Module (AWS)   [***]  
[***]   [***]
 
  QC-ODFU   Outdoor-BTS Duplexer and Filter Unit (AWS)   [***]   [***]   [***]
 
  QC-MDPM   (CHINESE CHARACTER) [a51519a5151924.gif]   [***]   [***]   [***]
 
  QC-OFAN   BTS3606AE,QCSE1OFAN,ODU Fan Box   [***]   [***]   [***]
 
  QC-SFPB   Optical Transceiver(ESFP,1310nm,1.25G,C,10km)   [***]   [***]  
[***]
 
                   
 
  Auxiliary Equipment                
 
  SPD40R   Single Phase 60KA Lightning Protection Box   [***]   [***]   [***]
 
                   
 
  APM 200                
 
      APM200-4840SE-0,Outdoor Integrated DC Backup Power System,48V40A,South,No
Battery,with Chinese National Standard AC Socket   [***]   [***]   [***]
 
      Rechargeable battery,VRLA battery(front access),48V,100Ah,battery
group,single cell 520*110*264mm(max.)   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 11 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



         
 
       
Toy Cell System Configuration
    (HUAWEI LOGO) [a51519a5151910.gif]  

C9 PROJECT For LEAP (USA)
Quote Number: 000855632007040202
Antenna & Feeder
PRICE LIST OF ANTENNA & FEEDER

                                  Quantity No.   Item   Description   Existing  
Add   Total
4.1
  Antenna & Feeder                 4.1.1   Satellite Antenna and Feeders        
 
  ANT-GPS-CBSC   GPS Antenna and Feeders - CBSC   [***]   [***]   [***]
 
  ANT-GPS-BTS   GPS Antenna and Feeders - CBTS   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 12 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Exsisting Toy Cell EVDO-Rev A UPGRADE FOR IOT   (HUAWEI LOGO)
[a51519a5151910.gif]

A66 PROJECT For LEAP (USA)
UPGRADE OF EVDO-RevA IOT AT EXISTING LAB

                                  Quantity No.   Item   Description   Existing  
Add   Total 5.1   BTS3606A UPGRADE OF EVDO-RevA IOT            
5.1.1
  Hardware                
 
  Main Equipment                
 
  QC-BCIM   Controlling Interface Module (8E1/T1)   [***]   [***]   [***]
 
  CECM   EV-DO processing Board(1 CPU,1 CSM6800)   [***]   [***]   [***]
 
  QC-CBPE   Abis Interface Packet Equipment over E1/T1   [***]   [***]   [***]

      Confidential Information of Huawei.
No Spreading without Permission   Page 13 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

MSCe
EQUIPMENT LIST OF MSCe

                          QTY No.   Item   Description   Total
1
  MSCe (1K subs )        
1.1
  MSCe Hardware        
 
  KW-ISCAB   Integrated Service Cabinet   [***]
 
           
 
  Service Control Module        
 
  KW-WSMU   System Management Unit   [***]
 
  KW-WSIU   System Interface Unit   [***]
 
  KW-WHSC   Hot-Swap and Control Unit   [***]
 
  KW-WALU   Alarm Unit   [***]
 
  KW-WCDB   Central Data Base Unit   [***]
 
  KW-WIFM   IP Forward Module   [***]
 
  KW-WBFI   Back insert FE Interface Unit   [***]
 
  KW-WMGC   Media Gateway Control Unit   [***]
 
  KW-WBSG   Broadband Signaling Gateway   [***]
 
  KW-WCCU   WirelessCalling Control Unit   [***]
 
  KW-WVDB   VLR Data Base Unit   [***]
 
  KW-UPWR   Universal Power   [***]
 
  KW-SFRM   Service Control Shelf   [***]
 
           
 
  IMM Module        
 
  KW-iGWB   iGWB Server   [***]
 
  KW-EXP400   Disk Array EXP400   [***]
 
  KW-DISK   Hard Disk 73.4G   [***]
 
  SW-WIN2000I   Windows2000 Server(for iGWB)   [***]
 
  KW-BAM   BAM Server (Windows2000 Server&SQL Server)   [***]
 
  KVM   KVM I/O Control Desk   [***]
 
  Lanswitch S3026c   Quidway S3026c-48V Oversea   [***]
 
  KW-EWS   Emergency Workstation (Windows2000 Server&SQL Server)   [***]
 
  Lanswitch 16*RJ45   LANSWITCH-16*RJ45-100Mbps-110~240VAC English Documents  
[***]
 
  MO-CLT   MO Clean Set-FUJITSU 3.5”   [***]
 
  KW-XPTU   EXchange Protocol Transfer Unit(for Lawful interception system)  
[***]
 
  SW-WIN2000X   Windows2000 Server(for XPTU)   [***]

          Security Level:Confidential   Confidential Information of Huawei.
No Spreading without Permission   Page 14 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

MSCe
EQUIPMENT LIST OF MSCe

                          QTY No.   Item   Description   Total
 
  Auxiliary Equipment        
 
  KW-DOC-MSX   Technical Documents For CSOFTX3000 (Including CD-ROM)   [***]
 
           
 
  Installation Materials        
 
  IM-CB-GM   MSC Installation Suite   [***]
 
           
 
      MSCe Hardware    
 
           
1.2
  MSCe Software        
1)
  Basic Software        
 
  SWP-CSX-2GVMSC   MSX Basic Software-2G (Per 1k Subs)   [***]
 
           
2)
  Optional Software        
 
  SWP-CMSCF-VMS   Voice Mailbox Service (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-CW   Call Waiting (CW) (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-CT   Call Transfer (CT) (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-3WC   Three-Way Calling (3WC) (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-CC   Conference Calling (CC) (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-PPC   Pre-Paid Charging (PPC) (Per 1k Service Subscriber)   [***]
 
  SWP-CMSCF-DATA   Packet Data Serving Node (PDSN) (Per 1k Service Subscriber)  
[***]
 
  SWP-CMSCF-LI   Lawful Interception(Per 1k User)   [***]
 
  SWP-CMSCF-OTAF   Over The Air Function (OTAF) (Per 1k Service Subscriber)  
[***]
 
  SWP-CMSCF-E911   E911 Emergency call(Per 1k Service Subscriber)   [***]
 
           
 
      MSCe Software    
 
           
 
      MSCe (1K subs )    

          Security Level:Confidential   Confidential Information of Huawei.
No Spreading without Permission   Page 15 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Existing Test Lab Equipment List   (HUAWEI logo) [a51519a5151910.gif]

MGW
EQUIPMENT LIST OF MGW

                          QTY No.   Item   Description   Total
2
  MGW (1K subs)        
2.1
  MGW Hardware        
 
  KW-MGWCAB   UMG Cabinet   [***]
 
           
 
  Media Module        
 
  KW-MNET   Packet Switch NET   [***]
 
  KW-MOMU   Operation & Maintaince Unit   [***]
 
  KW-MTNU   TDM central switching Net Unit   [***]
 
  KW-MCLK   Clock Board   [***]
 
  KW-MPPB   Protocol Processing Unit   [***]
 
  KW-MT32   32T1 port TDM interface board   [***]
 
  KW-MCMF   Front Connection Maintenance Unit   [***]
 
  KW-MSPF   Front Signalling Processing Board   [***]
 
  KW-MECU   Echo Canceller Unit   [***]
 
  KW-MTCB4   TransCode Unit B(TDM Tone)   [***]
 
  KW-MTCB5   TransCode Unit B(2048 MPTY CH )   [***]
 
  KW-MRPU   RTP Processing Unit   [***]
 
  KW-ME8T   8 port FE interface Board   [***]
 
  KW-MFRM   Media Gateway Shelf   [***]
 
           
 
  Pinch Board        
 
  SHPU   Signaling High level link Processing Unitt   [***]
 
           
 
  Auxiliary Equipment        
 
  KW-DOC-UMG   Technical Documents For UMG(Including CD-ROM)   [***]
 
           
 
  Installation Materials        
 
  CB-HD100-16E1-120   120ohm/20m 16E1 Cable   [***]
 
  IM-INS-MGW   MGW Installation Suite   [***]
 
  IWF Installation materials        
 
      MGW Hardware    
 
           
2.2
  MGW Software        
 
  Basic Software        
 
  SWP-MGW-2GVMSC   VMSC Basic Software-2G per k subs   [***]

          Security Level:Confidential   Confidential Information of Huawei
No Spreading without Permission   Page 16 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI logo) [a51519a5151910.gif]

MGW
EQUIPMENT LIST OF MGW

                          QTY No.   Item   Description   Total
 
      Basic Software    
 
           
 
  Optional Software        
 
  SWP-MGW-64EC   64ms Echo Canceller Per 1K Service Subscriber   [***]
 
  SWP-MGW-CSDLI   CSD Lawful Interception Per Subscriber   [***]
 
      Optional Software    
 
           
 
      MGW Software    
 
           
 
      MGW (1K subs)    

          Security Level:Confidential   Confidential Information of Huawei
No Spreading without Permission   Page 17 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

CBSC (Mini)
LIST OF CBSC MAIN EQUIPMENT

                          QTY No.   Item   Description   Total 2.1   CBSC6600 (
CBTS: 4 TRX: 24 ;1X Channel: 384 ) 2.1.1   CBSC Hardware and OS Software
 
  QC-BCCTR   CCTR Cabinet   [***]
 
  QC-BCBUR   CBUR Cabinet   [***]
 
           
 
  CRPS        
 
  QC-CBIE0   ATM Reverse Multiplex Interface Board — QC11CBIE0   [***]
 
  QC-CRMU   Resource Management Board   [***]
 
  QC-CMUX   Multiplex Board   [***]
 
  QC-CPPU   Packet Processing Board   [***]
 
  QC-CBPU   Buffer Board   [***]
 
  QC-CHAC   Highspeed Access Board   [***]
 
  QC-CPCU   PCF Control Board   [***]
 
  QC-KCRPS   Shelf Component Set- CRPS Module   [***]
 
           
 
  CIMS        
 
  QC-BAM   BAM   [***]
 
  SW-WIN2000   Windows 2000 Server English -5Users   [***]
 
  SW-SQL   SQL Server 2000-5 Users   [***]
 
  KVM-3in1   KVM-3in1   [***]
 
  QC-TCCTS   Emergency Workstation   [***]
 
  HUB   Switch Hub   [***]
 
  LS-GSIU   1000Base-LX Long Wavelength SMF Module (SC 10km)   [***]
 
           
 
  CIPS(1X&DO)        
 
  QC-CBIE0   ATM Reverse Multiplex Interface Board — QC11CBIE0   [***]
 
  QC-CFMR   Radio Frame Processing Board   [***]
 
  QC-CEVD   Voice Processing Board (Without Echo Canceller)   [***]
 
  QC-CMUX   Multiplex Board   [***]
 
  QC-CLAP   Signaling Processing Board (Narrowband)   [***]
 
  QC-CSPU   Service Processing Board   [***]
 
  QC-CAIE0   E1/T1 Interface Board — QC11CAIE0   [***]
 
  QC-KCIPS   Shelf Component Set- CIPS Module   [***]

          HUAWEI CONFIDENTIAL       Page 18 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

CBSC (Mini)
LIST OF CBSC MAIN EQUIPMENT

                          QTY No.   Item   Description   Total
 
  CLKM        
 
  QC-GCKM   Board Set-BSC6600-QC11GCKM0-CBSC GPS/GLONASS&Clock Processing Board
Set/With M12+ Card   [***]
 
           
 
  Auxiliary Equipment        
 
  GM-ALMZ   General Alarm Box   [***]
 
  DOC-GM-CBSC   Technical Documents For CBSC (Including CD-ROM)   [***]
 
           
 
  Installation Materials        
 
  CAB-T1-100-20m   20m T1 Cable- 100ohm-8T1   [***]
 
  CAB-OPTICAL-2m   Optical Cable Between HAC And Lanswitch-2m   [***]
 
  GM-GLD   Wall-Type Closed Window for GPS Feeding Cable   [***]
 
  Subtotal Price   CBSC Hardware and OS Software    
 
           
2.1.2
  CBSC Software        
1)
  CBSC Basic Software        
 
  SW-CBSC-SYS   BSS Software Per CH (0—2000CH)   [***]
 
  SW-CBSC-DO   CBSC EV-DO Software Per Throughput(Mbps)   [***]
 
           
2)
  BSS Optional Software        
 
  SWP-CBSCF-SM   Point to Point Short Messages Per Service CH   [***]
 
  SWP-CBSCF-PDS   Packet Data Service (RC3/RC4) Per Service CH   [***]
 
  SWP-CBSCF-HO1X/DO   Handoff between CDMA2000 1xEV-DO and CDMA2000 1x Per DO
Service CH   [***]
 
  Subtotal Price   CBSC Software    
 
           
 
  Subtotal Price   CBSC6600 ( CBTS: 4 TRX: 24 ;1X Channel: 384 )    

          HUAWEI CONFIDENTIAL       Page 19 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

CBTS
LIST OF CBTS EQUIPMENT & ACCESSORIES

                          QTY No.   Item   Description   Total 2.2.a   BTS3606A
(S222 with 4 PCS CSM5000 0 ODU(s) 25W 3 EV-DO TRX )
1)
  Main Equipment        
 
  QC-QB6BHXC   BTS3606A Cabinet(Heat-Exchanger Cabinet- 240V; without Heater and
Lamp and External battery)   [***]
 
  QC-BCKM2   Main Clock Board (with GPS Card)   [***]
 
  QC-52BCIM   Control Interface Board — QC52BCIM   [***]
 
  QC-CCPM4   128-Channel Processing Board   [***]
 
  QC-CECM1   EV-DO 24-Channel Processing Board   [***]
 
  QC-CTRM   Compact-BTS Transceiver Module   [***]
 
  QC-CHPA   Compact-BTS High Power Amplifier   [***]
 
  QC-BRFM   RF Fan Module   [***]
 
  QC-CDDU   Compact-BTS Dual Duplexer Unit   [***]
 
  QC-PSU   Power Supply Unit   [***]
 
  QC-PSU   Power Supply Unit (AC/ DC)   [***]
 
  HRS-PSM   Power Supply Monitoring Unit   [***]
 
      Main Equipment    
 
                CBTS Equipment Installation Materials
 
  IM-CM-CBTSCB   CBTS Installation Set   [***]
 
  GM-HAW-GND   Grounding Hardware Combination   [***]
 
  SFYZP-75-2*8   75ohm Trunk Cable-20m-4E1-DB25   [***]
 
  SWYVP-120-4*2*0.5   120ohm Trunk Cable-20m-4E1-DB25   [***]
 
  SWYVP-100-4*2*0.5   100ohm Trunk Cable-20m-4T1-DB25   [***]
 
  LC/PC-FC/PC   OFC Connector-2mm-50m   [***]
 
  GM-JMP-1   Jumper (m)   [***]
 
  GM-JMP-CON-DIN   Jumper Connector-DIN   [***]
 
      CBTS Equipment Installation Materials    
 
      CBTS Hardware    
 
           
2)
  Software        
 
  SW-CBTS-BASIC   CBTS Software per 128-Channel Processing Board   [***]
 
  SW-CBTS-BASIC   CBTS Software per 96-Channel Processing Board   [***]

          HUAWEI CONFIDENTIAL       Page 20 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



      Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

CBTS
LIST OF CBTS EQUIPMENT & ACCESSORIES

                          QTY No.   Item   Description   Total
 
  SW-CBTS-BASIC   CBTS Software per 64-Channel Processing Board   [***]
 
  SW-CBTS-BASIC   CBTS Software per 32-Channel Processing Board   [***]
 
  SW-CBTS-EVDO   CBTS Software per EV-DO TRX   [***]
 
      CBTS Software           BTS3606A (S222 with 4 PCS CSM5000 0 ODU(s) 25W 3
EV-DO TRX )   3)   Feeder Installation Materials
 
  FSJ4-50B   Special Jumper (3.5m)   [***]
 
  GM-PRO-TAP   Waterproof Tape   [***]

          HUAWEI CONFIDENTIAL       Page 21 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

ANTENNA & FEEDER
LIST OF ANTENNA & FEEDER

                          QTY No.   Item   Description   Total
2.5
  Antenna and Feeder         2.5.1   Satellite Antenna and Feeders    
 
  ANT-GPS-CBSC   GPS Antenna and Feeders — CBSC   [***]
 
  ANT-GPS-CBTS   GPS Antenna and Feeders — CBTS   [***]
 
  Subtotal Price   Satellite Antenna and Feeders    
 
           
2.5.2
  BTS Antenna (1900M)        
 
   27010157   Kathrein 739496 (1710~1990MHZ, 65deg -18dBi
-Vertical polarization)   [***]
 
  Subtotal Price   BTS Antenna (1900M)    
 
           
2.5.3
  Feeders        
 
  LDF5-50   Feeders-7/8"-m   [***]
 
  CON-DIN-7/8”   Feeder Connector-7/8”   [***]
 
  GM-FED CLP / 3 FED- 7/8”   Feeder Clamp For Triple Cable-7/8’’   [***]
 
  PLGT-7/8”   Lightning Protection Grounding Clip-7/8”   [***]
 
  GM-JMP-CON-DIN   Jumper Connector-DIN   [***]
 
  Subtotal Price   Feeders    
 
            2.5.4   Feeder Installation Materials    
 
  BTS-FINSTALL   BTS3606A (S222 with 4 PCS CSM5000 0 ODU(s)
25W 3 EV-DO TRX )   [***]
 
  BTS-FINSTALL   BTS3606A (S222 with 0 PCS CSM5000 0 ODU(s) 25W 6 EV-DO TRX )  
[***]
 
  Subtotal Price   Feeder Installation Materials    
 
           
 
  Subtotal Price   Antenna and Feeder    

          HUAWEI CONFIDENTIAL       Page 22 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Existing Test Lab Equipment List   (HUAWEI LOGO) [a51519a5151910.gif]

L3-iManager M2000
LIST OF M2000 MAIN EQUIPMENT

                          QTY No.   Item   Description   Total 4   M2000
(Network Elements: 2, Remote Sites: 0 )    
4.1
  Hardware and OS Software        
1)
  Servers and OS Software        
 
  M2000-SVR-SIMPLE   M2000 Server-Blade 150 (Single)   [***]
 
  M2000-SVR-Service   Blade 150 (Single) Workstation Service-SUN-USA- One Year
Gold+ Service   [***]
 
  SW-SUN-Solaris   SUN Solaris OS   [***]
 
  SW-Sybase   Tools Software, Sybase Adaptive Server   [***]
 
  Switch HUB   Switch Hub ( +220V AC)   [***]
 
           
2)
  Terminals        
 
  M2000-OMT   Operating & Maintenance Terminal   [***]
 
  M2000-ALM   M2000 Alarm Center   [***]
 
  PRN-24PIN   Dot Matrix Printer   [***]
 
           
9)
  Auxiliary Equipment        
 
  SUN-DAT72   Tape Drive-SUN-DAT72   [***]
 
  MODEM-56K   Internal 56k Modem for Alarm Center and Dial Server   [***]
 
  SW-PC Anywhere   Symantec PC Anywhere-11.0-English Version for
Win95/98/ME/NT/2000/XP   [***]
 
  TAPE-4mm 12G   DDS3/4mm/12G Cassettes for IBM01K1282   [***]
 
  DOC-GM-M2000   Technical Documents For M2000 (Including CD-ROM)   [***]
 
           
10)
  Tool Boxes        
 
  TOOL-SWITCH   Tool Boxes For NSS   [***]
 
  TOOL-CDMA BSS   Tool Boxes For BSS   [***]
 
  Subtotal Price   M2000 Hardware and OS Software    
 
           
4.2
  Software        
 
  M2000 Software        
1)
  M2000 Basic Software        
 
  SWP-M2000-ADAPTER   CDMA Adapter Package   [***]
 
  SWP-M2000-BSS   BSS NMS Software Per CH   [***]
 
  SWP-M2000-PDSN   PDSN NMS Software Per PPP Session   [***]
 
  SWP-MAPX   Tools Software, MAPX Open License   [***]

          HUAWEI CONFIDENTIAL       Page 23 of 24

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Existing Test Lab Equipment List   (HUAWAEI LOGO) [a51519a5151910.gif]

L3-iManager M2000
LIST OF M2000 MAIN EQUIPMENT

              No.   Item   Description   QTY
Total              

          HUAWEI CONFIDENTIAL       Page 24 of 24





--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit K

      NorthWest Market Upgrade (IP Interface)   (HUAWEI LOGO)
[a51519a5151910.gif]

C9 PROJECT For LEAP (USA)
Media Gateway
ITEM LIST OF MGW EQUIPMENT

                          Quantity No.   Item   Description   Total
 
  MidHuge MGW (34.021K subs)        
1.2.1
  Basic Equipment        
 
           
 
  Media Module        
 
  UG-MHRU   Mobile Network High-speed Routing Unit   [***]
 
  UG-MVPD2   Mobile Network Voice Processing Unit D(1K TC,64ms EC)   [***]
 
  KW-ME8T   Mobile Network 8-port 10/100M Ethernet Interface Board   [***]
 
  KW-MNLU   Mobile network Link Unit   [***]
 
           
1.2.2
  Software        
 
           
 
  Optional Software        
 
  SWP-EVRC-4GVNB   EVRC-B (4GV-NB) (per CH)    
 
  SWP-UMGV-TrFO   TrFO Function per k subs    
 
  SWP-UMGV-RTO   Remote Transcoder Operation (RTO)(per k subs)    

          HUAWEI CONFIDENTIAL       Page 1 of 5

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Exhibit K

      NorthWest Market Upgrade (IP Interface)   (HUAWAI LOGO)
[a51519a5151910.gif]

C9 PROJECT For LEAP (USA)
Media Gateway
ITEM LIST OF MGW EQUIPMENT

                          Quantity No.   Item   Description   Total
 
  MidHuge MGW (26.863K subs)        
1.1.1
  Basic Equipment        
 
           
 
  Media Module        
 
  UG-MHRU   Mobile Network High-speed Routing Unit   [***]
 
  UG-MVPD2   Mobile Network Voice Processing Unit D(1K TC,64ms EC)   [***]
 
  KW-ME8T   Mobile Network 8-port 10/100M Ethernet Interface Board   [***]
 
  KW-MNLU   Mobile network Link Unit   [***]
 
           
1.1.2
  Software        
 
           
 
  Optional Software        
 
  SWP-EVRC-4GVNB   EVRC-B (4GV-NB) (per CH)    
 
  SWP-UMGV-TrFO   TrFO Function per k subs    
 
  SWP-UMGV-TrFO   Remote Transcoder Operation (RTO)(per k subs)    

          HUAWEI CONFIDENTIAL       Page 2 of 5

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Exhibit K

      NorthWest Market Upgrade (IP Interface)   (HUAWEI LOGO)
[a51519a5151910.gif]

C9 PROJECT For LEAP (USA)
BSC6600
ITEM LIST BSC6600 MAIN EQUIPMENT

                          Quantity No.   Item   Description   Total 2.1  
BSC6600 ( CBTS: 55 TRX:450;Channel:6248 )    
2.1.1
  Hardware        
 
           
 
  CIPS Module(1X)        
 
  QC-CAPF   A Interface Packet Equipment over FE   [***]
 
           
2.1.2
  Software        
 
           
 
  Optional Software        
 
  SWP-EVRC-4GVNB   EVRC-B (4GV-NB)    
 
  SWP-CBSCF-TFO   Tandem Free Option Per CH    

          HUAWEI CONFIDENTIAL       Page 3 of 5

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Exhibit K

      NorthWest Market Upgrade (IP Interface)   (HUAWEI LOGO)
[a51519a5151910.gif]

C9 PROJECT For LEAP (USA)
BSC6600
ITEM LIST BSC6600 MAIN EQUIPMENT

                          Quantity No.   Item   Description   Total 2.1  
BSC6600 ( CBTS: 34 TRX:303;Channel:3888 )    
2.1.1
  Hardware        
 
           
 
  CIPS Module(1X)        
 
  QC-CAPF   A Interface Packet Equipment over FE   [***]
 
           
2.1.2
  Software        
 
           
 
  Optional Software        
 
  SWP-EVRC-4GVNB   EVRC-B (4GV-NB)    
 
  SWP-CBSCF-TFO   Tandem Free Option Per CH    

          HUAWEI CONFIDENTIAL       Page 4 of 5

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Exhibit K

      NorthWest Market Upgrade (IP Interface)   (HUAWEI LOGO)
[a51519a5151910.gif]

C9 PROJECT For LEAP (USA)
BSC6600
ITEM LIST BSC6600 MAIN EQUIPMENT

                          Quantity No.   Item   Description   Total 2.1  
BSC6600 ( CBTS: 36 TRX:288;Channel:4064 )    
2.1.1
  Hardware        
 
           
 
  CIPS Module(1X)        
 
  QC-CAPF   A Interface Packet Equipment over FE   [***]
 
           
2.1.2
  Software        
 
           
 
  Optional Software        
 
  SWP-EVRC-4GVNB   EVRC-B (4GV-NB)    
 
  SWP-CBSCF-TFO   Tandem Free Option Per CH    

          HUAWEI CONFIDENTIAL       Page 5 of 5

 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
Exhibit L
ENVIRONMENTAL
REQUIREMENTS
(HUAWEI LOGO) [a51519a5151901.gif]
Cricket Communications Proprietary and Confidential Information

0 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
TABLE OF CONTENTS

              1  
Introduction
    2   2  
Environmental requirements for switch room
    2   2.1  
Temperature and humidity requirements
    2   2.2  
Cleanness Requirements
    2   2.3  
Noise
    3   2.4  
Atmospheric Pressure
    3   2.5  
Civil work in equipment room
    3   2.6  
Safety requirements
    5   2.7  
Grounding requirements
    5   2.8  
Anti-Shock Measures
    7   3  
Environmental requirements for outdoor CBTS3606AE
    7   3.1  
Requirements for the climate
    7   3.2  
Installation Request
    8   3.3  
Power Supply System of DC Cabinet
    9   3.4  
Power Supply System of AC Cabinet
    11   4  
Environment Requirement For Isite BTS/ ODU3601CE
    12   4.1  
Operation Environment Requirements
    12   4.2  
Installation Requirement
    15  

Cricket Communications Proprietary and Confidential Information

1 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

1   Introduction       Environmental requirements involve the equipment room,
grounding system, power supply system, lighting, noise, temperature adjustment
system, water supply system, etc. These should be preceded in accordance with
the results of the engineering designing and drawing evaluated by both parties.
  2   Environmental requirements for switch room   2.1   Temperature and
humidity requirements       Air-conditioning equipment shall be installed in
equipment room to adjust the indoor temperature and humidity so as to ensure the
effective operation of all equipment. The requirements of temperature and
humidity are shown as follows.

                                      Working         Condition   NSS,IN,SMC,
OMC, BSC   Storage & Transportation
Long Term
  Temperature     59°F ~ 86°F       -40°F ~ 158°F  
 
  Humidity     40%~65 %     5% ~ 100 %
Short Term
  Temperature     32°F ~ 113°F       -40°F ~ 158°F  
 
  Humidity     20%~90 %     5% ~ 100 %

2.2   Cleanness Requirements   2.2.1   Dust Quantity and Particle Diameters    
  The dusts inside CDMA2000 room may lead to electrostatic adherence causing
poor contact between metal plug-in units. This will reduce the life span of the
equipment, and even cause fatal faults or failures. Therefore, the indoor dust
content of the CDMA2000 room is required as follows:

                                  Maximum Diameter(µm)   0.5   1   3   5
Maximum Density
(number of particles/per M3)
    14X10 5     7X10 5     24X10 4     13X10 4

    The dust particle is non-conducting, non-magnetic and non-corrosive.

Cricket Communications Proprietary and Confidential Information

2 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

2.2.2   Harmful Gases       There are strict requirements for salinity, acid and
sulfide content inside equipment room as well as dust content and particle
diameter. The equipment room should also be protected from the intrusion of
harmful gases such as SO2, H2S, NH3, NO2, etc., as these may cause corrosion of
metals and thus accelerate the aging of certain parts. The relevant restrictions
are specified as follows:

                  Item   Average (mg / m3)   Maximum(mg / m3)
SO2
    0.2       1.5  
H2S
    0.006       0.03  
NO2
    0.04       0.15  
NH3
    0.05       0.15  
CL2
    0.01       0.3  

    In addition, smoking is not allowed in the equipment room.   2.3   Noise    
  Noise in door <= 70dB.   2.4   Atmospheric Pressure       Atmospheric pressure
from 1.08×105 to 5.1×104pa (-20 inches to +20 inches) is allowed.   2.5   Civil
work in equipment room   2.5.1   Area       The size of the equipment room shall
be determined by the final capacity of the switching equipment.       The
location of the equipment in the equipment room shall take into account of the
requirements on the maintenance passage.       The minimum distance between the
front of the racks and the wall should be 60~80 inches.       The minimum
distance between the rear of the racks and the wall should be 32~40 inches.    
  The minimum width of the main aisles on the left and the right sides of the
rack should be 48~60 inches, and that of the secondary aisle should be 24~32
inches.       The front of the rack is preferred to be opposite to the control
room (where the installation and maintenance terminal is positioned).

Cricket Communications Proprietary and Confidential Information

3 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

2.5.2   Height       The height from the beam to the floor should not be less
than 120 inches and the indoors clear height is preferably over 112 inches.  
2.5.3   Floor       Floor load (NSS, OMC, BSC, PDSN): > 100 lb./sq. ft.      
The floor shall be even and smooth.       Equipment room floor materials must be
static-proof. Only approved static-proof semi-conductive floor leather or
water-washed stones shall be used. NSS/BSS equipment shall better use the
static-proof movable floor boards, with supports 12 inches in thickness. The
base station can be directly installed on the water-washed stone floor.       In
the power room and battery room, the minimum floor loading requirement is 176
lb./ sq. ft.   2.5.4   Doors and Windows       The exterior windows should be
airtight and dust-proof.       The door should be designed to facilitate
equipment moving in and out. Double-leaf door is recommended. If single-leaf
door is used, its width should be no less than 48 inches. The door should also
be airtight and dust-proof.   2.5.5   Ceiling and Inner Walls       The
equipment room ceilings, walls, doors, windows and floors must all be flush. to
reduce or eliminate intrusion of dust particles and accumulation of dusts and
sand The roof should be free of leaks and all decorative materials must be
either non-flammable or otherwise difficult to set on fire.       All grooves
must be well protected against moisture. Their angles and sides shall be even
and smooth, and the floors shall close tightly with the cover boards. Both the
lighting and the power cables shall better be laid underneath.   2.5.6  
Relationship between CDMA2000 room and other areas       If the capacity of the
CDMA2000 switching equipment is above the average, a single equipment room is to
be prepared and must be separated from the power distribution equipment,
transmission equipment, and maintenance terminal.       If located on the same
floor, the equipment room and the control room shall be immediately next to the
system equipment room so as to save control cables and for easy terminal
maintenance. It is best to install it on both sides of the system equipment with
glass walls separating the control room from the system equipment room. If the
system equipment room is not on the same floor with other rooms, the

Cricket Communications Proprietary and Confidential Information

4 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

    line distribution room and power distribution room should be arranged on the
floor under the system equipment room.

2.5.7   Color       The color of walls and ceilings shall be light and pleasing,
and the paint shall be non-glossy and devoid of silicon oxides.   2.5.8   IP
Bearer Requirement

              Network condition   Time Delay (One-Way)   PER   Jitter
Good
  £40ms   £0.1%   £1ms
 
           
Normal
  £100ms   £1%   £20ms
 
           
Bad
  £400ms   £5 %   £60ms

    To ensure QoS, IP bearer network should at least meet the criteria that
jitter should be less than 10ms and PER should be less than 1%.   2.5.9   Others
      The construction of the equipment room, corridor, and other important
areas must be completed according with the specifications.       The wall of the
room must be dry enough.       There must be enough grounding plates and power
sockets in the equipment room.       No water pipes are allowed to pass through
the equipment room. If a heating system has to be installed in the area, no
valve is allowed inside the equipment room in order to avoid water leakage.  
2.6   Safety requirements       High-performance fire-fighting facilities shall
be installed on the construction site.       Distinctive labels must be attached
onto the power sockets of different voltage ratings inside the equipment room.  
    Hazardous materials marked as inflammable and explosive items should not be
allowed inside the equipment room.       Safety cover plate shall be positioned
on the reserved holes of the floor.   2.7   Grounding requirements      
Grounding guarantees the safe and stable operation of power supply and the
CDMA2000 system equipment requiring special attention. In general, grounding
includes the working ground, protection ground, and building lightning-proof
ground.

Cricket Communications Proprietary and Confidential Information

5 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

    Normally, the working ground, protection ground, and building
lightning-proof ground of the equipment room shall be separately prepared. But,
due to limitations of the equipment room, combined grounding is also allowed.  
    If separate grounding is used in the NSS equipment room the grounding
resistance should be less than 1W.       If combined grounding is used in the
NSS and BSS equipment room the grounding resistance should be less than 1W.  
2.7.1   Grounding system of the CDMA2000 equipment       On the rack of the
switching equipment, two grounding bolts, GND and PGND are prepared. GND
connects to the working ground of the switching equipment; inside, the various
DC working power grounds are already connected to the case. PGND is the
secondary protection circuit ground of the switching equipment trunk module, and
can release excess electrical charges from safety units when connected to earth.
      Single point grounding to earth can lead out separately from the grounding
bolts (GND and PGND) on the racks to connect to the equipment working ground.  
    Lightning-proof measures for CDMA2000 system BTS equipment grounding:      
Outer conducting of the feeder shall be grounded via the feeder-grounding joint,
while the inner conducting of the feeder shall be grounded via the coaxial
lightning rods.       The lightning-proof grounding bar shall be installed
outside the equipment room. The conducting body of the indoor lightning rod
support is also the discharging ground of the lightning rod. It is connected via
the 3 inches cable to the outdoor grounding rods.   2.7.2   Grounding
requirements of the AC power distribution system

  1.   The AC power distribution system requires an independent AC safety
ground, and the protection ground assures that the AC power will be cut off.    
2.   Use of the power supply lightning-proof device can prevent interfering
signals from entering into and through the AC power network, to guarantee normal
operation of the AC power distribution system.     3.   The AC power supply
provided to computers only requires the live and neutral wires and no protection
ground lines.     4.   For switches with unstable power networks, or without AC
regulators, over-voltage or under-voltage of the power network will lead to the
damage of terminal equipment. So inverting terminal equipment for the power
supply is recommended.     5.   Grounding solutions

Cricket Communications Proprietary and Confidential Information

6 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

      Connection cables from the grounding rod to the equipment grounding bolts
shall have copper cores and shall be as short as possible.         All grounding
connection pieces shall have anti-corrosion protection.         Grounding bolts
must be fastened mechanically.         A minimum distance of 50 foot is required
between any two different grounds.

2.7.3   The AC Power System       The AC power supply to computer terminal needs
only a live wire or wires and grounding wire. The protective grounding shall not
be used.       The shell of the computer is required to connect with the
protective grounding of the equipment. If the computer power supply adopts
Inverter, then the shell of the inverter is also required to connect with the
protective grounding of the equipment.       Inside the equipment room, the
customer shall provide an independent AC power supply for equipment operation.
In addition the customer should supply an electric generator to supply standby
AC power. The installation of the AC distribution panel, the battery sets, and
the generator shall meet requirements of the customer’s related specifications.
  2.8   Anti-Shock Measures       The following measures should be taken for the
CDMA2000 equipment to resist earthquake effects under the eighth grade.      
The CDMA2000 equipment racks are made of an advanced aluminum alloy, which are
light and sturdy. When the circuit boards are plugged into the rack, a locking
device is engaged. Therefore, all of the equipment can be shipped with the
boards plugged in to guard against any possible shock.       The racks are fixed
onto the ground with bolts.   3    Environmental requirements for outdoor
CBTS3606AE   3.1    Requirements for the climate

         
Item
  Range  
Temperature
  Heat-exchanged cabinet: -40°C (-104°F) to 46°C (114.8°F)  
Temperature change rate
  o 3°C (37.4°F)/min  
Relative humidity
  5% to 100%  
Altitude
  o 4 km [2.49 miles]  
Atmospheric pressure
  70 kPa to 106 kPa  
Solar radiation
  o 1120 W/m2  
Heat radiation
  o 600 W/m2  
Wind speed
  o 50 m [164.04 ft.] /s

Note:
The measurement point of the temperature and humidity is 1.5 m [4.92 ft] over
the floor and 0.4 m [1.31 ft] at the front of the cabinet. There should be no
the protection board at the front or back of the cabinet.
Cricket Communications Proprietary and Confidential Information

7 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

3.2   Installation Request       Cement Plinth for a Single BTS3606AE Cabinet  
    When installing a single BTS3606AE cabinet, cast a cement plinth.      
Figure 1 shows the outline and dimensions of the cement plinth.       Figure 1
Outline and dimensions of the cement plinth

(DIAGRAM) [a51519a5151919.gif] 

    The height of the cement plinth must meet the flood protection requirement
in the local area. The cement plinth should be at least 100 mm [3.94 in.] higher
than the ground surface. This helps protect the cabinet against water
penetration in the case of heavy rain or flood and ensures that the snow does
not cover the air inlet at the lowest part of the cabinet in the case of heavy
snow.       After the plinth is cast, use a level bar to measure the level and
planeness of the plinth. Ensure that the level error of the plinth and the
planeness error of the upper plane are not more than 5 mm [0.20 in.].      
Cement Plinth for a BTS3606AE Cabinet and a Battery Cabinet       When a
BTS3606AE cabinet is configured with a battery cabinet, cast a cement plinth.  
    Figure 2 shows the outline and dimensions of the cement plinth.       Figure
2 Outline and dimensions of the cement plinth for the BTS3606AE cabinet and
battery cabinet

Cricket Communications Proprietary and Confidential Information

8 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
 (DIAGRAM) [a51519a5151920.gif]

    The requirements for the thickness, level, and planeness of the plinth are
the same as those for the installation of a single BTS3606AE cabinet.      
Cement Plinth for a Battery Cabinet in System Expansion       The BTS3606AE
cabinet is installed. When a battery cabinet is required for system expansion,
enlarge the cement plinth to the dimensions, as shown in Figure 2. The
requirements for the thickness, level, and planeness of the plinth are the same
as those for the installation of a single BTS3606AE cabinet.   3.3   Power
Supply System of DC Cabinet

          This section describes the requirements for the power supply of DC
cabinets (–48 V DC input).

3.3.1   Input Power Supply

     When –48 V power supply is used, the following requirements must be met:
     Voltage range: –40 V DC to +60 V DC
     Regulated voltage precision: If AC input voltage ranges from 85% to 110% of
the nominal voltage and the load current from 5% to 100% of the nominal current,
the output voltage of the rectifier stays at a value in the range of –46.0 V to
–56.4 V. The regulated voltage precision is equal to or less than 1%.
     On/off overshoot magnitude: less than 5% over or below the rectified DC
output voltage.
     Peak to peak noise voltage is no more than 200 mV.
     Dynamic response: The restore time is shorter than 200 ms. The overshoot
value is less than 5% over or below the rectified DC output voltage.
Cricket Communications Proprietary and Confidential Information

9 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

3.3.2   Requirements for DC Power Supply

The DC power supply is –48 V DC.
The power supply system consists of the PSU, power distribution unit, lightning
protection unit, and monitoring unit. The PSU needs –48 V DC input and outputs
+24 V DC.
The requirements for the DC power supply system are as follows:
      The capacity of DC power supply system must be higher than the maximum
dynamic load and static load.
      Place the power supply equipment close to communications equipment to make
the DC feeder line short. The voltage drop of the loop between the port on
battery and the port on equipment must be less than 3.2 V.
This design reduces power consumption and installation cost.
      If the exchange has a large capacity or more than two switching systems
exist, provide them with independent power supply systems.
      For a large-capacity communication center, provide each floor or each
equipment room with independent power supply systems.
      For common exchanges, use a centralized power supply system with a power
room and battery compartment, or use a distributed power supply system.
      For small-capacity exchanges, use an integrated power supply system.
Be cautious of corrosive gas given off by batteries in the power supply room.
The gas may damage circuit boards.
      It is better to use the distributed power supply with multiple power
supply systems and power devices.
      The output voltage of the DC power supply systems must be within the
required output range.
      To enhance the reliability of the power supply system, you can enhance the
reliability of the AC power supply system, and at the same time reduce the
capacity of the storage battery.
For small-capacity exchanges that are hard to improve the reliability, you may
enhance the battery capacity.
Cricket Communications Proprietary and Confidential Information

10 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

3.3.3   High Frequency Switch Rectifier

The capacity of the high frequency on/off rectifier must meet the needs of
communication load power and battery charging power.
If the number of active rectifiers is less than 10, use one standby rectifier.
If the number is over 10, use one standby rectifier for every 10 active ones.

3.4   Power Supply System of AC Cabinet

This section describes the requirements for the power supply of AC cabinets (110
V AC/220 V AC input).

3.4.1   Input Power Supply

The AC cabinet should use mains as the AC power input. The requirements for the
AC input voltage are as follows:
        Voltage range
                 Single-phase/Three-phase: 176 V AC to 300 V AC
                 Double-phase: 90 V AC to 176 V AC
        Power frequency: 47 Hz to 63 Hz
        Line voltage wave distortion rate: less than 5%

3.4.2   Requirements for AC Power Supply

The requirements for the AC power supply system are as follows:  
      The electricity network used for the AC power supply system should be
reliable.
      The AC power capacity should withstand the working current and faulty
current. Each equipment should be equipped with an independent AC power
protection device. The current of the protection switch of the up-stream
equipment should be greater than that of the down-stream equipment.
      If the stability of the voltage is poor, use voltage adjusting or
stabilizing device to control the voltage according to the range requirements
listed below:
Cricket Communications Proprietary and Confidential Information

11 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

     
Power Supply Mode
  Voltage Range
 
   
Direct mains mode
  The power supply voltage should not exceed the rated voltage by +5% or –10%
and should not exceed the range allowed by the communication equipment.

Otherwise, the power supply voltage must be adjusted.
 
   
Indirect mains mode
  The power supply voltage should not exceed the rated voltage by +10% or –15%
and should not exceed the range allowed by the DC power equipment.

Otherwise, the power supply voltage must be adjusted.
 
   

      To avoid interruption of communication, use the UPS power supply system or
inverter.
      To protect key communication load and power load in mains exception,
generator groups should be ready on site, with the capacity no smaller than the
1.5–2 times of the total capacity of the equipment using continuous AC power.
      The ranges related to the AC voltage are listed below:

     
Input Voltage
  90% to 110% of the nominal voltage
 
   
Power Frequency
  98% to 102% of the nominal power frequency
 
   
Voltage Distortion
  The total harmonic wave component should be no greater than 10%.
 
   

4   Environment Requirement For Isite BTS/ ODU3601CE   4.1   Operation
Environment Requirements   4.1.1   Operation Environment

This section describes the climatic, waterproof, biological, air purity, and
mechanical stress requirements for equipment operation.
Climate Environment
Cricket Communications Proprietary and Confidential Information

12 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
the climatic requirements for equipment operation listed below:
Requirements for temperature and humidity in operation environment

      Temperature   Relative Humidity
–40 oC to +52 oC [–40oF to +125.6oF]
  5%–100%

Note:
The values are measured 2 m above the floor and 0.4 m in front of the equipment,
without protective panels in front of or behind the cabinet.
 
Requirements for other climatic factors in operation environment

       
Item
Range  
Altitude
<= 4000 m  
Air pressure
70 kPa–106 kPa  
Temperature change rate
<= 5 oC /min  
Solar radiation
<= 1,120 W/m 2  
Rain
<= 12.5 L/min ±0.625 L/min (IPX5)  
Wind speed
<= 50 m/s  
 
 

Biological Requirements
Ensure that the place for equipment storage is free of:
           Fungus or mildew
           Rodents such as rats
Air Purity Requirements
The air should be free from explosive, conductive, magnetic conductive or
corrosive dust.
The density of physically active materials must comply with the requirements
listed below
Cricket Communications Proprietary and Confidential Information

13 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
Requirements for physically active materials in operation environment

          Physically Active Material   Unit   Density
Suspending dust
  mg/m3   <= 5
Falling dust
  mg/m2.h   <= 20
Sands
  mg/m3   <= 300

Note:
Suspending dust: diameter  <= 75 lm
Falling dust: 75 lm <= diameter <= 150 lm
Sands: 150 lm <= diameter <= 1,000 lm
 
The density of chemically active materials must comply with the requirements
listed below:

Requirements for chemically active materials in operation environment

          Chemically Active Material   Unit   Density
SO2
  mg/m3   <= 0.30
H2S
  mg/m3   <= 0.10
NH3
  mg/m3   <= 1.00
Cl2
  mg/m3   <= 0.10
HCl
  mg/m3   <= 0.10
HF
  mg/m3   <= 0.01
O3
  mg/m3   <= 0.05
NO2
  mg/m3   <= 0.5
 
       

Mechanical Stress Requirements
Requirements for mechanical stress in operation environment
Cricket Communications Proprietary and Confidential Information

14 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

              Item   Sub-item   Range    
Sinusoidal vibration
  Offset   <= 3.5 mm   —
 
  Accelerated speed   —   <= 10.0 m/s2
 
  Frequency range   2 Hz–9 Hz   9 Hz–200 Hz
Unsteady impact
  Impact response spectrum II   <= 100 m/s2    
 
  Static payload   0    

Note:
Impact response spectrum: The maximum acceleration response curve generated by
the equipment under specified impact excitation. Impact response spectrum II
means that the duration of semi-sine impact response spectrum is 6 ms.
Static payload: The capability of the equipment in package to bear the pressure
from the top in normal pile-up method.

4.2   Installation Requirement

     The following table lists the checklist of the installation environment
applicable to iSite installed outdoor.
Checklist of the installation environment (for iSite/ODU installed outdoor)

          No.   Item   Requirement
1
  Site selection  
•    The site shall not be full of dust and harmful gases or be subject to a
high temperature, flammable materials, explosive materials, electromagnetic
interference (large-sized radar station, radio transmitting station, electric
substation), or instable voltage.
 
       
 
     
•    The site shall not be subject to frequent heavy quakes or strong noises and
far away from all kinds of pollution resources.
 
       
 
     
•    During engineering planning, you shall select a site suitable for outdoor
communications equipment by taking into such factors as hydrology, geology,
earthquake, electric power, and transportation.
 
       
 
     
•    It is advised not to install a BTS in a place close to the seaside. The
distance from the seaside shall be greater than 500 m. The intake of the cabinet
shall be opposite to the wind from the sea.

Cricket Communications Proprietary and Confidential Information

15 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

          No.   Item   Requirement
2
  Site construction  
•    In the single pole installation mode, we need install three equipment with
the same level. The angel between two equipment is around 120 °
 
       
3
  Environment  
The temperature and humidity specified requirment see above description.
 
       
4
  Grounding resistance  
•    The working ground and protection ground of all the communications devices
inside the site shall work in the mode of joint grounding. That is to say, the
working ground and protection ground shall share the same ground counterpoise.
All the communications equipment and corresponding auxiliary equipment (mobile
BTSs, transmission devices and power supply units) in the same communications
site shall be well grounded and connected to the same grounding bus bar.
 
       
 
     
•    The grounding resistance shall be smaller than 5 W. For the regions where
the thunderstorm days are smaller than 20, the resistance can be smaller than 10
W.
 
       
 
     
•    The upper end of the grounding conductor shall be at least 0.7 m above the
ground. In the frigid climate, the grounding conductor shall be buried under the
frozen soil.
 
       
5
  Grounding inlead  
The grounding inlead shall be no more than 30 m long. You shall select the
galvanized steel flat with the cross sectional area of either 40 mm × 4 mm or 50
mm × 5 mm.

Cricket Communications Proprietary and Confidential Information

16 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

          No.   Item   Requirement
6
  AC voltage  
•    The AC voltage of the equipment room is kept between 90 V AC and 135 V AC
(the rated frequency should be between 47 Hz and 63 Hz). The AC power
distribution switches and the AC power cables are installed in position.
 
       
 
     
•    When the stability of the voltage does not meet the requirements, you shall
take necessary measures either by using a voltage regulator or voltage
stabilizer.
 
       
 
     
•    If the power protection device is installed before the power interface box,
the specifications of its through current shall be greater than or equal to
those of the MCB inside the power interface box.
 
       
 
     
•    You shall not install the creepage protection device to the power
protection device installed before the power interface box.
 
       
7
  AC grounding  
The AC power supply system shall have its independent AC safety ground.
 
       
8
  Lightning protection  
•    The AC lightning protection box shall be installed to the AC power supply
system of the equipment room. The cross sectional area of the grounding cable of
the box shall be greater than 25 mm2. The cable shall shorter than 30 m.
 
       
 
     
•    In plains, the protection angle of the antenna shall be smaller than 45°.
In mountainous regions or regions where thunders frequently occur, the angle
shall be smaller than 30°.
 
       
9
  Trunk cable  
Do not route the trunk cables overhead outdoors. If you have to, you shall use
double-shielded or metal-shielded cables. The outer shielding layer or the metal
shielding of the cable shall be connected to the protection grounding bar of the
equipment room.
 
       
10
  Transmission system  
The Transmission equipment working temperature should reach 149 °F.

Cricket Communications Proprietary and Confidential Information

17 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS

          No.   Item   Requirement
11
  Antenna and feeder system  
•    The stands of the antenna are installed as required.
 
       
 
     
•    The lightning arrester of the antenna and feeder system is installed as
required and is well grounded.

     2. Steel pole and requirement

  (1)   The length of pole should be 10m at least, with diameter of 190mm at
least, its performance should be meet the requirement.     (2)   The top of
steel pole should be blocked up, mainly to prevent from water after iSite/ODU is
to run.     (3)   The buried length must be calculated by capsizing, the minimum
buried length is listed as table below:

                                                                 
Height of pole(m)
    8.0       9.0       10.0       11.0       12.0       13.0       15.0      
18.0  
Buried length(m)
    1.5       1.6       1.7       1.8       1.9       2.0       2.3      
2.6~«3.0  

  (4)   Special handling required when it erected at places where there exists
soft soil, drift sand or solid rocks.     (5)   The pole hole of common ground
must be paved underpan in cement , with dimension of 80×80×210cm.     (6)   For
iSite/ODU installing on bad ground, which is necessary to span 4 cables in two
side, the rate of distance height should be 1:1, and buried height should meet
the requirement; if it is installed on the slope, the height of hole should be
calculated from the lowest side of slope;     (7)   vertical angle of pole
should be 2/1000 of height of pole at most.     (8)   Earthquake resistance: One
grade above the local breaking strength.     (9)   Wind load: Peak wind speed
(km/h or m/s) 10 meters above the ground in a decade.

     3. Antenna pole
     The antennas for iSite/ODU are completely the same as those for a macro
BTS, so are the installation requirements. Different antenna poles should be
Cricket Communications Proprietary and Confidential Information

18 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
selected for different types of antennas.
     The omni antenna is usually a mono-polarization one. The diversity spacing
should be greater than 4 meters and the arm of the antenna pole should be
greater than 1 meter. The length of the antenna pole is required to be greater
than 1000mm. The diameter is required to be 60mm ~ 110mm. The antenna pole is
usually made of a ô75mm round steel. Since the omni antenna is comparatively
long (3 meters), the antenna pole must not be installed at the very top of the
anchor tower so as to keep the top of the antenna within the protection angle of
the lightning arrestor.
(IMAGE) [a51519a5151921.jpg]
Figure 1-9 omni antenna and directional antenna
     For the dual polarization directional antenna, the pole length depends on
the antenna length. In a wide coverage, a long high-gain antenna is usually
used, so the antenna pole is recommended to be greater than 3 meters long. The
diameter is required to be 60mm ~ 110mm. The round steel with a diameter of 75mm
is usually selected. For the dual polarization antenna, there is no diversity
spacing between two antenna, so it is unnecessary to use arm to protrude the
antenna out of the tower.
     For the mono polarization antenna, it is necessary to use arms to protrude
the antenna out of the tower so that the diversity spacing between two antennas
in the same sector could be greater than 4 meters. at the steel tower ,should
install antenna cable rack for fixup anternna cable , the width of cable rack is
200mm at least.
Cricket Communications Proprietary and Confidential Information

19 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT L                    ENVIRONMENTAL REQUIRMENTS
200mm at least.
Cricket Communications Proprietary and Confidential Information

20 OF 21 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT M
SYSTEM CAPACITY & PERFORMANCE REQUIREMENTS
FOR
HUAWEI
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Introduction
This exhibit describes the capacity and performance requirements of the wireless
communications systems, and equipment to be purchased from the Vendor. The
definition for the “System” is provided in Section 1 of the System Equipment
Purchase Agreement (SEPA). The systems, equipment and applications included in
the “System” are listed in sections 1 of this exhibit. The purchaser has
included in this exhibit only a few selected capacity and performance parameters
that it deems to be critical to its business objectives. It in general
understands that the vendor will stand behind its products according to
technical specifications and assumptions provided to the purchaser at the time
of this agreement. Please note that the exhibit will be updated under mutual
agreement from time to time to reflect the systems and equipment, including
their capacity and performance changes, desire to be purchased by Cricket and
its Affiliates from the Vendor.
1 System Summary
The following a high level list of systems, equipment and applications as
supplied by the Vendor:

             
System
  Core Network   Radio Access   Others
1xRTT
  MSC Server   BSC (1X/1xEV-DO)    
1xEV-DO Rev. A
  Media Gateway   BTS (dual band PCS/AWS)    
 
           
 
  TrFO/RTO   Backhaul Enhancement/IP over T1    
 
  Open IOS Interface   REMOTE BSC/MGW Support    
 
  IOS v5.0.1 Packet Interface   ODU remote RF module    
 
      EVRC-B/4GV-NB Vocoder    

 



--------------------------------------------------------------------------------



 



2 Capacity & Performance Requirements
Vendor warrants that the supplied System shall provide the capacity, performance
and functionality for the supplied nodes and components in the following
sections.
All system capacity and performance is based on such assumptions for Cricket
traffic usage:

      Assumption Parameter   Value
Average busy hour mobile traffic
  0.075 Erl
Average mobile call duration
  120s
Average busy hour trunk traffic
  0.8 Erl
Average busy signaling traffic
  0.2Erl /64k
0.1Erl/ 1.5M
Voice activaty rate
  0.4
Average trunk call duration
  120s
CPU usage
  80%
Trunk blocking rate
  1%
Air interface blocking rate
  2%
Ratio of # of SMS subs to # of total subs
  80%
Ratio of # of VMS subs to # of total subs
  90%
Soft handoff rate (Primary Erlang/ Wash Code Erlang)
  50%

2.1 Switching Network
2.1.1 MSCe Capacity

              MSCe Capacity (Maximum)        
Description
  Traffic Intensity   BHCA   Subscribers
MSCe
  135k Erlangs @ 120
sec. AHT (Note 1)   4800k BHCA (Note 2)   1.69 M (Note 3)

Note 1: Cricket’s subscriber average call hold time (AHT) is in the range of 120
— 180 sec for voice traffic. Please configure switch capacity with Cricket
subscriber traffic profile — 120 seconds AHT and 75 mE per subscriber. The trunk
grade of service shall be designed with 1% blocking with Erlang B table.

 



--------------------------------------------------------------------------------



 



Note 2: The Busy Hour Call Attempt (BHCA) figure is not only voice processing
capacity but comprehensive service processing capacity, which includes voice,
paging, registration, intelligent network services, SMS, VMS, etc. Pure voice
BHCA capability is 3380k under the specified traffic model.
Note 3: The supported subscriber capacity would be dependent on the subscriber
traffic model. Other limits such as Erlang and BHCA may take precedence. The
capacity is based on basic voice service with additional 80% SMS penetration,
and 90% VMS penetration. The capacity is subject to reduction with more optional
services deployed.
Note4: MSCe here mentioned is functioned as a visited MSC. With dual homing
configuration, each MSCe has to satisfy the capacity of all the MGWs connected.
2.1.2 MGW Capacity

             
MGW Capacity
           
Description
  Traffic Intensity   BHCA   Subscribers
MGW
  76K Erlangs @ 120 sec.
AHT (note 1)   2700k BHCA (note 2)   1.01 M (note 3)

Note 1: Cricket’s subscriber average call hold time (AHT) is in the range of 120
— 180 sec for voice traffic. Erlang per subscriber is 75mE/sub. The switch
Erlang capacity shall be configured with the Cricket subscriber traffic profile.
The trunk grade of service shall be designed with 1% blocking with Erlang B
table.
Note 2: The Busy Hour Call Attempt (BHCA) figure is the maximum voice call
processing capacity.
Note 3: The supported subscriber capacity would be dependent on the subscriber
traffic model. Other limits such as Erlang and BHCA may take precedence.
2.1.3 Number of T1’s Supported

          MGW — # of T1’s    
Description
  # of T1 links   # of FE
MGW
  4000    112 

2.1.4 Number of MGWs Supported
The maximum number of MGWs supported by the MSCe is as follows:

 



--------------------------------------------------------------------------------



 



         
MSC — # of MGWs
       
Description
  # of MGWs    
MSCe
  300 (note )    

Note: MSCe can be connected to up to 300 MGWs logically within MSCe’s capacity..
2.1.5 Number of BSCs Supported
A) The maximum number of BSCs supported by the MSCe is as follows:

         
MSCe — # of BSCs
       
Description
  # of BSCs    
MSCe
  64 (note )    

Note: MSCe can be connected to up to 64 BSCs logically within MSCe’s capacity
B) The maximum number of BSCs supported by the MGW is as follows:

         
MGW — # of BSCs
       
Description
  # of BSCs    
MGW
  64 (note )    

Note: MGW can be connected to up to 64 BSCs logically within MSCe’s capacity.
2.1.6 Switching Network Capacity Growth
Supporting high voice call processing capacity is a high priority for Cricket.
It is required that the Vendor to upgrade the MSC/MGW voice call handling
capacity as follows for years 2008 — 2010:

                          MSCe — Capacity Growth        
 
    2008       2009       2010  
BHCA
    4800K     Note 1   Note 1
Erlang
    135K                  
 
                        MGW — Capacity Growth        
 
    2008       2009       2010  
BHCA
    2700k     Note 1   Note 1
Erlang
    76K                  

 



--------------------------------------------------------------------------------



 



All the capacity is based on 120s AHT for voice traffic.
The Busy Hour Call Attempt (BHCA) figure is not only voice processing capacity
but comprehensive service processing capacity, which includes voice, paging,
registration, intelligent network services, SMS, VMS, etc. Pure voice BHCA
capability is 70% of which under the specified traffic model.
Note 1: There is no capacity increase beyond 2008.
2.2 Core Network Reliability
The core network system shall meet the reliability and availability objective of
99.999%, which translate to unscheduled downtime of 5.25 minutes per year.
In the case of MSCe pair of Dual Homing Configuration in load sharing mode, the
failure-over time from one MSCe to MSCe shall be no more than 10 minutes.
2.3 BSC (1X & 1xEV-DO)
The Vendor’s BSC shall support both 1xRTT and 1xEV-DO services in U.S. PCS and
AWS spectrum.
2.3.1 BSC Capacity

          BSC Capacity (1X traffic)    
Description
  Traffic Intensity   BHCA
BSC
  50k Erlangs @ 120 sec. AHT (note 1)   7,800,000 BHCA (note 2)

Note 1: Cricket’s subscriber average call hold time (AHT) is in the range of 120
-180 sec for voice traffic. Please configure BSC capacity with Cricket
subscriber traffic profile — 120 seconds AHT and 75 mE per subscriber. The
capacity is based on basic voice service with additional 30% SMS penetration,
and 90% VMS penetration. The capacity is subject to reduction upon more optional
services deployed.
Note 2: The Busy Hour Call Attempt (BHCA) figure is not voice processing
capacity but comprehensive service processing capacity, which includes voice,
paging, registration, SMS, etc.
2.3.2 BSC Capacity for 1xEV-DO

                  BSC Capacity for 1xEV-DO Only        
Description
  Total FL Throughput   RL Throughput   # of UATI Sessions   # of Active
Connections
BSC
  3,000 Mbps (Note 1, 2)   See Note 2   630k   60k

 



--------------------------------------------------------------------------------



 



Note 1: The throughput figure is based on the traffic model as provided by
vendor for Cricket traffic usage.
Note 2: Total throughput listed. The maximum throughput in Huawei system is
3,000 Mbps including FL and RL.
2.3.3 Number of BTS’s Supported
The maximum number of BTS’s supported by the BSC is as follows:

         
BSC — # of BTS’s
       
Description
  # of BTS’s   # of BTS’s (EV-DO)
BSC
  2000 3-sector BTS’s (or 6000 sector-carrier) (note 1)   6000 sector-carrier
(note 1)

Note 1: The supported number of BTS’s would be subjected to capacity limits.
The maximum sector carrier number in mixed configured 1X and EVDO BSC is 6,000.
2.4 Sector Airlink Capacity

          Embedded Sector Erlang Capacity    
Description
  EVRC   EVRC-B/4GV-NB
 
  Average Power per Primary Erlang not to exceed 33% of Pilot Power   See 2.3.1
below.
 
  Average power per Primary Erlang: 0.61 W    

Assumptions:

  -   Measured power for calculation to not include Overhead Channel Power     -
  FER Set Point not to exceed 2%     -   2% air interface soft blocking     -  
70% air interface capacity     -   50% SHO     -   Overhead channel power
account to 33%.     -   20 watt transmitting power per sector carrier.

Instructions:

 



--------------------------------------------------------------------------------



 



  -   Calculate Average Power Per Primary Erlang at the following intervals
after commercial launch to ensure compliance:

  o   60 Days     o   180 Days

Note: There is no power difference due to Huawei self developed Automatic Power
Calibration; which keeps transmitting power at the same level all the time.
2.4.1 Support for EVRC-B/4GV-NB Vocoder
Vendor will commit to develop 4GV-NB/EVRC-B feature complied to 3GPP2 standard.
Based on QUALCOMM’s labs simulation result, the airlink voice capacity
improvement is between 31% to 38% on the forward link, and 23% to 24% on the
reverse link with approximately 50% voice activity rate in mode (COP-4). But the
actual improvement requires more verification based on Huawei implementation.
Huawei commits to provide competitive 4GV-NB capacity and performance as other
vendors can with same operation mode. Huawei’s 4GV-NB trial system will be
available Q4, 2007.
Please note that all of Owner’s AWS mobiles will support QLIC (Quasi-Linear
Interference Cancellation) scheme for Pilot Interference Cancellation. There
would be additional capacity enhancement beyond the capacity increase due to
EVRC-B/4GV-NB vocoder. Below are notes from QCT/CDG on the improvements to be
gained through QLIC on top of those gains achieved through the use of EVRC-B.
QLIC improvement will be factored into the owner’s RF capacity improvement
requirement for 4GV-NB vocoder.

     
Interference Cancellation
  §     FL Pilot, Overhead and Traffic channels interference cancellation
 
   
 
  §     25% FL capacity improvement
 
   
 
  §     1.9dB link improvement in highly loaded networks

2.5 Channel Card
All Vendor supplied BTS shall be capable to support channel card(s) using the
QUALCOMM CSM6700 chipset for CDMA 1X.
2.6 Optical Distribution Unit (ODU)
Each BTS system can support up to three (3) ODU Daisy Chains.
A total of eight (8) direct ODUs can be supported per BTS.
The ODU system shall support both 1xRTT and 1xEV-DO.

 



--------------------------------------------------------------------------------



 



The maximum one-way time delay tolerated by the ODU is 0.3 ms with no
degradation in performance and capacity. The distance tolerance with optical
link is within 30 kilometers.
The ODU system shall support the AFLT function as required by the Owner and its
related entity to support E911 Phase 0, 1 and 2. Specifically, for E911 Phase 2,
the accuracy for 67% of the calls must fall within 50 meters and 95% of the
calls must fall within 150 meters. Additionally, the joint confidence interval
of the calls must be greater that 90%.
2.6.1 BTS/ODU Operating Environment

          BTS Climate Requirement    
Description
  Ambient Temperature   Relative Humidity
BTS
  Heat-exchanged cabinet: -40°C to +52°C [-40°F to 125.6°F]   5% to 100%
ODU
  -40°C to +52°C [-40°F to +125.6°F]   5% to 100%

2.7 IP Network Tolerance
There shall be no degradation of capacity and network quality when the IP
backbone network used for BSS connectivity is within the following:

              IP Backbone Capacity and Quality Tolerance    
Description
  Time Delay (one-way)   PER   Jitter
BSC-MGW
  <100ms   <1%   <20ms
BSC-BTS
  < 250ms   <1%   < 25 ms

Note: the transmission requirement above is for voice service. Other service
like Circuit Data Service requires better transmission.
2.8 Backhaul Enhancement
The number of voice channels per T1/DS-1 link using Abis Transmission Efficiency
Enhancement is:

      IP over T1 - # of Voice Channels
Description
  # of VCs
Per T1 (1.544 Mbps)
  160 per T1 (note 1)

 



--------------------------------------------------------------------------------



 



Note 1: Abis Transmission Efficiency Enhancement using IP will be able to
support the above voice channel capacity as long as the IP backbone network
quality tolerance is met (see table in section 2.5).
160 traffic channels per T1 is the max capability. More reasonable capacity is
130 Channels per T1 in commercial network design.
Abis Transmission Efficiency Enhancement shall not degrade the voice quality of
1xRTT and 1xEV-DO services. It shall allow backhaul sharing for 1X/1xEV-DO
traffic with higher priority for 1X voice traffic.
1X/1X EV-DO backhaul sharing over a single T1 shall have no more than 10% or
similar efficiency loss. 1X/1X EV-DO backhaul sharing over multiple T1s shall
have no more than 10% or similar efficiency loss.
2.9 Routers
The vendor provides Ethernet TCP/IP router functionality within the respective
BSS subsystems. There will be no need for site aggregate router for BTS to BSC
connectivity. There may be site router requirement for owner’s data transmission
network.
2.10 Transcoder Free Operations
The key benefits of the TrFO and RTO features are:

  -   Improve voice quality by reducing unnecessary transcoding stages between 2
telecommunication points     -   Cost reduction in vocoder resources with
placement of vocoders in MGW     -   Transmission cost savings with compressed
voice packets instead of full frame PCM

The Vendor must provide reasonable evidence that these main benefits are
realized in the Vendor supplied markets. The cost saving benefit should be in
proportion to Cricket’s mobile-to-mobile, land-to-mobile and mobile-to-land
traffic ratio. TrFO/RTO shall not degrade the voice quality of 1xRTT and 1xEV-DO
services.
2.11 Open IOS Interface
The Vendor shall support open IOS interoperability with 3rd party systems
according to the following 3GPP2/TIA standards:IOS 4.3 A1/A2 interface and IOS
5.0.1 A1p/A2p packet interface. More detail IOS specifications are listed below:

         
A.S0011-C v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 1 Overview (IOS v5.0.1)   IOS v5.0.1
 
       
A.S0012-C v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 2 Transport (IOS v5.0.1)   IOS v5.0.1

 



--------------------------------------------------------------------------------



 



         
A.S0013-C v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 3 Features (IOS v5.0.1)   IOS v5.0.1
 
       
A.S0014-C v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 4 (A1, A1p, A2, and A5 Interfaces) (IOS v5.0.1)   IOS v5.0.1
 
       
A.S0011-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 1 Overview   IOS 4.3
 
       
A.S0011-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 1 Overview   IOS 4.3
 
       
A.S0011-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 1 Overview   IOS 4.3
 
       
A.S0011-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 1 Overview   IOS 4.3.1
 
       
A.S0012-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 2 Transport   IOS 4.3
 
       
A.S0012-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 2 Transport   IOS 4.3
 
       
A.S0012-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 2 Transport   IOS 4.3
 
       
A.S0012-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 2 Transport   IOS 4.3.1
 
       
A.S0013-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 3 Features   IOS 4.3
 
       
A.S0013-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 3 Features   IOS 4.3
 
       
A.S0013-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 3 Features   IOS 4.3
 
       
A.S0013-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 3 Features   IOS 4.3.1
 
       
A.S0014-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 4 (A1, A2 and A5 Interfaces)   IOS 4.3
 
       
A.S0014-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 4 (A1, A2 and A5 Interfaces)   IOS 4.3
 
       
A.S0014-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 4 (A1, A2 and A5 Interfaces)   IOS 4.3
 
       
A.S0014-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 4 (A1, A2, and A5 Interfaces)   IOS 4.3.1
 
       
A.S0015-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 5 (A3 and A7 Interfaces)   IOS 4.3
 
       
A.S0015-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 5 (A3 and A7 Interfaces)   IOS 4.3

 



--------------------------------------------------------------------------------



 



         
A.S0015-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 5 (A3 and A7 Interfaces)   IOS 4.3
 
       
A.S0015-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 5 (A3 and A7 Interfaces)   IOS 4.3.1
 
       
A.S0016-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 6 (A8 and A9 Interfaces)   IOS 4.3
 
       
A.S0016-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 6 (A8 and A9 Interfaces)   IOS 4.3
 
       
A.S0016-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 6 (A8 and A9 Interfaces)   IOS 4.3
 
       
A.S0016-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 6 (A8 and A9 Interfaces)   IOS 4.3.1
 
       
A.S0017-A v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 7 (A10 and A11 Interfaces)   IOS 4.3
 
       
A.S0017-A v2.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 7 (A10 and A11 Interfaces)   IOS 4.3
 
       
A.S0017-A v2.0.1
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 7 (A10 and A11 Interfaces)   IOS 4.3
 
       
A.S0017-B v1.0
  Interoperability Specification (IOS) for cdma2000 Access Network Interfaces —
Part 7 (A10 and A11 Interfaces)   IOS 4.3.1
 
       
A.S0008-0 v3.0
  Interoperability Specification (IOS) for High Rate Packet Data (HRPD) Access
Network Interfaces   TIA-878-1 pub

2.12 Regulatory Features and Functionality
The Vendor shall provide all features and functionality mandated by any U.S.
regulatory authority as applicable to the Owner’s network. Examples of
regulatory requirements include, but are not limited to, the following:
i) E911 Emergency Service. Compliance to all E911 Phase 0, 1 and 2 requirements.
Reference: http://www.fcc.gov/911/enhanced/.
ii) Wireless Priority Service (WPS) for National Security/Public Safety users.
Reference: http://wps.ncs.gov/.

 



--------------------------------------------------------------------------------



 



EXHIBIT N
NEW TECHNOLOGY CAPACITY & PERFORMANCE REQUIREMENTS
FOR
HUAWEI
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Introduction
This exhibit describes the new technology capacity and performance requirements
of the wireless communications systems, and equipment to be purchased from the
Vendor. The definition for “New Technology” is provided in Section 1 of the
System Equipment Purchase Agreement (SEPA). The systems, equipment and
applications included for “New Technology” are listed in sections 1 of this
exhibit. Please note that 4G technologies, IP Multimedia Subsystem (IMS) and
other system evolution topics are included in the System Evolution Commitment
exhibit. The purchaser has included in this exhibit only a few selected capacity
and performance parameters that it deems to be critical to its business
objectives. It in general understands that the vendor will stand behind its
products according to technical specifications and assumptions provided to the
purchaser at the time of this agreement. Please note that the exhibit will be
updated under mutual agreement from time to time to reflect the systems and
equipment, including their capacity and performance changes, desire to be
purchased by Cricket and its Affiliates from the Vendor.
1 New Technology Summary
The following a high level list of New Technology systems and equipment as
supplied by the Vendor:

              System   Core Network   Radio Access Network   Others 1xEV-DO Rev.
A   Open Media Gateway
Interface   Femto Cell Technology     WiMax/TDD       Smart Antenna            
BTS for WiMax/TDD
Overlay with 1xEV-DO             TrFO/RTO Support for
EVRC-B/4GV-NB
Vocoder             1xEV-DO Rev. A QoS    

 



--------------------------------------------------------------------------------



 



2 Capacity and Performance Requirements
Vendor warrants that the supplied System shall provide the capacity, performance
and functionality for the supplied nodes and components in the following
sections.
2.1 BTS Upgrade
2.1.1 WiMax/TDD Overlay
Vendor shall deliver all CDMA2000 1x EV-DO BTS’s for the A66 build out as WiMax
ready. This means that the BTS’s shall be field upgradable to support WiMax/TDD
system at 2.3/2.5 GHz. The objective is for the CDMA2000 system and the WiMax
system to share antennas, feeders, power and backhaul, with less than 0.5 dB
incremental insertion loss in the RF chain. There shall be no forklift upgrade
of the deployed CDMA2000 BTS cabinet in order to accommodate this objective. In
the case of BTS3606AE this upgrade shall be accommodated by field installation
of a vendor supplied WiMax kit into the existing CDMA2000 cabinet. In the case
of BTS3606A this upgrade shall be accommodated by field installation of a vendor
supplied WiMax cabinet with the two cabinets feeding off each other for RF
feeders, backhaul and power.
In the event that Owner or any Related Entity decides to deploy 1xEV-DO (PCS or
AWS band) and WiMax (IEEE 802.16e) in 2.3/2.5 GHz TDD spectrum, the Vendor will
commit to support both CDMA 1xEV-DO and WiMax/TDD in the same BTS enclosure
within [***] of Owner and the Related Entities’ decision of commercial
deployment.
2.2 TrFO/RTO for EVRC-B
TrFO and RTO features shall support transcoding operation for EVRC-B/4GV-NB
vocoder. The GA date of TrFO/RFO for EVRC-B is [***].
2.3 Open Media Gateway Interface
The Vendor shall support interface 39 and XX in 3GPP2 LMSD architecture (for
Softswitch and Media Gateway). Huawei Media Gateway supports standard H.248
protocol in 39/XX interface and commits to support Open Media Gateway Interface
connecting to 3rd party Softswtich [***] after IOT protocols is standardized in
3GPP2. Huawei Softswitch supports standard H.248 protocol in 39/XX interface and
commits to support Open Softswtich Interface connecting to 3rd party Media
Gateway [***] after IOT protocols is standardized in 3GPP2.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



2.4 Femto Cell
Vendor commits to providing commercial products in [***] after Owner offers a
significant business of Femto Cell market to Vendor and the cost effective
chipset of Femto Cell is general available in industry, whichever is later.
Vendor commit to supporting the Femto Cell features complied to 3GPP2 standard
and chipset specifications. The following features or specifications can be
committed if they are accepted as part of 3GPP2 standard and doable with capable
chipset:

  •   Support Geographical Power Amplifier Radiation Control to prevent
radiating when not in Owner and related entities’ licensed spectrum.     •  
Provide software to setup and control PA output power.     •   Support different
backhaul types including DSL, cable, Wimax, dial up connections, if chipset is
capable to deal with these backhaul types.     •   Support QoS control to
guarantee quality of user experience.     •   Be able to control Femto system
acquisition without CDMA standard changes. E.g.: use of PRL to achieve access
control, if chipset is capable to support this feature.     •   Control
unauthorized access.     •   Support performance and capacity to allow no less
than 4 simultaneous users per technology, if chipset capable on these
connection..

Note: Capacity and performance specification of Femto cell shall be negotiated
between vendor and owners, it relies on many factors, such as chipset
specification, deploy scenarios, backhaul selections, etc. Latency and bandwidth
of backhaul shall be no worse than that of public land mobile networks to
guarantee the voice quality of experience by Owner. However, Femto cell network
can work under condition with more backhaul latency, provided that the end
customers can tolerate the service quality.
2.5 Smart Antenna
The Vendor shall provide Smart Antenna technology supporting 60% to 100% gain in
overall voice and data capacity. Huawei is planning to support this feature by
[***] timeframe.
The technology shall be able to provide diversity and beam forming gains for
both forward and reverse links.
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



The hardware and software shall support four branch receive diversity for
1xEV-DO Rev. A resulting in an additional 60% gain in reverse link throughput to
help balance the forward link. It shall provide an overall increase of 60% in
paired capacity for VoIP services.
With the evolution to 1xEV-DO Rev C, the technology and radome will be able to
support a mixture of smart antennas and MIMO to maximize gains across a variety
of deployment scenarios. Compared to a system with a single antenna transmit and
two diversity antennas, the Vendor’s Smart Antenna technology would expect to
see upwards of 80% improvement in best effort throughput and VoIP capacity.
2.6 1xEV-DO Rev. A QoS
2.6.1 RADIUS Attributes
The Vendor shall provide interoperability with Owner’s AAA system for RADIUS
attributes as defined for standardized 1xEV-DO Rev. A Quality of Service (QoS)
in [***].
2.6.2 Inter-User QoS
The vendor shall support the End-to-End Inter-User QoS for EV-DO Rev. A
subscribers using best effort data applications in [***].
The vendor shall provide enhancement in scheduler algorithm to support
end-to-end QoS mechanism for forward link and reverse link independently.
2.6.3 Intra-User QoS
The vendor shall support the End-to-End Intra-User per application QoS for EV-DO
Rev. A subscribers in [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission.

 



--------------------------------------------------------------------------------



 



Exhibit O
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Vendor System Evolution Commitment

1.   Vendor commits to support Dual band (PCS & AWS) CDMA2000 BTS (in a single
cabinet) and over a common coaxial cable with less than 0.5 dB combining loss
within [***] after the effective date of new A66 SEPA.   2.   Vendor commits to
support Dual band (PCS & AWS) switched from a single soft switch within [***]
after the effective date of new A66 SEPA.   3.   Vendor commits to support Dual
band (PCS & AWS) BTS backhaul to a single BSC within [***] after the effective
date of new A66 SEPA.   4.   Vendor commits to support WiMax/FDD on PCS and AWS
spectrum if Owner or any Related Entity publicly announces to commercially
launch a WiMax/FDD network and a significant business is granted to Huawei.

  •   Commitment will include WiMax and CDMA2000 on PCS and AWS spectrum in the
same existing BTS cabinet. The existing CDMA2000 system and the WiMax/FDD system
will share the same power, backhaul and antenna feeders with a maximum of 0.5 dB
additional insertion loss. Vendor will provide the MFC price to Owner as set
forth in Section 5.1 of SEPA.     •   Vendor believes that WiMax in AWS with FDD
mode is one of the tasks industry is paying more attention to. IEEE 802.16m
standard which is supported considerably by Huawei has put that consideration in
priority and is planned to advance the completion of 16m standard in [***].
Vendor is willing to discuss with Leap regarding product availability timeframe.
The timeframe Vendor supports will harmonize market demand and standard
development.

5.   In the event that Owner or any Related Entity decides to deploy EVDO Rev B
on PCS and AWS. Vendor will commit to develop EV DO Rev B software upgrade
version based on CSM6800 ASIC hardware product, within [***] of the public
announcement of such decision while a significant business is granted to Huawei.
Vendor will commit to develop EV DO Rev B based on CSM6850 ASIC if requested by
owner and if this solution is developed by Owners other infrastructure vendors.

  •   Subject to general industry acceptance (including Qualcomm and deployment
by at least 1 US Tier 1 carrier (irrespective of whether or not a customer of
Vendor.)

6.   In the event that Owner or any Related Entity decides to deploy EVDO Rev C
(UMB) on PCS and AWS, the Vendor will commit to develop UMB with CDMA2000 and
UMB in the same existing BTS cabinet. The existing CDMA2000 system and the UMB
system will share the same power, backhaul and antenna with a maximum of 0.5 dB
additional insertion loss,. The general availability of Huawei product offering
is planned to be at [***]. Time can be considered moving ahead when Owner
decides an earlier commercial deployment and a significant business is granted
to Huawei.

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



  •   Subject to general industry acceptance (including Qualcomm and commercial
deployment by at least 1 US Tier 1 carrier (irrespective of whether or not a
customer of Vendor.)

7.   In the event that Owner or any Related Entity decides to deploy LTE, the
Vendor will commit to develop LTE on AWS and PCS bands with CDMA2000 and LTE in
the same existing BTS cabinet. The existing CDMA2000 system and the LTE system
will share the same power, backhaul and antenna feeders with a maximum of 0.5 dB
additional insertion loss. The general availability time of Vendor LTE product
is planned to be at [***]. The time can be considered moving ahead when Owner
decides an earlier commercial deployment and a significant business is granted
to Huawei. Vendor hopes to have another open dialogue with Owner between [***]
and [***] to further determine the GA time for LTE product in AWS and PCS bands.

  •   Subject to general industry acceptance (deployment by at least 1 US Tier 1
carrier (irrespective of whether or not a customer of Vendor.))

8,   VoIP In the event that Owner or any Related Entity decides to deploy VoIP
over 1xEV-DO Rev.A, the Vendor will commit to develop it on AWS and PCS band.
The general availability time of this feature is planned to be at [***].   9.  
IMS, In the event that Owner or any Related Entity decides to deploy IMS
architecture, the Vendor will commit to be able to reprogram the supplied
CSoft3000 MSCe and UMG8900 MGW hardware platform to function in an IP Multimedia
Subsystem (IMS) architecture with reasonable hardware upgrade/expansion to
inter-work with other IMS components. The general available date for Softswitch
to MGCF and MGW to IM-MGW will be [***].   10.    FMC In the event that Owner or
any Related Entity decides to deploy any FMC services, the Vendor commit to
provide solution based on IMS architecture. The general availability time of VCC
over IMS architecture is planned to be [***] after it is standardized in 3GPP2.
The time can be moving ahead when Owner decides an earlier commercial deployment
and a significant business is granted to Huawei. Vendor hopes to have another
open dialogue with Owner between [***] and [***] to further determine the GA
time for FMC solutions. VCC Subject to general industry dual-mode terminals.  
11.   Vendor will comply to 3GPP2, 3GPP and IEEE standards requirement in
supporting 3G and 4G inter-operabilities wherever applicable. Vendor will in a
timely manner develop interoperability solutions between Owners or any Related
Entity existing 3G network and Owners or any Related Entity chosen 4G technology
in compliance with standards from 3GPP, 3GPP2 and IEEE.   12,   Vendor will
comply to 3GPP2, 3GPP and IEEE standards requirement in supporting channel
bandwidths wherever applicable, including 4G (LTE or UMB) with 1.25MHz
bandwidth. Vendor commits to making the Owner’s chosen 4G technology scalable in
the infrastructure equipment from 1.25 MHz channel bandwidth and upwards to 20
MHz channel bandwidth. As for WiMax/FDD, vendor commits to making it scalable in
the smallest increments specified by the standard.

 

***   Certain information on this page has been omitted and filed separately
with the Commission.

Cricket Communications Proprietary and Confidential Information



--------------------------------------------------------------------------------



 



EXHIBIT P
Purchasing Process
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Cricket Communications [Buyer] and Vendor [Supplier] agree to the following
purchasing process:
Supplier agrees that no goods will be shipped or services rendered to Buyer
without a valid Purchase Order document from the Buyer.
Buyer reserves the right to refuse delivery and/or payment when goods are
shipped or services are rendered without an existing Purchase Order document
being sent to Supplier.
Prior to a Purchase Order being issued by Buyer, Supplier will provide a
quotation to Buyer with the following details:

  •   Hardware items with Supplier part numbers, description, quantity, cost per
item, extended cost, applicable discounts and effective date(s).     •  
Software items with Supplier part numbers, description, quantity, cost per item,
extended cost, applicable discounts and effective date(s).     •   Services with
Supplier item numbers (when applicable), description, unit of measure, cost per
service, extended cost, applicable discounts and effective date(s).

All hardware and other tangible items quoted must include the Supplier part
numbers that physically appear as human readable text and bar codes on the
physical parts being supplied to Buyer.
Quotes submitted to Buyer must be sent in electronic form (Microsoft Excel or
other delimited text format) to Purchasing@cricketcommunications.com no later
than 14 calendar days before the first PO for that quotation is issued.
Seller agrees to issue quotations which contain enough detail for Buyer to
reasonably reconcile the quotation with its corresponding Purchase Order.
Buyer agrees to issue Purchase orders which contain enough detail for Seller to
reasonably reconcile their quotation to the Buyer’s Purchase Order.
Seller agrees to provide shipping documentation with each shipment that enables
Buyer to accurately receive materials and services and reconcile the shipping
document with the Supplier quote and Buyer’s corresponding Purchase Order.
Seller agrees to issue invoices to the Buyer which reference the Buyer Purchase
Order on which the invoice is based. Invoices issued without referencing the
Buyer Purchase Order number will delay payment to Supplier.

 



--------------------------------------------------------------------------------



 



(HUAWEI LOGO) [a51519a51519z0001.gif]

LEAP A66 Market Market Network Architecture HUAWEI TECHNOLOGIES CO., LTD.
www.huawei.com In the event of any conflict or inconsistency between the terms
of the Amended and Restated System Equipment Purchase Agreement and this
exhibit, such conflict or inconsistency shall be resolved by giving precedence
to the Agreement.



--------------------------------------------------------------------------------



 



(NETWORK DIMENSION) [a51519a51519z0002.gif]

Network Dimension Owner Traffic Detail Owner Traffic Detail Owner Traffic Detail
Owner Traffic Detail Owner Traffic Detail Owner Traffic Detail Owner Traffic
Detail Owner Traffic Detail Owner Traffic Detail Owner Traffic Detail Owner
Traffic Detail Owner Traffic Detail Market Covered Pops Subs Erlangs Sites F1 F2
F3 F2 6sec MSCe MGW BSC Market A [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] Market B [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] Market C [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] OWNER Total [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] * The number of Erlangs here are included [***]% overhead ratio. * In the
event of actual delivery of BTS/Cell site(s) quantity differs with the
predetermined quantity as stated here, the actual BTS/Cell site(s) quantity will
be determined by Exhibit B Table-2. _______________ *** Certain information on
this page has been omitted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



(HUAWEI LOGO) [a51519a51519z0003.gif]

[***] _______ *** Certain information on this page has been omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------



 



EXHIBIT R   SYSTEM MAINTENANCE & OPERATION DOCUMENT LIST

EXHIBIT R
System Maintenance &
Operation Document List
(HUAWEI LOGO) [a51519a5151910.gif]
Huawei Technologies
Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



EXHIBIT R   SYSTEM MAINTENANCE & OPERATION DOCUMENT LIST

TABLE OF CONTENTS

         
EXHIBIT R
    0  
TABLE OF CONTENTS
    1  
1 BSC
    2  
2 BTS3606A
    2  
3 Softswitch
    3  
4 UMG8900
    3  

Cricket Communications Proprietary and Confidential Information
1 OF 5 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT R   SYSTEM MAINTENANCE & OPERATION DOCUMENT LIST

In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.

1   BSC       cBSC6600 Technical Manual-System Description       cBSC6600
Technical Manual-System Architecture       cBSC6600 Technical Manual-Interfaces
and Protocols       cBSC6600 Technical Manual-System Function       cBSC6600
Maintenance Manual-Parts Replacement       cBSC6600 Maintenance
Manual-Troubleshooting       cBSC6600 Maintenance Manual-Routine Maintenance    
  cBSC6600 Maintenance Manual-Emergency Maintenance       cBSC6600 Installation
Manual-Software Installation       cBSC6600 Installation Manual-Hardware
Installation       cBSC6600 Installation Manual-System Commissioning      
cBSC6600 Operation Manual-Data Configuration       cBSC6600 Compliance and
Safety Manual       cBSC6600 Hardware Description Manual

2   BTS3606A E       BTS3606AE Technical Manual       BTS3606AE Cabinet
Installation Manual       BTS3606&3606AE Maintenance Manual       BTS3606&3606AE
Installation Reference       BTS3606&3606AE Antenna & Feeder Installation      
BTS3606&3606AE SI & SC       BTS3606&3606AE Data Configuration Manual      
BTS3606&3606AE CDMA Base Station Documentation Guide       BTS3606&3606AE
Compliance and Safety Manual

Cricket Communications Proprietary and Confidential Information
2 OF 5 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT R   SYSTEM MAINTENANCE & OPERATION DOCUMENT LIST

    BTS3606&3606AE Hardware Description Manual   3   Softswitch       CSOFTX3000
Mobile SoftSwitch Center Operation Manual-Routine Operation       CSOFTX3000
Mobile SoftSwitch Center Feature -Description Manual       CSOFTX3000 Mobile
SoftSwitch Center Operation Manual-Data Configuration       CSOFTX3000 Mobile
SoftSwitch Center Technical Manual-System Description       CSOFTX3000 Mobile
SoftSwitch Center Maintenance Manual-Troubleshooting       CSOFTX3000 Mobile
SoftSwitch Center Maintenance Manual-Routine Maintenance       CSOFTX3000 Mobile
SoftSwitch Center Technical Manual-System Architecture       CSOFTX3000 Mobile
SoftSwitch Center CDR User Manual       CSOFTX3000 Mobile SoftSwitch Center
Technical Manual-Service Procedures       CSOFTX3000 Mobile SoftSwitch Center
Installation Manual-Hardware Installation       CSOFTX3000 Mobile SoftSwitch
Center Installation Manual-System Commissioning       CSOFTX3000 Mobile
SoftSwitch Center Installation Manual-Software Installation       CSOFTX3000
Mobile SoftSwitch Center Maintenance Manual-Emergency Maintenance      
CSOFTX3000 Mobile SoftSwitch Center Maintenance Manual-Parts Replacement      
CSOFTX3000 Mobile SoftSwitch Center Performance Measurement Manual      
CSOFTX3000 Mobile SoftSwitch Center Compliance and Safety Manual      
CSOFTX3000 Mobile SoftSwitch Center Hardware Description Manual       CSOFTX3000
Mobile SoftSwitch Center Documentation Guide       CSOFTX3000 Mobile SoftSwitch
Center iGateway Bill User Manual   4   UMG8900       UMG8900 Universal Media
Gateway Maintenance Manual-Troubleshooting       UMG8900 Universal Media Gateway
Operation Manual — Routine Operation       UMG8900 Universal Media Gateway
Installation Manual — Hardware Installation

Cricket Communications Proprietary and Confidential Information
3 OF 5 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT R   SYSTEM MAINTENANCE & OPERATION DOCUMENT LIST

    UMG8900 Universal Media Gateway Documentation Guide       UMG8900 Universal
Media Gateway Installation Manual — Software Installation       UMG8900
Universal Media Gateway Technical Manual — Architecture and Principle      
UMG8900 Universal Media Gateway Maintenance Manual — Emergency Maintenance      
UMG8900 Universal Media Gateway Maintenance Manual — Parts Replacement      
UMG8900 Universal Media Gateway Maintenance Manual — Routine Maintenance      
UMG8900 Universal Media Gateway Operation Manual — Data Configuration      
UMG8900 Universal Media Gateway Operation Manual — Performance Item      
UMG8900 Universal Media Gateway Operation Manual — Performance Measurement      
UMG8900 Universal Media Gateway Maintenance Manual — Fault Cases       UMG8900
Universal Media Gateway Installation Manual — System Commissioning       UMG8900
Universal Media Gateway Hardware Description Manual       UMG8900 Universal
Media Gateway Technical Manual — System Description

Cricket Communications Proprietary and Confidential Information
4 OF 5 PAGES

 



--------------------------------------------------------------------------------



 



EXHIBIT S

 

 

[RESERVED]



--------------------------------------------------------------------------------



 



Exhibit T
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit T

      CDMA System Product Description Document List   (HUAWEI LOGO)
[a51519a5151910.gif] 

1.   System Description of CSOFTX3000 — MSCe (MSC Server — Soft switch)   2.  
System Description of UMG8900 — MGW (Media Gateway)   3.   System Description of
BSC6600 — BSC (Base Station Controller)   4.   System Description of BTS3606AE —
BTS (Outdoor Base Transceiver Station)   5.   System Description of ODU3601CE —
DAS (Outdoor Distributed Antenna System)   6.   System Description of M2000 —
OA&M (Operation, Administration & Maintenance)

Cricket Communications Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



Exhibit U
In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit U
Purchase Order (PO) Lead Time
NOTES:

                 
 
    1     General Avaible(GA) Timeline   [***]
 
               
 
    2     Volume Shipping Timeline   [***]
 
               
 
    3     Monthly producation capability   From [***] BTS to [***] BTS after GA
timeline. It depends on the quantity and other requirements before GA timeline.
 
               
 
    4     If these activity happen on USA or China official holiday, the date
will be delayed according to the holiday duration.    
 
               
 
    5     The receipt date of PO is different, its lead time is
different.Details are as below.    

5.1 If the receipt of PO is before [***] its lead time is: (The quantity is
aggregate on POs)

                  BTS3606AE     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<200
  [***]   [***]   [***]   [***]
201-300
  [***]   [***]   [***]   [***]
301-400
  [***]   [***]   [***]   [***]
401-500
  [***]   [***]   [***]   [***]
501-600
  [***]   [***]   [***]   [***]
601-700
  [***]   [***]   [***]   [***]
701-800
  [***]   [***]   [***]   [***]
901-1000
  [***]   [***]   [***]   [***]
1001-1100
  [***]   [***]   [***]   [***]
1101-1200
  [***]   [***]   [***]   [***]
1201-1300
  [***]   [***]   [***]   [***]
1301-1400
  [***]   [***]   [***]   [***]
1401-1500
  [***]   [***]   [***]   [***]
1501-1600
  [***]   [***]   [***]   [***]

                  BSC System     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<4
  within one week from Oct.30    4 wks from the shipment    6 wks from the
shipment    7 wks from the shipment

                  MSC     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

                  MGW     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

                  M2000     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

Cricket Communications Proprietary and Confidential Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



5.2 If the receipt of PO is after [***],its lead time is :(The quantity is
aggregate on POs within [***] wks and lead time base on the latest PO date.)

                  BTS3606AE     FOB SHENZHEN   Clearance in [***] Arrive in
warehouse Arrive in Owner’s site
QTY
      By Sea        
<200
  [***]   [***]   [***]   [***]
201-300
  [***]   [***]   [***]   [***]
301-400
  [***]   [***]   [***]   [***]
401-500
  [***]   [***]   [***]   [***]
501-600
  [***]   [***]   [***]   [***]
601-700
  [***]   [***]   [***]   [***]
701-800
  [***]   [***]   [***]   [***]
901-1000
  [***]   [***]   [***]   [***]
1001-1100
  [***]   [***]   [***]   [***]
1101-1200
  [***]   [***]   [***]   [***]
1201-1300
  [***]   [***]   [***]   [***]
1301-1400
  [***]   [***]   [***]   [***]
1401-1500
  [***]   [***]   [***]   [***]
1501-1600
  [***]   [***]   [***]   [***]

                  BSC System     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<4
  [***]   [***]   [***]   [***]

                  MSC     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

                  MGW     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

                  M2000     FOB SHENZHEN   Clearance in [***]   Arrive in
warehouse   Arrive in Owner’s site
QTY
      By Sea        
<3
  [***]   [***]   [***]   [***]

Cricket Communications Proprietary and Confidential Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



Exhibit U
Notes:
1.0 Lead Time Defintion — The period of time between Vendor’s receipt of the PO
and delivery of Product to the market warehouse.
1.1 Postponement of Agreed Purchase Orders
The Owner may postpone any Purchase Order for up to [***] at a time and for up
to [***] in the aggregate without any charge or penalty. In such case, the Owner
shall provide notice at least [***] prior to the shipment date. Within [***]
prior to the original shipping schedule, no postponement is acceptable. The
Owner may cancel the Purchase Order in which Section 1.2 below shall apply.
1.2 Cancellation of Agreed Purchase Orders
1.2.1 The Owner may cancel any Purchase Order or any portion thereof [***] or
more prior to the Owner’s requested shipment date without incurring any charges
or liability.
1.2.2 If the Owner cancels any accepted Purchase Order or any portion thereof at
least [***] but less than [***] prior to the Owner’s requested shipment date,
Owner shall pay Vendor [***] of the purchase price of the Product cancelled.
1.2.3 If the Owner cancels any accepted Purchase Order or any portion thereof at
least [***] but less than [***] prior to the Owner’s requested shipment date,
Owner shall pay Vendor [***] of the purchase price of the Product cancelled.
1.2.4 If the Owner cancels any accepted Purchase Order or any portion thereof at
least [***] but less than [***] prior to the Owner’s requested shipment date,
Owner shall pay Vendor [***] of the purchase price of the Product cancelled.
1.2.5 The Owner may not cancel any accepted Purchase Order on or after the
Owner’s requested shipment date.
Cricket Communications Proprietary and Confidential Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission.





--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit V
Acceptance Of WNI Services

             
 
  Customer:        
 
     
 
   

             
Service Provided:
      MTA:    
 
         
 
           
     Project Number:
 
 
Date Completed:    
 
           

          Description Of Services Provided:    
 
 
Customer Coments:
   
 
       
 
             
 
             

                           
Huawei Signature
  Date       Customer Signature   Date
 
                         
Huawei Printed Name
          Customer Printed Name    





--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit V
Summary Page for Network Integration Acceptance Testing

                  CSOFTX3000                 ATP Section   PASS   FAIL   N/A  
COMMENTS
T01
               
T02
T03
               
T04
               
T05
               
T06
               
T07
               
T08
               
T09
               
T10
               
T11
               
T12
               
T13
               
T14
               
T15
               
T16
               

                  UMG8900                 ATP Section   PASS   FAIL   N/A  
COMMENTS
T01
               
T02
               
T03
               
T04
               
T05
               
T06
               
T07
               
T08
               
T09
               
T10
               
T11
               
T12
               
T13
               

                  M2000                 ATP Section   PASS   FAIL   N/A  
COMMENTS
T01
               
T02
               
T03
               
T04
               
T05
               
T06
               
T07
               





--------------------------------------------------------------------------------



 



                  BSC                 ATP Section   PASS   FAIL   N/A   COMMENTS
T01
               
T02
               
T03
               
T04
               
T05
               
T06
               
T07
               
T08
               
T09
               
T10
               

                  BTS                 ATP Section   PASS   FAIL   N/A   COMMENTS
T01
               
T02
               
T03
               
T04
               
T05
               
T06
               
T07
               

                      SUMMARY ATP Section   PASS   FAIL   N/A   TOTALS  
Percentage
CSOFTX3000
                   
 
                   
UMG8900
                   
 
                   
M2000
                   
 
                   
BSC
                   
 
                   
BTS
                   
 
                   
TOTALS
                   





--------------------------------------------------------------------------------



 



                                                  Huawei Software Load and Patch
            CONDITION:     Comments (Records all     Verification Sign Off  
TEST CASE   Yes-No-N/A     information)     DATE     HUAWEI     CUSTOMER     CSR
#  
Software Load and Patch Verification
                                               
Start of project CSOFTX3000 load & patch verification
                                               
End of project CSOFTX3000 load & patch verification
                                               
 
                                               
Start of project UMG8900 load & patch verification
                                               
End of project UMG8900 load & patch verification
                                               
 
                                               
Start of project BSC load & patch verification
                                               
End of project BSC load & patch verification
                                               
 
                                               
Start of project M2000 load verification
                                               
End of project M2000 load verification
                                               
 
                                               
Start of project BTS3606AE load & patch verification
                                               
End of project BTS3606AE load & patch verification
                                               





--------------------------------------------------------------------------------



 



                          TEST CASE   CDMA CSOFTX3000 Acceptance Test Plan  
Condition:           TEST CASE Sign Off NUMBER   TEST CASE   Pass-Fail-N/A  
Comments   DATE   Huawei   CUSTOMER
T01
  Hardware Test                    
T01-01
  Hardware                    
T01-0101
  Cabinet                    
T01-0102
  Cable                    
T01-0103
  BAM Server                    
T01-0104
  iGWB Server                    
T01-0105
  Disk Array (iGWB Server)                    
T01-0106
  Emergency Workstation                    
 
                       
T02
  PowerON Test                    
T02-01
  PowerOn Test                    
T02-0101
  Operational Environment                    
T02-0102
  Indicator on Board                    
T02-0103
  Fan Box                    
T02-0104
  BAM                    
T02-0105
  iGWB                    
T02-0106
  Emergency Worksation                    
T02-0107
  Workstation                    
T02-0108
  Board                    
 
                       
T03
  Mobility Management                    
T03-01
  Location Registration                    
T03-0101
  Power-On Registration                    
T03-0102
  Registration of Illegal Subscriber                    
T03-0103
  Power-Off                    
T03-0104
  Periodic Location Registration                    
T03-0105
  MSCe/VLR stores subscriber data from the HLR                    
T03-0106
  VLR Subscriber Data Deletion                    
T03-0107
  MS de-activation initiated by a service VLR                    
T03-0108
  Implicit Registration                    
 
                       
T04
  Basic Voice Service Test                    
T04-01
  Intra-Office Calls                    
T04-0101
  Intra-Office Call (Called Subscriber Idle)                    
T04-0102
  Intra-Office Call (Called Subscriber Busy)                    
T04-0103
  Intra-Office Call (No Answer)                    
T04-0104
  Intra-Office Call (Paging No Response)                    
T04-0105
  Intra-Office Call (Number Unallocated)                    
T04-02
  CDMA-PSTN Calls                    
T04-0201
  CDMA-PSTN Call (Called Subscriber Idle)                    
T04-0202
  CDMA-PSTN Call (Called Subscriber Busy)                    
T04-0203
  CDMA-PSTN Call (No Answer)                    
T04-0204
  CDMA-PSTN Call (Number Unallocated)                    
T04-0205
  M to L — Only Calling Party Hangs Up                    
T04-0206
  M to L — Only Called Party Hangs Up                    
T04-03
  PSTN-CDMA Calls                    
T04-0301
  PSTN-CDMA Call (Called Subscriber Idle)                    
T04-0302
  PSTN-CDMA Call (Called Subscriber Busy)                    
T04-0303
  PSTN-CDMA Call (No Answer)                    
T04-0304
  PSTN-CDMA Call (Paging No Response)                    
T04-0305
  L to M — Normal Call Completion (with VM)                    
T04-0306
  L to M — Only Calling Party Hangs Up                    
T04-0307
  L to M — Only Called Party Hangs Up                    
T04-04
  E911 Service                    
T04-0401
  E911 Phase I                    
T04-0402
  Mobile subscriber A calls 911, it is a E911 call in the local number analysis
table, The call is normal and stable, and the voice is clear.                  
 
T04-0403
  PPC subscriber A calls 911, it will not trigger the intelligent service. The
E911call is normal and stable.                    
T04-0404
  Mobile subscriber A calls 911, it fails to select route to the S/R and
analysis the EEFN number success. the E911 call is established.                
   





--------------------------------------------------------------------------------



 



                          TEST CASE   CDMA CSOFTX3000 Acceptance Test Plan  
Condition:           TEST CASE Sign Off NUMBER   TEST CASE   Pass-Fail-N/A  
Comments   DATE   Huawei   CUSTOMER
T04-0405
  E911 Phase II                    
T04-0406
  The postpaid user initiate a E911 call                    
T04-0407
  The PPC user initiate a E911 call                    
T04-0408
  E911 Egress Failure Number (The trunk circuit between the MSC and the S/R are
fault)                    
T04-0409
  Call origination to 911 (no HLR, ESN mismatch, hotlined phone, phone with no
programming, MIN and MDN are the same and different)                    
T04-05
  Tones                    
T04-0501
  Playing Busy Tone                    
T04-0502
  Playing Incorrect Number                    
T04-0503
  Playing Vacant Tone                    
T04-0504
  Playing Out-Of-Service Signal Tone                    
T04-0505
  Ring back to mobile from MSC                    
T04-0506
  Call waiting to mobile from MSC                    
T04-0507
  Busy to mobile from MSC                    
T04-0508
  Busy to mobile from PSTN                    
T04-06
  IS2000 Voice Call Processing                    
T04-0601
  M(Cricket) to M(Cricket) — Normal Call Completion (with VM)                  
 
T04-0602
  M(Cricket) to M(Cricket) — Only Calling Party Hangs Up                    
T04-0603
  M(Cricket) to M(Cricket) — Only Called Party Hangs Up                    
T04-0604
  M(Cricket) to M(Cricket roam) — Normal Call Completion (without VM)          
         
T04-0605
  M(Cricket) to M(Cricket roam) — Normal Call Completion (with VM)              
     
T04-0606
  M(Cricket) to M(Cricket roam) — Called Party Busy                    
T04-0607
  M(Cricket) to M(Cricket roam) — Only Calling Party Hangs Up                  
 
T04-0608
  M(Cricket) to M(Cricket roam) — Only Called Party Hangs Up                    
T04-0609
  M(Cricket) to M(Cricket roam) calling number ID presentation                  
 
T04-0610
  M(Cricket roam) to M(Cricket) — Normal Call Completion (without VM)          
         
T04-0611
  M(Cricket roam) to M(Cricket) — Normal Call Completion (with VM)              
     
T04-0612
  M(Cricket roam) to M(Cricket) — Called Party Busy                    
T04-0613
  M(Cricket roam) to M(Cricket) — Only Calling Party Hangs Up                  
 
T04-0614
  M(Cricket roam) to M(Cricket) — Only Called Party Hangs Up                    
T04-0615
  M(Cricket roam) to M(Cricket) calling number ID presentation                  
 
T04-0616
  Calling number not presented with one time feature                    
T04-0617
  LD fails when set to local calls only                    
T04-0618
  International LD call                    
T04-0619
  DA using 11 digit dialing                    
T04-0620
  ESN change updates VLR                    
T04-0621
  No origination possible with ESN mismatch                    
T04-0622
  Call origination to operator                    
T04-0623
  M to LD                    
T04-0624
  LD to M                    
T04-0625
  Call origination fails when hotlined                    
T04-0626
  Call origination to prepaid (*LD or *PAY)                    
T04-07
  IS95 Voice Call Processing (Backward Compatibility)                    
T04-0701
  M to L — Normal Call Completion                    
T04-0702
  M to L — Called Party Busy                    
T04-0703
  M to L — Only Calling Party Hangs Up                    
T04-0704
  M to L — Only Called Party Hangs Up                    
T04-0705
  L to M — Normal Call Completion                    
T04-0706
  L to M — Called Party Busy                    
T04-0707
  L to M — Only Calling Party Hangs Up                    
T04-0708
  L to M — Only Called Party Hangs Up                    
T04-0709
  M to M — Normal Call Completion                    
T04-0710
  M to M — Called Party Busy                    
T04-0711
  M to M — Only Calling Party Hangs Up                    
T04-0712
  M to M — Only Called Party Hangs Up                    
 
                       
T05
  SMS Test                    
T05-0101
  SMS Origination and Termination (MS Idle)                    
T05-0102
  SMS Origination and Termination (MS in conversation)                    
T05-0103
  Short Message Services (SMS) MS — Termination (active, busy and inactive
(inactive should fail) MIN and MDN are the same and different)                  
 





--------------------------------------------------------------------------------



 



                          TEST CASE   CDMA CSOFTX3000 Acceptance Test Plan  
Condition:           TEST CASE Sign Off NUMBER   TEST CASE   Pass-Fail-N/A  
Comments   DATE   Huawei   CUSTOMER
T05-0104
  Short Message Services (SMS) MS — Origination                    
T05-0105
  IS-95/IS-2000 Inter-Generation Short Message Service (SMS) MS — Origination  
                 
T05-0106
  IS-95/IS-2000 Inter-Generation Short Message Service (SMS) MS — Termination  
                 
T05-0107
  SMS to other wireless cxr (non Cricket)                    
T05-0108
  Non Cricket SMS to Cricket (MIN and MDN are the same and different)          
         
T05-0109
  Maximum SMS characters over paging channel                    
T05-0110
  Maximum SMS characters over traffic channel                    
 
                       
T06
  Data Service Test                    
T06-0101
  PDSN Subscriber Registration                    
T06-0102
  Mobile-Originated PDSN Released to Idle State                    
T06-0103
  Mobile-Originated PDSN Release to Dormant State                    
T06-0104
  PDSN Service Activated from Domant State                    
 
                       
T07
  Supplementary Service Test                    
T07-01
  Call Forwarding-Unconditional                    
T07-0101
  Registration, Deregistration, Activation, and Deactivation                    
T07-0102
  CFU to Idle Mobile Suscriber                    
T07-02
  Call Forwarding-Busy                    
T07-0201
  Registration, Deregistration, Activation, and Deactivation                    
T07-0202
  CFB to VM                    
T07-03
  Call Forwarding-No Answer                    
T07-0301
  Registration, Deregistration, Activation, and Deactivation                    
T07-0302
  CFNA to VM                    
T07-04
  Call Forwarding-Default                    
T07-0401
  Registration, Deregistration, Activation, and Deactivation                    
T07-0402
  CFD to VM                    
T07-05
  Calling Number Identification Presentation                    
T07-0501
  Mobile Subscriber as Calling Party                    
T07-0502
  PSTN Subscriber as Calling Party                    
T07-06
  Calling Number Identification Restriction                    
T07-0601
  Calling Number Identification Restriction                    
T07-07
  Call Waiting                    





--------------------------------------------------------------------------------



 



                              TEST CASE       UMG8900 Acceptance Test Plan  
Condition:           TEST CASE Sign Off NUMBER       TEST CASE   Pass-Fail-N/A  
Comments   DATE   Huawei   CUSTOMER
T01
      Hardware                    
T01-01
      Cabinet                    
T01-02
      Cabling                    
T01-03
      Auxiliary Equipment                      
T02
      Power On                    
T02-01
      Running Environment                    
T02-02
      Fan Box                    
T02-03
      Local Maintenance Terminal                    
T02-04
      Board Loading                    
 
                           
T03
      Availability                    
T03-01
      Display and Query of the Board Status                    
T03-02
      Availability of the E1/T1 Port                    
T03-03
      Availability of the E3/T3 Port                    
T03-04
      Availability of the Maintenance Network Port                    
 
                           
T04
      H.248 Interface Function                    
T04-01
      H.248 over SCTP                    
T04-02
      Binary Coding Mode of H.248                    
T04-03
      Registration Function                    
T04-04
      MGW Out-of-Service Report                    
T04-05
      Tracing and Resolution of H.248 Messages                    
 
                           
T05
      Office Management                    
T05-01
      Office Management                    
 
                           
T06
      Alarm Management                    
T06-01
      Query of Active Alarms                    
T06-02
      Query of Alarm Logs                    
T06-03
      Alarm Clearing                    
 
                           
T07
      Security Management                    
T07-01
      Subscriber Management                    
T07-02
      Interface Lock                    
T07-03
      File Dump                    
T07-04
      Online User Management                    
T07-05
  C01.01   Access using authorized user                    
T07-06
  C01.02   Access using unauthorized user                    
T07-07
  C01.03   Configure the firewall by accessing
the Access Control Lists (ACL)                    
 
                           
T08
      Log Management                    
T08-01
      Query of Operation Logs                    
T08-02
      Query of Running Logs                    
T08-03
      Query of Call Logs                    
T08-04
      Query of Security Logs                    
 
                           
T09
      Performance Management                    
T09-01
      Creation of Performance Measurement Tasks                    
T09-02
      Query of Performance Measurement Results                    
T09-03
      Modification of Measurement Objects                    
T09-04
      Modification of Performance Measurement Thresholds                    
 
                           
T10
      Trace Management                    
T10-01
      Creation of Trace Tasks                    
T10-02
      Query of Detail About Trace Messages                    
T10-03
      Dump of Trace Messages                    
T10-04
      Trace Review                    
T10-05
  C01.04   Show interface tracing of Mc (UMG8900 to MSCe)                    





--------------------------------------------------------------------------------



 



                              TEST CASE   M2000 Acceptance Test Plan  
Condition:     Pass-           TEST CASE Sign Off     NUMBER   TEST CASE  
Fail-N/A   Comments   DATE   Huawei   CUSTOMER   CSR #
T01
  Fault Management                        
T01-0101
  Fault Alarm Information Storage                        
T01-0102
  Event Alarm Information Storage                        
T01-0103
  Fault Recovery Alarm Information Storage                        
T01-0201
  Automatic Alarm Displacement                        
T01-0202
  Manual Alarm Displacement                        
T01-0301
  Fault Alarm Query                        
T01-0302
  Event Alarm Query                        
T01-0303
  History Fault Alarm Query                        
T01-0401
  Alarm Automatic Synchronization                        
T01-0402
  Alarm Manual Synchronization                        
T01-0501
  Alarm Automatic Acknowledge                        
T01-0502
  Alarm Manual Acknowledge                        
T01-0601
  Alarm Unacknowledge                        
T01-0701
  Alarm Automatic Clear                        
T01-0702
  Alarm Manual Clear                        
T01-0801
  Real Time Fault Alarm Browsing                        
T01-0802
  Real Time Event Alarm Browsing                        
T01-0901
  Alarm Level Redefinition                        
T01-0902
  Modification of Alarm Level Redefinition                        
T01-0903
  Cancellation of Alarm Level Redefinition                        
T01-1001
  Alarm shielding                        
T01-1002
  Modification of Alarm shielding                        
T01-1003
  Cancellation of Alarm shielding                        
T01-1101
  Current Alarm Display Filter                        
T01-1102
  Event Alarm Display Filter                        
T01-1201
  Alarm Statistics                        
T01-1202
  Real Time Alarm Statistics                        
T01-1301
  Query and Modification of Alarm Knowledge Base                        
T01-1302
  Export/Import Alarm Knowledge Base                        
T01-1401
  Alarm Notification through Alarm Client                        
T01-1402
  Alarm Notification through Topological Interface                        
T01-1403
  Alarm Notification through Alarm Box                        
T01-1501
  M2000 Fault Detection, Alarm Collection and Alarm Recovery                    
   
T01-1601
  Display Alarm through the Topological Nodes                        
T01-1602
  Query Alarm through the Topological Nodes                        
T01-1701
  Long Period Uncleared Alarm Detection and Alert                        
 
                           
T02
  Configuration Management                        
T02-0101
  Configuration Data Manual Synchronization                        
T02-0201
  Querying Configuration Data                        
T02-0301
  Deleting NEs in Batch                        
 
                           
T03
  Performance Management                        
T03-0101
  Importing/Exporting Measure Instance                        
T03-0102
  Starting/Ending Measuring                        
T03-0201
  Performance Feature Measure counters                        
T03-0301
  Querying Real-Time Measure Result                        
T03-0302
  Executing Real-Time Measuring                        
T03-0303
  Refreshing Measure status of counter or Object                        
T03-0401
  Suspending and Activating Measuring                        
T03-0501
  Exporting Performance Result                        
T03-0601
  Querying, Displaying and Printing Performance Result                        
T03-0701
  Subscribing Performance Result                        
T03-0801
  User Defined Counter Management                        
T03-0901
  Querying Template Management                        
T03-1001
  Setting Threshold                        
T03-1002
  Modifying Threshold Setting                        
T03-1003
  Deleting Threshold Setting                        
T03-1004
  Suspending and Activating Threshold Setting                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   M2000 Acceptance Test Plan  
Condition:     Pass-           TEST CASE Sign Off     NUMBER   TEST CASE  
Fail-N/A   Comments   DATE   Huawei   CUSTOMER   CSR #
T04
  System Management                        
T04-0101
  Online Help                        
T04-0201
  Online Monitoring System                        
 
                           
T05
  Security                        
T05-0101
  Adding a User                        
T05-0102
  Deleting a User                        
T05-0103
  Viewing User Information                        
T05-0104
  Modifying User Information                        
T05-0105
  Binding a User to Multiple User Groups                        
T05-0106
  Authorizing Binding Group                        
T05-0201
  Browsing and Querying Alarm Filter                        
T05-0202
  Browsing and Querying Feature Filter                        
T05-0301
  System Auto Locking                        
T05-0401
  Wrong Password Login                        
T05-0402
  Unauthorized Creating Subnet Failure                        
T05-0501
  Querying Log                        
T05-0601
  Printing Log Query Result                        
T05-0602
  Saving Log Query Result                        
T05-0701
  Manual Displacing Log                        
T05-0702
  Auto Displacing Log                        
T05-0801
  User Operation Monitoring                        
T05-0802
  Monitoring User Conversation and User Kicking out                        
 
                           
T06
  Topology Management                        
T06-0101
  Create/Delete/Modify Physical Subnet                        
T06-0102
  Create/Delete/Modify Physical NE                        
T06-0103
  Create/Delete/Modify Virtual NE                        
T06-0104
  Create/Delete/Modify Virtual Link                        
T06-0201
  Topology Navigation Tree                        
T06-0301
  Locating Topology Object by Name                        
T06-0302
  Locating Topology Object by Property                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   BSC Acceptance Test Plan   Condition:
          TEST CASE Sign Off     NUMBER   TEST CASE   Pass-Fail-N/A   Comments  
DATE   Huawei   CUSTOMER   CSR #
T01
  Hardware Installation                        
T01-01
  Equipment                        
T01-0101
  Cabinets                        
T01-0102
  Distributon of Cables and Optical Fibers                        
T01-0103
  Lightning Protection and Grouding                        
T01-0104
  Power Supply                        
T01-0105
  Feeder Installation                        
 
                           
T02
  Power-on Test                        
T02-01
  Running Status of Equipment                        
T02-0101
  Status of Board Indicators                        
T02-0102
  Running Status of Fan                        
T02-0103
  BSC Power-on Test                        
T02-0104
  BTS Power-On Test                        
 
                           
T03
  Voice Service Function                        
T03-01
  MS Access                        
T03-0101
  Network Capture During MS Switch-On                        
T03-02
  Voice Call                        
T03-0201
  MS Call                        
T03-0202
  Call Release Test                        
T03-0203
  service negotiation msg 2G handset                        
T03-0204
  service negotiation msg 3G handset                        
T03-0205
  TTY/TDD (711 call)                        
T03-03
  Power Control                        
T03-0301
  Fast forward power control                        
T03-0302
  Reverse closed loop power control                        
T03-0303
  forward link power control overload algorythm                        
 
                           
T04
  Operation Functions                        
T04-01
  Local Terminal System                        
T04-0101
  User login                        
T04-0102
  Site Management                        
T04-02
  System Management                        
T04-0201
  Command Group Management                        
T04-0202
  User Management                        
T04-0203
  Workstation Management                        
T04-0204
  Command Log Management                        
T04-0205
  Timing Task Management                        
T04-0206
  Database Management                        
T04-03
  Alarm Management                        
T04-0301
  Performs Critical, Major, Minor, warning alarms, verify alarm detection, alarm
generation, alarm query and mask                        
T04-0302
  Signaling Link Inhibit/Uninhibit                        
T04-0303
  Alarm History Log                        
T04-04
  Performance Management                        
T04-0401
  Traffic Measurements Observing Through iManager M2000                        
T04-0402
  Performance Management — query measurement data using various granularity
periods                        
T04-0403
  Performance Data Collection                        
T04-0404
  Local Markov Calls                        
T04-0405
  Edit BSS Thresholds                        
T04-05
  Configuration Management                        
T04-0501
  Dynamic Sector Adding/Removing Function                        
T04-0502
  Dynamic Board Adding/Removing Function                        
T04-0503
  Configuration Management — add, delete, modify and query data in the radio
layer (system info, cell chan , etc.)                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   BSC Acceptance Test Plan   Condition:
          TEST CASE Sign Off     NUMBER   TEST CASE   Pass-Fail-N/A   Comments  
DATE   Huawei   CUSTOMER   CSR #
T04-0504
  Configuration Management — add, delete, modify and query data in the transport
layer (system and physical info,etc.)                        
T04-0505
  For time synchronization, Primary timing source unavailable, secondary source
active                        
T04-0506
  For transmission synchronization, Primary timing source unavailable, secondary
source active                        
T04-0507
  Control boards faulty, verify reliability configuration                      
 
T04-0508
  Power supply faulty, verify reliabilty configuration                        
T04-0509
  Test the AbortInitialize Action                        
T04-0510
  RAN Element Management Access                        
T04-0511
  Add / Edit IS2000BSS Sites and Cells                        
T04-0512
  ADD / Remove Neighbor                        
T04-0513
  Show Attributes (BSC / RBS / CDMA Channel)                        
T04-0514
  Synchronization (Check / Up / Down / Report)                        
T04-06
  Radio Resource Management                        
T04-0601
  Radio Resource Management                        
T04-07
  BTS Networking                        
T04-0701
  BTS Object and Information Management Function                        
 
                           
T05
  Maintenance Function                        
T05-01
  Equipment Maintenance                        
T05-0101
  Subrack Maintenance                        
T05-0102
  Board Maintenance                        
T05-0103
  Show current load of system resources                        
T05-02
  Interface Circuit Maintenance                        
T05-0201
  Interface Circuit Maintenance                        
T05-0202
  T1 Trunk Management                        
T05-03
  SS7 Maintenance                        
T05-0301
  Destination Signaling Point Management                        
T05-0302
  SCCP Subsystem Management                        
T05-0303
  MTP3 Signaling Link Set Management                        
T05-0304
  MTP3 Signaling Link Management                        
T05-0305
  ANSI Configuration                        
T05-04
  Active-Standby Switchover                        
T05-0401
  CSPU Active-Standby Switchover                        
T05-0402
  CRMU Active-Standby Switchover                        
T05-0403
  CMUX Active-Standby Switchover                        
T05-0404
  CPCU Active-Standby Switchover                        
T05-0405
  CHAC Active-Standby Switchover                        
T05-0406
  CMPU Active-Standby Switchover                        
T05-0407
  CNET Active-Standby Switchover                        
T05-05
  Link Troubleshooting                        
T05-0501
  BSC-BTS Link Troubleshooting                        
T05-0502
  BSC-MSC Link Troubleshooting                        
T05-06
  System Test Function                        
T05-0601
  Subscriber Interface Tracing Test                        
T05-0602
  System Status Monitoring                        
 
                           
T06
  CDMA2000 1X Data Service Function                        
T06-01
  CDMA2000 1X Packet Data Call                        
T06-0101
  CDMA2000 1X MS Set up/Release Packet Data Service Call                        
T06-02
  Radio Resource Allocation of CDMA2000 1X Packet Data Service                  
     
T06-0201
  Radio Resource Allocation Among Multiple CDMA2000 1X Packet Data Subscribers  
                     
T06-03
  CDMA2000 1X SCH                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   BSC Acceptance Test Plan   Condition:
          TEST CASE Sign Off     NUMBER   TEST CASE   Pass-Fail-N/A   Comments  
DATE   Huawei   CUSTOMER   CSR #
T06-0301
  CDMA2000 1X SCH Dynamic Allocation                        
T06-04
  CDMA2000 1X Packet Data Call Status Change                        
T06-0401
  CDMA2000 1X Packet Data Service Changes from Active State to Dormant State
(Network Initiated)                        
T06-0402
  CDMA2000 1X Packet Data Service Changes from Active State to Dormant State (MS
Initiated)                        
T06-0403
  CDMA2000 1X Packet Data Service Changes from Dormant State to Active State
(Network Initiated)                        
T06-0404
  CDMA2000 1X Packet Data Service Changes from Dormant State to Active State (MS
Initiated)                        
T06-0405
  CDMA2000 1X Packet Data Service Changes from Dormant State to Null State (MS
Initiated)                        
T06-0406
  Speech Call with CDMA2000 1X Packet Data Service in Dormant State            
           
T06-05
  CDMA2000 1X Packet Data Service Application                        
T06-0501
  Web Browse                        
T06-0502
  FTP File Transmission (Downlink)                        
T06-0503
  FTP File Transmission (Uplink)                        
 
                           
T07
  Switch Subsystem                        
T07-01
  Switch Subsystem Management                        
T07-0101
  Switch Subsystem Configuration                        
T07-0102
  Switch Subsystem Maintenance                        
 
                           
T08
  Handoff                        
T08-0101
  Perform Intra-BSC Hard Handoff (different freq.)                        
T08-0102
  Two and Three-way Soft Handoff (Voice)                        
T08-0103
  Three-way Softer-Soft Handoff                        
T08-0104
  Intra BSC Channel Assignment Soft Handoff                        
T08-0105
  inter frequency idle handoff                        
T08-0106
  3G multi cxr hard handoff                        
T08-0107
  2G multi cxr hard handoff                        
T08-0108
  HHO using rtd                        
T08-0109
  Call redirection at mobile origination/termination due to blocking            
           
T08-0110
  1X/1X softer handoff during active packet data call                        
T08-0111
  2G Two and Three-way Soft Handoff (Voice)                        
T08-0112
  soft handoff combined neighbor list message                        
T08-0113
  Intra BSC Hard Handoff                        
T08-0114
  Intra BSC Access Hand Off                        
T08-0115
  Intra and Inter BSC Channel Assignment Soft Handoff                        
T08-0116
  multi cxr frequency assignment                        
T08-0117
  1X/1X intra BSC soft handoff during active packet data call                  
     
T08-0118
  Intra BSS hard handoff into soft handoff                        
T08-0119
  Access entry handoff                        
T08-0120
  Access handoff                        
 
                           
T09
  Miscellous                        
T09-0101
  RC4 assignment                        
T09-0102
  RC4 blocked assignment                        
T09-0103
  Implement extension boundary paging in BSC                        
T09-0104
  service negotiation msg 2G handset                        
T09-0105
  service negotiation msg 3G handset                        
T09-0106
  Fast forward power control                        
T09-0107
  Reverse closed loop power control                        
T09-0108
  forward link power control overload algorythm                        
T09-0109
  multi cxr site load balancing                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   BSC Acceptance Test Plan   Condition:
          TEST CASE Sign Off     NUMBER   TEST CASE   Pass-Fail-N/A   Comments  
DATE   Huawei   CUSTOMER   CSR #
T10
  CDMA2000 1x EV-DO High Rate Packet Data (HRPD) Service                        
T10-01
  CDMA2000 1x EV-DO Service Maintenance                        

 



--------------------------------------------------------------------------------



 



                              TEST CASE   BTS 3606A Acceptance Test Plan  
Condition:           TEST CASE Sign Off     NUMBER   TEST CASE   Pass-Fail-N/A  
Comments   DATE   Huawei   CUSTOMER   CSR #
T01
  T01 Hardware Installation Inspection                        
T01-01
  Cabinets (BTS3606AE)                        
T01-03
  Layout of Cables and Fibers                        
T01-04
  Lightning Protection and Grounding                        
T01-05
  Connection of Power Cables                        
T01-06
  Storage Battery or Battery Cabinet                        
T01-07
  Antennas and Feeders                        
T01-08
  Environment Monitoring Devices (BTS3606AE)                        
 
                           
T02
  Power-up Test                        
T02-01
  Power Supply Unit (PSU)                        
T02-02
  Storage Batteries                        
T02-03
  Integrated Devices                        
 
                           
T03
  Radio Frequency (RF) Test (BTS3606AE)                        
T03-01
  CMTR Transmit Power Test                        
 
                           
T04
  Service and Function Test                        
T04-01
  MS Access Network after Switch-on                        
T04-02
  MS Call Test                        
T04-03
  MS Call Release                        
T04-04
  Sector Call Test                        
T04-05
  Soft/Softer Handoff                        
 
                           
T05
  O&M Function Test                        
T05-01
  Connection and Maintenance of Telnet Maintenance Console                      
 
T05-02
  Connection and Configuration of OMC                        
T05-03
  Software Downloading and Activation                        
T05-04
  Sector Carrier Blocking                        
T05-05
  Sector Carrier Unblocking                        
T05-06
  Physical Resource Blocking                        
T05-07
  Physical Resource Unblocking                        
T05-08
  Software and Hardware Reset of Boards                        
T05-09
  Board Status Query                        
T05-10
  Alarm Reporting and Query                        
T05-11
  Board Loopback Test                        
T05-12
  Initiating Active-Standby Switchover                        
T05-13
  Initiating Active-Standby Switchover due to the Active Board Failure          
             
T05-14
  Version Information Query                        
T05-15
  Resource Tracing                        
T05-16
  Power Supply Monitoring                        
T05-17
  BTS Recovery Tool Selective Recovery                        
T05-18
  BTS Recovery Tool Full Recovery                        
T05-19
  BTS Software Loading Function                        
T05-20
  BTS Parameter Configuration                        
T05-21
  Equipment Management                        
T05-22
  Test Management Function                        
T05-23
  BTS Tracing and Management                        
 
                           
T06
  Trunk Recovery and Power Failure Recovery                        
T06-01
  Trunk Recovery                        
T06-02
  Power Failure Recovery                        
T06-03
  BTS Clock Synchronization Loss Recovery                        
 
                           
T07
  Outdoor BTS Monitoring Software System Test (BTS3606AE)                      
 

 



--------------------------------------------------------------------------------



 



                  Market Provisioning Test Plan       Status   Phone Number  
ESN   Rate Plan
Phone 1
  Active           A30
Phone 2
  Active           A30
Phone 3
  Active           A30
Phone 4
  Active           A30

                      DAY 1             Outcome Test #   Owner   Scenario  
Success   Failure   Comment
1
  IT Launch   Phones activated in 054            
2
  SOM   Program ALL phones, OTA *228            
3
  SOM   Label all phones 1, 2, 3, & 4            
4
  SOM   Verify the you are able to make mobile to mobile phone calls.          
 
5
  SOM   P2 call P1 verify no features, P1 call P3 verify no features,
P3 call P2 verify no features            
6
  SOM   Change P3 to A40. P3 call 858.882.9008, verify not rated through
Voicecue            
7
  SOM   P3 call Int/L Canada 416-597-9200, verify insufficient funds msg        
   
8
  SOM   P3 call Int/L Mexico 011-52-55-5080-2000, verify insufficient
funds msg            
9
  SOM   P1 call Alaska 907-929-3456, verify insufficient funds msg            
10
  IT Launch   P2 changed to C45 w/ F6 add ZMM, P1 changed to C35 add F5B        
   
11
  SOM   P3 call P2, verify Call ID, P1 call P2 verify Call ID, Call Wt,
VM indicator/retrieval            
12
  SOM   P2 send txt msg to P1, verify it went through            
13
  SOM   P2 call P1 verify Call ID, P3 call P1 verify Call ID, Call Wt,
VM indicator/retrieval            
14
  SOM   P2 call 858.882.9173, verify not rated through Voicecue            
15
  SOM   P2 call Int/L Canada 416-597-9200, verify insufficient funds msg        
   
16
  SOM   P2 call Int/L Mexico 011-52-55-5080-2000, verify insufficient
funds msg            
17
  SOM   P2 call Alaska 907-929-3456, verify insufficient funds msg            
18
  IT Launch   Add CIB to P3            
19
  SOM   P3 call P2, verify Call ID blocking            
20
  IT Launch   Remove CIB from P3, Add HOT to P3            
21
  SOM   P2 call P3, verify Hotline status            
22
  IT Launch   Remove HOT from P3, add TMS to P3            
23
  SOM   P3 send txt msg to P2, verify it went through            
24
  IT Launch   Add MC5 to P2, verify deducts $5.00            

 



--------------------------------------------------------------------------------



 



                  Market Provisioning Test Plan       Status   Phone Number  
ESN   Rate Plan
Phone 1
  Active           A30
Phone 2
  Active           A30
Phone 3
  Active           A30
Phone 4
  Active           A30

                      DAY 1             Outcome Test #   Owner   Scenario  
Success   Failure   Comment
25
  IT Launch   Remove TMS from P3, Add BRW to P3 and $5 to Any Use Bucket        
   
26
  SOM   P3 download ringtone            
27
  IT Launch   Verify downloaded rated at $2.99/ringtone            
28
  IT Launch   Remove BRW from P3, Add MMS to P3            
29
  SOM   P3 send picture msg to P2, verify pic msg sent/received            
30
  SOM   P2 send picture msg to P3, verify pic msg sent/received            
31
  IT Launch   Remove MMS from P3, Add MMR to P3            
32
  SOM   P2 send picture msg to P3, verify pic msg sent/received            
33
  SOM   P3 send picture msg to P2, verify pic msg not sent            
34
  IT Launch   Add VAC to P1            
35
  SOM   P2 call P1, verify call does not go through            
36
  IT Launch   Remove VAC from P1, Add CIB to P1            
37
  SOM   P1 call P3, verify Call ID Blocking            
38
  IT Launch   Remove CIB from P1, Add HOT to P1            
39
  SOM   P3 call P1, verify hotline status            
40
  IT Launch   Add BRW to P2 and $7 to Any Use bucket            
41
  SOM   P2 download game            
42
  IT Launch   Verify downloaded rated at $5.99/ringtone            
43
  IT Launch   Add DAT to P4            
44
  SOM   P4 browse WEB Portal, verify cannot select category            
45
  IT Launch   Remove DAT from P4, Add WAP to P4            
46
  SOM   P4 utilize WEB Portal            
47
  IT Launch   Remove WAP from P4, Add UDA to P4            
48
  SOM   P4 call 411            
49
  IT Launch   Verify OI 23, and DA not rated through VC            
50
  IT Launch   Remove UDA from P4, verify OI returns to 6            
51
  SOM   Test VOIP number (VOIP NUMBER 1/VOIP NUMBER 2), 611            
52
  IT Launch   Call P1, P2, P3, P4            
53
  IT Launch   Send txt msg to P2 from Non-Cricket phone (858-220-0448)          
 
54
  IT Launch   Send txt msg to P1 from website.            
55
  SOM   Send txt msg to P3 from Non-Cricket phone () within market (LEX phone
number)            
56
  SOM   *PAY            

 



--------------------------------------------------------------------------------



 



                  Market Provisioning Test Plan       Status   Phone Number  
ESN   Rate Plan
Phone 1
  Active           A30
Phone 2
  Active           A30
Phone 3
  Active           A30
Phone 4
  Active           A30

                      VOICECUE             Outcome Test #   Owner   Scenario  
Success   Failure   Comment
1
  IT Launch   Remove HOT from P3, add $5 to CANMEX bucket for P3            
2
  SOM   P3 call Int/L Canada 416-597-9200            
3
  IT Launch   Verify call rated at $0.05/min            
4
  SOM   P3 call Int/L Mexico 011-52-55-5080-2000            
5
  IT Launch   Verify call rated at $0.05/min            
6
  IT Launch   Add $10 to Any Use bucket for P3            
7
  SOM   P3 call Alaska 907-929-3456            
8
  IT Launch   Verify call rated at $0.08/min            
9
  IT Launch   Add $2 to Monthly DA bucket for P3            
10
  SOM   P3 call DA            
11
  IT Launch   Verify call rated at $1.00 from Monthly DA bucket            
12
  SOM   P3 call Intl France 011 331 431 22 222            
13
  IT Launch   Verify P1 call rated through VC at $0.10            
14
  SOM   P3 call Intl England 011 44 20 7600 3699            
15
  IT Launch   Verify P3 call rated through VC at $0.10            
16
  SOM   P3 call Intl Portugal 011 351 217 273 300            
17
  IT Launch   Verify P3 call rated through VC at $0.10            
18
  SOM   P3 called intl Romania 011 40 21 200 3381            
19
  IT Launch   Verify P3 call rated through VC at $0.20            
20
  SOM   P3 called intl Belize 011 501 223 0802            
21
  IT Launch   Verify P3 call rated through VC at $0.30            
22
  SOM   P3 called intl Haiti 011 509 222 0200            
23
  IT Launch   Verify P3 call rated through VC at $0.60            

 



--------------------------------------------------------------------------------



 



                  Market Provisioning Test Plan       Status   Phone Number  
ESN   Rate Plan
Phone 1
  Active           A30
Phone 2
  Active           A30
Phone 3
  Active           A30
Phone 4
  Active           A30

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit V

                              Call                           Special Model #  
Call Scenario   Calling Number   Called Number   Date   Start Time   Duration  
Instructions/Comments
1
  L/M -> L/M (M/M)                        
3
  L/M -> 611 (M/L)                        
4
  L/M -> 911 (M/L)                        
5
  L/M -> 800 NXX Line                        
8
  L/M -> L/L                        
9
  L/M -> T/L
Interlata/Intrastate                        
10
  L/M -> T/L
Intralata/Interstate                        
11
  L/M -> T/L
Interstate                        
12
  L/M — T/L
U.S. Territories                        
 
  *Not critical, but if you can perform, please do                        
14
  L/M -> to Mexico International                        
15
  L/M -> 1+ to Canada International                        

                              Call                             Model #   Call
Scenario                        
16
  L/M -> 7 Digit Dial                        
 
  *If market supports this                        
17
  L/M 1 + 7 Digit Dial                        
 
  *If market supports this                        
18
  Lost Signal
Dropped Call                        
 
  *Not critical, but if you can perform, please do                        
19
  L/L -> L/M L- M
(Incoming)                        
20
  L/M -> L/M
M -M (busy) >
30sec                        
21
  L/M -> L/M
M-M (busy) < 30sec                        
22
  L/M -> L/L
M-L (busy) > 30secs                        

 



--------------------------------------------------------------------------------



 



                              Call                           Special Model #  
Call Scenario   Calling Number   Called Number   Date   Start Time   Duration  
Instructions/Comments
23
  L/M -> L/L
M-L (Busy) < 30secs                        
24
  L/M -> Star (*) Calls                        
26
  L/M -> # Calls                        
 
  *If market supports this                        
27
  L/M -> 411(DA)                        

                              Call                             Model #   Call
Scenario                       Insufficient Balance
28
  L/M -> 555-1212 (DA)                       Insufficient Balance
30
  L/M -> 411 (DACC)
Local Call Completion                        
 
  *If market supports this                        
31
  L/M -> 411 (DACC)
LD Call Completion                        
 
  *If market supports this                        

                                                          Special Call          
                Instructions/ Model #   Call Scenario                      
Comments Call Waiting Call Series                        
100-1
  1. A L/M->B L/M , CW
2. C L/M -> A L/M                        
100-2
  1. A L/M->B L/M , CW
2. C L/M -> A L/M                        
101-1
  1. A L/M -> Land , CW
2. C L/M -> A L/M                        
101-2
  1. A L/M -> Land , CW
2. C L/M -> A L/M                        
102-1
  1. A L/M -> B L/M . CW                             2. C L/M -> A L/M *        
  Busy
       
102-2
  1. A L/M -> B L/M . CW                             2. C L/M -> A L/M *        
  Busy
       
103-1
  1. A L/M -> Land . CW
2. C L/M -> A L/M *                        
103-2
  1. A L/M -> Land . CW
2. C L/M -> A L/M *                        

 



--------------------------------------------------------------------------------



 



                                                          Special Call          
                Instructions/ Model #   Call Scenario                      
Comments
104-1
  1. A L/M -> Land T/L
2. C L/M -> A L/M *                        
104-2
  1. A L/M -> Land T/L
2. C L/M -> A L/M *                        
 
                           
105-1
  1.A L/M -> B L/M. CW
2. T/L -> A L/M *                        
105-2
  1. A L/M -> B L/M. CW
2. T/L -> A L/M *                        

                              Call                             Model #   Call
Scenario                         Three-Way Calling Series                      
 
150-1
  1. A L/M ->B L/M, then
2. A L/M -> C L/M                        
150-2
  1. A L/M ->B L/M, then
2. A L/M -> C L/M                        
151 -1
  1. A L/M ->B L/M, then
2 B L/M -> C L/M.                        
151 -2
  1. A L/M ->B L/M, then
2 B L/M -> C L/M.                        
152-1
  1. A L/M ->B L/M, then
2. B L/M ->C L/M busy                        
152-2
  1. A L/M ->B L/M, then
2. B L/M ->C L/M,busy                        

                              Call                             Delivery        
                    Series                            
400
  Call Delivery L-M                        
400
  Call Delivery M-M                        
401
  Call Delivery L-M-L                        
402
  Call Delivery L-M-M                        

 



--------------------------------------------------------------------------------



 



Voice Mail Series

                              Call                   Start       Special Model #
  Call Scenario               Time   Duration   Instructions/Comments
500
  VM Deposit
A L/M -> B L/M                        
501
  VM Deposit
L/L -> B L/M                        
502
  VM Retrieve
B L/M -> B L/M                       Dial own 10 digit number
504-1
  VM Retrieve
B L/M -> B L/M                       Any special translation numbers (Star
codes, etc.) Please note code used

Miscellaneous Call Series

                              Call                   Start       Special Model #
  Call Scenario               Time   Duration   Instructions/Comments
600
  Additional Call Types                        
 
  L/M-> ANY 10 DIGIT
ENDING IN 911
*Not critical, but
if you can perform,
please do                        

Number Pooling Call Series (P = Pooled Number)

                              Call                           Special Model #  
Call Scenario                       Instructions/Comments
702-1
  P/L/M -> P/L/M
(MIN¹MDN)                        
703-1
  P/L/M -> L/M
(MIN¹MDN)                        
707-1
  P/L/M -> F/M
(MIN¹MDN)                        
709-1
  P/L/M -> L/L
(MIN¹MDN)                        
711-1
  P/L/M -> T/L
(MIN¹MDN)                        
 
  *Long Distance                        
712-1
  VM Deposit — P/L/M -> P/L/M (MIN¹MDN)                        
714-1
  P/L/M -> 911
(MIN¹MDN)                        
715-1
  P/L/M -> Customer
Care (611)
(MIN¹MDN)                        

 

    Notes:   1.   These test items are AMA test items. Cricket shall develop the
ATP test plan and execute all tests. Huawei provides interface support.   2.  
If third party fails any test which is not caused by Huawei system, there shall
be no impact on Huawei system acceptance

 



--------------------------------------------------------------------------------



 



Market Provisioning Test Plan

                      Status   Phone Number   ESN   Rate Plan
Phone 1
  Active           PP0
Phone 2
  Active           PP0
Phone 3
  Active           PP0

DAY 1

                                  Outcome Test #   Owner   Scenario   Success  
Failure   Comment
1
  IT Launch   Phones activated in 054            
2
  SOM   Program ALL phones, OTA *228            
3
  SOM   Label all phones 1, 2, & 3            
4
  SOM   Verify the you are able to make mobile to mobile phone calls.          
 
5
  SOM   P3 call P2, verify Call ID, P1 call P2 verify Call ID, Call
Wt, VM indicator/retrieval            
6
  SOM   502-224-1010 (M) call P1, verify Call ID, 502-327-7183 (LL) call P1
verify Call ID, Call Wt, VM indicator/retrieval            
7
  SOM   P1 call P2, P1 call P3; connect 3-way            
8
  SOM   P2 send P1 txt msg, verify msg indicator            

VOICECUE

 



--------------------------------------------------------------------------------



 



In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit V
DACC/UDA
Technical Implementation
End-to-End Test Plan
Version # 1
Date June 14, 2006

  1   DACC/DA Technical Implementation End-to-End Test Plan     1.1   Background

The following information was copied from “UDA Product Specification 060428
draft 3 2”.
Cricket currently has a Directory Assistance (DA) product. Customers can dial
411 and request a phone number for a person or business. Customers are given the
phone number which they must then dial to be connected as their call is not
automatically connected to the requested number.
Several Cricket rate plans have two or three DA calls included with the price of
the rate plan, such as Cricket Unlimited Access, Cricket Unlimited Plus, Cricket
+2, and Cricket Talk. Customers who do not have DA calls included with their
rate plan (as well as those who do but need to make additional 411 calls) can
purchase DA calls on a prepaid basis at $1 per call. Funds to purchase DA calls
are deducted from the customer’s Flex Bucket.
Changes to the current DA offering are:
Offer an ‘unlimited’ DA feature. This feature will only be available to
customers on currently offered rate plans except C30, C35 and A30 and A35.
Implement Call Completion for customers that are on any unlimited long distance
(LD) plan. This includes legacy plans such as Cricket Unlimited as well as the
current Cricket Unlimited Access Plan and Cricket Unlimited Plus Plan.
Implement CC for Jump customers. This is on a per minute and per call basis.
Implement CC for customers when they are roaming. This is on a per minute and
per call basis.
The two free DA calls must also be removed from the A45 and C45 rate plans when
UDA is implemented. I.T. must create a new feature package.
Customers who do not purchase the unlimited DA feature will still be able to
place 411 calls as they do today at a fee of $1.00 per transaction. Customers
who are on an unlimited LD rate plan will also have their calls completed.
See chart below for functionality by rate plan.

                                  Rate Plans                           Legacy  
Legacy     A/C 30   A/C 35   A/C 40   A/C 45   JUMP   ROAMING   With ULD  
Without ULD
FUNCTIONALITY
                               
Purchase Unlimited DA
          X   X                
Purchase Transactional DA
  X   X   X   X   X   X   X   X
Have Calls Completed if on UDA
          X   X                
Have Calls Completed if not on UDA
          X   X   X   X   X    

  1.2   Testing Scope

The tests documented in this plan cover only the technical implementation and
testing for OI23, which includes:

  –   Full English Automation     –   Partial English Automation     –   Partial
Spanish Automation     –   Testing UDA scenarios on AC 40 & AC 45 rate plans,
including those with & without ECA, and in Local & Roaming markets     –  
Testing DACC scenarios     –   Testing of JUMP scenarios
 

 



--------------------------------------------------------------------------------



 



Tests not within the scope of this plan are:

  –   Customer/sales experience in adding the UDA feature to the rate plan     –
  Testing/validation of data/information passing from POS to call implementation

  1.3   Testing Logistics

In order to test all of the scenarios, test phones will need to be set up as
follows:

  1.   Local market test phone on customer rate plan (details for each test
scenario are listed in the test cases)     2.   Ability to change rate plans,
add and remove ECA and Funds     3.   Roaming test phone for the market, on
customer rate plan     4.   Ability to change rate plans, add and remove ECA and
Funds

2. Call Flows
(FLOW CHART) [a51519a5151922.gif]
(FLOW CHART) [a51519a5151923.gif]

 



--------------------------------------------------------------------------------



 



3. UDA/DACC Test Cases: OI 23, 13, 8
A. AC40 — Local
1. AC40, no UDA, no ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8893        
 
      Hear message(s)        
 
      1. (no funds)        
 
      2. Call is ended        

2. AC40, UDA, No ECA, no Funds

                      Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8893    
 
      Hear message(s)    
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”    
 
  Stay on the line   Hear prompt “What city and state please?”    
 
  Say: “(city), (state)”   Hear prompt requesting listing    
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)    
 
  Remain online   Hear “Please hold while your call is being connected”    
 
  Remain online   Connected to requested number    

3. AC40, UDA, ECA, no funds

                      Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 555-1212   Verify call is routed to DID # 602-458-8893    
 
      Hear message(s)    
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”    
 
  Press 1   Hear prompt “What city and state please?”    
 
  Remain silent   Forwarded to Eng speaking operator... — they conduct search
(asking for city & state and listing)    
 
  Respond to agent with city, state,, & listing, time & temperature   Operator
thanks you for calling and sends you to automation with listing information.    
 
  Remain online   Hear “Please hold while your call is being connected”    
 
  Remain online   Connected to requested number    

4. AC40, UDA, ECA, FUNDS
Will test in English but verify go to Spanish operator

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset(NPA) 555-1212   Verify call is routed to DID # 602-458-8893      
 
 
      Hear message(s)        
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Press 2   Routed to Spanish speaking operator — conducting search by asking
for city, state, and listing        
 
  Tell operator you are conducting a test, (if you are not fluent in Spanish,
they do all speak English) — respond with city, state and request Time &
Temperature   Operator thanks you for calling and sends you to automation with
listing information.        
 
  Remain online   Hear “Please remain on the line, your call is being connected
at no additional charge” — (in Spanish)        
 
  Remain online   Connected to requested number        

5. AC40. no UDA, ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879        
 
      Hear message(s)        
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Stay on the line   Hear prompt “What city and state please?”        
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
  Remain online   Hear “Please hold while your call is being connected”        
 
  Remain online   Connected to requested number        

 



--------------------------------------------------------------------------------



 



6. AC40, no UDA, no ECA, Funds

                      Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879    
 
      Hear message(s)    
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”    
 
  Stay on the line   Hear prompt “What city and state please?”    
 
  Say: “(city), (state)”   Hear prompt requesting listing    
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)    
 
  Remain online   Hear “the number you have requested is (NPA) NXX-xxxx, again,
that number is (NPA) NXX — xxxx.”    
 
  Remain online   Hear prompt “For another listing, press 1”    
 
  End call   No further action required    

B. AC45 — local
1. AC45, no UDA, no ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8893        
 
      Hear message(s)        
 
      1. (no funds)        
 
      2. Call is ended        

2. AC45, UDA, No ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8893        
 
      Hear message(s)        
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Stay on the line   Hear prompt “What city and state please?”        
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
  Remain online   Hear “Please hold while your call is being connected”        
 
  Remain online   Connected to requested number        

3. AC45, UDA, ECA, no funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 555-1212   Verify call is routed to DID # 602-458-8893    
   
 
      Hear message(s)        
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Press 1   Hear prompt “What city and state please?”        
 
  Remain silent   Forwarded to Eng speaking operator... — they conduct search
(asking for city & state and listing)        
 
  Respond to agent with city, state,, & listing, time & temperature   Operator
thanks you for calling and sends you to automation with listing information.    
   
 
  Remain online   Hear “Please hold while your call is being connected”        
 
  Remain online   Connected to requested number        

4. AC45, UDA, ECA, FUNDS
Will test in English but verify go to Spanish operator

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset(NPA) 555-1212   Verify call is routed to DID # 602-458-8893      
 
 
      Hear message(s)        
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Press 2   Routed to Spanish speaking operator — conducting search by asking
for city, state, and listing        
 
  Tell operator you are conducting a test, (if you are not fluent in Spanish,
they do all speak English) — respond with city, state and request Time &
Temperature   Operator thanks you for calling and sends you to automation with
listing information.        
 
  Remain online   Hear “Please remain on the line, your call is being connected
at no additional charge” — (in Spanish)        
 
  Remain online   Connected to requested number        

5. AC45. no UDA, ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879        
 
      Hear message(s)        
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
  Stay on the line   Hear prompt “What city and state please?”        
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
  Remain online   Hear “Please hold while your call is being connected”        
 
  Remain online   Connected to requested number        

 



--------------------------------------------------------------------------------



 



6. AC45, no UDA, no ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879        
 
               
 
      Hear message(s)        
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”        
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
               
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
               
 
  Remain online   Hear “the number you have requested is (NPA) NXX-xxxx, again,
that number is (NPA) NXX – xxxx.”        
 
               
 
  Remain online   Hear prompt “For another listing, press 1”        
 
               
 
  End call   No further action required        

C. AC40 ROAMING
1. AC40 roaming, no UDA, no ECA, no Funds

                      Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879      
 
           
 
      Hear message(s)      
 
           
 
      1. (no funds)    
 
           
 
      2. Call is ended    

     2. AC40 roaming, UDA, No ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879        
 
               
 
      Hear message(s)        
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”        
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
               
 
  Remain online   Connected to requested number        

3. AC40 roaming, UDA, ECA, no funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 555-1212   Verify call is routed to DID # 602-458-8879    
     
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Press 1   Hear prompt “What city and state please?”          
 
               
 
  Remain silent   Forwarded to Eng speaking operator... — they conduct search
(asking for city & state and listing)          
 
               
 
  Respond to agent with city, state,, & listing, time & temperature   Operator
thanks you for calling and sends you to automation with listing information.    
     
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
 
               
 
  Remain online   Connected to requested number          

4. AC40 roaming, UDA, ECA, FUNDS
Will test in English but verify go to Spanish operator

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset(NPA) 555-1212   Verify call is routed to DID # 602-458-8879      
   
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Press 2   Routed to Spanish speaking operator – conducting search by asking
for city, state, and listing          
 
               
 
  Tell operator you are conducting a test, (if you are not fluent in Spanish,
they do all speak English) – respond with city, state and request Time &
Temperature   Operator thanks you for calling and sends you to automation with
listing information.          
 
               
 
  Remain online   Hear “Please remain on the line, your call is being connected
at no additional charge” – (in Spanish)          
 
               
 
  Remain online   Connected to requested number          

 



--------------------------------------------------------------------------------



 



5. AC40 roaming, no UDA, ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
 
               
 
  Remain online   Connected to requested number          

6. AC40 roaming, no UDA, no ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “the number you have requested is (NPA) NXX-xxxx, again,
that number is (NPA) NXX – xxxx.”          
 
               
 
  Remain online   Hear prompt “For another listing, press 1”          
 
               
 
  End call   No further action required          

D. AC45 ROAMING
1. AC45 roaming, no UDA, no ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      1. (no funds)        
 
               
 
      2. Call is ended        

2. AC45 roaming, UDA, No ECA, no Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
 
               
 
  Remain online   Connected to requested number          

3. AC45 roaming, UDA, ECA, no funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 555-1212   Verify call is routed to DID # 602-458-8879    
     
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Press 1   Hear prompt “What city and state please?”          
 
               
 
  Remain silent   Forwarded to Eng speaking operator... — they conduct search
(asking for city & state and listing)          
 
               
 
  Respond to agent with city, state,, & listing, time & temperature   Operator
thanks you for calling and sends you to automation with listing information.    
     
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
 
               
 
  Remain online   Connected to requested number          

4. AC45 roaming, UDA, ECA, FUNDS

Will test in English but verify go to Spanish operator

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset(NPA) 555-1212   Verify call is routed to DID # 602-458-8879      
   
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Press 2   Routed to Spanish speaking operator – conducting search by asking
for city, state, and listing          
 
               
 
  Tell operator you are conducting a test, (if you are not fluent in Spanish,
they do all speak English) – respond with city, state and request Time &
Temperature   Operator thanks you for calling and sends you to automation with
listing information.          
 
               
 
  Remain online   Hear “Please remain on the line, your call is being connected
at no additional charge” – (in Spanish)          
 
               
 
  Remain online   Connected to requested number          

 



--------------------------------------------------------------------------------



 



5. AC45 roaming, no UDA, ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “Please hold while your call is being connected”        
 
 
               
 
  Remain online   Connected to requested number          

6. AC45 roaming, no UDA, no ECA, Funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “the number you have requested is (NPA) NXX-xxxx, again,
that number is (NPA) NXX – xxxx.”          
 
               
 
  Remain online   Hear prompt “For another listing, press 1”          
 
               
 
  End call   No further action required          

E. UDA/DACC Test Cases: OI 6, 11
1. C35, no ECA, no funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8737        
 
               
 
      Hear message(s)        
 
               
 
      1. (no funds)        
 
               
 
      2. Call is ended        

2. C35, no ECA, funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8737        
 
               
 
      Hear message(s)        
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”        
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
               
 
  Remain online   Hear “The number is (NPA) NXX-XXXX Once again that number is
(NPA) NXX-XXXX. For another listing, press 1”        
 
               
 
  Remain online   Call ended        

3. C35, with ECA, funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8737          
 
               
 
      Hear message(s)          
 
               
 
      “Cricket Directory assistance.” “For English please stay on the line or
press 1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”          
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing          
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)          
 
               
 
  Remain online   Hear “The number is (NPA) NXX-XXXX Once again that number is
(NPA) NXX-XXXX. For another listing, press 1”          
 
               
 
  Remain online   Call ended          

F. UDA/DACC test cases: OI12
1. JUMP local, no funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8875        
 
               
 
      Hear message(s)        
 
               
 
      1. (no funds)        
 
               
 
      2. Call is ended        

 



--------------------------------------------------------------------------------



 



2. JUMP local, funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8875        
 
               
 
      Hear message(s)        
 
               
 
      “Jump Directory assistance.” “For English please stay on the line or press
1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”        
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
               
 
  Remain online   Hear “The number is (NPA) NXX-XXXX Once again that number is
(NPA) NXX-XXXX. For another listing, press 1”        
 
               
 
  Remain online   Call ended        

3. JUMP Roaming with funds

                  Time/Date   Action   Desired Results   Pass/Fail   Notes
 
  From handset, dial 411   Verify call is routed to DID # 602-458-8879        
 
               
 
      Hear message(s)        
 
               
 
      “Jump Directory assistance.” “For English please stay on the line or press
1. Para Espanol, oprima dos.”        
 
               
 
  Stay on the line   Hear prompt “What city and state please?”        
 
               
 
  Say: “(city), (state)”   Hear prompt requesting listing        
 
               
 
  Say “time & temperature”   Hear audio response for listing (may hear “we have
a listing for X, would you like that one?”)        
 
               
 
  Remain online   Hear “The number is (NPA) NXX-XXXX Once again that number is
(NPA) NXX-XXXX. For another listing, press 1”        
 
               
 
  Remain online   Call ended        

 

Notes:      1.   These test items are UDA test items. Cricket shall develop the
ATP test plan and execute all tests. Huawei provides interface support.   2.  
If third party fails any test which is not caused by Huawei system, there shall
be no impact on Huawei system acceptance

 



--------------------------------------------------------------------------------



 



      (HUAWEI LOGO) [a51519a5151910.gif]   (CHINESE CHARECTER)
[a51519a5151925.gif]

In the event of any conflict or inconsistency between the terms of the Amended
and Restated System Equipment Purchase Agreement and this exhibit, such conflict
or inconsistency shall be resolved by giving precedence to the Agreement.
Exhibit V
CALEA Test
CALEA tracking of all required features and calls
 

Notes:      1.   These test items are CALEA test items. Cricket shall develop
the ATP test plan and execute all tests. Huawei provides interface support.   2.
  If third party fails any test which is not caused by Huawei system, there
shall be no impact on Huawei system acceptance

          2/20/2009   (CHINESE CHARECTER) [a51519a5151927.gif]   (CHINESE
CHARECTER) [a51519a5151926.gif]

 